Case 17-80305-TLS                           Doc 6            Filed 03/27/17 Entered 03/27/17 19:39:14   Desc Main
                                                            Document      Page 1 of 344




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF NEBRASKA

                                                                         )
      In re:                                                             )   Chapter 11
                                                                         )
      GORDMANS STORES, INC., et al., 1                                   )   Case No. 17-80304 (TLS)
                                                                         )
                                                  Debtors.               )   (Jointly Administered)
                                                                         )


               GLOBAL NOTES, METHODOLOGY AND SPECIFIC
          DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
      ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

                                                                  Introduction

          Gordmans Stores, Inc.; Gordmans, Inc.; Gordmans Management Company, Inc.;
  Gordmans Distribution Company, Inc.; Gordmans Intermediate Holdings Corp. and
  Gordmans LLC (collectively, the “Debtors”) with the assistance of their advisors, have
  filed their respective Schedules of Assets and Liabilities (the “Schedules”) and Statements
  of Financial Affairs (the “Statements,” and together with the Schedules, the “Schedules
  and Statements”) with the United States Bankruptcy Court for the District of Nebraska
  (the “Bankruptcy Court”), pursuant to section 521 of title 11 of the United States Code
  (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure
  (the “Bankruptcy Rules”).

          These Global Notes, Methodology, and Specific Disclosures Regarding the
  Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
  (the “Global Notes”) pertain to, are incorporated by reference in, and comprise an integral
  part of each Debtor’s Schedules and Statements. The Global Notes should be referred to,
  considered, and reviewed in connection with any review of the Schedules and Statements.

          The Schedules and Statements do not purport to represent financial statements
  prepared in accordance with Generally Accepted Accounting Principles in the United
  States (“GAAP”), nor are they intended to be fully reconciled with the financial statements
  of each Debtor (whether publically filed or otherwise). Additionally, the Schedules and

                                                              
  1
            The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax
  identification number, include: Gordmans Stores, Inc. (1987); Gordmans, Inc. (1211); Gordmans
  Management Company, Inc. (5281); Gordmans Distribution Company, Inc. (5421); Gordmans Intermediate
  Holdings Corp. (9993); and Gordmans LLC (1987). The location of the debtors’ service address is: 1926
  South 67th Street, Omaha, Nebraska 68106.
Case 17-80305-TLS       Doc 6     Filed 03/27/17 Entered 03/27/17 19:39:14              Desc Main
                                 Document      Page 2 of 344




  Statements contain unaudited information that is subject to further review and potential
  adjustment, and reflect the Debtors’ reasonable efforts to report the assets and liabilities of
  each Debtor on an unconsolidated basis.

          In preparing the Schedules and Statements, the Debtors relied upon information
  derived from their books and records that was available at the time of such preparation.
  Although the Debtors have made reasonable efforts to ensure the accuracy and
  completeness of such financial information, inadvertent errors or omissions, as well as the
  discovery of conflicting, revised, or subsequent information, may cause a material change
  to the Schedules and Statements.

          The Debtors and their officers, employees, agents, attorneys, and financial advisors
  do not guarantee or warrant the accuracy or completeness of the data that is provided in the
  Schedules and Statements and shall not be liable for any loss or injury arising out of or
  caused in whole or in part by the acts, omissions, whether negligent or otherwise, in
  procuring, compiling, collecting, interpreting, reporting, communicating, or delivering the
  information contained in the Schedules and Statements. Except as expressly required by
  the Bankruptcy Code, the Debtors and their officers, employees, agents, attorneys, and
  financial advisors expressly do not undertake any obligation to update, modify, revise, or
  re-categorize the information provided in the Schedules and Statements or to notify any
  third party should the information be updated, modified, revised, or re-categorized. The
  Debtors, on behalf of themselves, their officers, employees, agents, and advisors disclaim
  any liability to any third party arising out of or related to the information contained in the
  Schedules and Statements and reserve all rights with respect thereto.

          The Schedules and Statements have been signed by an authorized representative of
  each of the Debtors. In reviewing and signing the Schedules and Statements, this
  representative relied upon the efforts, statements, and representations of the Debtors’ other
  personnel and professionals. The representative has not (and could not have) personally
  verified the accuracy of each such statement and representation, including, for example,
  statements and representations concerning amounts owed to creditors and their addresses.

                        Global Notes and Overview of Methodology

  1.     Reservation of Rights. Reasonable efforts have been made to prepare and file
         complete and accurate Schedules and Statements; however, inadvertent errors or
         omissions may exist. The Debtors reserve all rights to amend or supplement the
         Schedules and Statements from time to time, in all respects, as may be necessary
         or appropriate, including, without limitation, the right to amend the Schedules and
         Statements with respect to claim (“Claim”) description, designation, or Debtor
         against which the Claim is asserted; dispute or otherwise assert offsets or defenses
         to any Claim reflected in the Schedules and Statements as to amount, liability,
         priority, status, or classification; subsequently designate any Claim as “disputed,”
         “contingent,” or “unliquidated;” or object to the extent, validity, enforceability,
         priority, or avoidability of any Claim. Any failure to designate a Claim in the
Case 17-80305-TLS     Doc 6    Filed 03/27/17 Entered 03/27/17 19:39:14             Desc Main
                              Document      Page 3 of 344




        Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
        constitute an admission by the Debtors that such Claim or amount is not “disputed,”
        “contingent,” or “unliquidated.” Listing a Claim does not constitute an admission
        of liability by the Debtor against which the Claim is listed or against any of the
        Debtors. Furthermore, nothing contained in the Schedules and Statements shall
        constitute a waiver of rights with respect to the Debtors’ chapter 11 cases,
        including, without limitation, issues involving Claims, substantive consolidation,
        defenses, equitable subordination, recharacterization, and/or causes of action
        arising under the provisions of chapter 5 of the Bankruptcy Code and any other
        relevant non-bankruptcy laws to recover assets or avoid transfers. Any specific
        reservation of rights contained elsewhere in the Global Notes does not limit in any
        respect the general reservation of rights contained in this paragraph.
        Notwithstanding the foregoing, the Debtors shall not be required to update the
        Schedules and Statements.

        A listing in the Schedules or Statements (including, without limitation,
        Schedule A/B, Schedule E/F or Statement 4) by the Debtors of any obligation
        between a Debtor and another Debtor is a statement of what appears in the Debtors’
        books and records and does not reflect any admission or conclusion of the Debtors
        regarding whether such amount would be allowed as a Claim or how such
        obligations may be classified and/or characterized in a plan of reorganization or by
        the Bankruptcy Court.

  2.    Description of Cases and “as of” Information Date. On March 13, 2017 (the
        “Petition Date”), the Debtors filed voluntary petitions for relief under chapter 11
        of the Bankruptcy Code. The Debtors are operating their businesses and managing
        their properties as debtors in possession pursuant to sections 1107(a) and 1108 of
        the Bankruptcy Code. On March 13, 2017, the Bankruptcy Court entered an order
        directing procedural consolidation and joint administration of the Debtors’ chapter
        11 cases [Docket No. 20].

        The asset information provided in the Schedules and Statements, except as
        otherwise noted, represents the asset data of the Debtors as of the close of
        business on February 28, 2017, and the liability information provided herein,
        except as otherwise noted, represents the liability data of the Debtors as of the
        close of business on February 28, 2017.

  3.    Net Book Value of Assets. It would be prohibitively expensive, unduly
        burdensome, and an inefficient use of estate assets for the Debtors to obtain current
        market valuations for all of their assets. Accordingly, unless otherwise indicated,
        the Debtors’ Schedules and Statements reflect net book values as of the close of
        business on February 28, 2017, in the Debtors’ books and records. Additionally,
        because the book values of certain assets, such as patents, trademarks, and
        copyrights, may materially differ from their fair market values, they may be listed
Case 17-80305-TLS     Doc 6     Filed 03/27/17 Entered 03/27/17 19:39:14             Desc Main
                               Document      Page 4 of 344




        as undetermined amounts as of the Petition Date. Furthermore, as applicable, assets
        that have fully depreciated or were expensed for accounting purposes may not
        appear in the Schedules and Statements if they have no net book value.

  4.    Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly
        characterize, classify, categorize, or designate certain Claims, assets, executory
        contracts, unexpired leases, and other items reported in the Schedules and
        Statements, the Debtors may, nevertheless, have improperly characterized,
        classified, categorized, designated, or omitted certain items due to the complexity
        and size of the Debtors’ businesses. Accordingly, the Debtors reserve all of their
        rights to recharacterize, reclassify, recategorize, redesignate, add, or delete items
        reported in the Schedules and Statements at a later time as is necessary or
        appropriate as additional information becomes available, including, without
        limitation, whether contracts or leases listed herein were deemed executory or
        unexpired as of the Petition Date and remain executory and unexpired postpetition.

  5.    Real Property and Personal Property–Leased. In the ordinary course of their
        businesses, the Debtors lease real property and various articles of personal property,
        including, fixtures, and equipment, from certain third-party lessors. The Debtors
        have made reasonable efforts to list all such leases in the Schedules and Statements.
        The Debtors have made reasonable efforts to include lease obligations on Schedule
        D (secured debt) to the extent applicable and to the extent the lessor filed a UCC-
        1. However, nothing in the Schedules or Statements is or shall be construed as an
        admission or determination as to the legal status of any lease (including whether to
        assume and assign or reject such lease or whether it is a true lease or a financing
        arrangement).

  6.    Excluded Assets and Liabilities. The Debtors have sought to allocate liabilities
        between the prepetition and post-petition periods based on the information and
        research conducted in connection with the preparation of the Schedules and
        Statements. As additional information becomes available and further research is
        conducted, the allocation of liabilities between the prepetition and post-petition
        periods may change.

        The liabilities listed on the Schedules do not reflect any analysis of Claims under
        section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of
        their rights to dispute or challenge the validity of any asserted Claims under section
        503(b)(9) of the Bankruptcy Code or the characterization of the structure of any
        such transaction or any document or instrument related to any creditor’s Claim.

        The Debtors have excluded certain categories of assets, tax accruals, and liabilities
        from the Schedules and Statements, including, without limitation, accrued salaries,
        employee benefit accruals, and deferred gains. In addition, certain immaterial
        assets and liabilities may have been excluded.
Case 17-80305-TLS      Doc 6     Filed 03/27/17 Entered 03/27/17 19:39:14               Desc Main
                                Document      Page 5 of 344




        The Bankruptcy Court has authorized the Debtors to pay, in their discretion, certain
        outstanding Claims on a post-petition basis. However, only prepetition liabilities
        related to ordinary course wages and compensation that have been paid post-
        petition have been excluded from the Schedules.

  7.    Insiders. Solely, for purposes of the Schedules and Statements, the Debtors define
        “insiders” to include the following: (a) directors; (b) senior level officers; (c) equity
        holders holding in excess of 10% of the voting securities of the Debtor entities;
        (d) Debtor affiliates; and (e) relatives of any of the foregoing (to the extent known
        by the Debtors). Correct Entities listed as “insiders” have been included for
        informational purposes and their inclusion shall not constitute an admission that
        those entities are insiders for purposes of section 101(31) of the Bankruptcy Code.

  8.    Intellectual Property Rights. The exclusion of any intellectual property shall not
        be construed as an admission that such intellectual property rights have been
        abandoned, terminated, assigned, expired by their terms, or otherwise transferred
        pursuant to a sale, acquisition, or other transaction. Conversely, inclusion of certain
        intellectual property shall not be construed to be an admission that such intellectual
        property rights have not been abandoned, terminated, assigned, expired by their
        terms, or otherwise transferred pursuant to a sale, acquisition, or other transaction.

        In addition, although the Debtors have made diligent efforts to attribute intellectual
        property to the rightful Debtor entity, in certain instances, intellectual property
        owned by one Debtor may, in fact, be owned by another Debtor. Accordingly, the
        Debtors reserve all of their rights with respect to the legal status of any and all such
        intellectual property rights.

  9.    Executory Contracts and Unexpired Leases. Although the Debtors made
        diligent attempts to attribute executory contracts and unexpired leases to their
        rightful Debtors, in certain instances, the Debtors may have inadvertently failed to
        do so due to the complexity and size of the Debtors’ businesses.

        Moreover, other than real property leases reported in Schedule A/B Part 9, the
        Debtors have not necessarily set forth executory contracts and unexpired leases as
        assets in the Schedules and Statements, even though these contracts and leases may
        have some value to the Debtors’ estates. The Debtors’ executory contracts and
        unexpired leases have been set forth in Schedule G.

  10.   Materialman’s/Mechanic’s Liens. The assets listed in the Schedules and
        Statements are presented without consideration of any materialman’s or mechanic’s
        liens.

  11.   Classifications. Listing a Claim or contract on (a) Schedule D as “secured,”
        (b) Schedule E/F part 1 as “priority,” (c) Schedule E/F part 2 as “unsecured,” or (d)
        Schedule G as “executory” or “unexpired,” does not constitute an admission by the
Case 17-80305-TLS     Doc 6     Filed 03/27/17 Entered 03/27/17 19:39:14              Desc Main
                               Document      Page 6 of 344




        Debtors of the legal rights of the claimant, or a waiver of the Debtors’ rights to
        recharacterize or reclassify such Claims or contracts or leases or to setoff of such
        Claims.

  12.   Claims Description. Schedules D and E/F permit each Debtor to designate a Claim
        as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a
        Claim on a given Debtor’s Schedules and Statements as “disputed,” “contingent,”
        or “unliquidated” does not constitute an admission by that Debtor that such amount
        is not “disputed,” “contingent,” or “unliquidated,” or that such Claim is not subject
        to objection. Moreover, listing a Claim does not constitute an admission of liability
        by the Debtors.

  13.   Causes of Action. Despite their reasonable efforts to identify all known assets, the
        Debtors may not have listed all of their causes of action or potential causes of action
        against third-parties as assets in the Schedules and Statements, including, without
        limitation, causes of actions arising under the provisions of chapter 5 of the
        Bankruptcy Code and any other relevant non-bankruptcy laws to recover assets or
        avoid transfers. The Debtors reserve all of their rights with respect to any cause of
        action (including avoidance actions), controversy, right of setoff, cross-Claim,
        counter-Claim, or recoupment and any Claim on contracts or for breaches of duties
        imposed by law or in equity, demand, right, action, lien, indemnity, guaranty, suit,
        obligation, liability, damage, judgment, account, defense, power, privilege, license,
        and franchise of any kind or character whatsoever, known, unknown, fixed or
        contingent, matured or unmatured, suspected or unsuspected, liquidated or
        unliquidated, disputed or undisputed, secured or unsecured, assertable directly or
        derivatively, whether arising before, on, or after the Petition Date, in contract or in
        tort, in law, or in equity, or pursuant to any other theory of law (collectively,
        “Causes of Action”) they may have, and neither these Global Notes nor the
        Schedules and Statements shall be deemed a waiver of any Claims or Causes of
        Action or in any way prejudice or impair the assertion of such Claims or Causes of
        Action.

  14.   Summary of Significant Reporting Policies. The following is a summary of
        significant reporting policies:

               a.      Undetermined Amounts. The description of an
                       amount as “unknown,” “TBD” or “undetermined” is
                       not intended to reflect upon the materiality of such
                       amount.

               b.      Totals. All totals that are included in the Schedules
                       and Statements represent totals of all known
                       amounts. To the extent there are unknown or
                       undetermined amounts, the actual total may be
                       different than the listed total.
Case 17-80305-TLS     Doc 6    Filed 03/27/17 Entered 03/27/17 19:39:14             Desc Main
                              Document      Page 7 of 344




               c.      Liens.    Property and equipment listed in the
                       Schedules and Statements are presented without
                       consideration of any liens that may attach (or have
                       attached) to such property and equipment.

  15.   Estimates and Assumptions. Because of the timing of the filings, management
        was required to make certain estimates and assumptions that affected the reported
        amounts of these assets and liabilities. Actual amounts could differ from those
        estimates, perhaps materially.

  16.   Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

  17.   Intercompany. The listing in the Schedules or Statements (including, without
        limitation, Schedule A/B or Schedule E/F) by the Debtors of any obligation
        between a Debtor and another Debtor is a statement of what appears in the Debtors’
        books and records and does not reflect any admission or conclusion of the Debtors
        regarding whether such amount would be allowed as a Claim or how such
        obligations may be classified and/or characterized in a plan of reorganization or by
        the Bankruptcy Court.

  18.   Setoffs. The Debtors incur certain offsets and other similar rights during the
        ordinary course of business. Offsets in the ordinary course can result from various
        items, including, without limitation, intercompany transactions, pricing
        discrepancies, returns, refunds, warranties, debit memos, credits, and other disputes
        between the Debtors and their suppliers and/or customers. These offsets and other
        similar rights are consistent with the ordinary course of business in the Debtors’
        industry and are not tracked separately. Therefore, although such offsets and other
        similar rights may have been accounted for when certain amounts were included in
        the Schedules, offsets are not independently accounted for, and as such, are or may
        be excluded from the Debtors’ Schedules and Statements.

  19.   Global Notes Control. If the Schedules and Statements differ from these Global
        Notes, the Global Notes shall control.

              Specific Disclosures with Respect to the Debtors’ Schedules

        Schedule A/B. All values set forth in Schedule A/B reflect the book value of the
        Debtors’ assets as of the close of business on February 28, 2017, unless otherwise
        noted below. Other than real property leases reported on Schedule A/B Part 9, the
        Debtors have not included leases and contracts on Schedule A/B. Leases and
        contracts are listed on Schedule G.

        Schedule A/B 3. Cash values held in financial accounts are listed on Schedule A/B
        3 as of the close of business on March 12, 2017. Details with respect to the Debtors’
        cash management system and bank accounts are provided in the Debtors’ Motion
Case 17-80305-TLS     Doc 6     Filed 03/27/17 Entered 03/27/17 19:39:14              Desc Main
                               Document      Page 8 of 344




        for Authority to (A) Continue to Operate Their Cash Management System, (B)
        Honor Certain Prepetition Obligations Related Thereto, (C) Maintain Existing
        Business Forms, and (D) Continue Intercompany Transactions [Docket No. 5 ] (the
        “Cash Management Motion”).

        Schedules A/B 15. Ownership interests in subsidiaries have been listed in
        Schedules A/B 15 as an undetermined amount because the fair market value of such
        ownership is dependent on numerous variables and factors and likely differs
        significantly from their net book value.

        Schedule A/B 55. The Debtors do not own any real property. The Debtors have
        listed their real property leases in Schedule A/B 55. The Debtors’ leasehold
        interests/improvements appear on Schedule A/B 50 as opposed to Schedule A/B
        55.

        Schedule A/B 74 & 75. In the ordinary course of their businesses, the Debtors may
        have accrued, or may subsequently accrue, certain rights to counter-Claims, setoffs,
        refunds, or potential warranty Claims against their vendors. Additionally, certain
        of the Debtors may be a party to pending litigation in which the Debtors have
        asserted, or may assert, Claims as a plaintiff or counter-Claims as a defendant.
        Because such Claims are potentially unknown to the Debtors and not quantifiable
        as of the Petition Date, they are not listed on Schedule AB 74 or 75. The Debtors’
        failure to list any contingent and/or unliquidated claim held by the Debtors in
        response to these questions shall not constitute a waiver, release, relinquishment,
        or forfeiture of such claim.

        Schedule A/B 77. Private Label Card is the Debtors’ credit card program and the
        Debtors recognize sales charged to the credit card at the point of sale and the record
        a receivable for charges made to the card. Further, the Debtors’ accounts receivable
        is primarily consisting of non-trade accounts receivable. Accounts receivable do
        not include intercompany receivables.        Landlord receivable consists of the
        landlord’s reimbursement for structural improvements and/or non-structural
        improvements.

        Schedule D. The Claims listed on Schedule D arose or were incurred on various
        dates; a determination of the date upon which each Claim arose or was incurred
        would be unduly burdensome and cost prohibitive. Accordingly, not all such dates
        are included. All Claims listed on Schedule D, however, appear to have been
        incurred before the Petition Date.

        Reference to the applicable loan agreements and related documents is necessary for
        a complete description of the collateral and the nature, extent, and priority of liens.
        Nothing in the Global Notes or the Schedules and Statements shall be deemed a
        modification or interpretation of the terms of such agreements. Except as
        specifically stated on Schedule D, real property lessors, utility companies, and other
Case 17-80305-TLS      Doc 6    Filed 03/27/17 Entered 03/27/17 19:39:14               Desc Main
                               Document      Page 9 of 344




        parties that may hold security deposits have not been listed on Schedule D. Nothing
        herein shall be construed as an admission by the Debtors of the legal rights of the
        claimant or a waiver of the Debtors’ rights to recharacterize or reclassify such
        Claim or contract.

        Moreover, the Debtors have not included on Schedule D parties that may believe
        their Claims are secured through setoff rights, letters of credit, surety bonds, or
        inchoate statutory lien rights.

        Schedule E/F part 2. The Debtors have used reasonable efforts to report all
        general unsecured Claims against the Debtors on Schedule E/F part 2, based upon
        the Debtors’ books and records as of the Petition Date.

        Determining the date upon which each Claim on Schedule E/F part 2 was incurred
        or arose would be unduly burdensome and cost prohibitive and, therefore, the
        Debtors do not list a date for each Claim listed on Schedule E/F part 2.
        Furthermore, claims listed on Schedule E/F part 2 may have been aggregated by
        unique creditor name and remit to address and may include several dates of
        incurrence for the aggregate balance listed.

        Schedule E/F part 2 contains information regarding pending litigation involving the
        Debtors. The dollar amount of potential Claims associated with any such pending
        litigation is listed as “undetermined” and marked as contingent, unliquidated, and
        disputed in the Schedules and Statements. Some of the litigation Claims listed on
        Schedule E//F may be subject to subordination pursuant to section 510 of the
        Bankruptcy Code. Schedule E/F part 2 also includes potential or threatened
        litigation claims. Any information contained in Schedule E/F part 2 with respect
        to such potential litigation shall not be a binding representation of the Debtors’
        liabilities with respect to any of the potential suits and proceedings included therein.
        The Debtors expressly incorporate by reference into Schedule E/F part 2 all parties
        to pending litigation listed in the Debtors’ Statements 7, as contingent,
        unliquidated, and disputed claims, to the extent not already listed on Schedule E/F
        part 2.

        Schedule E/F part 2 reflects the prepetition amounts owing to counterparties to
        executory contracts and unexpired leases. Such prepetition amounts, however, may
        be paid in connection with the assumption, or assumption and assignment, of
        executory contracts or unexpired leases. Additionally, Schedule E/F part 2 does
        not include potential rejection damage Claims, if any, of the counterparties to
        executory contracts and unexpired leases that may be rejected.

        In the ordinary course of business, the Debtors sells gift cards or provides refunds
        in the form of gift card, which are redeemable at any location without expiration
        and are accounted as a liability and booked to revenue when the gift card is used.
        The current balance for outstanding gift card is $3,365,988.55. However, the
Case 17-80305-TLS     Doc 6    Filed 03/27/17 Entered 03/27/17 19:39:14             Desc Main
                              Document     Page 10 of 344




        Debtors do not maintain gift card holder information on a creditor level and, as
        such, Claims of holders of gift cards are not included in Schedule E/F part 2.

        In the ordinary course of business the Debtors operate a loyalty program, gRewards,
        and under the program, loyalty guests earn points toward reward certificates for a
        discount on future purchases. There are approximately 5.0 million guests
        participating in the loyalty program. However, the Debtors do not maintain loyalty
        guests information on a creditor level and, as such, Claims of holders of gRewards
        are not included in Schedule E/F part 2.

        Schedule G. Certain information, such as the contact information of the counter-
        party, may not be included where such information could not be obtained using the
        Debtors’ reasonable efforts. Listing or omitting a contract or agreement on
        Schedule G does not constitute an admission that such contract or agreement is or
        is not an executory contract or unexpired lease was in effect on the Petition Date or
        is valid or enforceable. Certain of the leases and contracts listed on Schedule G
        may contain certain renewal options, guarantees of payment, indemnifications,
        options to purchase, rights of first refusal, and other miscellaneous rights. Such
        rights, powers, duties, and obligations are not set forth separately on Schedule G.

        Certain confidentiality and non-disclosure agreements may not be listed on
        Schedule G.

        Certain of the contracts and agreements listed on Schedule G may consist of several
        parts, including, purchase orders, amendments, restatements, waivers, letters, and
        other documents that may not be listed on Schedule G or that may be listed as a
        single entry. In some cases, the same supplier or provider appears multiple times
        on Schedule G. This multiple listing is intended to reflect distinct agreements
        between the applicable Debtor and such supplier or provider. The Debtors
        expressly reserve their rights to challenge whether such related materials constitute
        an executory contract, a single contract or agreement or multiple, severable, or
        separate contracts.

        The contracts, agreements, and leases listed on Schedule G may have expired or
        may have been modified, amended, or supplemented from time to time by various
        amendments, restatements, waivers, estoppel certificates, letters, memoranda, and
        other documents, instruments, and agreements that may not be listed therein despite
        the Debtors’ use of reasonable efforts to identify such documents. Further, unless
        otherwise specified on Schedule G, each executory contract or unexpired lease
        listed thereon shall include all exhibits, schedules, riders, modifications,
        declarations, amendments, supplements, attachments, restatements, or other
        agreements made directly or indirectly by any agreement, instrument, or other
        document that in any manner affects such executory contract or unexpired lease,
        without respect to whether such agreement, instrument, or other document is listed
        thereon.
Case 17-80305-TLS     Doc 6    Filed 03/27/17 Entered 03/27/17 19:39:14             Desc Main
                              Document     Page 11 of 344




        In addition, the Debtors may have entered into various other types of agreements
        in the ordinary course of their businesses, such as subordination, nondisturbance,
        and attornment agreements, supplemental agreements, settlement agreements,
        amendments/letter agreements, title agreements and confidentiality agreements.
        Such agreements may not be set forth on Schedule G. Certain of the executory
        agreements may not have been memorialized and could be subject to dispute.
        Executory agreements that are oral in nature have not been included on the
        Schedule G.

        Schedule H. For purposes of Schedule H, the Debtors that are either the principal
        obligors or guarantors under the prepetition debt facilities are listed as Co-Debtors
        on Schedule H. The Debtors may not have identified certain guarantees associated
        with the Debtors’ executory contracts, unexpired leases, secured financings, debt
        instruments, and other such agreements.

        In the ordinary course of their businesses, the Debtors may be involved in pending
        or threatened litigation. These matters may involve multiple plaintiffs and
        defendants, some or all of whom may assert cross-Claims and counter-Claims
        against other parties. Because the Debtors have treated all such Claims as
        contingent, disputed, or unliquidated, such Claims have not been set forth
        individually on Schedule H. Litigation matters can be found on each Debtor’s
        Schedule E/F part 2 and Statement 7, as applicable.

             Specific Disclosures with Respect to the Debtors’ Statements

        Statement 3. Statement 3 includes any disbursement or other transfer made by the
        Debtors within 90 days before the Petition Date except for those made to insiders
        (which payments appear in response to Statement question 4), employees, and
        bankruptcy professionals (which payments appear in Statement 11 and include any
        retainers paid to bankruptcy professionals) (these are included in both places). The
        amounts listed in Statement 3 reflect the Debtors’ disbursements netted against any
        check level detail; thus, to the extent a disbursement was made to pay for multiple
        invoices, only one entry has been listed on Statement 3. All disbursements listed
        on Statement 3 are made through the Debtors’ consolidated cash management
        system maintained by Gordmans, Inc. and listed for that Debtor.

        Statement 4. Statement 4 accounts for a respective Debtor’s intercompany
        transactions (these are only accounting balancing entries and no actual payments –
        we have not listed the purely accounting entries), as well as other transfers to
        insiders as applicable. With respect to individuals, the amounts listed reflect the
        universe of payments and transfers to such individuals including compensation,
        bonus (if any), expense reimbursement, relocation reimbursement, and/or
        severance. Amounts paid on behalf of such employee for certain life and disability
        coverage has not been included.
Case 17-80305-TLS     Doc 6    Filed 03/27/17 Entered 03/27/17 19:39:14           Desc Main
                              Document     Page 12 of 344




        The Debtors have included all consulting and payroll distributions and aggregate
        travel, entertainment, and other expense reimbursements, aggregated by date, made
        over the twelve months preceding the Petition Date to any individual that may be
        deemed an “Insider.”

        Statement 7. Information provided in Statement 7 may not include every
        administrative agency proceeding open or closed during the relevant time period,
        as certain agency proceedings are quickly dismissed or settled for a nominal sum.
        Additionally, any information contained in Statement 7 shall not be a binding
        representation of the Debtors’ liabilities with respect to any of the suits and
        proceedings identified therein.

        Statement 10. The Debtors occasionally incur losses for a variety of reasons,
        including theft and property damage. The Debtors, however, may not have records
        of all such losses if such losses do not have a material impact on the Debtors’
        businesses or are not reported for insurance purposes. The losses listed on
        Statement 10 are based on the estimated amounts currently owed and are not
        intended to be an admission of the amounts owed.

        Statement 11. Out of an abundance of caution, the Debtors have included
        payments to all professionals who have rendered any advice related the Debtors’
        bankruptcy proceedings in Statement 11. However, it is possible that the disclosed
        fees also relate to other, non-bankruptcy related services and may include services
        rendered to other parties.

        Statement 26d. Certain of the Debtors are registrants with the Securities and
        Exchange Commission and file with such agency periodic financial reports on a
        consolidated basis. These reports also contain information about those Debtors’
        finances and are available publically through the Company’s website. The Debtors
        have provided financial statements in the ordinary course of their businesses to
        numerous financial institutions, creditors, and other parties within two years
        immediately before the Petition Date. Considering the number of such recipients,
        the Debtors have not disclosed any parties that may have received such financial
        statements for the purposes of Statement 26d.

        Statement 30. Unless otherwise indicated in a Debtor’s specific response to
        Statement 30, the Debtors have included a comprehensive response to Statement
        30 in Statement 4.
  Fill in thisCase   17-80305-TLS
               information                    Doc
                           to identify the case:                             6     Filed 03/27/17 Entered 03/27/17 19:39:14                                           Desc Main
                                                                                  Document     Page 13 of 344
 Debtor        Gordmans, Inc.


 United States Bankruptcy Court for the: DISTRICT OF NEBRASKA


 Case number           17-80305
  (if known)
                                                                                                                                                                       ¨ Check if this is an
                                                                                                                                                                          amended filing

 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                               12/15



  Part 1:       Summary of Assets



 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                           UNKNOWN
         Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1b. Total personal property:
                                                                                                                                                                           $262,442.17
         Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1c. Total of all property:
                                                                                                                                                                           $262,442.17
         Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .




    Part 2:       Summary of Liabilities



   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                        $56,831,825.79
      Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D . . . . . . . . .



   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                           UNKNOWN
            Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . . .


        3b. Total amount of claims of nonpriority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                  +     $52,714,666.12




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                       $109,546,491.91
      Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                              Page 1 of 1
  Fill in thisCase   17-80305-TLS
               information                    Doc
                           to identify the case:        6    Filed 03/27/17 Entered 03/27/17 19:39:14                    Desc Main
                                                            Document     Page 14 of 344
 Debtor        Gordmans, Inc.


 United States Bankruptcy Court for the: DISTRICT OF NEBRASKA


 Case number          17-80305
  (if known)
                                                                                                                            ¨ Check if this is an
                                                                                                                               amended filing

 Official Form 206A/B
 Schedule A/B: Assets - Real and Personal Property                                                                                         12/15

 Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
 all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which
 have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or
 unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
 debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
 sheet is attached, include the amounts from the attachment in the total for the pertinent part.


 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


 Part 1:        CASH AND CASH EQUIVALENTS

 1.    DOES THE DEBTOR HAVE ANY CASH OR CASH EQUIVALENTS?
       þ       No. Go to Part 2.
       ¨       Yes. Fill in the information below.


          All cash or cash equivalents owned or controlled by the debtor                                                    Current value of
                                                                                                                            debtor’s interest

 2.    CASH ON HAND



 3.    CHECKING, SAVINGS, MONEY MARKET, OR FINANCIAL BROKERAGE ACCOUNTS
       (IDENTIFY ALL)



 4.    OTHER CASH EQUIVALENTS



 5     Total of Part 1.
       ADD LINES 2 THROUGH 4 (INCLUDING AMOUNTS ON ANY ADDITIONAL SHEETS). COPY THE
       TOTAL TO LINE 80.

 Part 2:        DEPOSITS AND PREPAYMENTS

 6.    DOES THE DEBTOR HAVE ANY DEPOSITS OR PREPAYMENTS?
       ¨       No. Go to Part 3.
       þ       Yes. Fill in the information below.

                                                                                                                            Current value of
                                                                                                                            debtor’s interest

 7.    DEPOSITS, INCLUDING SECURITY DEPOSITS AND UTILITY DEPOSITS
       DESCRIPTION, INCLUDING NAME OF HOLDER OF DEPOSIT
       7.1.         EMC - INSURANCE                                                                                                   $92,000.00
       7.2.         SENTRY - INSURANCE                                                                                               $170,442.17

 8.    PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
       INSURANCE, TAXES, AND RENT


Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                Page 1 of 11
 Debtor       Case 17-80305-TLS
              Gordmans, Inc.                     Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                            Case number (if known)  19:39:14
                                                                                                   17-80305                Desc Main
              (Name)                                     Document     Page 15 of 344
                                                                                                                            Current value of
                                                                                                                            debtor’s interest

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT




 9    Total of Part 2.
      ADD LINES 7 THROUGH 8. COPY THE TOTAL TO LINE 81.                                                                              $262,442.17


 Part 3:      ACCOUNTS RECEIVABLE

 10. DOES THE DEBTOR HAVE ANY ACCOUNTS RECEIVABLE?
      þ    No. Go to Part 4.
      ¨    Yes. Fill in the information below.

                                                                                                                            Current value of
                                                                                                                            debtor’s interest

 11. ACCOUNTS RECEIVABLE



 12   Total of Part 3.
      CURRENT VALUE ON LINES 11A + 11B = LINE 12. COPY THE TOTAL TO LINE 82.

 Part 4:      INVESTMENTS

 13. DOES THE DEBTOR OWN ANY INVESTMENTS?
      ¨    No. Go to Part 5.
      þ    Yes. Fill in the information below.

                                                                                                   Valuation method used    Current value of
                                                                                                   for current value        debtor’s interest

 14. MUTUAL FUNDS OR PUBLICLY TRADED STOCKS NOT INCLUDED IN PART 1
      NAME OF FUND OR STOCK:




 15. NON-PUBLICLY TRADED STOCK AND INTERESTS IN INCORPORATED AND
     UNINCORPORATED BUSINESSES, INCLUDING ANY INTEREST IN AN LLC,
     PARTNERSHIP, OR JOINT VENTURE
      Name of entity                                                              % of ownership
      15.1.       GORDMANS DISTRIBUTION COMPANY, INC.                                 100%                                            UNKNOWN
      15.2.       GORDMANS LLC                                                        100%                                            UNKNOWN
      15.3.       GORDMANS MANAGEMENT COMPANY, INC.                                   100%                                            UNKNOWN

 16. GOVERNMENT BONDS, CORPORATE BONDS, AND OTHER NEGOTIABLE AND
     NON-NEGOTIABLE INSTRUMENTS NOT INCLUDED IN PART 1
      DESCRIBE:




 17   Total of Part 4.
      ADD LINES 14 THROUGH 16. COPY THE TOTAL TO LINE 83.                                                                             UNKNOWN


 Part 5:      INVENTORY, EXCLUDING AGRICULTURE ASSETS

 18. DOES THE DEBTOR OWN ANY INVENTORY (EXCLUDING AGRICULTURE ASSETS)?
      þ    No. Go to Part 6.
      ¨    Yes. Fill in the information below.




Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                   Page 2 of 11
 Debtor      Case 17-80305-TLS
             Gordmans, Inc.                       Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                             Case number (if known)  19:39:14
                                                                                                    17-80305              Desc Main
             (Name)                                       Document     Page 16 of 344
          General description                          Date of the last     Net book value of     Valuation method used    Current value of
                                                       physical inventory   debtor's interest     for current value        debtor’s interest
                                                                            (Where available)

 19. RAW MATERIALS



 20. WORK IN PROGRESS



 21. FINISHED GOODS, INCLUDING GOODS HELD FOR RESALE



 22. OTHER INVENTORY OR SUPPLIES



 23   Total of Part 5.
      ADD LINES 19 THROUGH 22. COPY THE TOTAL TO LINE 84.
 24. Is any of the property listed in Part 5 perishable?
     þ No
     ¨ Yes
 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes      Book value                      Valuation method                                                     Current value

 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 6:     FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND LAND)

 27. DOES THE DEBTOR OWN OR LEASE ANY FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND
     LAND)?
      þ     No. Go to Part 7.
      ¨     Yes. Fill in the information below.


          General description                                               Net book value of     Valuation method used    Current value of
                                                                            debtor's interest     for current value        debtor’s interest
                                                                            (Where available)

 28. CROPS—EITHER PLANTED OR HARVESTED



 29. FARM ANIMALS EXAMPLES: LIVESTOCK, POULTRY, FARM-RAISED FISH EXAMPLES:
     LIVESTOCK, POULTRY, FARM-RAISED FISH



 30. FARM MACHINERY AND EQUIPMENT (OTHER THAN TITLED MOTOR VEHICLES)
     (OTHER THAN TITLED MOTOR VEHICLES)



 31. FARM AND FISHING SUPPLIES, CHEMICALS, AND FEED



 32. OTHER FARMING AND FISHING-RELATED PROPERTY NOT ALREADY LISTED IN PART 6



 33   Total of Part 6.
      ADD LINES 28 THROUGH 32. COPY THE TOTAL TO LINE 85.




Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                 Page 3 of 11
 Debtor      Case 17-80305-TLS
             Gordmans, Inc.                       Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                             Case number (if known)  19:39:14
                                                                                                    17-80305              Desc Main
             (Name)                                       Document     Page 17 of 344
 34. Is the debtor a member of an agricultural cooperative?
     þ No
     ¨ Yes. Is any of the debtor’s property stored at the cooperative?
          þ No
          ¨ Yes
 35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes
 36. Is a depreciation schedule available for any of the property listed in Part 6?
     þ No
     ¨ Yes
 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 7:     OFFICE FURNITURE, FIXTURES, AND EQUIPMENT; AND COLLECTIBLES

 38. DOES THE DEBTOR OWN OR LEASE ANY OFFICE FURNITURE, FIXTURES, EQUIPMENT, OR COLLECTIBLES?
      þ     No. Go to Part 8.
      ¨     Yes. Fill in the information below.


          General description                                                 Net book value of   Valuation method used    Current value of
                                                                              debtor's interest   for current value        debtor’s interest
                                                                              (Where available)

 39. OFFICE FURNITURE



 40. OFFICE FIXTURES



 41. OFFICE EQUIPMENT, INCLUDING ALL COMPUTER EQUIPMENT AND COMMUNICATION
     SYSTEMS EQUIPMENT AND SOFTWARE



 42. COLLECTIBLES EXAMPLES: ANTIQUES AND FIGURINES; PAINTINGS, PRINTS, OR
     OTHER ARTWORK; BOOKS, PICTURES, OR OTHER ART OBJECTS; CHINA AND
     CRYSTAL; STAMP, COIN, OR BASEBALL CARD COLLECTIONS; OTHER COLLECTIONS,
     MEMORABILIA, OR COLLECTIBLES EXAMPLES: ANTIQUES AND FIGURINES;
     PAINTINGS, PRINTS, OR OTHER ARTWORK; BOOKS, PICTURES, OR OTHER ART
     OBJECTS; CHINA AND CRYSTAL; STAMP, COIN, OR BASEBALL CARD COLLECTIONS;
     OTHER COLLECTIONS, MEMORABILIA, OR COLLECTIBLES



 43   Total of Part 7.
      ADD LINES 39 THROUGH 42. COPY THE TOTAL TO LINE 86.

 44. Is a depreciation schedule available for any of the property listed in Part 7?
     þ No
     ¨ Yes
 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 8:     MACHINERY, EQUIPMENT, AND VEHICLES

 46. DOES THE DEBTOR OWN OR LEASE ANY MACHINERY, EQUIPMENT, OR VEHICLES?
      þ     No. Go to Part 9.
      ¨     Yes. Fill in the information below.

          General description                                                 Net book value of   Valuation method used    Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest   for current value        debtor’s interest
          HIN, or N-number)                                                   (Where available)




Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                 Page 4 of 11
 Debtor       Case 17-80305-TLS
              Gordmans, Inc.                      Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                             Case number (if known)  19:39:14
                                                                                                    17-80305              Desc Main
              (Name)                                      Document     Page 18 of 344
          General description                                                 Net book value of   Valuation method used    Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest   for current value        debtor’s interest
          HIN, or N-number)                                                   (Where available)

 47. AUTOMOBILES, VANS, TRUCKS, MOTORCYCLES, TRAILERS, AND TITLED FARM
     VEHICLES



 48. WATERCRAFT, TRAILERS, MOTORS, AND RELATED ACCESSORIES EXAMPLES:
     BOATS, TRAILERS, MOTORS, FLOATING HOMES, PERSONAL WATERCRAFT, AND
     FISHING VESSELS EXAMPLES: BOATS, TRAILERS, MOTORS, FLOATING HOMES,
     PERSONAL WATERCRAFT, AND FISHING VESSELS



 49. AIRCRAFT AND ACCESSORIES



 50. OTHER MACHINERY, FIXTURES, AND EQUIPMENT (EXCLUDING FARM MACHINERY
     AND EQUIPMENT)



 51   Total of Part 8.
      ADD LINES 47 THROUGH 50. COPY THE TOTAL TO LINE 87.

 52. Is a depreciation schedule available for any of the property listed in Part 8?
     þ No
     ¨ Yes
 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 9:      REAL PROPERTY

 54. DOES THE DEBTOR OWN OR LEASE ANY REAL PROPERTY?
      ¨     No. Go to Part 10.
      þ     Yes. Fill in the information below.
 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


          Description and location of property          Nature and extent     Net book value of   Valuation method used    Current value of
          Include street address or other description   of debtor’s           debtor's interest   for current value        debtor’s interest
          such as Assessor Parcel Number (APN), and     interest in           (Where available)
          type of property (for example, acreage,       property
          factory, warehouse, apartment or office
          building), if available

      55.1.  ADAMS DAIRY LANDING, BLUE      LEASEHOLD                                  UNKNOWN                                       UNKNOWN
             SPRINGS, MO - STORE # 046
      55.2.  AKSARBEN VILLAGE GORDMAN LEASEHOLD                                        UNKNOWN                                       UNKNOWN
             CORP. OFFICE, AKSARBEN
             VILLAGE OMAHA, NE - STORE #
             053
      55.3.  APPLETON II, GRAND CHUTE, WI - LEASEHOLD                                  UNKNOWN                                       UNKNOWN
             STORE # 015
      55.4.  ARAPAHOE CROSSING, AURORA, LEASEHOLD                                      UNKNOWN                                       UNKNOWN
             CO - STORE # 104
      55.5.  ARNOLD CROSSROADS,             LEASEHOLD                                  UNKNOWN                                       UNKNOWN
             ARNOLD, MO - STORE # 124
      55.6.  ASH PARK SHOPPING CENTER, LEASEHOLD                                       UNKNOWN                                       UNKNOWN
             ASHWAUBEN, WI - STORE # 116
      55.7.  BOWLES CROSSING, LITTLETON, LEASEHOLD                                     UNKNOWN                                       UNKNOWN
             CO - STORE # 105
      55.8.  BROADMOOR TOWN CENTER,         LEASEHOLD                                  UNKNOWN                                       UNKNOWN
             COLORADO SPRINGS, CO -
             STORE # 060
      55.9.  BURNSVILLE CENTER,             LEASEHOLD                                  UNKNOWN                                       UNKNOWN
             BURNSVILLE, MN - STORE # 086
      55.10. CENTENNIAL PLAZA, OKLAHOMA LEASEHOLD                                      UNKNOWN                                       UNKNOWN
             CITY, OK - STORE # 011


Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                 Page 5 of 11
 Debtor      Case 17-80305-TLS
             Gordmans, Inc.                     Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                            Case number (if known)  19:39:14
                                                                                                   17-80305               Desc Main
             (Name)                                      Document     Page 19 of 344
 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


          Description and location of property          Nature and extent   Net book value of     Valuation method used    Current value of
          Include street address or other description   of debtor’s         debtor's interest     for current value        debtor’s interest
          such as Assessor Parcel Number (APN), and     interest in         (Where available)
          type of property (for example, acreage,       property
          factory, warehouse, apartment or office
          building), if available

      55.11.     CENTENNIAL PLAZA, TULSA, OK - LEASEHOLD                              UNKNOWN                                        UNKNOWN
                 STORE # 031
      55.12.     CHAPEL HILLS, CO. SPRINGS, CO LEASEHOLD                              UNKNOWN                                        UNKNOWN
                 - STORE # 130
      55.13.     CHESTERFIELD COMMONS,          LEASEHOLD                             UNKNOWN                                        UNKNOWN
                 CHESTERFIELD, MO - STORE #
                 025
      55.14.     CORAL NORTH, CORALVILLE, IA - LEASEHOLD                              UNKNOWN                                        UNKNOWN
                 STORE # 080
      55.15.     CORONADO CENTER,               LEASEHOLD                             UNKNOWN                                        UNKNOWN
                 ALBUQUERQUE, NM - STORE #
                 110
      55.16.     COTTONWOOD COMMONS,            LEASEHOLD                             UNKNOWN                                        UNKNOWN
                 ALBUQUERQUE, NM - STORE #
                 111
      55.17.     COUNTRYWOOD CROSSING,          LEASEHOLD                             UNKNOWN                                        UNKNOWN
                 MEMPHIS, TN - STORE # 074
      55.18.     CREEKSIDE COMMONS,             LEASEHOLD                             UNKNOWN                                        UNKNOWN
                 MENTOR, OH - STORE # 123
      55.19.     CREEKWOOD COMMONS,             LEASEHOLD                             UNKNOWN                                        UNKNOWN
                 KANSAS CITY. MO - STORE # 048
      55.20.     CROSSROAD SHOPPING             LEASEHOLD                             UNKNOWN                                        UNKNOWN
                 CENTER, WICHITA, KS - STORE #
                 081
      55.21.     CROSSROADS CENTER,             LEASEHOLD                             UNKNOWN                                        UNKNOWN
                 WATERLOO, IA - STORE # 023
      55.22.     CROSSROADS OF ROSEVILLE,       LEASEHOLD                             UNKNOWN                                        UNKNOWN
                 ROSEVILLE, MN - STORE # 090
      55.23.     DISTRIBUTION CENTER II,        LEASEHOLD                             UNKNOWN                                        UNKNOWN
                 MONROVIA, IN - STORE # 952
      55.24.     DISTRIBUTION CENTER, OMAHA, LEASEHOLD                                UNKNOWN                                        UNKNOWN
                 NE - STORE # 050
      55.25.     DISTRICT SHOPPING CENTER,      LEASEHOLD                             UNKNOWN                                        UNKNOWN
                 SOUTH JORDAN, UT - STORE #
                 089
      55.26.     EAGLE RUN, GRAND ISLAND, NE - LEASEHOLD                              UNKNOWN                                        UNKNOWN
                 STORE # 022
      55.27.     EAST HILLS MALL, ST. JOSEPH, LEASEHOLD                               UNKNOWN                                        UNKNOWN
                 MO - STORE # 039
      55.28.     EAST LLOYD SHOPPING CENTER, LEASEHOLD                                UNKNOWN                                        UNKNOWN
                 EVANSVILLE, IN - STORE # 067
      55.29.     EAST PEORIA, DOWNTOWN,         LEASEHOLD                             UNKNOWN                                        UNKNOWN
                 EAST PEORIA, IL - STORE # 107
      55.30.     EAST POINTE PLAZA, DES         LEASEHOLD                             UNKNOWN                                        UNKNOWN
                 MOINES, IA - STORE # 021
      55.31.     EAST TOWNE MALL, MADISON, WI LEASEHOLD                               UNKNOWN                                        UNKNOWN
                 - STORE # 018
      55.32.     EASTGATE SHOPPING CENTER, LEASEHOLD                                  UNKNOWN                                        UNKNOWN
                 CINCINNATI, OH - STORE # 128
      55.33.     EMPIRE MALL, SIOUX FALLS, SD - LEASEHOLD                             UNKNOWN                                        UNKNOWN
                 STORE # 043
      55.34.     FAIRVIEW HEIGHTS PLAZA,        LEASEHOLD                             UNKNOWN                                        UNKNOWN
                 FAIRVIEW, IL - STORE # 027
      55.35.     FREMONT MALL, FREMONT, NE - LEASEHOLD                                UNKNOWN                                        UNKNOWN
                 STORE # 042
      55.36.     GABLE CROSSING, AVON, IN -     LEASEHOLD                             UNKNOWN                                        UNKNOWN
                 STORE # 101
      55.37.     GATEWAY TO MACHESNEY PARK, LEASEHOLD                                 UNKNOWN                                        UNKNOWN
                 MACHESNEY PARK, IL - STORE #
                 070
      55.38.     GORDMANS (STND ALNE),          LEASEHOLD                             UNKNOWN                                        UNKNOWN
                 OMAHA, NE - STORE # 033
      55.39.     GORDMANS (STND ALNE),          LEASEHOLD                             UNKNOWN                                        UNKNOWN
                 TOPEKA, KS - STORE # 029
      55.40.     GRAND FORKS MARKET PLACE, LEASEHOLD                                  UNKNOWN                                        UNKNOWN
                 GRAND FORKS, ND - STORE # 006



Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                 Page 6 of 11
 Debtor      Case 17-80305-TLS
             Gordmans, Inc.                     Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                            Case number (if known)  19:39:14
                                                                                                   17-80305               Desc Main
             (Name)                                      Document     Page 20 of 344
 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


          Description and location of property          Nature and extent   Net book value of     Valuation method used    Current value of
          Include street address or other description   of debtor’s         debtor's interest     for current value        debtor’s interest
          such as Assessor Parcel Number (APN), and     interest in         (Where available)
          type of property (for example, acreage,       property
          factory, warehouse, apartment or office
          building), if available

      55.41. HAY CREEK SHOPS, BISMARCK, LEASEHOLD                                     UNKNOWN                                        UNKNOWN
             SD - STORE # 120
      55.42. HORIZON PLAZA, APPLETON, WI - LEASEHOLD                                  UNKNOWN                                        UNKNOWN
             STORE # 014
      55.43. LAFEYETTE PAVILIONS,           LEASEHOLD                                 UNKNOWN                                        UNKNOWN
             LAFAYETTE, IN - STORE # 076
      55.44. LAKE MANAWA, COUNCIL BLUFFS LEASEHOLD                                    UNKNOWN                                        UNKNOWN
             IA - STORE # 082
      55.45. LAKEPORT COMMONS, SIOUX        LEASEHOLD                                 UNKNOWN                                        UNKNOWN
             CITY, IA - STORE # 036A
      55.46. LAKESHORE MARKETPLACE,         LEASEHOLD                                 UNKNOWN                                        UNKNOWN
             MUSKEGON, MI - STORE # 117
      55.47. LAKESIDE HILLS PLAZA, OMAHA, LEASEHOLD                                   UNKNOWN                                        UNKNOWN
             NE - STORE # 007
      55.48. LIBERTY COMMONS, LIBERTY,      LEASEHOLD                                 UNKNOWN                                        UNKNOWN
             MO - STORE # 127
      55.49. LINCOLN CROSSING, LINCOLN, LEASEHOLD                                     UNKNOWN                                        UNKNOWN
             NE - STORE # 044A
      55.50. MANKATO STORE, MANKATO, MN LEASEHOLD                                     UNKNOWN                                        UNKNOWN
             - STORE # 066
      55.51. MARK TWAIN MALL, ST.           LEASEHOLD                                 UNKNOWN                                        UNKNOWN
             CHARLES, MO - STORE # 049
      55.52. MARKET PLACE , CHAMPAIGN. IL -LEASEHOLD                                  UNKNOWN                                        UNKNOWN
             STORE # 004
      55.53. MARKETPLACE AT FOUR            LEASEHOLD                                 UNKNOWN                                        UNKNOWN
             CORNERS, BAINBRIDGE, OH -
             STORE # 126
      55.54. MARKETPLACE ON FIRST, CEDAR LEASEHOLD                                    UNKNOWN                                        UNKNOWN
             RAPIDS, IA - STORE # 072
      55.55. MEADOWS SHOPPING CENTER, LEASEHOLD                                       UNKNOWN                                        UNKNOWN
             AMERICAN FORK, UT - STORE #
             106
      55.56. MERIDAN TOWN CENTER,           LEASEHOLD                                 UNKNOWN                                        UNKNOWN
             MERIDAN, ID - STORE # 103
      55.57. MERIDIAN MALL, LANSING, MI - LEASEHOLD                                   UNKNOWN                                        UNKNOWN
             STORE # 125
      55.58. NOLAND FASHION SQUARE,         LEASEHOLD                                 UNKNOWN                                        UNKNOWN
             INDEPENDENCE, MO - STORE #
             047
      55.59. O'FALLON WALK, O'FALLON, MO - LEASEHOLD                                  UNKNOWN                                        UNKNOWN
             STORE # 063
      55.60. ORCHARD CROSSING, FT.          LEASEHOLD                                 UNKNOWN                                        UNKNOWN
             WAYNE, IN - STORE # 083
      55.61. ORCHARD PLAZA, LENEXA, KS - LEASEHOLD                                    UNKNOWN                                        UNKNOWN
             STORE # 026
      55.62. PINNACLE HILLS, ROGERS, AR - LEASEHOLD                                   UNKNOWN                                        UNKNOWN
             STORE # 079
      55.63. PLAZA AT FAYETTE MALL,         LEASEHOLD                                 UNKNOWN                                        UNKNOWN
             LEXINGTON, KY - STORE # 078
      55.64. PLAZA AT GRAND PRAIRIE,        LEASEHOLD                                 UNKNOWN                                        UNKNOWN
             PEORIA, IL - STORE # 071
      55.65. PORTER'S VALE, VALPARAISO, IN LEASEHOLD                                  UNKNOWN                                        UNKNOWN
             - STORE # 114
      55.66. POWER CENTER, FENTON, MO - LEASEHOLD                                     UNKNOWN                                        UNKNOWN
             STORE # 009
      55.67. PRINCESS CITY PLAZA,           LEASEHOLD                                 UNKNOWN                                        UNKNOWN
             MISHAWAKA, IN - STORE # 084
      55.68. REGENCY CENTERS,               LEASEHOLD                                 UNKNOWN                                        UNKNOWN
             SCHERERVILLE, IN - STORE # 115
      55.69. RIB MOUNTAIN DRIVE, WAUSAU, LEASEHOLD                                    UNKNOWN                                        UNKNOWN
             WI - STORE # 065
      55.70. RIVER FALLS SHOPPING           LEASEHOLD                                 UNKNOWN                                        UNKNOWN
             CENTER, CLARKSVILLE, IN -
             STORE # 112
      55.71. RIVERDALE COMMONS, COON        LEASEHOLD                                 UNKNOWN                                        UNKNOWN
             RAPDIS, MN - STORE # 131



Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                 Page 7 of 11
 Debtor      Case 17-80305-TLS
             Gordmans, Inc.                     Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                            Case number (if known)  19:39:14
                                                                                                   17-80305               Desc Main
             (Name)                                      Document     Page 21 of 344
 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


          Description and location of property          Nature and extent   Net book value of     Valuation method used    Current value of
          Include street address or other description   of debtor’s         debtor's interest     for current value        debtor’s interest
          such as Assessor Parcel Number (APN), and     interest in         (Where available)
          type of property (for example, acreage,       property
          factory, warehouse, apartment or office
          building), if available

      55.72. RIVERDALE SHOPPING CENTER, LEASEHOLD                                     UNKNOWN                                        UNKNOWN
              RIVERDALE, UT - STORE # 102
      55.73. RIVERTREE COURT, VERNON          LEASEHOLD                               UNKNOWN                                        UNKNOWN
              HILLS, IL - STORE # 037
      55.74. RIVERWALK CENTRE SHOPPING, LEASEHOLD                                     UNKNOWN                                        UNKNOWN
              MOORE, OK - STORE # 016
      55.75. RUSHMORE CROSSING, RAPID LEASEHOLD                                       UNKNOWN                                        UNKNOWN
              CITY, SD - STORE # 085
      55.76. SAGINAW SQUARE, SAGINAW, MI LEASEHOLD                                    UNKNOWN                                        UNKNOWN
              - STORE # 121
      55.77. SHACKLEFORD CROSSING,            LEASEHOLD                               UNKNOWN                                        UNKNOWN
              LITTLE ROCK, AR - STORE # 017
      55.78. SHADOW LAKE, PAPILLION, NE - LEASEHOLD                                   UNKNOWN                                        UNKNOWN
              STORE # 024A
      55.79. SHOPPES AT PARMA, PARMA, OH LEASEHOLD                                    UNKNOWN                                        UNKNOWN
              - STORE # 132
      55.80. SOUTH 156TH STREET, OMAHA, LEASEHOLD                                     UNKNOWN                                        UNKNOWN
              NE - STORE # 053
      55.81. SOUTH OAKS, SPRINGFIELD, MO LEASEHOLD                                    UNKNOWN                                        UNKNOWN
              - STORE # 032
      55.82. SOUTH PARK MALL, MOLINE, IL - LEASEHOLD                                  UNKNOWN                                        UNKNOWN
              STORE # 003
      55.83. SOUTH RIDGE SQUARE, DES          LEASEHOLD                               UNKNOWN                                        UNKNOWN
              MOINES, IA - STORE # 019
      55.84. SOUTHDALE MALL, EDNA, MN - LEASEHOLD                                     UNKNOWN                                        UNKNOWN
              STORE # 129
      55.85. SOUTHGATE CENTER, MINOT, ND LEASEHOLD                                    UNKNOWN                                        UNKNOWN
              - STORE # 113
      55.86. SOUTHHAVEN TOWNE CENTER, LEASEHOLD                                       UNKNOWN                                        UNKNOWN
              SOUTHHAVEN, MI - STORE # 073
      55.87. SOUTHPORT PLAZA, KENOSHA, LEASEHOLD                                      UNKNOWN                                        UNKNOWN
              WI - STORE # 109
      55.88. SOUTHSHORE CENTER, BOISE, LEASEHOLD                                      UNKNOWN                                        UNKNOWN
              ID - STORE # 122
      55.89. SOUTHWEST PLAZA,                 LEASEHOLD                               UNKNOWN                                        UNKNOWN
              SPRINGFIELD, IL - STORE # 008
      55.90. STATE & PERRY ROAD,              LEASEHOLD                               UNKNOWN                                        UNKNOWN
              ROCKFORD, IL - STORE # 069
      55.91. STATE LINE STATION, KANSAS       LEASEHOLD                               UNKNOWN                                        UNKNOWN
              CITY. MO - STORE # 064
      55.92. STATION PARK, FARMINGTON, UT LEASEHOLD                                   UNKNOWN                                        UNKNOWN
              - STORE # 038
      55.93. TALLGRASS CENTRE, WICHITA, LEASEHOLD                                     UNKNOWN                                        UNKNOWN
              KS - STORE # 028
      55.94. TAMARACK VILLAGE,                LEASEHOLD                               UNKNOWN                                        UNKNOWN
              WOODBURY, MN - STORE # 087
      55.95. THE FAMILY CENTER, MIDVALE, LEASEHOLD                                    UNKNOWN                                        UNKNOWN
              UT - STORE # 108
      55.96. THE SHOPPES AT COLLEGE           LEASEHOLD                               UNKNOWN                                        UNKNOWN
              HILLS, NORMAL, IL - STORE # 068
      55.97. THORNTON TOWN CENTER,            LEASEHOLD                               UNKNOWN                                        UNKNOWN
              THORNTON, CO - STORE # 041
      55.98. TIMES SQUARE WEST, FARGO, LEASEHOLD                                      UNKNOWN                                        UNKNOWN
              ND - STORE # 005
      55.99. TREASURE VALLEY                  LEASEHOLD                               UNKNOWN                                        UNKNOWN
              MARKETPLACE, NAMPA, ID -
              STORE # 059
      55.100. UNION PLAZA SHOPPING            LEASEHOLD                               UNKNOWN                                        UNKNOWN
              CENTER, TULSA, OK - STORE #
              030
      55.101. VILLAGE AT CUMBERLAND PARK, LEASEHOLD                                   UNKNOWN                                        UNKNOWN
              TYLER, TX - STORE # 100
      55.102. VILLAGE OF QUAIL SPRINGS,       LEASEHOLD                               UNKNOWN                                        UNKNOWN
              OKLAHOMA CITY, OK - STORE #
              012
      55.103. WEST GRAYHAWK, OMAHA, NE - LEASEHOLD                                    UNKNOWN                                        UNKNOWN
              STORE # 118


Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                 Page 8 of 11
 Debtor      Case 17-80305-TLS
             Gordmans, Inc.                       Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                             Case number (if known)  19:39:14
                                                                                                    17-80305              Desc Main
             (Name)                                       Document     Page 22 of 344
 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


          Description and location of property           Nature and extent   Net book value of    Valuation method used    Current value of
          Include street address or other description    of debtor’s         debtor's interest    for current value        debtor’s interest
          such as Assessor Parcel Number (APN), and      interest in         (Where available)
          type of property (for example, acreage,        property
          factory, warehouse, apartment or office
          building), if available

      55.104. WESTLAND TOWNE CTR,                       LEASEHOLD                     UNKNOWN                                        UNKNOWN
              LAKEWOOD, CO - STORE # 035
      55.105. WESTMINSTER CITY CENTRE,                  LEASEHOLD                     UNKNOWN                                        UNKNOWN
              WESTMINSTER, CO - STORE #
              010
      55.106. WESTOWN SHOPPING, DES                     LEASEHOLD                     UNKNOWN                                        UNKNOWN
              MOINES, IA - STORE # 045
      55.107. WESTRIDGE COURT,                          LEASEHOLD                     UNKNOWN                                        UNKNOWN
              NAPERVILLE, IL - STORE # 040
      55.108. WILSONTOWN CENTER, GRAND                  LEASEHOLD                     UNKNOWN                                        UNKNOWN
              RAPIDS, MI - STORE # 119
      55.109. WINDSOR MEADOWS,                          LEASEHOLD                     UNKNOWN                                        UNKNOWN
              DAVENPORT, IA - STORE # 002
      55.110. WOLF CREEK PLAZA, BELLEVUE,               LEASEHOLD                     UNKNOWN                                        UNKNOWN
              NE - STORE # 020
 56   Total of Part 9.
      ADD THE CURRENT VALUE ON LINES 55.1 THROUGH 55.6 AND ENTRIES FROM ANY                                                          UNKNOWN
      ADDITIONAL SHEETS. COPY THE TOTAL TO LINE 88.

 57. Is a depreciation schedule available for any of the property listed in Part 9?
     þ No
     ¨ Yes
 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 10: INTANGIBLES AND INTELLECTUAL PROPERTY

 59. DOES THE DEBTOR HAVE ANY INTERESTS IN INTANGIBLES OR INTELLECTUAL PROPERTY?
      þ     No. Go to Part 11.
      ¨     Yes. Fill in the information below.


          General description                                                Net book value of    Valuation method used    Current value of
                                                                             debtor's interest    for current value        debtor’s interest
                                                                             (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS



 61. INTERNET DOMAIN NAMES AND WEBSITES



 62. LICENSES, FRANCHISES, AND ROYALTIES



 63. CUSTOMER LISTS, MAILING LISTS, OR OTHER COMPILATIONS



 64. OTHER INTANGIBLES, OR INTELLECTUAL PROPERTY



 65. GOODWILL



 66   Total of Part 10.
      ADD LINES 60 THROUGH 65. COPY THE TOTAL TO LINE 89.



Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                 Page 9 of 11
 Debtor       Case 17-80305-TLS
              Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                           Case number (if known)  19:39:14
                                                                                                  17-80305              Desc Main
              (Name)                                    Document     Page 23 of 344
 67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     þ No
     ¨ Yes
          ¨
 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     þ No
     ¨ Yes
 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 11: ALL OTHER ASSETS

 70. DOES THE DEBTOR OWN ANY OTHER ASSETS THAT HAVE NOT YET BEEN REPORTED ON THIS FORM?
     INCLUDE ALL INTERESTS IN EXECUTORY CONTRACTS AND UNEXPIRED LEASES NOT PREVIOUSLY REPORTED ON THIS FORM.
      þ   No. Go to Part 12.
      ¨   Yes. Fill in the information below.

                                                                                                                          Current value of
                                                                                                                          debtor’s interest

 71. NOTES RECEIVABLE
      DESCRIPTION (INCLUDE NAME OF OBLIGOR)




 72. TAX REFUNDS AND UNUSED NET OPERATING LOSSES (NOLS)
      DESCRIPTION (FOR EXAMPLE, FEDERAL, STATE, LOCAL)




 73. INTERESTS IN INSURANCE POLICIES OR ANNUITIES



 74. CAUSES OF ACTION AGAINST THIRD PARTIES (WHETHER OR NOT A LAWSUIT HAS
     BEEN FILED)



 75. OTHER CONTINGENT AND UNLIQUIDATED CLAIMS OR CAUSES OF ACTION OF EVERY
     NATURE, INCLUDING COUNTERCLAIMS OF THE DEBTOR AND RIGHTS TO SET OFF
     CLAIMS



 76. TRUSTS, EQUITABLE OR FUTURE INTERESTS IN PROPERTY



 77. OTHER PROPERTY OF ANY KIND NOT ALREADY LISTED EXAMPLES: SEASON
     TICKETS, COUNTRY CLUB MEMBERSHIP EXAMPLES: SEASON TICKETS, COUNTRY
     CLUB MEMBERSHIP



 78   Total of Part 11.
      ADD LINES 71 THROUGH 77. COPY THE TOTAL TO LINE 90.

 79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     þ No
     ¨ Yes




Official Form 206A/B                             Schedule A/B: Assets - Real and Personal Property                                 Page 10 of 11
 Debtor       Case 17-80305-TLS
              Gordmans, Inc.                              Doc 6          Filed 03/27/17 Entered    03/27/17
                                                                                           Case number (if known)  19:39:14
                                                                                                                  17-80305                                    Desc Main
              (Name)                                                    Document     Page 24 of 344
 Part 12: Summary


 In Part 12 copy all of the totals from the earlier parts of the form.


          Type of property                                                                       Current value of                  Current value of real
                                                                                                 personal property                 property
 80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.


 81. Deposits and prepayments. Copy line 9, Part 2.                                                      $262,442.17

 82. Accounts receivable. Copy line 12, Part 3.


 83. Investments. Copy line 17, Part 4.                                                                   UNKNOWN

 84. Inventory. Copy line 23, Part 5.


 85. Farming and fishing-related assets. Copy line 33, Part 6.


 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.


 88. Real property. Copy line 56, Part 9. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .è              UNKNOWN


 89. Intangibles and intellectual property. Copy line 66, Part 10.


 90. All other assets. Copy line 78, Part 11.                                             +

 91. Total. Add lines 80 through 90 for each column. . . . . . . . . 91a.                                $262,442.17         + 91b.           UNKNOWN




 92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          $262,442.17




Official Form 206A/B                                          Schedule A/B: Assets - Real and Personal Property                                                      Page 11 of 11
  Fill in thisCase   17-80305-TLS
               information                    Doc
                           to identify the case:          6    Filed 03/27/17 Entered 03/27/17 19:39:14                                 Desc Main
                                                              Document     Page 25 of 344
 Debtor        Gordmans, Inc.


 United States Bankruptcy Court for the: DISTRICT OF NEBRASKA


 Case number          17-80305
  (if known)
                                                                                                                                            ¨ Check if this is an
                                                                                                                                               amended filing

 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                 12/15

 Be as complete and accurate as possible.

 1.    1. Do any creditors have claims secured by debtor’s property?
       ¨       No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
       þ       Yes. Fill in all of the information below.

  Part 1:       List All Creditors with Secured Claims

 2.    List in alphabetical order all creditors who have secured claims. If a creditor has more than           Column A                     Column B
       one secured claim, list the creditor separately for each claim.                                         Amount of claim              Value of collateral that
                                                                                                               Do not deduct the value of   supports this claim
                                                                                                               collateral.

 2.1            Creditor’s name                                   Describe debtor’s property that is                 UNKNOWN                     UNKNOWN
                DESTINATION MATERNITY CORPORATION                 subject to a lien
                                                                  ALL MERCHANDISE AND PROCEEDS OF
                Creditor's mailing address
                                                                  THE PROPERTY SUPPLIED BY
                456 NORTH FIFTH STREET                            SECURED PARTY TO DEBTOR FROM
                PHILADELPHIA, PA 19123                            TIME
                Creditor's email address                          Describe the lien
                Date or dates debt was incurred                   UCC LIEN
                VARIOUS                                       Is the creditor an insider or related
                                                              party?
                Last 4 digits of account number:
                                                              þ No
                Do multiple creditors have an interest in the ¨ Yes
                same property?                                Is anyone else liable on this claim?
                þ No                                          þ No
                ¨ Yes                                         ¨ Yes
                                                                  As of the petition filing date, the claim is:
                                                                  Check all that apply.
                                                                  þ Contingent
                                                                  þ Unliquidated
                                                                  þ Disputed

 2.2            Creditor’s name                                   Describe debtor’s property that is                 UNKNOWN                     UNKNOWN
                DSW INC                                           subject to a lien
                                                                  ALL FOOTWEAR, SHOES AND RELATED
                Creditor's mailing address
                                                                  MERCHANDISE
                4150 EAST FIFTH AVENUE
                COLUMBUS, OH 43219                                Describe the lien
                                                                  UCC LIEN
                Creditor's email address
                                                                  Is the creditor an insider or related
                Date or dates debt was incurred                   party?
                VARIOUS                                           þ No
                Last 4 digits of account number:                  ¨ Yes
                                                              Is anyone else liable on this claim?
                Do multiple creditors have an interest in the
                                                              þ No
                same property?
                                                              ¨ Yes
                þ No
                ¨ Yes                                         As of the petition filing date, the claim is:
                                                                  Check all that apply.
                                                                  þ Contingent
                                                                  þ Unliquidated
                                                                  þ Disputed




Official Form 206D                              Schedule D: Creditors Who Have Claims Secured by Property                                               Page 1 of 3
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                          Case number (if known)  19:39:14
                                                                                                 17-80305                      Desc Main
            (Name)                                     Document     Page 26 of 344
  Part 1:   Additional Page

                                                                                                      Column A                     Column B
                                                                                                      Amount of claim              Value of collateral that
                                                                                                      Do not deduct the value of   supports this claim
                                                                                                      collateral.

 2.3        Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            DSW LEASED BUSINESS DIVISION LLC               subject to a lien
                                                           ALL FOOTWEAR, SHOES AND RELATED
            Creditor's mailing address
                                                           MERCHANDISE
            810 DSW DRIVE
            COLUMBUS, OH 43219                             Describe the lien
                                                           UCC LIEN
            Creditor's email address
                                                           Is the creditor an insider or related
            Date or dates debt was incurred                party?
            VARIOUS                                        þ No
            Last 4 digits of account number:               ¨ Yes
                                                          Is anyone else liable on this claim?
            Do multiple creditors have an interest in the
                                                          þ No
            same property?
                                                          ¨ Yes
            þ No
            ¨ Yes                                         As of the petition filing date, the claim is:
                                                           Check all that apply.
                                                           þ Contingent
                                                           þ Unliquidated
                                                           þ Disputed

 2.4        Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            U.S. BANCORP BUSINESS EQUIPMENT                subject to a lien
            FINANCE GROUP                                  VARIOUS EQUIPMENT
            Creditor's mailing address                     Describe the lien
            1310 MADRID STREET                             UCC LIEN
            MARSHALL, MN 56258
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            VARIOUS
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.5        Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            U.S. BANK EQUIPMENT FINANCE                    subject to a lien
                                                           VARIOUS EQUIPMENT
            Creditor's mailing address
            1310 MADRID STREET                             Describe the lien
            MARSHALL, MN 56258                             UCC LIEN
            Creditor's email address                       Is the creditor an insider or related
                                                           party?
            Date or dates debt was incurred
                                                           þ No
            VARIOUS                                        ¨ Yes
            Last 4 digits of account number:              Is anyone else liable on this claim?
                                                          þ No
            Do multiple creditors have an interest in the
                                                          ¨ Yes
            same property?
            þ No                                          As of the petition filing date, the claim is:
            ¨ Yes                                         Check all that apply.
                                                          þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed




Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                            Page 2 of 3
 Debtor      Case 17-80305-TLS
             Gordmans, Inc.                    Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                           Case number (if known)  19:39:14
                                                                                                  17-80305                      Desc Main
             (Name)                                     Document     Page 27 of 344
  Part 1:    Additional Page

                                                                                                       Column A                     Column B
                                                                                                       Amount of claim              Value of collateral that
                                                                                                       Do not deduct the value of   supports this claim
                                                                                                       collateral.

 2.6         Creditor’s name                                Describe debtor’s property that is                 $28,939,625.79            UNKNOWN
             WELLS FARGO BANK, NA                           subject to a lien
                                                            ALL ASSETS
             Creditor's mailing address
             ONE BOSTON PLACE, 18TH FLOOR                   Describe the lien
             BOSTON, MA 02108                               REVOLVING CREDIT FACILITY - FIRST
                                                            AND SECOND LIEN
             Creditor's email address
                                                            Is the creditor an insider or related
             Date or dates debt was incurred                party?
             VARIOUS                                        þ No
             Last 4 digits of account number:               ¨ Yes
                                                           Is anyone else liable on this claim?
             Do multiple creditors have an interest in the
                                                           ¨ No
             same property?
                                                           þ Yes
             þ No
             ¨ Yes                                         As of the petition filing date, the claim is:
                                                            Check all that apply.
                                                            ¨ Contingent
                                                            ¨ Unliquidated
                                                            ¨ Disputed

 2.7         Creditor’s name                                Describe debtor’s property that is                 $27,892,200.00            UNKNOWN
             WELLS FARGO BANK, NA                           subject to a lien
                                                            ALL ASSETS
             Creditor's mailing address
             ONE BOSTON PLACE, 18TH FLOOR                   Describe the lien
             BOSTON, MA 02108                               TERM LOAN FACILITY - FIRST AND
                                                            SECOND LIEN
             Creditor's email address
                                                            Is the creditor an insider or related
             Date or dates debt was incurred                party?
             VARIOUS                                        þ No
             Last 4 digits of account number:               ¨ Yes
                                                           Is anyone else liable on this claim?
             Do multiple creditors have an interest in the
                                                           ¨ No
             same property?
                                                           þ Yes
             þ No
             ¨ Yes                                         As of the petition filing date, the claim is:
                                                            Check all that apply.
                                                            ¨ Contingent
                                                            ¨ Unliquidated
                                                            ¨ Disputed

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                    $56,831,825.79
          Additional Page, if any.




Official Form 206D                         Schedule D: Creditors Who Have Claims Secured by Property                                            Page 3 of 3
  Fill in thisCase   17-80305-TLS
               information                    Doc
                           to identify the case:          6    Filed 03/27/17 Entered 03/27/17 19:39:14                      Desc Main
                                                              Document     Page 28 of 344
 Debtor        Gordmans, Inc.


 United States Bankruptcy Court for the: DISTRICT OF NEBRASKA


 Case number          17-80305
  (if known)
                                                                                                                                ¨ Check if this is an
                                                                                                                                   amended filing

 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                             12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1: List All Creditors with PRIORITY Unsecured Claims


 1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       ¨ No. Go to Part 2.
       þ Yes. Go to line 2.
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
       3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                              Total claim           Priority amount

 2.1            Priority creditor’s name and mailing address As of the petition filing date, the claim is:         UNKNOWN                UNKNOWN
                                                                Check all that apply.
                ADA COUNTY, ID
                ATTN: VICKY MCINTYRE                            þ Contingent
                200 W FRONT ST                                  þ Unliquidated
                BOISE, ID 83702                                 þ Disputed
                Date or dates debt was incurred                 Basis for the claim:
                                                                PROPERTY TAX
                VARIOUS
                                                                Is the claim subject to offset?
                Last 4 digits of account number:                þ No
                Specify Code subsection of PRIORITY             ¨ Yes
                unsecured claim: 11 U.S.C. § 507(a) (8)

 2.2            Priority creditor’s name and mailing address As of the petition filing date, the claim is:         UNKNOWN                UNKNOWN
                                                                Check all that apply.
                ADAMS, CO
                ATTN: BRIGITTE GRIMM, TREASURER                 þ Contingent
                4430 S ADAMS COUNTY PKWY                        þ Unliquidated
                SUITE C2436                                     þ Disputed
                BRIGTON, CO 80601                               Basis for the claim:
                Date or dates debt was incurred                 PROPERTY TAX
                VARIOUS                                         Is the claim subject to offset?
                                                                þ No
                Last 4 digits of account number:                ¨ Yes
                Specify Code subsection of PRIORITY
                unsecured claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                          Case number (if known)  19:39:14
                                                                                                 17-80305              Desc Main
            (Name)                                     Document     Page 29 of 344
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.3        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            ALLEN, IN
            ATTN: WILLIAM ROYCE                            þ Contingent
            1 EAST MAIN STREET, SUITE 104                  þ Unliquidated
            ROUSSEAU CENTRE                                þ Disputed
            FORT WAYNE, IN 46802                           Basis for the claim:
            Date or dates debt was incurred                PROPERTY TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.4        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            ARAPAHOE, CO
            ATTN: JENNIFER BENNETT                         þ Contingent
            5334 S. PRINCE ST.                             þ Unliquidated
            LITTLETON, CO 80120                            þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.5        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            ARKANSAS DEPARTMENT OF FINANCE AND
            ADMINISTRATION                                 þ Contingent
            SALES AND USE TAX SECTION                      þ Unliquidated
            P.O.BOX 3566                                   þ Disputed
            LITTLE ROCK, AR 72203-3566                     Basis for the claim:
            Date or dates debt was incurred                STATE/SALES TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.6        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            BENTON, AR
            ATTN: MANY SPICER                              þ Contingent
            114 S. EAST STREET                             þ Unliquidated
            BENTON, AR 72018                               þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.7        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            BERNALILLO COUNTY, NM
            ONE CIVIC PLAZA NW                             þ Contingent
            ALBUQUERQUE, NM 87102                          þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        PROPERTY TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 2 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                          Case number (if known)  19:39:14
                                                                                                 17-80305              Desc Main
            (Name)                                     Document     Page 30 of 344
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.8        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            BROWN COUNTY, WI
            ATTN: PAUL D ZELLER                            þ Contingent
            305 E WALNUT ST                                þ Unliquidated
            GREEN BAY, WI 54301                            þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.9        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            BUCHANAN, MO
            BUCHANAN COUNTY                                þ Contingent
            411 JULES                                      þ Unliquidated
            ST JOSEPH, MO 64501                            þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.10       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            CALUMET COUNTY, WI
            ATTN: MIKE SHLAAK                              þ Contingent
            206 COURT ST                                   þ Unliquidated
            CHILTON, WI 53014                              þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.11       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            CANYON COUNTY, ID
            111 N. 11TH AVE                                þ Contingent
            STE 240                                        þ Unliquidated
            CALDWELL, ID 83605                             þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.12       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            CITY OF AURORA COLORADO
            15151 EAST ALAMEDA PARKWAY                     þ Contingent
            AURORA, CO 80012                               þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        SALE/USE TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 3 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                          Case number (if known)  19:39:14
                                                                                                 17-80305              Desc Main
            (Name)                                     Document     Page 31 of 344
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.13       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            CITY OF COLORADO SPRINGS
            SALES TAX DEPARTMENT 2408                      þ Contingent
            DENVER, CO 80256-0001                          þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        SALE/USE TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.14       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            CITY OF LAKEWOOD
            480 SOUTH ALLISON PARKWAY                      þ Contingent
            LAKEWOOD, CO 80226-3127                        þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        SALE/USE TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.15       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            CITY OF THORNTON
            9500 CIVIC CENTER DRIVE                        þ Contingent
            THORNTON, CO 80229                             þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        SALE/USE TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.16       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            CLARK, IN
            DAVID REINHARDT, CLARK COUNTY                  þ Contingent
            TREASURER                                      þ Unliquidated
            CLARK COUNTY GOVERNMENT BUILDING               þ Disputed
            501 E. COURT AVENUE ROOM #125                  Basis for the claim:
            JEFFERSONVILLE, IN 47130                       PROPERTY TAX
            Date or dates debt was incurred                Is the claim subject to offset?
            VARIOUS                                        þ No
                                                           ¨ Yes
            Last 4 digits of account number:
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.17       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            CLAY COUNTY, MO
            ATTN: CATHY RINEHART, ASSESSOR                 þ Contingent
            CLAY COUNTY COURTHOUSE                         þ Unliquidated
            1 COURTHOUSE SQUARE                            þ Disputed
            LIBERTY, MS 64068                              Basis for the claim:
            Date or dates debt was incurred                PROPERTY TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 4 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                          Case number (if known)  19:39:14
                                                                                                 17-80305              Desc Main
            (Name)                                     Document     Page 32 of 344
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.18       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            CLEVELAND COUNTY, OK
            201 S JONES AVE                                þ Contingent
            STE 100                                        þ Unliquidated
            NORMAN, OK 73069                               þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.19       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            COLORADO DEPARTMENT OF REVENUE
            1375 SHERMAN STREET                            þ Contingent
            DENVER, CO 80261                               þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        STATE/SALES TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.20       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DAVIS COUNTY, UT
            TAX ADMINISTRATION DEPARTMENT                  þ Contingent
            TAX APPEALS OFFICE, ROOM 101                   þ Unliquidated
            61 SOUTH MAIN STREET                           þ Disputed
            FARMINGTON, UT 84025                           Basis for the claim:
            Date or dates debt was incurred                PROPERTY TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.21       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DESOTO COUNTY, MS
            DESOTO COUNTY ADMINISTRATION OFFICE þ Contingent
            365 LOSHER ST                       þ Unliquidated
            HERNANDO, MS 38632                  þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.22       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DODGE COUNTY, NE
            ATTN: CATHY DILL                               þ Contingent
            PO BOX 999                                     þ Unliquidated
            FREMONT, NE 68026                              þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 5 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                          Case number (if known)  19:39:14
                                                                                                 17-80305              Desc Main
            (Name)                                     Document     Page 33 of 344
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.23       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DOUGLAS, NE
            ATTN: JOHN W EWING, JR                         þ Contingent
            1819 FARNAM ST H-02                            þ Unliquidated
            OMAHA, NE 68183                                þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.24       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            EL PASO, CO
            ATTN: MARK LOWDERMAN                           þ Contingent
            1675 GARDEN OF THE GODS ROAD                   þ Unliquidated
            SUITE 2100                                     þ Disputed
            COLORADO SPRINGS, CO 80907                     Basis for the claim:
            Date or dates debt was incurred                PROPERTY TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.25       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            FAYETTE, KY
            200 E. MAIN ST.                                þ Contingent
            LEXINGTON, KY 40507                            þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        PROPERTY TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.26       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            GREENE. MO
            ATTN: JUSTIN HILL                              þ Contingent
            940 N BOONVILLE AVE                            þ Unliquidated
            ROOM 112                                       þ Disputed
            SPRINGFIELD, MO 65802                          Basis for the claim:
            Date or dates debt was incurred                PROPERTY TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.27       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            HALL, NE
            ATTN: PEG PESEK                                þ Contingent
            121 SOUTH PINE ST.                             þ Unliquidated
            SUITE 2                                        þ Disputed
            GRAND ISLAND, NE 68801                         Basis for the claim:
            Date or dates debt was incurred                PROPERTY TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 6 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                          Case number (if known)  19:39:14
                                                                                                 17-80305              Desc Main
            (Name)                                     Document     Page 34 of 344
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.28       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            HENDRICKS, IN
            ATTN: SHAWN SHELLEY                            þ Contingent
            355 S WASHINGTON ST                            þ Unliquidated
            MAILBOX 215                                    þ Disputed
            DANVILLE, IN 46122                             Basis for the claim:
            Date or dates debt was incurred                PROPERTY TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.29       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            IDAHO STATE TAX COMMISSION
            800 EAST PARK BLVD                             þ Contingent
            BOISE, ID 83712                                þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        STATE/SALES TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.30       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            ILLINOIS DEPARTMENT OF REVENUE
            SALES TAX PROCESSING DIVISION                  þ Contingent
            P.O.BOX 19014                                  þ Unliquidated
            SPRINGFIELD, IL 62794-9014                     þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           STATE/SALES TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.31       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            INDIANA DEPARTMENT OF REVENUE
            100 NORTH SENATE AVENUE                        þ Contingent
            #111                                           þ Unliquidated
            INDIANAPOLIS, IN 46204                         þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           STATE/SALES TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.32       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            INGHAM, MI
            INGHAM COUNTY LAND BANK                        þ Contingent
            3024 TURNER STREET                             þ Unliquidated
            LANSING, MI 48906                              þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 7 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                          Case number (if known)  19:39:14
                                                                                                 17-80305              Desc Main
            (Name)                                     Document     Page 35 of 344
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.33       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            INTERNAL REVENUE SERVICE
            CENTRALIZED INSOLVENCY OPERATION               þ Contingent
            P.O. BOX 7346                                  þ Unliquidated
            PHILADELPHIA, PA 19101-7346                    þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           FEDERAL TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) ()

 2.34       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            IOWA DEPARTMENT OF REVENUE
            HOOVER STATE OFFICE BUILDING                   þ Contingent
            1305 EAST WALNUT                               þ Unliquidated
            DES MOINES, IA 50319                           þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           STATE/SALES TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.35       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            JACKSON, MO
            CITY OF JACKSON                                þ Contingent
            101 COURT STREET                               þ Unliquidated
            JACKSON, MO 63755                              þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.36       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            JEFFERSON COUNTY, MO
            ATTN: PAULA WAGNER                             þ Contingent
            729 MAPLE, SUITE 19                            þ Unliquidated
            HILLSBORO, MO 63050                            þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.37       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            JEFFERSON, CO
            100 JEFFERSON COUNTY PARKWAY                   þ Contingent
            GOLDEN, CO 80419                               þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        PROPERTY TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 8 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                          Case number (if known)  19:39:14
                                                                                                 17-80305              Desc Main
            (Name)                                     Document     Page 36 of 344
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.38       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            JOHNSON COUNTY, KS
            111 S CHERRY ST                                þ Contingent
            STE 1500                                       þ Unliquidated
            OLATHE, KS 66061                               þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.39       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            KANSAS DEPARTMENT OF REVENUE
            915 WEST HARRISON STREET                       þ Contingent
            SUITE 300                                      þ Unliquidated
            TOPEKA, KS 6612-1588                           þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           STATE/SALES TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.40       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            KENOSHA COUNTY, WI
            ATTN: TERI JACOBSEN                            þ Contingent
            ADMINISTRATION BUILDING                        þ Unliquidated
            1010 56TH ST                                   þ Disputed
            KENOSHA, WI 53140                              Basis for the claim:
            Date or dates debt was incurred                PROPERTY TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.41       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            KENT COUNTY, MI
            ATTN: KENNETH PARRISH, COUNTY                  þ Contingent
            TREASURER                                      þ Unliquidated
            COUNTY ADMINISTRATION BUILDING                 þ Disputed
            300 MONROE AVENUE NW                           Basis for the claim:
            GRAND RAPIDS, MI 49503                         PROPERTY TAX
            Date or dates debt was incurred                Is the claim subject to offset?
            VARIOUS                                        þ No
                                                           ¨ Yes
            Last 4 digits of account number:
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.42       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            KENTUCKY DEPARTMENT OF REVENUE
            181 HAMMOND DRIVE                              þ Contingent
            HOPKINSVILLE, KY 42240                         þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        STATE/SALES TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 9 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                          Case number (if known)  19:39:14
                                                                                                 17-80305              Desc Main
            (Name)                                     Document     Page 37 of 344
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.43       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            KOCHVILLE TOWNSHIP, MI
            KOCHVILLE TOWNSHIP ASSESSOR                    þ Contingent
            5851 MACKINAW ROAD                             þ Unliquidated
            SAGINAW, MI 48604                              þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.44       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            LAKE COUNTY, IN
            ATTN: PEGGY HOLINGA KATONA                     þ Contingent
            2293 N. MAIN STREET                            þ Unliquidated
            BUILDING 'A', 2ND FLOOR                        þ Disputed
            CROWN POINT, IN 46307                          Basis for the claim:
            Date or dates debt was incurred                PROPERTY TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.45       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            LANCASTER COUNTY, NE
            ATTN: ANDY STEBBING                            þ Contingent
            555 SOUTH 10TH                                 þ Unliquidated
            ROOM 102                                       þ Disputed
            LINCOLN, NE 68508                              Basis for the claim:
            Date or dates debt was incurred                PROPERTY TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.46       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            MICHIGAN DEPARTMENT OF TREASURY
            430 WEST ALLEGAN STREET                        þ Contingent
            LANSING, MI 48933                              þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        STATE/SALES TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.47       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            MINNESOTA DEPARTMENT OF REVENUE
            600 ROBERT STREET NORTH                        þ Contingent
            SAINT PAUL, MN 55146                           þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        STATE/SALES TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 10 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                          Case number (if known)  19:39:14
                                                                                                 17-80305              Desc Main
            (Name)                                     Document     Page 38 of 344
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.48       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            MISSISSIPPI DEPARTMENT OF REVENUE
            HERNANDO DISTRICT                              þ Contingent
            2631 MCINGVALE ROAD                            þ Unliquidated
            SUITE 116                                      þ Disputed
            HERNANDO, MS 38632                             Basis for the claim:
            Date or dates debt was incurred                STATE/SALES TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.49       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            MISSOURI DEPARTMENT OF REVENUE
            CENTRAL PROCESSING BUREAU                      þ Contingent
            P.O.BOX 840                                    þ Unliquidated
            JEFFESON CITY, MO 65105-0840                   þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           STATE/SALES TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.50       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            MUSKEGON COUNTY, MI
            ATTN: DONNA B VANDERVRIES, DIRECTOR            þ Contingent
            MUSKEGON COUNTY BUILDING                       þ Unliquidated
            GOVERNMENTAL COMPLEX, SOUTH                    þ Disputed
            CAMPUS, BUILDING C                             Basis for the claim:
            173 E. APPLE AVENUE                            PROPERTY TAX
            MUSKEGON, MI 49442
                                                           Is the claim subject to offset?
            Date or dates debt was incurred                þ No
            VARIOUS                                        ¨ Yes
            Last 4 digits of account number:
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.51       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            NEBRASKA DEPARTMENT OF REVENUE
            P.O.BOX 98923                                  þ Contingent
            LINCOLN, NE 68509-8923                         þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        STATE/SALES TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.52       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            NEW MEXICO TAXATION & REVENUE
            DEPARTMENT                                     þ Contingent
            P.O.BOX 25128                                  þ Unliquidated
            SANTE FE, NM 87504-5128                        þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           STATE/SALES TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)



Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 11 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                          Case number (if known)  19:39:14
                                                                                                 17-80305              Desc Main
            (Name)                                     Document     Page 39 of 344
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.53       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            NORTH DAKOTA DEPARTMENT OF REVENUE
            600 EAST BOULEVARD AVENUE          þ Contingent
            DEPT 127                           þ Unliquidated
            BISMARCK, ND 58505                 þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           STATE/SALES TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.54       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            OHIO DEPARTMENT OF TAXATION
            P.O.BOX 16561                                  þ Contingent
            COLUMBUS, OH 43216-6561                        þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        STATE/SALES TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.55       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            OKLAHOMA COUNTY, OK
            ATTN: LEONARD SULLIVAN, COUNTY                 þ Contingent
            ASSESSOR                                       þ Unliquidated
            320 ROBERT S. KERR                             þ Disputed
            #313                                           Basis for the claim:
            OKLAHOMA CITY, OK 73102                        PROPERTY TAX
            Date or dates debt was incurred                Is the claim subject to offset?
            VARIOUS                                        þ No
                                                           ¨ Yes
            Last 4 digits of account number:
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.56       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            OKLAHOMA TAX COMMISSION
            P.O.BOX 26850                                  þ Contingent
            OKLAHOMA CITY, OK 73126-0850                   þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        STATE/SALES TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.57       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            OUTAGAMIE COUNTY, WI
            COUNTY ADMINISTRATION BUILDING 4               þ Contingent
            10 S WALNUT ST                                 þ Unliquidated
            APPLETON, WI 54911                             þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 12 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                          Case number (if known)  19:39:14
                                                                                                 17-80305              Desc Main
            (Name)                                     Document     Page 40 of 344
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.58       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            PORTER COUNTY, IN
            ATTN: MICHELLE CLANCY                          þ Contingent
            155 INDIANA AVE.                               þ Unliquidated
            SUITE 209                                      þ Disputed
            VALPARAISO, IN 46383                           Basis for the claim:
            Date or dates debt was incurred                PROPERTY TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.59       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            PULASKI, AR
            201 S. BROADWAY, SUITE 150                     þ Contingent
            LITTLE ROCK, AR 72201                          þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        PROPERTY TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.60       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            SALT LAKE COUNTY, UT
            2001 SOUTH STATE ST                            þ Contingent
            N1-200                                         þ Unliquidated
            SALT LAKE CITY, UT 84114-4575                  þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.61       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            SARPY, NE
            ATTN: RICH JAMES                               þ Contingent
            1210 GOLDEN GATE DRIVE                         þ Unliquidated
            #1120                                          þ Disputed
            PAPILLION, NE 68046-2842                       Basis for the claim:
            Date or dates debt was incurred                PROPERTY TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.62       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            SEDGWICK COUNTY, KS
            ATTN: LINDA KIZZIRE, TREASURER                 þ Contingent
            525 N MAIN                                     þ Unliquidated
            WITCHITA, KS 67203                             þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 13 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                          Case number (if known)  19:39:14
                                                                                                 17-80305              Desc Main
            (Name)                                     Document     Page 41 of 344
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.63       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            SHAWNEE COUNTY, KS
            ATTN: LARRY MAH                                þ Contingent
            200 SE 7TH                                     þ Unliquidated
            ROOM 101                                       þ Disputed
            TOPEKA, KS 66603                               Basis for the claim:
            Date or dates debt was incurred                PROPERTY TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.64       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            SHELBY COUNTY, TN
            VASCO A. SMITH, JR. COUNTY                     þ Contingent
            ADMINISTRATION BUILDING                        þ Unliquidated
            160 N MAIN STREET                              þ Disputed
            MEMPHIS, TN 38103                              Basis for the claim:
            Date or dates debt was incurred                PROPERTY TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.65       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            SMITH COUNTY, TX
            100 N. BROADWAY                                þ Contingent
            TYLER, TX 75702                                þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        PROPERTY TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.66       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            SOUTH DAKOTA DEPARTMENT OF REVENUE
            445 EAST CAPITOL AVENUE            þ Contingent
            PIERRE, SD 57501-3185              þ Unliquidated
                                               þ Disputed
            Date or dates debt was incurred
                                               Basis for the claim:
            VARIOUS                            STATE/SALES TAX
            Last 4 digits of account number:   Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.67       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            ST. CHARLES COUNTY, MO
            201 N. 2ND ST.                                 þ Contingent
            ST. CHARLES, MO 63301                          þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        PROPERTY TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 14 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                          Case number (if known)  19:39:14
                                                                                                 17-80305              Desc Main
            (Name)                                     Document     Page 42 of 344
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.68       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            ST. JOSEPH, IN
            ATTN: MICHAEL J KRUK                           þ Contingent
            227 W JEFFERSON BOULEVARD                      þ Unliquidated
            COUNTY-CITY BUILDING 2ND FLOOR                 þ Disputed
            SOUTH BEND, IN 46601                           Basis for the claim:
            Date or dates debt was incurred                PROPERTY TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.69       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            ST. LOUIS COUNTY, MO
            SAINT LOUIS COUNTY ASSESSOR                    þ Contingent
            41 SOUTH CENTRAL AVENUE                        þ Unliquidated
            CLAYTON, MO 63105-1799                         þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.70       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            TENNESSEE DEPARTMENT OF REVENUE
            500 DEADERICK STREET                           þ Contingent
            NASHVILLE, TN 37242                            þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        STATE/SALES TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.71       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            TEXAS STATE COMPTROLLER
            P.O.BOX 149354                                 þ Contingent
            AUSTIN, TX 78714-9354                          þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        STATE/SALES TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.72       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            TIPPECANOE, IN
            ATTN: JENNIFER WESTON                          þ Contingent
            20 N 3RD STREET                                þ Unliquidated
            2ND FLOOR                                      þ Disputed
            LAFAYETTE, IN 47901                            Basis for the claim:
            Date or dates debt was incurred                PROPERTY TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 15 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6     Filed 03/27/17 Entered    03/27/17
                                                                          Case number (if known)  19:39:14
                                                                                                 17-80305              Desc Main
            (Name)                                     Document     Page 43 of 344
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.73       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            TULSA COUNTY, OK
            TULSA COUNTY TREASURER                         þ Contingent
            TULSA COUNTY COURTHOUSE, 3RD FL,               þ Unliquidated
            ADMINISTRATION BLDG                            þ Disputed
            500 S. DENVER AVE.                             Basis for the claim:
            TULSA, OK 74103-3840                           PROPERTY TAX
            Date or dates debt was incurred                Is the claim subject to offset?
            VARIOUS                                        þ No
                                                           ¨ Yes
            Last 4 digits of account number:
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.74       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            UTAH STATE TAX COMMISSION
            210 NORTH 1950 WEST                            þ Contingent
            SALT LAKE CITY, UT 84134                       þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        STATE/SALES TAX
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.75       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            UTAH, UT
            ATTN: KIM JACKSON                              þ Contingent
            100 E CENTER STREET                            þ Unliquidated
            SUITE 1200                                     þ Disputed
            PROVO, UT 84606                                Basis for the claim:
            Date or dates debt was incurred                PROPERTY TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.76       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            VANDERBURGH, IN
            ATTN: SUSAN K KIRK                             þ Contingent
            1 N.W. MARTIN LUTHER KING JR. BLVD.            þ Unliquidated
            ROOM 210 CIVIC CENTER                          þ Disputed
            EVANSVILLE, IN 47708                           Basis for the claim:
            Date or dates debt was incurred                PROPERTY TAX
            VARIOUS                                        Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.77       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            WASUAU, WI
            CITY HALL                                      þ Contingent
            407 GRANT ST                                   þ Unliquidated
            WAUSAU, WI 54403                               þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           PROPERTY TAX
            VARIOUS
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)



Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 16 of 282
 Debtor      Case 17-80305-TLS
             Gordmans, Inc.                    Doc 6      Filed 03/27/17 Entered    03/27/17
                                                                            Case number (if known)  19:39:14
                                                                                                   17-80305                     Desc Main
             (Name)                                      Document     Page 44 of 344
  Part 1:    Additional Page

                                                                                                                  Total claim          Priority amount

 2.78        Priority creditor’s name and mailing address As of the petition filing date, the claim is:                UNKNOWN               UNKNOWN
                                                             Check all that apply.
             WEBER, UT
             ATTN: JOHN B BOND                               þ Contingent
             2380 WASHINGTON BLVD                            þ Unliquidated
             SUITE #350                                      þ Disputed
             OGDEN, UT 84401                                 Basis for the claim:
             Date or dates debt was incurred                 PROPERTY TAX
             VARIOUS                                         Is the claim subject to offset?
                                                             þ No
             Last 4 digits of account number:                ¨ Yes
             Specify Code subsection of PRIORITY
             unsecured claim: 11 U.S.C. § 507(a) (8)

 2.79        Priority creditor’s name and mailing address As of the petition filing date, the claim is:                UNKNOWN               UNKNOWN
                                                             Check all that apply.
             WESTMINSTER CITY HALL
             SALES TAX DIVISION                              þ Contingent
             4800 WEST 92ND AVENUE                           þ Unliquidated
             WESTMINSTER, CO 80031                           þ Disputed
             Date or dates debt was incurred                 Basis for the claim:
                                                             SALE/USE TAX
             VARIOUS
                                                             Is the claim subject to offset?
             Last 4 digits of account number:                þ No
             Specify Code subsection of PRIORITY             ¨ Yes
             unsecured claim: 11 U.S.C. § 507(a) (8)

 2.80        Priority creditor’s name and mailing address As of the petition filing date, the claim is:                UNKNOWN               UNKNOWN
                                                             Check all that apply.
             WISCONSIN DEPARTMENT OF REVENUE
             2135 RIMROCK ROAD                               þ Contingent
             MADISON, WI 53713                               þ Unliquidated
                                                             þ Disputed
             Date or dates debt was incurred
                                                             Basis for the claim:
             VARIOUS                                         STATE/SALES TAX
             Last 4 digits of account number:                Is the claim subject to offset?
             Specify Code subsection of PRIORITY             þ No
             unsecured claim: 11 U.S.C. § 507(a) (8)         ¨ Yes

  Part 2:    List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                    Amount of claim

 3.1         Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is:                    $71,978.92
                                                                              Check all that apply.
             24/7 INTERNATIONAL LLC
             51 STILES LANE                                                   ¨ Contingent
             PINE BROOK, NJ 07058                                             ¨ Unliquidated
                                                                              ¨ Disputed
             Date or dates debt was incurred
                                                                              Basis for the claim:
             VARIOUS                                                          MERCHANDISE
             Last 4 digits of account number:                                 Is the claim subject to offset?
                                                                              þ No
                                                                              ¨ Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 17 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 45 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.2        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $77,335.83
                                                                       Check all that apply.
            26 INTERNATIONAL INC
            1500 SO GRIFFITH AVE                                       ¨ Contingent
            LOS ANGELES, CA 90021                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $46,542.65
                                                                       Check all that apply.
            32 EAST, LLC
            7900 GLADES ROAD, SUITE 600                                ¨ Contingent
            BOCA RATON, FL 33434                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.4        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,864.82
                                                                       Check all that apply.
            3B INTERNATIONAL LLC
            100 BOMONT PLACE                                           ¨ Contingent
            TOTOWA, NJ 07512                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.5        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $27,321.86
                                                                       Check all that apply.
            5TH AVENUE INTIMATES, INC
            107 TRUMBULL ST                                            ¨ Contingent
            BLDG F2 STE 403                                            ¨ Unliquidated
            ELIZABETH, NJ 07206                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.6        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $19,191.90
                                                                       Check all that apply.
            8 TO 20 PARTNERS LLC
            P.O. BOX 497                                               ¨ Contingent
            AVENEL, NJ 07001                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 18 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 46 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.7        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $206,983.30
                                                                       Check all that apply.
            88 INTERNATIONAL INC
            332 SOUTH PALM AVENUE                                      ¨ Contingent
            ALHAMBRA, CA 91803                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.8        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $36,109.44
                                                                       Check all that apply.
            911 WALNUT, INC
            C/O BLAKE SCOTT                                            ¨ Contingent
            4401 NORTH MULBERRY DRIVE                                  ¨ Unliquidated
            KANSAS CITY, MO 64116                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.9        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $995.00
                                                                       Check all that apply.
            99.5 KADI - VISION COMMUNICATIONS
            5431 W SUNSHINE                                            ¨ Contingent
            BROOKLINE STATION, MO 65619-9433                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/24/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.10       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $37,332.75
                                                                       Check all that apply.
            9K CLOTHING CO
            405 HARMON COVE TOWER                                      ¨ Contingent
            SECAUCUS, NJ 07094                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.11       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,792.56
                                                                       Check all that apply.
            A & A GLOBAL INDUSTRIES, INC.
            17 STENERSEN LANE                                          ¨ Contingent
            COCKEYSVILLE, MD 21031                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 19 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 47 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.12       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $159.60
                                                                       Check all that apply.
            A & B PURE WATER
            1600 NO A AVENUE                                           ¨ Contingent
            SIOUX FALLS, SD 57104                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.13       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $19,548.00
                                                                       Check all that apply.
            A D SUTTON & SONS
            20 WEST 33RD ST                                            ¨ Contingent
            2ND FLOOR                                                  ¨ Unliquidated
            NEW YORK, NY 10001                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.14       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $205.92
                                                                       Check all that apply.
            A UNITED STORAGE TRAILERS INC
            1065 RED OAK LANE                                          ¨ Contingent
            BLANCHARD, OK 73010                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.15       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $57,309.34
                                                                       Check all that apply.
            A V DENIM
            230 WEST 38TH ST, 8TH FLOOR                                ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.16       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,854.39
                                                                       Check all that apply.
            A1 MOLD TESTING & REMEDIATION
            3900 S 6TH STREET SUITE 1                                  ¨ Contingent
            LINCOLN, NE 68502                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 20 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 48 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.17       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $278.20
                                                                       Check all that apply.
            A-1 STORAGE AND CRANE SERVICE, INC
            2482 197TH AVE                                             ¨ Contingent
            MANCHESTER, IA 52057                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.18       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $126.70
                                                                       Check all that apply.
            A1 TABLECLOTH CO SELLS & RENT
            450 HUYLER STREET                                          ¨ Contingent
            SUITE 102                                                  ¨ Unliquidated
            SOUTH HACKENSACK, NJ 07606                                 ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            2/22/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.19       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $44.96
                                                                       Check all that apply.
            AAA COLLECTIONS
            PO BOX 881                                                 ¨ Contingent
            SIOUX FALLS, SD 57101-0881                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.20       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,882.75
                                                                       Check all that apply.
            ABETECH
            12560 FLETCHER LN STE 100                                  ¨ Contingent
            ROGERS, MN 55374                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.21       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,296.45
                                                                       Check all that apply.
            ABG ACCESSORIES/HIS & HERS
            1000 JEFFERSON AVE                                         ¨ Contingent
            ELIZABETH,, NJ 07201                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 21 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 49 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.22       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $42,664.75
                                                                       Check all that apply.
            ABN INC/WEAREVER
            270 W 39TH ST                                              ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.23       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,473.80
                                                                       Check all that apply.
            ACCENT ACCESSORIES
            4 WARREN AVE                                               ¨ Contingent
            NORTH PROVIDENCE, RI 02911                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.24       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $17.73
                                                                       Check all that apply.
            ACCREDITED COLLECTION SERVICE
            DOUGLAS COUNTY COURT                                       ¨ Contingent
            1819 FARNAM-CIVIL/SMALL CLAIMS                             ¨ Unliquidated
            OMAHA, NE 68183                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            3/9/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.25       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $848.52
                                                                       Check all that apply.
            ACCUITY, INC
            PO BOX 7247-8076                                           ¨ Contingent
            PHILADELPHIA, PA 19170-8076                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/1/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.26       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $21,138.80
                                                                       Check all that apply.
            ACE BAYOU CORP
            1340 POYDRAS STREET, SUITE 1870                            ¨ Contingent
            NEW ORLEANS, LA 70112                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 22 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 50 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.27       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $65,474.70
                                                                       Check all that apply.
            ACTIVE USA, INC
            1807 E 48TH PLACE                                          ¨ Contingent
            LOS ANGELES, CA 90058                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.28       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,250.00
                                                                       Check all that apply.
            AD CLUB
            1304 WEAT ROSEBURG AVENUE                                  ¨ Contingent
            MODESTO, CA 95350-4855                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.29       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,412.60
                                                                       Check all that apply.
            AD HUESING CORP
            PO BOX 6880                                                ¨ Contingent
            ROCK ISLAND, IL 61204                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.30       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,935.22
                                                                       Check all that apply.
            ADMIRAL BEVERAGE -RAPID CITY
            2720 CREEK DRIVE                                           ¨ Contingent
            RAPID CITY, SD 57703                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.31       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,447.08
                                                                       Check all that apply.
            ADP INC
            PO BOX 842875                                              ¨ Contingent
            BOSTON, MA 02284                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 23 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 51 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.32       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $151.65
                                                                       Check all that apply.
            ADRIAN & PANKRATZ
            301 N MAIN, STE 400                                        ¨ Contingent
            NEWTON, KS 67114                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.33       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $16,308.00
                                                                       Check all that apply.
            ADTN INTERNATIONAL, LTD
            95 GINCE                                                   ¨ Contingent
            ST LAURENT, QC H4N 1J7                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.34       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,819.73
                                                                       Check all that apply.
            ADVANCED WIRELESS COMMUNICATIONS
            LOCKBOX 178                                                ¨ Contingent
            P O BOX 1575                                               ¨ Unliquidated
            MINNEAPOLIS, MN 55480-1575                                 ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.35       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,336.00
                                                                       Check all that apply.
            ADVANTIX SOLUTIONS GROUP
            1202 RICHARDSON DRIVE                                      ¨ Contingent
            SUITE 200                                                  ¨ Unliquidated
            RICHARDSON, TX 75080                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.36       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,440.14
                                                                       Check all that apply.
            ADVANTUS CORP
            75 REMITTANCE DRIVE                                        ¨ Contingent
            SUITE 3142                                                 ¨ Unliquidated
            CHICAGO, IL 60675-3142                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 24 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 52 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.37       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $112.00
                                                                       Check all that apply.
            AEC
            3003 STANTON ST                                            ¨ Contingent
            SPRINGFIELD, IL 62703                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/12/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.38       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $58,460.30
                                                                       Check all that apply.
            AFCC LIMITED
            2733 E. PALEY'S WAY, SUITE 300                             ¨ Contingent
            SALT LAKE CITY, UT 84109                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.39       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $54,425.75
                                                                       Check all that apply.
            AFFLICTION HOLDINGS LLC
            P O BOX 843547                                             ¨ Contingent
            LOS ANGELES, CA 90084                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.40       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $32.00
                                                                       Check all that apply.
            AFFORDABLE SHRED
            211 EAST CHARLES STREET                                    ¨ Contingent
            BUFFALO, IL 62515                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/28/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.41       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $457.00
                                                                       Check all that apply.
            AIR ASSURANCE CO
            1301 SW EXPRESSWAY DRIVE                                   ¨ Contingent
            BROKEN ARROW, OK 74012                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 25 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 53 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.42       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $900.00
                                                                       Check all that apply.
            AKSARBEN THEATERS, LLC
            2110 S 67TH STREET                                         ¨ Contingent
            SUITE 106                                                  ¨ Unliquidated
            OMAHA, NE 68106                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            2/15/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.43       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,842.46
                                                                       Check all that apply.
            ALBANESE CONFECTIONERY GROUP INC
            PO BOX 71885                                               ¨ Contingent
            CHICAGO, IL 60694-1885                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.44       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $46,615.15
                                                                       Check all that apply.
            ALBERTSONS COMPANIES INC
            PO BOX 956526                                              ¨ Contingent
            FACILITY #60603                                            ¨ Unliquidated
            ST LOUIS, MO 63195-652                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.45       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $100.00
                                                                       Check all that apply.
            ALISSA FUTHEY
            153 S GLENDALE                                             ¨ Contingent
            WICHITA, KS 67218                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/12/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.46       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $844.63
                                                                       Check all that apply.
            ALL AMERICAN MAINTENANCE
            9620 TOPANGA CYN PL #D                                     ¨ Contingent
            CHATSWORTH, CA 91311                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/15/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 26 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 54 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.47       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $156,383.96
                                                                       Check all that apply.
            ALL STATE BROKERAGE
            4663 EXECUTIVE DRIVE, SUITE 12                             ¨ Contingent
            COLUMBUS, OH 43220                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.48       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $340.10
                                                                       Check all that apply.
            ALL SYSTEMS, LLC
            303 EMPIRE AVENUE                                          ¨ Contingent
            FREMONT, NE 68025                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            11/14/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.49       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $18,461.79
                                                                       Check all that apply.
            ALL TRIED AND TRUE
            8501 WEST BOWLES AVE                                       ¨ Contingent
            SUITE 2-D077                                               ¨ Unliquidated
            LITTLETON, CO 80123                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.50       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $18,646.80
                                                                       Check all that apply.
            ALLIED HOME LLC
            6905 WEST ACCO STREET                                      ¨ Contingent
            UNIT A                                                     ¨ Unliquidated
            MONTEBELLO, CA 90640                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.51       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $880.00
                                                                       Check all that apply.
            ALLIED TRAILER RENTAL
            1701 N 1ST STREET                                          ¨ Contingent
            KANSAS CITY, KS 66101                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 27 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 55 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.52       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,336.00
                                                                       Check all that apply.
            ALLURA IMPORTS
            1407 BROADWAY SUITE 401                                    ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.53       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,420.13
                                                                       Check all that apply.
            ALLURE EYEWEAR
            28243 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673-1282                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.54       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $75.00
                                                                       Check all that apply.
            ALLY COMBS
            13031 CADY AVE                                             ¨ Contingent
            OMAHA, NE 68164                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/10/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.55       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $150.00
                                                                       Check all that apply.
            ALLYSSA ZABAWA
            19456 R ST                                                 ¨ Contingent
            OMAHA, NE 68135                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/13/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.56       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $787.50
                                                                       Check all that apply.
            ALTEL
            PO BOX 33                                                  ¨ Contingent
            MOORHEAD, MN 56561                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/7/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 28 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 56 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.57       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $708.00
                                                                       Check all that apply.
            ALU
            240 ANDERSON AVENUE                                        ¨ Contingent
            MOONACHIE, NJ 07074                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/20/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.58       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $68,928.66
                                                                       Check all that apply.
            AMALGAMATED TEXTILES USA INC
            815 PLYMOUTH                                               ¨ Contingent
            MONT-ROYAL QC CANADA H4P 1B2, 0 0                          ¨ Unliquidated
            CA                                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.59       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,037.61
                                                                       Check all that apply.
            AMAZON WEB SERVICES, INC
            PO BOX 84023                                               ¨ Contingent
            SEATTLE, WA 98124-8423                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/3/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.60       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $422,030.70
                                                                       Check all that apply.
            AMBIANCE USA, INC
            2415 E 15TH STREET                                         ¨ Contingent
            LOS ANGELES, CA 90021                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.61       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $647.22
                                                                       Check all that apply.
            AMBIUS
            PO BOX 14086                                               ¨ Contingent
            READING, PA 19612                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 29 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 57 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.62       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $21,774.60
                                                                       Check all that apply.
            AME/AMERICAN MARKETING ENT
            1359 BROADWAY 16TH FL                                      ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.63       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $40,800.66
                                                                       Check all that apply.
            AMERICAN BOOK COMPANY
            PO BOX 306245                                              ¨ Contingent
            NASHVILLE, TN 37230-6245                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.64       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $22,720.32
                                                                       Check all that apply.
            AMERICAN DOG TOYS INC
            PO BOX 1306                                                ¨ Contingent
            MINNETONKA, MN 55345                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.65       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $34,116.50
                                                                       Check all that apply.
            AMERICAN EXCHANGE
            1441 BROADWAY 27TH FLOOR                                   ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.66       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $141,039.50
                                                                       Check all that apply.
            AMERICAN FIGHTER
            PO BOX 843547                                              ¨ Contingent
            LOS ANGELES, CA 90084-3547                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 30 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 58 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.67       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $385.00
                                                                       Check all that apply.
            AMERICAN FIRE PROTECTION
            4019 E. SUMMIT LANE                                        ¨ Contingent
            NAMPA, ID 83687                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/3/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.68       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,001.66
                                                                       Check all that apply.
            AMERICAN HERITAGE LIFE INSURANCE COMPANY
            PO BOX 650514                                              ¨ Contingent
            DALLAS, TX 75265                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/17/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.69       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,618.95
                                                                       Check all that apply.
            AMERICAN INTERNATIONAL INDUSTRIES
            2220 GASPAR AVE                                            ¨ Contingent
            LOS ANGELES, CA 90040                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.70       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $66,124.80
                                                                       Check all that apply.
            AMERICAN PLASTIC TOYS INC
            799 LADD ROAD                                              ¨ Contingent
            WALLED LAKE, MI 48390                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.71       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $780.00
                                                                       Check all that apply.
            AMERICAN RECYCLING
            5001 SOUTH 16TH ST                                         ¨ Contingent
            LINCOLN, NE 68512                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/3/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 31 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 59 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.72       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,707.20
                                                                       Check all that apply.
            AMERICAN TRAVELER INC
            8630 ROCHESTER AVE                                         ¨ Contingent
            RANCHO CUCAMONGA, CA 91730                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.73       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $300.62
                                                                       Check all that apply.
            AMERICAN WELDING & GAS INC
            PO BOX 74008003                                            ¨ Contingent
            CHICAGO, IL 60674-8003                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/22/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.74       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,404.68
                                                                       Check all that apply.
            AMERIPRIDESERVICES INC
            PO BOX 3160                                                ¨ Contingent
            BEMIDJI, MN 56619-3160                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.75       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $33.20
                                                                       Check all that apply.
            ANDREAS GONZALES
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            10/22/2015                                                 ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.76       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $125.00
                                                                       Check all that apply.
            ANGIE CARRAHER
            4276 SOUTH 148TH STREET                                    ¨ Contingent
            OMAHA, NE 68137                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            9/5/2016                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 32 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 60 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.77       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $14,177.43
                                                                       Check all that apply.
            ANGIE'S KETTLE CORN
            151 GOOD COUNSEL DR STE 100                                ¨ Contingent
            MANKATO, MN 56001                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.78       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              UNKNOWN
                                                                       Check all that apply.
            ANNA MELISSA BIBB
            665 Southpoint Drive                                       þ Contingent
            C/O J. ROBERT COWAN                                        þ Unliquidated
            Lexington, KY 40515                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.79       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $575.82
                                                                       Check all that apply.
            ANSIRA
            8396 SOLUTIONS CENTER                                      ¨ Contingent
            CHICAGO, IL 60677-800                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/13/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.80       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,225.61
                                                                       Check all that apply.
            ANYTIME LABOR-KANSAS
            DBA LABORMAX STAFFING                                      ¨ Contingent
            PO BOX 900                                                 ¨ Unliquidated
            KEARNEY, MO 64060                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.81       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,504.12
                                                                       Check all that apply.
            AOI CORPORATION
            8801 SOUTH 137TH CIRCLE                                    ¨ Contingent
            OMAHA, NE 68138-3455                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 33 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 61 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.82       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,490.82
                                                                       Check all that apply.
            APEX SALES GROUP
            16 CARROLL LANE                                            ¨ Contingent
            HALIFAX, NE 68127                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/8/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.83       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $40,590.03
                                                                       Check all that apply.
            APOLLO JEANS
            1407 BROADWAY STE #2004                                    ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.84       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $186.61
                                                                       Check all that apply.
            APS FIRECO OKLAHOMA CITY
            DEPT #2785                                                 ¨ Contingent
            TULSA, OK 74182                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            11/14/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.85       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $68,974.70
                                                                       Check all that apply.
            ARAPAHOE CROSSINGS, LP
            C/O BRIXMOR PROPERTY GROUP                                 ¨ Contingent
            PO BOX 645351                                              ¨ Unliquidated
            CINCINNATI, OH 45264-5351                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.86       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $51,826.22
                                                                       Check all that apply.
            ARC CPOKCOK001 LLC
            PO BOX 840491                                              ¨ Contingent
            DALLAS, TX 75284-0491                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 34 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 62 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.87       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $63,091.80
                                                                       Check all that apply.
            ARC QSOKCOK001, LLC
            PO BOX 848008                                              ¨ Contingent
            DALLAS, TX 75284-8008                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.88       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $70,689.26
                                                                       Check all that apply.
            ARCP MT SPRINGFIELD IL LLC
            ID: PT4749                                                 ¨ Contingent
            PO BOX 840990                                              ¨ Unliquidated
            DALLAS, TX 75284-0990                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.89       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $312.00
                                                                       Check all that apply.
            ARKANSAS CHILD SUPPORT CLEARINGHOUSE
            PO BOX 8125                                                ¨ Contingent
            LITTLE ROCK, AR 72203                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.90       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $450.00
                                                                       Check all that apply.
            ARKANSAS PRO WASH, INC.
            PO BOX 34047                                               ¨ Contingent
            LITTLE ROCK, AR 72203                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.91       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,777.21
                                                                       Check all that apply.
            ARMSTRONG TEASDALE LLP
            PO BOX 790100                                              ¨ Contingent
            DEPT #478150                                               ¨ Unliquidated
            ST LOUIS, MO 63179-993                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            3/3/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 35 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 63 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.92       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $55,188.56
                                                                       Check all that apply.
            ARNOLD CROSSROADS LLC
            C/O JONES REALTY                                           ¨ Contingent
            PO BOX 528                                                 ¨ Unliquidated
            ST ALBANS, MO 63073                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.93       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $52.18
                                                                       Check all that apply.
            ARNOLD SCOTT HARRIS
            222 MERCHANDISE MART PLAZA STE 1932                        ¨ Contingent
            CHICAGO, IL 60654                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/31/2015                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.94       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,441.25
                                                                       Check all that apply.
            ARROW TRAILER & EQUIPMENT CO
            140 NORTH DIRKSEN PARKWAY                                  ¨ Contingent
            SPRINGFIELD, IL 62702                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.95       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $43,512.20
                                                                       Check all that apply.
            ART AND COOK
            14C 53RD STREET                                            ¨ Contingent
            BROOKLYN, NY 11232                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.96       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $140,793.36
                                                                       Check all that apply.
            ARTISSIMO! DESIGNS
            2100 E GRAND AVE                                           ¨ Contingent
            SUITE 400                                                  ¨ Unliquidated
            EL SEGUNDO, CA 90245                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 36 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 64 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.97       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $60,042.38
                                                                       Check all that apply.
            ASH INVESTORS, LLC
            3346 S PINE TREE ROAD                                      ¨ Contingent
            HOBART, WI 54155                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.98       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $75.00
                                                                       Check all that apply.
            ASHLEY BERG
            2535 COUNTRY CLUB AVE                                      ¨ Contingent
            OMAHA, NE 68104                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/20/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.99       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,459.06
                                                                       Check all that apply.
            ASURINT
            1501 EUCLID AVENUE                                         ¨ Contingent
            SUITE 900                                                  ¨ Unliquidated
            CLEVELAND, OH 44115                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.100      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,360.00
                                                                       Check all that apply.
            AUBURN HOSIERY MILLS INC
            PO BOX 798133                                              ¨ Contingent
            ST LOUIS, MO 63179                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/4/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.101      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $200.00
                                                                       Check all that apply.
            AURORA EDUCATION FOUNDATION
            1085 PEORIA ST                                             ¨ Contingent
            AURORA, CO 80011                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            10/19/2012                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 37 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 65 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.102      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $29,828.00
                                                                       Check all that apply.
            AUTOMIC SOFTWARE, INC.
            PO BOX 202587                                              ¨ Contingent
            DALLAS, TX 75320                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/31/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.103      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,245.42
                                                                       Check all that apply.
            AVERY DENNISON / SOABAR
            15178 COLLECTIONS CENTER DR                                ¨ Contingent
            CHICAGO, IL 60693                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/13/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.104      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,395.72
                                                                       Check all that apply.
            AVIS RENT A CAR SYS. INC.
            7876 COLLECTIONS CENTER DR                                 ¨ Contingent
            CHICAGO, IL 60693                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/14/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.105      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $64,425.00
                                                                       Check all that apply.
            AZZURE HOME INC
            141 W 36TH ST SUITE 901                                    ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.106      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,670.68
                                                                       Check all that apply.
            B & B ELECTRIC, INC
            3000 REILLY DRIVE                                          ¨ Contingent
            SPRINGFIELD, IL 62703                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 38 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 66 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.107      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $43,486.81
                                                                       Check all that apply.
            B & C VALUES
            43361 NORTH HWY 45                                         ¨ Contingent
            ANTIOCH, IL 60002                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.108      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $13,273.00
                                                                       Check all that apply.
            B & H PHOTO & VIDEO
            REMITTANCE PROCESSING CENTER                               ¨ Contingent
            PO BOX 28072                                               ¨ Unliquidated
            NEW YORK, NY 10087-8072                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.109      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,980.00
                                                                       Check all that apply.
            BAG BAZAAR / ACCESSORY EXCHANGE
            1 EAST 33RD STREET                                         ¨ Contingent
            NEW YORK, NY 10016                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/19/2017                                                  MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.110      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,140.07
                                                                       Check all that apply.
            BAILEY BLUE, LLC
            16130VENTURABLVD.,SUITE 320                                ¨ Contingent
            ENCINO, CA 91436                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.111      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $111.68
                                                                       Check all that apply.
            BALCER ANDREA
            STORE #105                                                 ¨ Contingent
            0, 0 0                                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/15/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 39 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 67 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.112      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $27,043.60
                                                                       Check all that apply.
            BALL, BOUNCE AND SPORT, INC
            PO BOX 951924                                              ¨ Contingent
            CLEVELAND, OH 44193                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.113      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $49,354.37
                                                                       Check all that apply.
            BALLET GROUP INC
            3 EMPIRE BLVD                                              ¨ Contingent
            SOUTH HACKENSACK, NJ 07606                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.114      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,230.95
                                                                       Check all that apply.
            BALTIC LINEN COMPANY INC
            1999 MARCUS AVE STE 220                                    ¨ Contingent
            P O BOX 5485                                               ¨ Unliquidated
            LAKE SUCCESS, NY 11040-5485                                ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.115      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,922.40
                                                                       Check all that apply.
            BAMBOO 54
            11309 IRIS LANE                                            ¨ Contingent
            EL MONTE, CA 91731                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/6/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.116      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $227.70
                                                                       Check all that apply.
            BAND FIRE PROTECTION SYSTEMS, INC
            7035 SOUTH COMMERCE PARK DRIVE                             ¨ Contingent
            MIDVALE, UT 84047                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            6/22/2016                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 40 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 68 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.117      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,782.38
                                                                       Check all that apply.
            BARBARA FIELDS BUYING OFFICE INC
            110 EAST 9TH STREET, SUITE A 1289                          ¨ Contingent
            LOS ANGELES, CA 90079                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.118      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,000.00
                                                                       Check all that apply.
            BASHA SCARVES INC
            15 WEST 37TH STREET                                        ¨ Contingent
            NEW YORK,, NY 10018                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.119      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,247.60
                                                                       Check all that apply.
            BASIC RESOURCES
            1411 BROADWAY, 2ND FLOOR                                   ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.120      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $413.20
                                                                       Check all that apply.
            BATTEN TRAILER LEASING, INC
            4511 SOUTH 67TH STREET                                     ¨ Contingent
            OMAHA, NE 68117                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.121      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $58,270.27
                                                                       Check all that apply.
            BAUM TEXTILES
            812 JERSEY AVENUE                                          ¨ Contingent
            JERSEY CITY, NJ 07310                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 41 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 69 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.122      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,110.60
                                                                       Check all that apply.
            BAY SALES CO
            22 W 32ND STREET, 16TH FLOOR                               ¨ Contingent
            NEW YORK, NY 10001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.123      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,828.80
                                                                       Check all that apply.
            BB TRADING WORLDWIDE, INC
            8299 NW 30TH TERRACE                                       ¨ Contingent
            MIAMI, FL 33122                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.124      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $73,099.02
                                                                       Check all that apply.
            BEATRISE, LLC
            P.O. BOX 9283                                              ¨ Contingent
            CHATTANOOGA, TN 37412                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.125      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,566.08
                                                                       Check all that apply.
            BEN ELIAS
            550 7TH AVENUE 12TH FLOOR                                  ¨ Contingent
            NEW YORK,, NY 10018                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.126      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $800.00
                                                                       Check all that apply.
            BENIKO INC / POINT ZERO
            6623 E WASHINGTON BLVD                                     ¨ Contingent
            COMMERCE, CA 90040                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/6/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 42 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 70 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.127      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $22,020.00
                                                                       Check all that apply.
            BENTEX KIDDIE CORP
            34 WEST 33RD STREET                                        ¨ Contingent
            2ND FLOOR                                                  ¨ Unliquidated
            NEW YORK,, NY 10001                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.128      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $325.88
                                                                       Check all that apply.
            BEST BUY/MULTI SERVICE CORPORATION
            DBA BEST BUY BUS ADVANTAGE ACCT                            ¨ Contingent
            PO BOX 731247                                              ¨ Unliquidated
            DALLAS, TX 75373-1247                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            1/19/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.129      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,993.25
                                                                       Check all that apply.
            BEST STYLES, INC
            1220 BROADWAY, SUITE 603                                   ¨ Contingent
            NEW YORK, NY 10001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.130      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,056.00
                                                                       Check all that apply.
            BEST WAY DISPOSAL
            PO BOX 421669                                              ¨ Contingent
            INDIANPOLIS, IN 46242-1669                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.131      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $54,776.54
                                                                       Check all that apply.
            BIG CREEKWOOD COMMONS LLC
            PO BOX 219947                                              ¨ Contingent
            KANSAS CITY, MO 64121-9947                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 43 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 71 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.132      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $43,169.60
                                                                       Check all that apply.
            BIG MOUTH TOYS
            655 WINDING BROOK DRIVE                                    ¨ Contingent
            SUITE # 205                                                ¨ Unliquidated
            GLASTONBURY, CT 06033                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            10/17/2016
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.133      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,834.00
                                                                       Check all that apply.
            BIG STAR
            2741 SEMINOLE AVE                                          ¨ Contingent
            SOUTH GATE, CA 90260                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/4/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.134      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $58,573.23
                                                                       Check all that apply.
            BILLABONG/BURLEIGH POINT LTD
            117 WATERWORKS WAY                                         ¨ Contingent
            IRVINE, CA 92618                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.135      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,841.75
                                                                       Check all that apply.
            BIOWORLD
            P O BOX 674048                                             ¨ Contingent
            DALLAS, TX 75267-4048                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.136      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,959.54
                                                                       Check all that apply.
            BIRCH COMMUNICATIONS
            PO BOX 105066                                              ¨ Contingent
            ATLANTA, GA 30348-5066                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/20/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 44 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 72 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.137      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $867.70
                                                                       Check all that apply.
            BIRRELL BOTTLING COMPANY/PEPSI OF SPRINGVILLE
            940 N SPRING CREEK PLACE                                   ¨ Contingent
            SPRINGVILLE, UT 84663                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.138      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $77,298.00
                                                                       Check all that apply.
            BJD/MICHAEL BRANDON
            4921 EASTERN AVE.                                          ¨ Contingent
            BELL, CA 90201                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.139      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,484.07
                                                                       Check all that apply.
            BLACKHAWK SPRINKLER, INC
            PO BOX 998                                                 ¨ Contingent
            CEDAR FALLS, IA 50613                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.140      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,438.00
                                                                       Check all that apply.
            BLAZE FIRE PROTECTION, INC
            7650 VENTURE AVE, N.W.                                     ¨ Contingent
            SPARTA, MI 49345                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.141      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,638.53
                                                                       Check all that apply.
            BLOSSOM BUCKET INC
            13305 WOOSTER ST NW                                        ¨ Contingent
            NORTH LAWRENCE, OH 44666                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 45 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 73 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.142      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $432.00
                                                                       Check all that apply.
            BLUE 84, A DIVISION OF LAKESHIRTS
            PO BOX 1906                                                ¨ Contingent
            DETROIT LAKES, MN 56502                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            4/18/2016                                                  MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.143      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $268.51
                                                                       Check all that apply.
            BLUE DOT SERVICES
            3365 SW GAGE BLVD                                          ¨ Contingent
            TOPEKA, KS 66614                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/27/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.144      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $61,544.13
                                                                       Check all that apply.
            BLUE SPRINGS PARTNERS LP
            P.O. BOX 97291                                             ¨ Contingent
            LAS VEGAS, NV 89193                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.145      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,978.24
                                                                       Check all that apply.
            BLUECORE, INC
            124 RIVINGTON ST                                           ¨ Contingent
            NEW YORK, NY 10002                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.146      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,108.60
                                                                       Check all that apply.
            BMGM INC
            DBA HONEYCOMB KIDZ                                         ¨ Contingent
            1407 BROADWAY, SUITE 803                                   ¨ Unliquidated
            NEW YORK, NY 10018                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 46 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 74 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.147      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $67,194.00
                                                                       Check all that apply.
            BOELTER
            PO BOX 8741                                                ¨ Contingent
            CAROL STREAM, IL 60197                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.148      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $39,825.87
                                                                       Check all that apply.
            BOOM BOOM, INC
            1526 EAST WASHINGTON BLVD                                  ¨ Contingent
            LOS ANGELES, CA 90021                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.149      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,113.26
                                                                       Check all that apply.
            BOSTON WAREHOUSE TRADING CORP
            59 DAVIS AVENUE                                            ¨ Contingent
            NORWOOD, MA 02062                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.150      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,943.96
                                                                       Check all that apply.
            BOSTONS BEST COFFEE ROASTERS
            43 NORFOLK AVE                                             ¨ Contingent
            SOUTH EASTON, MA 02357                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.151      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $21,809.00
                                                                       Check all that apply.
            BP INDUSTRIES, INC
            5300 EAST CONCOURS ST                                      ¨ Contingent
            ONTARIO, CA 91764                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 47 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 75 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.152      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,799.20
                                                                       Check all that apply.
            BRAHA INDUSTRIES
            10 WEST 33RD ST                                            ¨ Contingent
            NEW YORK, NY 10001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.153      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $574,124.90
                                                                       Check all that apply.
            BRANDED CUSTOM SPORTSWEAR INC
            PO BOX 2104                                                ¨ Contingent
            LOWELL, AR 72745                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.154      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,781.25
                                                                       Check all that apply.
            BRANDON MCKENNA
            825 S 50TH ST                                              ¨ Contingent
            OMAHA, NE 68106                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.155      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,164.00
                                                                       Check all that apply.
            BRAVADO INTERNATIONAL GROUP
            32206 COLLECTION CENTER DR                                 ¨ Contingent
            CHICAGO FILE #32206                                        ¨ Unliquidated
            CHICAGO, IL 60693-0322                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.156      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $500.00
                                                                       Check all that apply.
            BRECKE MECHANICAL CONTRACTORS
            4140 F AVENUE NW                                           ¨ Contingent
            CEDAR RAPIDS, IA 52405                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/4/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 48 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 76 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.157      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,734.23
                                                                       Check all that apply.
            BRENMAR COMPANY INC.
            PO BOX 3770                                                ¨ Contingent
            OMAHA, NE 68103                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.158      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,219.00
                                                                       Check all that apply.
            BRENT BAILEY
            25 ASHWOOD CIRCLE                                          ¨ Contingent
            BROWNSBURG, IN 46112                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/2/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.159      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $314,623.57
                                                                       Check all that apply.
            BRENTWOOD ORIGINALS
            20639 S FORDYCE AVENUE                                     ¨ Contingent
            CARSON, CA 90810-1019                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.160      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,061.22
                                                                       Check all that apply.
            BRI STAFFING INC
            DBA BENEFIT RESOURCES INC                                  ¨ Contingent
            PO BOX 337                                                 ¨ Unliquidated
            MOORESVILLE, IN 46158-0337                                 ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.161      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $14,040.00
                                                                       Check all that apply.
            BRIEFLY STATED INC
            1359 BROADWAY                                              ¨ Contingent
            18TH FLOOR                                                 ¨ Unliquidated
            NEW YORK, NY 10018                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 49 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 77 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.162      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,846.72
                                                                       Check all that apply.
            BRITE IDEAS LIVING
            631 SOUTH 20TH STREET                                      ¨ Contingent
            OMAHA, NE 68102                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.163      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $67,111.63
                                                                       Check all that apply.
            BRIXMOR GA WESTMINSTER LLC
            C/O BRIXMOR PROPERTY GROUP                                 ¨ Contingent
            PO BOX 645341                                              ¨ Unliquidated
            CINCINNATI, OH 45264-5341                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.164      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $60,509.42
                                                                       Check all that apply.
            BRIXMOR HOLDINGS 6 SPE, LLC
            C/O BRIXMOR PROPERTY GROUP                                 ¨ Contingent
            PO BOX 645349                                              ¨ Unliquidated
            CINCINNATI, OH 45264-5349                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.165      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $53,043.28
                                                                       Check all that apply.
            BROOKLYN CLOTH LLC
            1385 BROADWAY                                              ¨ Contingent
            16TH FLOOR                                                 ¨ Unliquidated
            NEW YORK, NY 10018                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.166      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $29,194.49
                                                                       Check all that apply.
            BTWEEN, LLC
            1411 BROADWAY STE 2520                                     ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 50 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 78 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.167      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $251.45
                                                                       Check all that apply.
            BUCKEYE TRAILER SALES & RENTALS, INC
            33100 LAKELAND BLVD                                        ¨ Contingent
            EASTLAKE, OH 44095                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.168      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $152,237.60
                                                                       Check all that apply.
            BUENO OF CALIFORNIA
            13607 ORDEN DRIVE                                          ¨ Contingent
            SANTA FE SPRINGS, CA 90670                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.169      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $62,523.68
                                                                       Check all that apply.
            BURNSVILLE CENTER SPE, LLC
            PO BOX 74248                                               ¨ Contingent
            CLEVELAND, OH 44194-4248                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.170      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,618.13
                                                                       Check all that apply.
            BUXTON
            PO BOX 1650                                                ¨ Contingent
            SPRINGFIELD, MA 01102                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.171      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $55,926.58
                                                                       Check all that apply.
            BVCV UNION PLAZA, LLC
            P.O. BOX 51298                                             ¨ Contingent
            IDAHO FALLS, ID 83405                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 51 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 79 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.172      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $73,344.99
                                                                       Check all that apply.
            BVI NETWORKS, INC. / RETAIL NEXT, INC.
            60 SOUTH MARKET STREET                                     ¨ Contingent
            10TH FLOOR                                                 ¨ Unliquidated
            SAN JOSE, CA 95113                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.173      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $45,299.10
                                                                       Check all that apply.
            BY DESIGN L.L.C.
            1441 BROADWAY, 4TH FLOOR                                   ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.174      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $290,830.16
                                                                       Check all that apply.
            BYER CALIFORNIA
            62685 COLLECTION CENTER DR                                 ¨ Contingent
            CHICAGO, IL 60693-0626                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.175      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $173,450.93
                                                                       Check all that apply.
            CABOT INDUSTRIAL VALUE FUND IV LP
            32804 COLLECTION CENTER DRIVE                              ¨ Contingent
            CHICAGO, IL 60693-0328                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.176      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                       $8.30
                                                                       Check all that apply.
            CALIFORNIA STATE DISBURSEMENT UNIT
            PO BOX 989067                                              ¨ Contingent
            WEST SACRAMENTO, CA 95798                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 52 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 80 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.177      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $125.35
                                                                       Check all that apply.
            CAMBRIA SUITES INDIANAPOLIS AIRPORT
            6014 GATEWAY DR                                            ¨ Contingent
            IN272                                                      ¨ Unliquidated
            PLAINFIELD, IN 46168                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            12/1/2016
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.178      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $115,770.00
                                                                       Check all that apply.
            CANAM PO LP
            1868 SOURCES BLVD                                          ¨ Contingent
            SUITE 304                                                  ¨ Unliquidated
            POINTE CLAIRE, QC H9R 5R2                                  ¨ Disputed
            CA                                                         Basis for the claim:
            Date or dates debt was incurred                            EXPENSE
            3/1/2017                                                   Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.179      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $150.00
                                                                       Check all that apply.
            CANDICE BROOKS
            20906 EMMET ST                                             ¨ Contingent
            ELKHORN, NE 68022                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/13/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.180      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $79,340.70
                                                                       Check all that apply.
            CANDLE WARMERS ETC
            1948 W. 2425 STREET                                        ¨ Contingent
            SUITE 2                                                    ¨ Unliquidated
            WOODS CROSS, UT 84087                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.181      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,713.31
                                                                       Check all that apply.
            CANDLEART CANDLE COMPANY
            102 NORB AVE                                               ¨ Contingent
            DIETERICH, IL 62424-1054                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 53 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 81 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.182      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $525.20
                                                                       Check all that apply.
            CANNONBALL EXPRESS, INC
            10064 SOUTH 134TH ST                                       ¨ Contingent
            OMAHA,, NE 68138-3708                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/28/2017                                                  FREIGHT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.183      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $244.95
                                                                       Check all that apply.
            CANYON COUNTY SHERIFF'S OFFICE
            1115 ALBANY                                                ¨ Contingent
            CALDWELL, ID 83605                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.184      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $116,998.87
                                                                       Check all that apply.
            CAPELLI OF NEW YORK
            1 EAST 33 ST                                               ¨ Contingent
            NEW YORK, NY 10016                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.185      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $177.16
                                                                       Check all that apply.
            CAPITAL ONE BANK
            DOUGLAS COUNTY COURT SMALL CLAIMS                          ¨ Contingent
            1819 FARNAM ST                                             ¨ Unliquidated
            OMAHA, NE 68183                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            1/15/2016
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.186      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $16,927.00
                                                                       Check all that apply.
            CARDINAL INDUSTRIES
            21-01 51ST AVE                                             ¨ Contingent
            LONG ISLAND CITY, NY 11101                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 54 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 82 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.187      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $32,753.00
                                                                       Check all that apply.
            CAREER SEARCH ASSOCIATES
            4949 PLEASANT STREET                                       ¨ Contingent
            SUITE 205                                                  ¨ Unliquidated
            WEST DES MOINES, IA 50266                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.188      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,813.66
                                                                       Check all that apply.
            CARLSON SYSTEMS
            PO BOX 3036                                                ¨ Contingent
            OMAHA, NE 68103-0036                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            11/28/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.189      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,149.00
                                                                       Check all that apply.
            CARLTON TECHNOLOGIES, INC
            PO BOX 72003                                               ¨ Contingent
            CLEVELAND, OH 44192-0002                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.190      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $793.55
                                                                       Check all that apply.
            CAROLE INC
            1607 S GRAND AVE                                           ¨ Contingent
            LOS ANGELES, CA 90015                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.191      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $54,022.04
                                                                       Check all that apply.
            CARPENTER CO.
            PO BOX 75252                                               ¨ Contingent
            CHARLOTTE, NC 28275-0252                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 55 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 83 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.192      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $25.00
                                                                       Check all that apply.
            CASH SOLUTIONS
            2108 IRVING BLVD                                           ¨ Contingent
            DALLAS, TX 75207                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/8/2016                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.193      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $100.00
                                                                       Check all that apply.
            CAT GOLDEN
            9947 ECHO PLAIN DR                                         ¨ Contingent
            SAN ANTONIO, TX 78245                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            11/20/2015                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.194      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $93,393.16
                                                                       Check all that apply.
            CATALYST WESTOWNE, LLC
            P.O. BOX 80393                                             ¨ Contingent
            CITY OF INDUSTRY, CA 91716-8393                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.195      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $389.00
                                                                       Check all that apply.
            CATCH-IT WILDLIFE & PEST CONTROL, INC
            PO BOX 11846                                               ¨ Contingent
            KANSAS CITY, MO 64138                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/11/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.196      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $33,838.25
                                                                       Check all that apply.
            CAVALINI INC
            1536 SOUTH ALAMEDA ST                                      ¨ Contingent
            LOS ANGELES, CA 90021                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 56 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 84 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.197      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $41,083.78
                                                                       Check all that apply.
            CDW DIRECT
            PO BOX 75723                                               ¨ Contingent
            CHICAGO, IL 60675-572                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.198      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              UNKNOWN
                                                                       Check all that apply.
            CECILIA PENNER
            1500 S W Western Ave                                       þ Contingent
            Topeka, KS 66604                                           þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    LITIGATION
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.199      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,415.76
                                                                       Check all that apply.
            CEDAR RAPIDS RESIDENCE INN
            1900 DODGE ROAD NE                                         ¨ Contingent
            CEDAR RAPIDS, IA 52402                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.200      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $23,924.75
                                                                       Check all that apply.
            CEJON INC
            390 FIFTH AVE SUITE, 602                                   ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.201      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $154,590.00
                                                                       Check all that apply.
            CELEBRITY PINK
            DIVISION OF 2253 APPAREL INC                               ¨ Contingent
            1708 GAGE RD                                               ¨ Unliquidated
            MONTABELLO, CA 90040                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 57 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 85 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.202      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $46,894.50
                                                                       Check all that apply.
            CENTRAL CAROLINA HOSIERY
            211 SHADY OAK DR                                           ¨ Contingent
            BISCOE, NC 27209                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.203      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $101.36
                                                                       Check all that apply.
            CENTRAL CREDIT SERVICES
            PO BOX 1870                                                ¨ Contingent
            ST. CHARLES, MO 63302                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/15/2016                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.204      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,597.00
                                                                       Check all that apply.
            CENTRAL STATES WIRE PROD.
            871 EDGERTON ST.                                           ¨ Contingent
            ST.PAUL,, MN 55130                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.205      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,322.58
                                                                       Check all that apply.
            CERIDIAN
            PO BOX 772830                                              ¨ Contingent
            CHICAGO, IL 60677                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.206      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,262.55
                                                                       Check all that apply.
            CFA STAFFING
            PO BOX 75343                                               ¨ Contingent
            CHICAGO, IL 60675-5343                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 58 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 86 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.207      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,165.00
                                                                       Check all that apply.
            CFO SERVICES
            11422 MIRACLE HILLS DRIVE                                  ¨ Contingent
            SUITE 500                                                  ¨ Unliquidated
            OMAHA, NE 68154                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            2/9/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.208      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $81,016.59
                                                                       Check all that apply.
            CH SHOPPES LLC
            C/O M&J WILKOW PROPERTIES                                  ¨ Contingent
            20 SOUTH CLARK STREET, SUITE 3000                          ¨ Unliquidated
            CHICAGO, IL 60603                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.209      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,500.00
                                                                       Check all that apply.
            CHAINALYTICS
            2500 CUMBERLAND PARKWAY, STE 550                           ¨ Contingent
            ATLANTA, GA 30339                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/6/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.210      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $93.24
                                                                       Check all that apply.
            CHAMPAIGN FAIRFIELD INN
            1807 MORELAND BLVD                                         ¨ Contingent
            CHAMPAIGN, IL 61820                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/13/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.211      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $93,552.98
                                                                       Check all that apply.
            CHATEAU INTL INC
            188 WHITMAN AVENUE                                         ¨ Contingent
            EDISON, NJ 08817                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 59 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 87 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.212      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $728.41
                                                                       Check all that apply.
            CHICAGO METROPOLITANFIRE PREVENTION CO
            820 NORTH ADDISON AVENUE                                   ¨ Contingent
            ELMHURST, IL 60126                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/21/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.213      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $855.03
                                                                       Check all that apply.
            CHILD SUPPORT PAYMENT CENTER
            700 GOVERNOR'S FRIVE                                       ¨ Contingent
            SUITE 84                                                   ¨ Unliquidated
            PIERRE, SD 57501-2291                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            3/9/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.214      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,617.92
                                                                       Check all that apply.
            CIMA CONFECTIONS
            13337 SOUTH STREET #245                                    ¨ Contingent
            CERRITOS, CA 90703                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.215      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,278.52
                                                                       Check all that apply.
            CINTAS
            CINTAS FAS LOCKBOX 636525                                  ¨ Contingent
            PO BOX 636525                                              ¨ Unliquidated
            CINCINNATI, OH 45263-6525                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.216      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,503.97
                                                                       Check all that apply.
            CINTAS
            PO BOX 630921                                              ¨ Contingent
            CINCINNATI, OH 45263-0921                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 60 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 88 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.217      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $16,303.39
                                                                       Check all that apply.
            CINTAS
            PO BOX 88005                                               ¨ Contingent
            CHICAGO, IL 60680-1005                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.218      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,577.72
                                                                       Check all that apply.
            CINTAS #366
            PO BOX 630803                                              ¨ Contingent
            CINCINNATI, OH 45263                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.219      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,852.83
                                                                       Check all that apply.
            CINTAS CORPORATION
            ATTN: SANDY WESTERKAMM                                     ¨ Contingent
            PO BOX 635208                                              ¨ Unliquidated
            CINCINNATI, OH 45263-5208                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.220      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,219.92
                                                                       Check all that apply.
            CINTAS CORPORATION #180
            P.O. BOX # 650838                                          ¨ Contingent
            DALLAS, TX 75265-0838                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.221      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $66.90
                                                                       Check all that apply.
            CINTAS LOCATION #336
            PO BOX 630910                                              ¨ Contingent
            CINCINNATI, OH 45263-0910                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 61 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 89 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.222      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,743.47
                                                                       Check all that apply.
            CINTAS LOCATION #G64
            PO BOX 630910                                              ¨ Contingent
            CINCINNATI, OH 45263-0910                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.223      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,915.17
                                                                       Check all that apply.
            CIRCLE GLASS, LLC
            13 JENSEN DR                                               ¨ Contingent
            SOMERSET, NJ 08873                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.224      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $159.60
                                                                       Check all that apply.
            CIRCUIT CLERK
            10 NORTH TUCKER                                            ¨ Contingent
            ST LOUIS, MO 63101                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.225      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $72,159.95
                                                                       Check all that apply.
            CITY BY CITY
            19 GROSVENOR AVE                                           ¨ Contingent
            SUITE 555                                                  ¨ Unliquidated
            EAST PROVIDENCE, RI 02914                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.226      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $200.00
                                                                       Check all that apply.
            CITY OF CHAMPAIGN
            ALARM PROGRAM                                              ¨ Contingent
            PO BOX 142375                                              ¨ Unliquidated
            IRVING, TX 75014                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            2/10/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 62 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 90 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.227      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $25.00
                                                                       Check all that apply.
            CITY OF COUNCIL BLUFFS, IOWA
            C/O ATB SERVICES, LLC                                      ¨ Contingent
            PO BOX 26364                                               ¨ Unliquidated
            COLORADO SPRINGS, CO 80936                                 ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            2/17/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.228      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,840.00
                                                                       Check all that apply.
            CITY OF LENEXA FALSE ALARM REDUCTION PROGRAM
            PO BOX 873123                                              ¨ Contingent
            KANSAS CITY, MO 64187-3123                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/14/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.229      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $58.14
                                                                       Check all that apply.
            CLARITUS
            4201 PROGRESSIVE AVE                                       ¨ Contingent
            LINCOLN, NE 68504                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/16/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.230      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,980.00
                                                                       Check all that apply.
            CLOUD NINE CLOTHING
            1384 BROADWAY - 14TH FLOOR                                 ¨ Contingent
            NEW YORK, NY 10120                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.231      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $206.51
                                                                       Check all that apply.
            CODY PEST MANAGEMENT
            PO BOX 1075                                                ¨ Contingent
            BELLEVUE, NE 68005-1075                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/12/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 63 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 91 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.232      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,290.23
                                                                       Check all that apply.
            COED SPORTSWEAR
            PO BOX 970                                                 ¨ Contingent
            NEWFIELDS, NH 03856                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.233      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $55,429.75
                                                                       Check all that apply.
            COLE MT ALBUQUERQUE NM, LLC
            ID: PT4197                                                 ¨ Contingent
            PO BOX 840990                                              ¨ Unliquidated
            DALLAS, TX 75284-0990                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.234      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $55,450.71
                                                                       Check all that apply.
            COLE MT RAPID CITY SD (II), LLC
            PO BOX 602954                                              ¨ Contingent
            CHARLOTTE, NC 28260-2954                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.235      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $52,656.81
                                                                       Check all that apply.
            COLE MT RIVERDALE UT, LLC
            ID:PT4494                                                  ¨ Contingent
            PO BOX 840990                                              ¨ Unliquidated
            DALLAS, TX 75284-0990                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.236      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $14,607.00
                                                                       Check all that apply.
            COLLEGE CONCEPTS/SIDELINE AP
            P.O. BOX 338                                               ¨ Contingent
            DAYTON, TN 37321                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 64 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 92 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.237      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $63,655.92
                                                                       Check all that apply.
            COLLINS PAINTING & DESIGN LLC
            7817 HONEYWELL DR                                          ¨ Contingent
            FORT WAYNE, IN 46825                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.238      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $247.00
                                                                       Check all that apply.
            COLORADO FIRE PROTECTION CO.
            14912 NORTH RIDGE STREET                                   ¨ Contingent
            BRIGHTON, CO 80603                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/7/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.239      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $202,520.40
                                                                       Check all that apply.
            COLORS IN OPTICS
            366 FIFTH AVENUE, SUITE 804                                ¨ Contingent
            NEW YORK, NY 10001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.240      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $338,418.56
                                                                       Check all that apply.
            COLORTEK, INC
            1280 RESEARCH BLVD                                         ¨ Contingent
            ST LOUIS, MO 63132                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.241      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $14,334.00
                                                                       Check all that apply.
            COLOSSEUM ATHLETICS
            PO BOX 8314                                                ¨ Contingent
            PASADENA, CA 91109-8314                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            11/2/2016                                                  MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 65 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 93 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.242      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $66,646.24
                                                                       Check all that apply.
            COLUMBIA FRAME INC
            51 DISTRIBUTION WAY                                        ¨ Contingent
            PLATTSBURG, NY 12901                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.243      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,983.95
                                                                       Check all that apply.
            COMFORT RESEARCH
            1719 ELIZABETH AVE NW                                      ¨ Contingent
            GRAND RAPIDS, MI 49504                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.244      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $111.99
                                                                       Check all that apply.
            COMFORT SUITES
            310B GREENBRIAR DR                                         ¨ Contingent
            NORMAL, IL 61761                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            4/16/2013                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.245      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $342.50
                                                                       Check all that apply.
            COMFORT SUITES
            4231 INDUSTRIAL AVE                                        ¨ Contingent
            LINCOLN, NE 68504-1118                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/27/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.246      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,679.42
                                                                       Check all that apply.
            COMMERCE BANK COMMERCIAL CARDS
            PO BOX 846451                                              ¨ Contingent
            KANSAS CITY, MO 64184                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 66 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 94 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.247      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $20,238.89
                                                                       Check all that apply.
            COMPLEX INDUSTRIES INC
            4300 CONCORDE RD                                           ¨ Contingent
            MEMPHIS, TN 38118                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.248      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $33,219.00
                                                                       Check all that apply.
            COMPLIANCE NETWORKS
            ATTN: CONTROLLER                                           ¨ Contingent
            14090 SOUTHWEST FREEWAY, STE 300                           ¨ Unliquidated
            SUGAR LAND, TX 77478                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.249      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,656.00
                                                                       Check all that apply.
            CONCEPT ONE
            119 W 4OTH ST, 3RD FL                                      ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/14/2016                                                 MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.250      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $52,633.00
                                                                       Check all that apply.
            CONCEPTS IN TIME, LLC
            45 W 36 ST 4TH FLOOR                                       ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.251      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,719.07
                                                                       Check all that apply.
            CONFERENCE GROUP LLC
            254 CHAPMAN RD                                             ¨ Contingent
            TOPKIS BLDG, SUITE 200                                     ¨ Unliquidated
            NEWARK, DE 19702                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 67 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 95 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.252      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $448.57
                                                                       Check all that apply.
            CONFERENCE TECHNOLOGIES, INC.
            P.. BOX 66726                                              ¨ Contingent
            ST. LOUIS, MO 63166-6726                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/31/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.253      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $616.32
                                                                       Check all that apply.
            CONTINENTAL ALARM & DETECTION
            PO BOX 30036                                               ¨ Contingent
            OMAHA, NE 68103                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/12/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.254      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $654.13
                                                                       Check all that apply.
            CONTINENTAL FIRE SPRINKLER CO.
            PO BOX 30036                                               ¨ Contingent
            OMAHA, NE 68103-1136                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.255      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $807.66
                                                                       Check all that apply.
            CONTINENTAL STOCK TRANSFER & TRUST COMPANY
            17 BATTERY PLACE                                           ¨ Contingent
            NEW YORK, NY 10004                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/31/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.256      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $415.00
                                                                       Check all that apply.
            CONTINUANT, INC
            5050 20TH ST EAST                                          ¨ Contingent
            FIFE, WA 98424                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/7/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 68 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 96 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.257      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $19,581.60
                                                                       Check all that apply.
            CONVERSE ACCESSORIES
            PO BOX 798133                                              ¨ Contingent
            ST LOUIS, MO 63179                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.258      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $59,269.56
                                                                       Check all that apply.
            CORE BAMBOO
            247 WEST 38TH #501                                         ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.259      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $64,533.87
                                                                       Check all that apply.
            CORONADO CENTER LLC
            SDS-12-2354                                                ¨ Contingent
            PO BOX 86                                                  ¨ Unliquidated
            MINNEAPOLIS, MN 55486-2354                                 ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.260      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,393.00
                                                                       Check all that apply.
            COTY/LANCASTER GROUP
            75 REMITTANCE DR                                           ¨ Contingent
            SUITE 6435                                                 ¨ Unliquidated
            CHICAGO, IL 60675-6435                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            1/10/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.261      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,092.00
                                                                       Check all that apply.
            COUGAR SPORT
            55 WEST 39TH STREET                                        ¨ Contingent
            ROOM 305                                                   ¨ Unliquidated
            NEW YORK, NY 10018                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 69 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 97 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.262      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $176.96
                                                                       Check all that apply.
            COUNTRY INN & SUITES
            2571 HEARTLAND PLACE                                       ¨ Contingent
            CORALVILLE, IA 52241                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.263      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $110.88
                                                                       Check all that apply.
            COUNTRY INN & SUITES NORTH
            4444 CZECH LANE NE                                         ¨ Contingent
            CEDAR RAPIDS, IA 52402                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.264      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $88,658.14
                                                                       Check all that apply.
            COUNTRYWOOD DST
            BOX 936039                                                 ¨ Contingent
            ATLANTA, GA 31193-6039                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.265      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $242.48
                                                                       Check all that apply.
            COURTYARD BY MARRIOTT
            5151 JOURNAL CENTER BLVD                                   ¨ Contingent
            ALBUQUERQUE, NM 87109                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/26/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.266      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,824.11
                                                                       Check all that apply.
            COURTYARD BY MARRIOTT
            KANSAS CITY EAST                                           ¨ Contingent
            1500 NE CORONADO DR                                        ¨ Unliquidated
            BLUE SPRINGS, MO 64014                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 70 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 98 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.267      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $673.02
                                                                       Check all that apply.
            COURTYARD OKLAHOMA CITY NORTH
            13511 HIGHLAND PARK BLVD                                   ¨ Contingent
            OKLAHOMA CITY, OK 73120                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.268      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,102.24
                                                                       Check all that apply.
            COURTYARD TULSA WOODLAND HILLS
            9041 EAST 71ST ST                                          ¨ Contingent
            TULSA, OK 74133                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.269      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $27,350.18
                                                                       Check all that apply.
            COX COMMUNICATIONS
            PO BOX 2742                                                ¨ Contingent
            OMAHA, NE 68103                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.270      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $50,376.71
                                                                       Check all that apply.
            CPP RIVER FALLS LLC
            C/O COLUMBUS PACIFIC PROPERTIES INC                        ¨ Contingent
            429 SANTA MONICA BLVD, SUITE 600                           ¨ Unliquidated
            SANTA MONICA, CA 90401                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.271      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,257.20
                                                                       Check all that apply.
            CREATIVE BEAUTY CONCEPTS LLC
            1010 NORTHERN BLVD                                         ¨ Contingent
            SUITE #330                                                 ¨ Unliquidated
            GREAT NECK, NY 11021                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 71 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 99 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.272      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $78,772.69
                                                                       Check all that apply.
            CREATIVE CO-OP INC
            DEPT CH 19841                                              ¨ Contingent
            CHICAGO, IL 60055-9841                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.273      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,782.50
                                                                       Check all that apply.
            CREATIVE WILD CHILD, LLC
            5406 N. 133RD PLZ #105                                     ¨ Contingent
            OMAHA, NE 68164                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.274      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $194.48
                                                                       Check all that apply.
            CREDIT ACCEPTANCE CORP
            DOUGLAS COUNTY COURT                                       ¨ Contingent
            1819 FARNAM CIVIL/SMALL CLAIMS                             ¨ Unliquidated
            OMAHA, NE 68183                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            3/9/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.275      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              UNKNOWN
                                                                       Check all that apply.
            CREDIT BUREAU SERVICES INC.
            C/O A.M. BARRON, ESQ.                                      þ Contingent
            PO BOX 597                                                 þ Unliquidated
            FREMONT, NE 68026                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.276      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $132.71
                                                                       Check all that apply.
            CREDIT MANAGEMENT SERVICES
            HALL COUNTY COURT                                          ¨ Contingent
            111 W 1ST STE 1                                            ¨ Unliquidated
            GRAND ISLAND, NE 68801                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            3/9/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 72 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 100 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.277      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $227,299.00
                                                                       Check all that apply.
            CREST HOME DESIGN
            1407 BROADWAY STE 2701                                     ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.278      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $29,690.41
                                                                       Check all that apply.
            CRETE CARRIERS
            PO BOX 82634                                               ¨ Contingent
            LINCOLN, NE 68501                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.279      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,160.58
                                                                       Check all that apply.
            CROWN EQUIPMENT CORPORATION
            PO BOX 641173                                              ¨ Contingent
            CINCINNATI, OH 45264-1173                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.280      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,645.43
                                                                       Check all that apply.
            CROWN LIFT TRUCKS LLC
            PO BOX 641173                                              ¨ Contingent
            CINCINNATI, OH 45264-1173                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.281      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $71.00
                                                                       Check all that apply.
            CROWN METAL MFG. CO.
            765 S STATE ROUTE 83                                       ¨ Contingent
            ELMHURST, IL 60126                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/10/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 73 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 101 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.282      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $35,888.64
                                                                       Check all that apply.
            CROWN PACKAGING
            PO BOX 17806M                                              ¨ Contingent
            ST. LOUIS,, MO 63195                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.283      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $122,362.69
                                                                       Check all that apply.
            CRYSTAL ART GALLERY/A.M. & N.
            DEPT CH 16738                                              ¨ Contingent
            PALATINE, IL 60055                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.284      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $70,984.65
                                                                       Check all that apply.
            CSHV CROSSROADS, LLC
            26360 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673-1263                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.285      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $31,929.58
                                                                       Check all that apply.
            CSI LEASING INC
            PO BOX 204267                                              ¨ Contingent
            DALLAS, TX 75320-4267                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.286      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,408.00
                                                                       Check all that apply.
            CUDLIE ACCESSORIES
            1 EAST 33 ST 7TH FLR                                       ¨ Contingent
            NEW YORK, NY 10016                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 74 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 102 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.287      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $88.28
                                                                       Check all that apply.
            CULLIGAN OF TULSA
            PO BOX 9697                                                ¨ Contingent
            TULSA, OK 74157-0697                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.288      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $79,380.00
                                                                       Check all that apply.
            CUTIE PIE BABY
            34 WEST 33RD ST 9TH FLOOR                                  ¨ Contingent
            NEW YORK, NY 10001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.289      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $20,519.01
                                                                       Check all that apply.
            CYBERSOURCE CORPORATION
            PO BOX 742842                                              ¨ Contingent
            LOS ANGELES, CA 90074-2842                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.290      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,076.45
                                                                       Check all that apply.
            DAINTY HOME INC
            251 FIFTH AVE - 2ND FLOOR                                  ¨ Contingent
            NEW YORK, NY 10016                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.291      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $385.76
                                                                       Check all that apply.
            DAKOTA FIRE EXTINGUISHERS
            5100 S BROADWAY                                            ¨ Contingent
            MINOT, ND 58701                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/25/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 75 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 103 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.292      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $233.98
                                                                       Check all that apply.
            DANA LILLY-PETTY CASHIER
            1801 INNOVATION BLVD                                       ¨ Contingent
            CLAYTON, IN 43118                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.293      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              UNKNOWN
                                                                       Check all that apply.
            DANA RUTH LIXENBERG
            C/O STEPHEN M DONIGER, ESQ.                                þ Contingent
            DONIGER BURROUGHS APC                                      þ Unliquidated
            603 ROSE AVENUE                                            þ Disputed
            VENICE, CA 90291                                           Basis for the claim:
            Date or dates debt was incurred                            LITIGATION
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.294      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,056.03
                                                                       Check all that apply.
            DANBAR COOL THINGS, INC
            43 WEST 75TH STREET #1                                     ¨ Contingent
            NEW YORK, NY 10023                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.295      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              UNKNOWN
                                                                       Check all that apply.
            DANIEL KOPPERUD
            C/O SEAN M. RAITER, LARSON KING LLP                        þ Contingent
            2800 WELLS FARGO PLACE                                     þ Unliquidated
            30 E. 7TH STREET                                           þ Disputed
            ST PAUL, MN 55101                                          Basis for the claim:
            Date or dates debt was incurred                            LITIGATION
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.296      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,358.90
                                                                       Check all that apply.
            DAVID ALLEN ACCESSORIES
            1107 53RD COURT SOUTH                                      ¨ Contingent
            MANGONIA PARK, FL 33407                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 76 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 104 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.297      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $19,516.95
                                                                       Check all that apply.
            DC SHOES, INC
            PO BOX 749337                                              ¨ Contingent
            LOS ANGELES, CA 90074-9337                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.298      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $84,516.86
                                                                       Check all that apply.
            DDR SOUTHEAST EVANSVILLE EAST LLOYD, LLC
            DEPT 108007-30493-00017632                                 ¨ Contingent
            PO BOX 809303                                              ¨ Unliquidated
            CHICAGO, IL 60680-9303                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.299      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,000.00
                                                                       Check all that apply.
            DECA
            1908 ASSOCIATION DRIVE                                     ¨ Contingent
            RESTON, VA 20191-1594                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/7/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.300      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $14,039.56
                                                                       Check all that apply.
            DECOR CRAFT INC
            133 MATHEWSON ST                                           ¨ Contingent
            PROVIDENCE, RI 02903                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.301      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $99,571.44
                                                                       Check all that apply.
            DECORWARE
            PO BOX 1051                                                ¨ Contingent
            GUASTI, CA 91743                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 77 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 105 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.302      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $161,075.96
                                                                       Check all that apply.
            DEJUNO CORPORATION
            1800 S MILLIKEN AVE                                        ¨ Contingent
            ONTARIO, CA 91761                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.303      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $34,159.17
                                                                       Check all that apply.
            DELTA GALIL USA INC
            PO BOX 798133                                              ¨ Contingent
            ST. LOUIS, MO 63179                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.304      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $50,500.00
                                                                       Check all that apply.
            DEMANDWARE INC
            5 WALL STREET                                              ¨ Contingent
            BURLINGTON, MA 01803                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.305      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,227.72
                                                                       Check all that apply.
            DEMET'S CANDY COMPANY
            30 BUXTON FARMS ROAD                                       ¨ Contingent
            STAMFORD, CT 06905                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.306      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $37,409.04
                                                                       Check all that apply.
            DENNIS EAST INTERNATIONAL
            221 WILLOW STREET                                          ¨ Contingent
            YARMOUTHPORT, MA 02675                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 78 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 106 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.307      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,505.58
                                                                       Check all that apply.
            DEPARTMENT OF REVENUE
            PO BOX 23075                                               ¨ Contingent
            JACKSON, MS 39225-3075                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/21/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.308      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $65.00
                                                                       Check all that apply.
            DE'S KEY SERVICE
            3872 WASHINGTON BLVD                                       ¨ Contingent
            OGDEN, UT 84403                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/5/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.309      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $40,372.08
                                                                       Check all that apply.
            DES MOINES ASSOCIATES
            PO BOX 310360                                              ¨ Contingent
            DESMOINES, IA 50331-0360                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.310      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $27,526.80
                                                                       Check all that apply.
            DESIGN IMPORTS INDIA
            PO BOX 58410                                               ¨ Contingent
            SEATTLE, WA 98138                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.311      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,078.00
                                                                       Check all that apply.
            DESIGNSTYLES
            4 53RD STREET                                              ¨ Contingent
            BROOKLYN, NY 11232                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 79 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 107 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.312      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $199,780.20
                                                                       Check all that apply.
            DESMA GROUP INC
            PO BOX 72992                                               ¨ Contingent
            MARIETTA, GA 30007                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.313      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $141.08
                                                                       Check all that apply.
            DESOTO COUNTY SCHOOL DISTRICT
            PARTNERS IN EDUCATION                                      ¨ Contingent
            5 E SOUTH ST                                               ¨ Unliquidated
            HERNANDO, MS 36832                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            12/10/2015
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.314      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,020.00
                                                                       Check all that apply.
            DEVELOPMENT LLC
            1307 LEAVENWORTH STREET                                    ¨ Contingent
            STE B                                                      ¨ Unliquidated
            OMAHA, NE 68164                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.315      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $75,391.00
                                                                       Check all that apply.
            DEVITO VERDI, INC
            100 5TH AVENUE, 16TH FLOOR                                 ¨ Contingent
            NEW YORK, NY 10011                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.316      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,184.89
                                                                       Check all that apply.
            DH PACE COMPANY, INC
            1901 E 119TH STREET                                        ¨ Contingent
            OLATHE, KS 66061                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 80 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 108 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.317      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $219.89
                                                                       Check all that apply.
            DIAMOND VOGEL PAINT MFG INC
            PO BOX 27600                                               ¨ Contingent
            OMAHA, NE 68127-0600                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.318      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,633.57
                                                                       Check all that apply.
            DIMEO SCHNEIDER & ASSOC. L.L.C
            500 WEST MADISON, SUITE 1700                               ¨ Contingent
            CHICAGO, IL 60661                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/6/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.319      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $25,874.50
                                                                       Check all that apply.
            DIRECT FRAGRANCES
            11955 SOUTHWEST 142ND TERRACE                              ¨ Contingent
            MIAMI, FL 33186                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.320      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $138.46
                                                                       Check all that apply.
            DIVISION OF CHILD SUPPORT
            PO BOX 14059                                               ¨ Contingent
            LEXINGTON, KY 40512-4059                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.321      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $38,897.16
                                                                       Check all that apply.
            DIVISIONS MAINTENANCE GROUP
            1 RIVERFRONT PLACE, SUITE 510                              ¨ Contingent
            NEWPORT, KY 41071                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 81 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 109 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.322      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,082.80
                                                                       Check all that apply.
            DML
            7711 HAYVENHURST AVENUE                                    ¨ Contingent
            VAN NUYS, CA 91406                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.323      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,538.00
                                                                       Check all that apply.
            DNA COUTURE, INC
            747 E 10TH ST. #103                                        ¨ Contingent
            LOS ANGELES, CA 90021                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.324      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $29,134.86
                                                                       Check all that apply.
            DON HUMMER TRUCKING
            P O BOX 1450 NW 7939                                       ¨ Contingent
            MINNEAPOLIS, MN 55485-7939                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.325      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,278.12
                                                                       Check all that apply.
            DON MECHANIC ENTERPRISES
            PO BOX 558                                                 ¨ Contingent
            ADDISON, TX 75001-0558                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.326      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $500.00
                                                                       Check all that apply.
            DONALD BURTIS II
            PO Box 2380                                                ¨ Contingent
            Corrales, NE 87048                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/17/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 82 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 110 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.327      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $53.75
                                                                       Check all that apply.
            DONALD WOLF
            1206 Briarcroft                                            ¨ Contingent
            Lee Summit, MO 64063                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            10/12/2015                                                 CUSTOMER
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.328      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $54.16
                                                                       Check all that apply.
            DONNA DUNN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            5/30/2016                                                  ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.329      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $57,840.00
                                                                       Check all that apply.
            DONNELLEY FINANCIAL SOLUTIONS
            PO BOX 842282                                              ¨ Contingent
            BOSTON, MA 22842282                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.330      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $37,144.88
                                                                       Check all that apply.
            DOSKOCIL MANUFACTURING CO INC
            DBA PETMATE                                                ¨ Contingent
            PO BOX 733418                                              ¨ Unliquidated
            DALLAS, TX 75373-3418                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.331      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $24,670.06
                                                                       Check all that apply.
            DOUBLE ZERO INC
            1015 S. CROCKER ST, #Q-28                                  ¨ Contingent
            LOS ANGELES, CA 90021                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 83 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 111 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.332      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $19,650.12
                                                                       Check all that apply.
            DOWN LITE INTERNATIONAL
            PO BOX 645340                                              ¨ Contingent
            CINCINNATI, OH 45264-5340                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.333      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $98,961.30
                                                                       Check all that apply.
            DREAM HOME NY
            255 5TH AVE, 3RD FLR                                       ¨ Contingent
            PO BOX 20069                                               ¨ Unliquidated
            NEW YORK, NY 10016                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.334      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $111.99
                                                                       Check all that apply.
            DRURY I&S SPRINGFIELD IL
            DEPARTMENT 0073                                            ¨ Contingent
            3180 SOUTH DIRKSEN PARKWAY                                 ¨ Unliquidated
            SPRINGFIELD, IL 62703                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            1/10/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.335      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,651.22
                                                                       Check all that apply.
            DRURY INN & SUITES ARNOLD
            3800 STATE RT 141                                          ¨ Contingent
            ARNOLD, MO 63010                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.336      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,352.40
                                                                       Check all that apply.
            DRURY INN AND SUITES FAIRVIEW HEIGHTS
            12 LUDWIG DRIVE                                            ¨ Contingent
            FAIRVIEW HEIGHTS, IL 62208                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/10/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 84 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 112 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.337      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,542.99
                                                                       Check all that apply.
            DUANE SVEC ADVERTISING
            15404 WEST CENTER ROAD                                     ¨ Contingent
            OMAHA, NE 68144                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/23/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.338      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,403.00
                                                                       Check all that apply.
            DYLAN KAHL
            426 Grand Ave                                              ¨ Contingent
            Story City, IA 50248                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/15/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.339      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $32,359.00
                                                                       Check all that apply.
            DYNASTY APPAREL CORP
            13000 NW 42ND AVENUE                                       ¨ Contingent
            MIAMI, FL 33054                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.340      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $63,510.22
                                                                       Check all that apply.
            E & E CO., LTD. DBA JLA HOME
            45875 NORTHPORT LOOP EAST                                  ¨ Contingent
            FREMONT, CA 94538                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.341      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $578.91
                                                                       Check all that apply.
            E&J TRAILER SALES & SERVICE, INC
            610 WAYNE PARK DRIVE                                       ¨ Contingent
            CINCINNATI, OH 45215-2848                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 85 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 113 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.342      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $560.00
                                                                       Check all that apply.
            E*TRADE FINANCIAL CORPORATE SERVICES
            ATTN; ACCOUNTS RECEIVABLE                                  ¨ Contingent
            PO BOX 3512                                                ¨ Unliquidated
            ARLINTON, VA 22203                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            1/24/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.343      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $88,030.26
                                                                       Check all that apply.
            E.L.F. COSMETICS
            PO BOX 83403                                               ¨ Contingent
            CHICAGO, IL 60691-340                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.344      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $63,506.59
                                                                       Check all that apply.
            E.P. DOWNTOWN LLC
            C/O CULLINAN PROPERTIES                                    ¨ Contingent
            420 NORTH MAIN STREET                                      ¨ Unliquidated
            EAST PEORIA, IL 61611                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.345      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $142,529.07
                                                                       Check all that apply.
            ECOVA INC
            1313 N ATLANTIC, SUITE 5000                                ¨ Contingent
            SPOKANE, WA 99201                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.346      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,604.63
                                                                       Check all that apply.
            ED MILLER & SONS, INC.
            15426 W. CENTER RD                                         ¨ Contingent
            OMAHA, NE 68144                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 86 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 114 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.347      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $43,048.00
                                                                       Check all that apply.
            EDGEUCATIONAL PUBLISHING
            PO BOX 850                                                 ¨ Contingent
            250 CARTER DR                                              ¨ Unliquidated
            EDISON, NJ 08818                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.348      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $92,794.50
                                                                       Check all that apply.
            EIGHTY ONE ENTERPRISE INC.
            9401 WHITMORE STREET                                       ¨ Contingent
            EL MONTE, CA 91731                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.349      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $43,654.30
                                                                       Check all that apply.
            EISENHOWER PROPERTIES, LLC
            PFEFFERLE MNGMT                                            ¨ Contingent
            200 E WASHINGTON ST, STE 2A                                ¨ Unliquidated
            APPLETON, WI 54911                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.350      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $222,906.00
                                                                       Check all that apply.
            ELIS LLC
            28 W 36TH ST                                               ¨ Contingent
            SUITE 305                                                  ¨ Unliquidated
            NEW YORK, NY 10018                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.351      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,634.85
                                                                       Check all that apply.
            ELITE PET PRODUCTS INC
            401 S DUPONT AVE                                           ¨ Contingent
            ONTARIO, CA 91761                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 87 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 115 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.352      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $271,793.24
                                                                       Check all that apply.
            ELIZABETH ARDEN/FF
            P O BOX 418906                                             ¨ Contingent
            BOSTON, MA 02241                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.353      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,366.46
                                                                       Check all that apply.
            ELIZABETH HENDERSON
            1691 STATE ROUTE 303                                       ¨ Contingent
            STREETSBORO, OH 44241                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/15/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.354      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,352.62
                                                                       Check all that apply.
            ELK GROUP INTERNATIONAL
            12 WILLOW LANE                                             ¨ Contingent
            NESQUEHONING, PA 18240                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.355      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $286,314.63
                                                                       Check all that apply.
            E-LO SPORTSWEAR
            1 CAPE MAY STREET                                          ¨ Contingent
            HARRISON, NJ 07029                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.356      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $65,825.10
                                                                       Check all that apply.
            ELSA L
            27 RED ROCK WAY                                            ¨ Contingent
            SAN RAFAEL, CA 94903-3840                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 88 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 116 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.357      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $41,577.43
                                                                       Check all that apply.
            EMC RISK SERVICES, LLC
            PO BOX 9399                                                ¨ Contingent
            DES MOINES, IA 50306                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.358      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $287,765.86
                                                                       Check all that apply.
            EMO TRANS INC
            2322 GRAND AVENUE                                          ¨ Contingent
            BALDWIN, NY 11510                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    FREIGHT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.359      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,048.00
                                                                       Check all that apply.
            EMPERIA INC
            2050 E 49TH S                                              ¨ Contingent
            VERNON, CA 90058                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/27/2017                                                  MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.360      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $41,304.00
                                                                       Check all that apply.
            EMPIRE MALL LLC
            PO BOX 83388                                               ¨ Contingent
            CHICAGO, IL 60691-338                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.361      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $119,619.80
                                                                       Check all that apply.
            ENCHANTE ACCESSORIES INC.
            16 EAST 34TH STREET 16TH FLOOR                             ¨ Contingent
            NEW YORK, NY 10016                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 89 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 117 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.362      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $314.99
                                                                       Check all that apply.
            ENGINEERED FIRE PROTECTION, INC
            230 SOVEREIGN COURT                                        ¨ Contingent
            BALLWIN, MO 63011                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/1/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.363      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,265.00
                                                                       Check all that apply.
            ENSTROM CANDIES INC
            701 COLORADO AVE                                           ¨ Contingent
            GRAND JUNCTION, CO 81501                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.364      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $17,999.59
                                                                       Check all that apply.
            EPS
            8845 BASIL WESTERN RD                                      ¨ Contingent
            CANAL WINCHESTER, OH 43110                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.365      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,450.98
                                                                       Check all that apply.
            EPS (MONITORING)
            8845 BASIL WESTERN RD                                      ¨ Contingent
            CANAL WINCHESTER, OH 43110                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.366      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,089.00
                                                                       Check all that apply.
            ERIN HOBSON
            1006 ADAMS ST                                              ¨ Contingent
            FT CALHOUN, NE 68023                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 90 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 118 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.367      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $65.38
                                                                       Check all that apply.
            ERIN STOUT
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            11/15/2014                                                 ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.368      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $76,800.00
                                                                       Check all that apply.
            ERNST & YOUNG
            PNC BANK C/O ERNST & YOUNG US LLP                          ¨ Contingent
            3712 SOLUTIONS CENTER                                      ¨ Unliquidated
            CHICAGO, IL 60677-3007                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.369      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $369.66
                                                                       Check all that apply.
            ERW MFG., INC.
            650 HIGHWAY 75 SOUTH                                       ¨ Contingent
            TEKAMAH, NE 68061                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.370      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $23,775.10
                                                                       Check all that apply.
            ESHIPPING
            10812 NW HIGHWAY 45                                        ¨ Contingent
            ATTN INTERNATIONAL FREIGHT CARRIER                         ¨ Unliquidated
            KANSAS CITY, MO 64152                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       FREIGHT
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.371      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,175.00
                                                                       Check all that apply.
            ETHORITY LLC
            4076 PAYSPHERE CR                                          ¨ Contingent
            CHICAGO, IL 60674                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/15/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 91 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 119 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.372      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $37,209.00
                                                                       Check all that apply.
            EURO PERFUMES\ KENROSE PERFUMES
            60 HONECK ST                                               ¨ Contingent
            ENGLEWOOD, NJ 07631                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.373      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $13,605.00
                                                                       Check all that apply.
            EUROPEAN HOME DESIGNS LLC
            347 FIFTH AVENUE                                           ¨ Contingent
            SECOND FLOOR                                               ¨ Unliquidated
            NEW YORK, NY 10016                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            12/12/2016
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.374      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,875.17
                                                                       Check all that apply.
            EVANS HOME FASHIONS, LLC
            2440 PLEASANTDALE ROAD, SUITE 200                          ¨ Contingent
            DORALVILLE, GA 30340                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.375      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $86,082.21
                                                                       Check all that apply.
            EVOLUTION AND CREATION INC
            10 E. 9TH STREET SUITE B871                                ¨ Contingent
            LOS ANGELES, CA 90079                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.376      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $66,834.84
                                                                       Check all that apply.
            EVOLUTIONARY APPAREL INC DBA MOD MODELE
            9420 TELSTAR AVE STE #206                                  ¨ Contingent
            EL MONTE, CA 91731                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 92 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 120 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.377      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $101.04
                                                                       Check all that apply.
            EXCALIBUR SHELVING SYSTEMS, INC
            PO BOX 498                                                 ¨ Contingent
            CONTOOCOOK, NH 32290498                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.378      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $62,183.99
                                                                       Check all that apply.
            EXCEL TRUST LP
            C/O EXCEL FT UNION LLC                                     ¨ Contingent
            PO BOX 101206                                              ¨ Unliquidated
            ATLANTA, GA 30392-1206                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.379      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,450.00
                                                                       Check all that apply.
            EXEL FREIGHT CONNECT INC
            32798 COLLECTION CENTER DR                                 ¨ Contingent
            CHICAGO, IL 60693                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.380      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $40,028.50
                                                                       Check all that apply.
            EXIST SPORTS LINE
            1650 NW 23RD AVE BAY A                                     ¨ Contingent
            FT. LAUDERDALE, FL 33311                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.381      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,850.00
                                                                       Check all that apply.
            EZ MARKETING & PROMOTION
            BOX 518                                                    ¨ Contingent
            STONY MOUNTAIN, MANITOBA, 0 R0C 3A0                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 93 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 121 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.382      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $42,272.00
                                                                       Check all that apply.
            EZRASONS INC
            37 WEST 37TH ST                                            ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.383      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,462.71
                                                                       Check all that apply.
            FAC
            6998 S. 108TH ST                                           ¨ Contingent
            LAVISTA, NE 68128                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.384      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $17,791.08
                                                                       Check all that apply.
            FACILITY SOLUTIONS GROUP, INC
            PO BOX 896508                                              ¨ Contingent
            CHARLOTTE, NC 28289-650                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.385      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $16,050.00
                                                                       Check all that apply.
            FACILITY SOURCE, LLC
            2020 NORTH CENTRAL AVE                                     ¨ Contingent
            SUITE 1200                                                 ¨ Unliquidated
            PHOENIX, AZ 85004                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.386      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $524.40
                                                                       Check all that apply.
            FAIRFIELD INN
            7879 EAGLE CREST BOULEVARD                                 ¨ Contingent
            EVANSVILLE, IN 47715                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 94 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 122 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.387      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $612.42
                                                                       Check all that apply.
            FAIRFIELD INN & SUITES - MEMPHIS
            8489 HIGHWAY 64                                            ¨ Contingent
            MEMPHIS, TN 38133                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.388      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,292.60
                                                                       Check all that apply.
            FAIRFIELD INN & SUITES AVON
            119 ANGELINA WAY                                           ¨ Contingent
            AVON, IN 46123                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.389      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $119.90
                                                                       Check all that apply.
            FAIRFIELD INN SOUTHAVEN
            7149 SLEEPY HOLLOW DR                                      ¨ Contingent
            SOUTHAVEN, MS 38671                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/11/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.390      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $695.08
                                                                       Check all that apply.
            FAIRFIELD INN-FARGO
            3902 9TH AVENUE, SW                                        ¨ Contingent
            FARGO, ND 58103                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.391      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $60,873.80
                                                                       Check all that apply.
            FAIRVIEW HEIGHTS INVESTORS
            NW 6260                                                    ¨ Contingent
            PO BOX 1450                                                ¨ Unliquidated
            MINNEAPOLIS, MN 55485                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 95 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 123 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.392      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $210,427.10
                                                                       Check all that apply.
            FAMMA GROUP INC
            4510 LOMA VISTA AVE                                        ¨ Contingent
            VERNON, CA 90058                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.393      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $25,745.97
                                                                       Check all that apply.
            FAN CREATIONS
            2655 NORTHGATE AVE                                         ¨ Contingent
            CUMMING, GA 30041                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.394      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $20,132.95
                                                                       Check all that apply.
            FANCY THAT GIFT & DECOR
            DRAWER # 1756                                              ¨ Contingent
            PO BOX 5935                                                ¨ Unliquidated
            TROY, MI 48007-5935                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.395      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $112,724.10
                                                                       Check all that apply.
            FANTASIA ACCESSORIES LTD
            31 W 34TH ST                                               ¨ Contingent
            NEW YORK, NY 10001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.396      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $25,188.00
                                                                       Check all that apply.
            FASHION OPTIONS INC/GENERATION ONE
            1370 BROADWAY, STE 901                                     ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 96 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 124 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.397      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $16.99
                                                                       Check all that apply.
            FASTENAL
            PO BOX 1286                                                ¨ Contingent
            WINONA, MN 55987                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/28/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.398      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $54,075.33
                                                                       Check all that apply.
            FAYETTE PLAZA CMBS LLC
            PO BOX 74518                                               ¨ Contingent
            CLEVELAND, OH 44194                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.399      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $582.38
                                                                       Check all that apply.
            FEDERAL EXPRESS CORPORATION
            PO BOX 94515                                               ¨ Contingent
            PALATINE, IL 60094-4515                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    FREIGHT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.400      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $285,746.85
                                                                       Check all that apply.
            FENCEPOST APPAREL GROUP
            PO BOX 410916                                              ¨ Contingent
            KANSAS CITY, MO 64141-0916                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.401      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,740.00
                                                                       Check all that apply.
            FERRUCHE/OVED/4 LEGS
            31 W 34 ST                                                 ¨ Contingent
            NEW YORK, NY 10001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 97 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 125 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.402      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $20,520.00
                                                                       Check all that apply.
            FETCO INTL INC
            PO BOX 18957                                               ¨ Contingent
            NEWARK, NJ 71918957                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.403      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $902.99
                                                                       Check all that apply.
            FIELD PAPER CO.
            P. O. BOX 3648                                             ¨ Contingent
            OMAHA, NE 68103                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.404      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,896.12
                                                                       Check all that apply.
            FIESTA
            2834 46TH ST                                               ¨ Contingent
            VERNON, CA 90058                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.405      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $118,738.68
                                                                       Check all that apply.
            FIESTA JEWELRY
            250 ESTEN AVE SUITE A1                                     ¨ Contingent
            PAWTUCKET, RI 02860                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.406      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $117.40
                                                                       Check all that apply.
            FINANCIAL ASSET MANAGEMENT SYSTEMS INC
            PO BOX 1729                                                ¨ Contingent
            WOODSTOCK, GA 30188-1394                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 98 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 126 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.407      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $62.11
                                                                       Check all that apply.
            FINELINE TECHNOLOGIES INC
            P O BOX 934219                                             ¨ Contingent
            ATLANTA, GA 31193-4219                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/14/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.408      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $57,938.15
                                                                       Check all that apply.
            FINESSE NOVELTY CORP
            30 COMMERCIAL CT                                           ¨ Contingent
            PLAINVIEW, CT 11803                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.409      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $217.00
                                                                       Check all that apply.
            FIRE GUY INC
            1014 STAR LN                                               ¨ Contingent
            NEW LENOX, IL 60451                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/3/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.410      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $28,777.10
                                                                       Check all that apply.
            FIREFLY HOME COLLECTION
            1520 BEACH ST                                              ¨ Contingent
            MONTEBELLO, CA 90640                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.411      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $285.83
                                                                       Check all that apply.
            FIRESAFETY, INC
            #1 HELMCAMP DR                                             ¨ Contingent
            PO BOX 19                                                  ¨ Unliquidated
            WOOD RIVER, IL 62095-0019                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            1/31/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 99 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 127 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.412      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $250.00
                                                                       Check all that apply.
            FIRETROL PROTECTION SYSTEMS, INC
            3696 WEST 900 SOUTH SUITE A                                ¨ Contingent
            SALT LAKE CITY, UT 84104                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/13/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.413      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $87,174.60
                                                                       Check all that apply.
            FISHER PRICE BRND DIV MAPS LTD
            REFERENCE #2320-3393                                       ¨ Contingent
            PO BOX 198049                                              ¨ Unliquidated
            ATLANTA, GA 30384-8049                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.414      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,900.00
                                                                       Check all that apply.
            FIT FARM
            4383 NICHOLAS ST #211                                      ¨ Contingent
            OMAHA, NE 68131                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.415      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,446.94
                                                                       Check all that apply.
            FIT FOR LIFE
            75 REMITTANCE DRIVE DEPT 6154                              ¨ Contingent
            CHICAGO, IL 60675                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.416      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $460,204.20
                                                                       Check all that apply.
            FLYP SPORTSWEAR INC/HNW INDUSTRY
            1384 BROADWAY, SUITE 10 SOUTH                              ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 100 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 128 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.417      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,619.21
                                                                       Check all that apply.
            FOPPERS PET TREAT BAKERY
            1005 WEST BROADWAY                                         ¨ Contingent
            LOGANSPORT, IN 46947                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.418      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $28,292.12
                                                                       Check all that apply.
            FORESEE RESULTS, INC
            DEPT CH 19245                                              ¨ Contingent
            PALATINE, IL 60055                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/1/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.419      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $45,019.42
                                                                       Check all that apply.
            FORMATION BRANDS LLC
            PO BOX 505361                                              ¨ Contingent
            ST LOUIS, MO 63150-5361                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.420      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $908.60
                                                                       Check all that apply.
            FOUNDATION 191
            PO BOX 245                                                 ¨ Contingent
            SAVAG, MN 55378                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/17/2015                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.421      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $322,099.34
                                                                       Check all that apply.
            FOX HEAD USA
            DEPT 333155                                                ¨ Contingent
            PO BOX 39000                                               ¨ Unliquidated
            SAN FRANCISCO, CA 94139-3155                               ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 101 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 129 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.422      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $210,983.28
                                                                       Check all that apply.
            FRANCO MFG. CO. INC.
            21422 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673-1214                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.423      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $204,468.50
                                                                       Check all that apply.
            FREE COUNTRY OUTERWEAR
            80 W 40 ST                                                 ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.424      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $17,875.70
                                                                       Check all that apply.
            FREE PEOPLE WHOLESALE
            URBAN OUTFITTERS CREDIT DEPT                               ¨ Contingent
            5000 SOUTH BROAD ST                                        ¨ Unliquidated
            PHILADELPHIA, PA 19112-149                                 ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.425      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $69,766.34
                                                                       Check all that apply.
            FREEDOM GROUP, LLC
            C/O NIFONG REALTY                                          ¨ Contingent
            2181 SOUTH ONEIDA STREET                                   ¨ Unliquidated
            GREEN BAY, WI 54304-464                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.426      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $17,450.84
                                                                       Check all that apply.
            FREEMONT MALL LLC
            C/O FREMONT MALL OFFICE                                    ¨ Contingent
            860 EAST 23RD ST                                           ¨ Unliquidated
            FREMONT, NE 86025                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            10/27/2016
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 102 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 130 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.427      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $442.50
                                                                       Check all that apply.
            FREIJE-RSC
            MANWEB SERVICES DBA FREIJE-RSC                             ¨ Contingent
            PO BOX 704 GROUP #15                                       ¨ Unliquidated
            INDIANAPOLIS, IN 46207                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            11/8/2016
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.428      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $18,832.18
                                                                       Check all that apply.
            FREMONT CONTRACT CARRIERS
            PO BOX 489                                                 ¨ Contingent
            FREMONT, NE 68026-0489                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.429      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $481.91
                                                                       Check all that apply.
            FRENCH COMPANY, LLC
            8289 DARROW ROAD                                           ¨ Contingent
            TWINSBURG, OH 44087                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/28/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.430      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $20,530.50
                                                                       Check all that apply.
            FSI-FORTLAUDERDALE INC
            7060 STATE ROAD 84, SUITE 10                               ¨ Contingent
            DAVIE, FL 33317                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.431      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $21,700.00
                                                                       Check all that apply.
            FURHAVEN PET PRODUCTS
            702 KENTUCKY ST                                            ¨ Contingent
            SUITE 531                                                  ¨ Unliquidated
            BELLINGHAM, WA 98225                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 103 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 131 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.432      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,587.60
                                                                       Check all that apply.
            G & K SERVICES
            PO BOX 842385                                              ¨ Contingent
            BOSTON, MA 22842385                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.433      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,101.96
                                                                       Check all that apply.
            G III
            PO BOX 29242                                               ¨ Contingent
            NEW YORK, NY 10087                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/8/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.434      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $16,974.59
                                                                       Check all that apply.
            G MASON GROUP LLC
            225 WEST 35 ST                                             ¨ Contingent
            SUITE 305                                                  ¨ Unliquidated
            NEW YORK, NY 10001                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.435      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $63,863.96
                                                                       Check all that apply.
            G&I VI ST. CHARLES RETAIL LLC
            PO BOX 944109                                              ¨ Contingent
            CLEVELAND, OH 44194-4109                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.436      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $64,832.66
                                                                       Check all that apply.
            G&I VIII LAKESHOREMARKETPLACE LLC
            75 REMITTANCE DRIVE DEPT 3060                              ¨ Contingent
            CHICAGO, IL 60675-3060                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 104 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 132 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.437      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,186.74
                                                                       Check all that apply.
            G&J PEPSI COLA BOTTLING
            PO BOX 643383                                              ¨ Contingent
            CINCINNATI, OH 45264                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.438      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $69,581.93
                                                                       Check all that apply.
            GALERIE
            KEY BANK - LOCKBOX                                         ¨ Contingent
            PO BOX 714582                                              ¨ Unliquidated
            CINCINNATI, OH 45271-4582                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.439      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $62,179.48
                                                                       Check all that apply.
            GALT INTERNATIONAL
            8833 FLOWER ROAD                                           ¨ Contingent
            RANCHO CUCAMONGA, CA 91730                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.440      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $30,593.32
                                                                       Check all that apply.
            GARDA CL NORTHWEST, AT SYSTEMS
            3209 MOMENTUM PLACE                                        ¨ Contingent
            CHICAGO, IL 60689-5332                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.441      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,828.07
                                                                       Check all that apply.
            GARDEN STATE FOLIAGE
            600 CENTRAL AVENUE                                         ¨ Contingent
            FARMINGDALE, NJ 07727                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 105 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 133 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.442      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,830.00
                                                                       Check all that apply.
            GARLAND SALES INC
            P O BOX 1870                                               ¨ Contingent
            DALTON, GA 30720-1870                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/4/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.443      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $52,223.50
                                                                       Check all that apply.
            GARRISON CHAPEL HILLS OWNER LLC
            PO BOX 1910                                                ¨ Contingent
            HICKSVILLE, NY 11802                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            9/27/2016                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.444      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $22,250.00
                                                                       Check all that apply.
            GARTNER INC
            PO BOX 911319                                              ¨ Contingent
            DALLAS, TX 75391-1319                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/2/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.445      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $327.39
                                                                       Check all that apply.
            GATEWAY FINANCIAL SOLUTIONS
            PO BOX 3257                                                ¨ Contingent
            SAGINAW, MI 48605                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/31/2016                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.446      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $38,822.58
                                                                       Check all that apply.
            GBG BEAUTY LLC
            350 5TH AVE 9TH FLOOR                                      ¨ Contingent
            NEW YORK, NY 10118                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 106 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 134 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.447      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $54,202.60
                                                                       Check all that apply.
            GBG SOCKS LLC
            350 5TH AVE, 9TH FLOOR                                     ¨ Contingent
            NEW YORK, NY 10118                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.448      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $519.50
                                                                       Check all that apply.
            GENERAL FIRE AND SAFETY
            3210 E. 14TH                                               ¨ Contingent
            DES MOINES,, IA 50316                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/10/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.449      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $256.50
                                                                       Check all that apply.
            GENERAL SERVICE BUREAU
            DOUGLAS COUNTY COURTHOUSE                                  ¨ Contingent
            1819 FARNAM CIVIL COURT                                    ¨ Unliquidated
            OMAHA,, NE 68183                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.450      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,709.95
                                                                       Check all that apply.
            GENESIS SECURITY GROUP LLC
            3318 PAGOSA CT                                             ¨ Contingent
            INDIANAPOLIS, IN 46256                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.451      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $127,702.00
                                                                       Check all that apply.
            GENEVA HOME FASHIONS
            230 5TH AVE, SUITE 1514                                    ¨ Contingent
            NEW YORK, NY 10001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 107 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 135 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.452      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,965.00
                                                                       Check all that apply.
            GENEVA WATCH CO
            PO BOX 780464                                              ¨ Contingent
            PHILADELPHIA, PA 19178-0464                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.453      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $314.16
                                                                       Check all that apply.
            GEORGIA SOFTWORKS, INC
            PO BOX 567                                                 ¨ Contingent
            DAWSONVILLE, GA 30534                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/23/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.454      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $108,832.03
                                                                       Check all that apply.
            GERSON COMPANY
            PO BOX 1209                                                ¨ Contingent
            OLATHE, KS 66051-1209                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.455      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,912.12
                                                                       Check all that apply.
            GHIRARDELLI CHOCOLATE
            DEPT 202700                                                ¨ Contingent
            DALLAS, TX 75320                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.456      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $37,283.16
                                                                       Check all that apply.
            GIBSON OVERSEAS INC.
            2410 YATES AVENUE                                          ¨ Contingent
            COMMERCE, CA 90040-1918                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 108 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 136 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.457      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $36,105.30
                                                                       Check all that apply.
            GIFTCRAFT INC
            PO BOX 1270                                                ¨ Contingent
            GRAND ISLAND, NY 14072                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.458      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $71,082.60
                                                                       Check all that apply.
            GILDAN USA INC
            23972 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673-1239                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.459      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,964.00
                                                                       Check all that apply.
            GINA GROUP LLC
            31 W 34 ST STE 502                                         ¨ Contingent
            NEW YORK, NY 10001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/15/2017                                                  MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.460      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,375.20
                                                                       Check all that apply.
            GIX LOGISTICS
            P O BOX 1845                                               ¨ Contingent
            GRAND ISLAND, NE 68802                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.461      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,861.02
                                                                       Check all that apply.
            GLOBAL AMICI INC
            8400 MIRAMAR RD, STE 130                                   ¨ Contingent
            SAN DIEGO, CA 92126                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/12/2017                                                  MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 109 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 137 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.462      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,788.40
                                                                       Check all that apply.
            GLOBAL BEAUTY CARE, INC
            1296 EAST 10TH STREET                                      ¨ Contingent
            BROOKLYN, NY 11230                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.463      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $28.70
                                                                       Check all that apply.
            GLOBAL DESIGN CONCEPTS
            10 W 33RD STREET                                           ¨ Contingent
            SUITE 1100                                                 ¨ Unliquidated
            NEW YORK, NY 10001                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.464      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,287.95
                                                                       Check all that apply.
            GLOBAL EQUIPMENT CO
            29833 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673-129                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.465      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $69,581.00
                                                                       Check all that apply.
            GLOBAL EXCHANGE SERVICES/GXS
            PO BOX 640371                                              ¨ Contingent
            PITTSBURGH, PA 15264                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.466      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,193.80
                                                                       Check all that apply.
            GMPC, LLC
            11390 W OLYMPIC BLVD                                       ¨ Contingent
            LOS ANGELES, CA 90064                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 110 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 138 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.467      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $41,333.04
                                                                       Check all that apply.
            GOLDEN CHAIR, INC
            PO BOX 935446                                              ¨ Contingent
            ATLANTA, GA 31193-5446                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.468      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $629,121.65
                                                                       Check all that apply.
            GOLDEN TOUCH/GLOBAL GOLD/LA GOLD
            1410 BROADWAY, 8TH FLOOR                                   ¨ Contingent
            NEW YORK,, NY 10018                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.469      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,416.66
                                                                       Check all that apply.
            GOODRICH DES MOINES L.L.C.
            560 SYLVAN AVENUE                                          ¨ Contingent
            ENGLEWOOD CLIFFS, NJ 07632                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            4/27/2016                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.470      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $71,743.48
                                                                       Check all that apply.
            GOOGLE INC
            DEPT 33654                                                 ¨ Contingent
            PO BOX 39000                                               ¨ Unliquidated
            SAN FRANCISCO, CA 94139                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.471      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $23,734.80
                                                                       Check all that apply.
            GOOSE CREEK INC
            P O BOX 352                                                ¨ Contingent
            LIBERTY, KY 42539                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 111 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 139 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.472      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $240.96
                                                                       Check all that apply.
            GORDON FOOD SERVICE INC
            PO BOX 88029                                               ¨ Contingent
            CHICAGO, IL 60680-102                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/1/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.473      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $36,260.64
                                                                       Check all that apply.
            GOTTEX SWIMWEAR BRANDS LTD
            1 YONI NETANYAHU ST                                        ¨ Contingent
            OR YEHUDA, 0 60200                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.474      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $79,819.00
                                                                       Check all that apply.
            GOURMET HOME PRODUCTS LLC
            347 5TH AVE #201                                           ¨ Contingent
            NEW YORK, NY 10016                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.475      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,549.11
                                                                       Check all that apply.
            GOURMET NUT
            3611 14TH AVE, SUITE 654                                   ¨ Contingent
            BROOKLYN, NY 11218                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.476      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,500.00
                                                                       Check all that apply.
            GR RESEARCH CONSULTING, LLC
            1480 TECHNY ROAD                                           ¨ Contingent
            NORTHBROOK, IL 60062                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 112 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 140 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.477      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $473.18
                                                                       Check all that apply.
            GRAINGER, INC.
            DEPT. 854638921                                            ¨ Contingent
            PO BOX 419267                                              ¨ Unliquidated
            KANSAS CITY, MO 64141-6267                                 ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.478      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $166,254.75
                                                                       Check all that apply.
            GRANDVIEW GALLERY
            PO BOX 752150                                              ¨ Contingent
            MEMPHIS, TN 38175-2150                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.479      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $355,817.81
                                                                       Check all that apply.
            GRANT THORNTON LLP
            33562 TREASURY CENTER                                      ¨ Contingent
            CHICAGO, IL 60694                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.480      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $63,791.45
                                                                       Check all that apply.
            GRAVOIS BLUFFS III, LLC
            C/O GJ GREWE, INC                                          ¨ Contingent
            9109 WATSON ROAD, 3RD FLOOR                                ¨ Unliquidated
            ST LOUIS, MO 63126                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.481      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $546,152.80
                                                                       Check all that apply.
            GREAT AMERICAN BEAUTY INC
            124 N SWINTON AVE                                          ¨ Contingent
            DELRAY BEACH, FL 33444                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 113 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 141 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.482      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $55,212.30
                                                                       Check all that apply.
            GREAT AMERICAN GROUP, INC
            21860 BURBANK BLVD,                                        ¨ Contingent
            SUITE 300 SOUTH                                            ¨ Unliquidated
            WOODLAND HILLS, CA 91367                                   ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.483      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $134.88
                                                                       Check all that apply.
            GREAT LAKES HIGHER ED GUARANTY CORP
            PO BOX 83230                                               ¨ Contingent
            CHICAGO, IL 60691-0230                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.484      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $13,968.00
                                                                       Check all that apply.
            GREAT WALL CORP
            47-27-36TH STREET                                          ¨ Contingent
            LONG ISLAND CITY, NY 11101                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.485      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $20,000.00
                                                                       Check all that apply.
            GREATER OMAHA CHAMBER OF COMM.
            OMAHA CHAMBER OF COMMERCE BOARD FUN                        ¨ Contingent
            1301 HARNEY STREET                                         ¨ Unliquidated
            OMAHA,, NE 68102                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            11/3/2016
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.486      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,092.60
                                                                       Check all that apply.
            GREEN CRYSTAL AROMA INC
            C/O CALIFORNIA BANK & TRUST                                ¨ Contingent
            2107 S ATLANTIC BOULEVARD                                  ¨ Unliquidated
            MONTEREY PARK, CA 91754                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 114 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 142 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.487      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,821.50
                                                                       Check all that apply.
            GREENLIGHT LLC
            5855 WEST 74TH STREET                                      ¨ Contingent
            INDIANAPOLIS, IN 46278                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/27/2017                                                  MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.488      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $988.00
                                                                       Check all that apply.
            GREENSCAPE, INC
            PO BOX 18                                                  ¨ Contingent
            ELLENDALE, TN 38029                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.489      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $807.52
                                                                       Check all that apply.
            GREG'S LOCK & KEY
            112 S MEMORIAL DRIVE                                       ¨ Contingent
            INDEPENDENCE,, MO 64050                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.490      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $85,001.28
                                                                       Check all that apply.
            GROUP L.A., INC THE
            2939 E 11TH ST                                             ¨ Contingent
            LOS ANGELES, CA 90023                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.491      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,784.92
                                                                       Check all that apply.
            GS SALES LLC
            4001 AINSDALE DR                                           ¨ Contingent
            MATTHEWS, NC 28104                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 115 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 143 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.492      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $900.87
                                                                       Check all that apply.
            GUARANTEED ELECTRIC SERVICE, INC.
            53936 208TH LANE                                           ¨ Contingent
            MANKATO, MN 56001                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.493      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,369.14
                                                                       Check all that apply.
            GURU KNITS INC
            225 WEST 38TH ST                                           ¨ Contingent
            LOS ANGELES, CA 90037                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.494      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $463.00
                                                                       Check all that apply.
            H&H TRUCKING
            1008 40TH ST SE                                            ¨ Contingent
            MINOT, ND 58701                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.495      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $49,986.19
                                                                       Check all that apply.
            H2O FURNISHINGS LLC
            161 GARDNER RD                                             ¨ Contingent
            BROOKLINE, MA 02445                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.496      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,000.77
                                                                       Check all that apply.
            HALLMARK MARKETING CORP
            P O BOX 73642                                              ¨ Contingent
            CHICAGO, IL 60673                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 116 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 144 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.497      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $433.44
                                                                       Check all that apply.
            HAMPTON INN
            11 WINNERS WAY                                             ¨ Contingent
            EAST PEORIA, IL 61611                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.498      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,918.62
                                                                       Check all that apply.
            HAMPTON INN
            1450 WEIR DRIVE                                            ¨ Contingent
            WOODBURY, MN 55125                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.499      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,890.95
                                                                       Check all that apply.
            HAMPTON INN
            2840 RAMADA WAY                                            ¨ Contingent
            GREEN BAY, WI 54304                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.500      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $678.13
                                                                       Check all that apply.
            HAMPTON INN
            3060 LAKECREST CIRCLE                                      ¨ Contingent
            LEXINGTON, KY 40513                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.501      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $476.82
                                                                       Check all that apply.
            HAMPTON INN
            3232 S GLENSTONE                                           ¨ Contingent
            SPRINGFIELD, MO 65804                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 117 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 145 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.502      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $665.28
                                                                       Check all that apply.
            HAMPTON INN
            3576 MAPLE LOOP                                            ¨ Contingent
            LEHI, UT 84043                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.503      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $133.28
                                                                       Check all that apply.
            HAMPTON INN
            3941 SOUTH STREET                                          ¨ Contingent
            LAFAYETTE, IN 47905                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/3/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.504      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $276.64
                                                                       Check all that apply.
            HAMPTON INN
            755 54TH ST SW                                             ¨ Contingent
            WYOMING, MI 49509                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.505      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $125.93
                                                                       Check all that apply.
            HAMPTON INN - BISMARCK
            1440 MAPLETON AVENUE                                       ¨ Contingent
            BISMARCK, ND 58503                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/3/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.506      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $222.88
                                                                       Check all that apply.
            HAMPTON INN - DES MOINES
            5001 FLEUR DRIVE                                           ¨ Contingent
            DES MOINES, IA 50321                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/25/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 118 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 146 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.507      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $125.36
                                                                       Check all that apply.
            HAMPTON INN & SUITES
            1301 S SHACKLEFORD RD                                      ¨ Contingent
            LITTLE ROCK, AR 72211                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.508      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,441.66
                                                                       Check all that apply.
            HAMPTON INN & SUITES
            9266 SCHULZE DRIVE                                         ¨ Contingent
            WEST CHESTER, OH 45069                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.509      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $268.94
                                                                       Check all that apply.
            HAMPTON INN & SUITES - OKEMOS
            2200 HAMPTON PLACE                                         ¨ Contingent
            OKEMOS, MI 48864                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.510      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $260.79
                                                                       Check all that apply.
            HAMPTON INN & SUITES MINOT AIRPORT
            1400 NORTH BROADWAY                                        ¨ Contingent
            MINOT, ND 58703                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.511      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,599.36
                                                                       Check all that apply.
            HAMPTON INN & SUITES SCHERERVILLE
            1904 US HWY 41                                             ¨ Contingent
            SCHERERVILLE, IN 46375                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 119 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 147 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.512      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,403.04
                                                                       Check all that apply.
            HAMPTON INN & SUITES-SAGINAW
            2695 TITTABAWASSEE RD                                      ¨ Contingent
            SAGINAW, MI 48604                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.513      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $334.86
                                                                       Check all that apply.
            HAMPTON INN EASTGATE
            858 EASTGATE NORTH DR                                      ¨ Contingent
            CINCINNATI, OH 45245                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.514      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $310.84
                                                                       Check all that apply.
            HAMPTON INN INDIANAPOLIS - SW/PLAINFIELD
            2244 E PERRY ROAD                                          ¨ Contingent
            PLAINFIELD, IN 46168                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/24/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.515      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $285.52
                                                                       Check all that apply.
            HAMPTON INN LIBERTY
            8551 N CHURCH RD                                           ¨ Contingent
            KANSAS CITY, MO 64158                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/24/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.516      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,361.42
                                                                       Check all that apply.
            HAMPTON INN MADISON EAST
            4820 HAYES ROAD                                            ¨ Contingent
            MADISON, WI 53704-3261                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 120 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 148 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.517      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,180.22
                                                                       Check all that apply.
            HAMPTON INN NAPERVILLE
            1087 DIEHL ROAD                                            ¨ Contingent
            NAPERVILLE, IL 60563                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.518      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,197.90
                                                                       Check all that apply.
            HAMPTON INN SOUTHAVEN
            390 GOODMAN RD WEST                                        ¨ Contingent
            SOUTHAVEN, MS 38671                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/14/2011                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.519      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,318.24
                                                                       Check all that apply.
            HAMPTON INN WEST DES MOINES
            7060 LAKE DRIVE                                            ¨ Contingent
            WEST DES MOINES, IA 50266                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.520      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $304.72
                                                                       Check all that apply.
            HAMPTON INN/LOUISVILLE NORTH
            1501 BROADWAY                                              ¨ Contingent
            CLARKSVILLE, IN 47129                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.521      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,742.93
                                                                       Check all that apply.
            HAMPTON INN-APPLETON
            350 FOX RIVER DRIVE                                        ¨ Contingent
            APPLETON, WI 54913                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 121 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 149 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.522      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $180.47
                                                                       Check all that apply.
            HAMPTON INN-WAUSAU
            615 S 24TH AVE                                             ¨ Contingent
            WAUSAU, WI 54401-5226                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            11/30/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.523      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $83,453.22
                                                                       Check all that apply.
            HANES UNDERWEAR
            21692 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673-1216                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.524      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $39,825.24
                                                                       Check all that apply.
            HANESBRANDS INC
            P.O. BOX 281700                                            ¨ Contingent
            ATLANTA, GA 30384-1700                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.525      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $233,042.48
                                                                       Check all that apply.
            HANNA'S HANDIWORKS LLC
            350 SPACE CENTER DR                                        ¨ Contingent
            LEE'S SUMMIT, MO 64064                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.526      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $110,474.63
                                                                       Check all that apply.
            HAPPY TAILS
            1931 E MILLS AVE                                           ¨ Contingent
            EL PASO, TX 79901                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 122 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 150 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.527      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $19,255.85
                                                                       Check all that apply.
            HAPPY THREADS
            195 RARITAN CENTER PARKWAY                                 ¨ Contingent
            EDISON, NJ 08837                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.528      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $28,203.17
                                                                       Check all that apply.
            HARIBO OF AMERICA
            28815 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673-1288                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.529      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $927.75
                                                                       Check all that apply.
            HARVARD BATTERY, INC
            PO BOX 2622                                                ¨ Contingent
            CHERRY HILL, NJ 08003                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.530      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $39,130.24
                                                                       Check all that apply.
            HASBRO
            CUST # 203932                                              ¨ Contingent
            P O BOX 281480                                             ¨ Unliquidated
            ATLANTA, GA 30384-1480                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.531      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $16,860.69
                                                                       Check all that apply.
            HDS TRADING CORP
            PO BOX 844584                                              ¨ Contingent
            BOSTON, MA 22844584                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 123 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 151 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.532      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $20,225.00
                                                                       Check all that apply.
            HEARNEN ENTERPRISES INC.
            9224 NORTHWOOD PKWY                                        ¨ Contingent
            NEW HOPE, MN 55427                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.533      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,541.66
                                                                       Check all that apply.
            HEART & HIPS
            2424 E. 26TH STREET                                        ¨ Contingent
            VERNON, CA 90058                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.534      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,052.65
                                                                       Check all that apply.
            HEART LAND EXPRESS
            901 NORTH KANSAS AVE                                       ¨ Contingent
            NORTH LIBERTY, IA 52317                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.535      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $310.30
                                                                       Check all that apply.
            HEARTLAND TRAILER SALES AND LEASING
            2482 197TH AVE                                             ¨ Contingent
            MANCHESTER, IA 52057                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.536      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,080.40
                                                                       Check all that apply.
            HEARTS & HIPS
            2424 E. 26 ST                                              ¨ Contingent
            VERNON, CA 90058                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/16/2017                                                  MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 124 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 152 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.537      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $41,826.75
                                                                       Check all that apply.
            HEAT SOFTWARE USA INC
            PO BOX 204375                                              ¨ Contingent
            DALLAS, TX 75320-4375                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/29/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.538      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $56,568.62
                                                                       Check all that apply.
            HEATHER ANN CREATIONS
            1580 SUNFLOWER AVE                                         ¨ Contingent
            COSTA MESA, CA 92626                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.539      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,250.00
                                                                       Check all that apply.
            HEATHER PERLET
            647 Charwood DR                                            ¨ Contingent
            Cincinnati, OH 45244                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/15/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.540      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,860.00
                                                                       Check all that apply.
            HELEN WELLS AGENCY LLC
            10585 N MERIDIAN, STE 110                                  ¨ Contingent
            INDIANAPOLIS, IN 46290                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.541      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $705.00
                                                                       Check all that apply.
            HENDRICKS OCCUPATIONAL MEDICINE
            1100 SOUTHFIELD DR STE 1120                                ¨ Contingent
            PLAINFIELD, IN 46168-1120                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 125 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 153 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.542      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $16,751.22
                                                                       Check all that apply.
            HENRY DONEGER ASSOC, INC
            463 SEVENTH AVE #3RD FL                                    ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.543      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $23,415.00
                                                                       Check all that apply.
            HER ACCESSORIES W/O
            PO BOX 850                                                 ¨ Contingent
            EDISON, NJ 08818                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.544      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $515.84
                                                                       Check all that apply.
            HERALD PHILLIPS
            14812 Y CIRCLE                                             ¨ Contingent
            OMAHA, NE 68137                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.545      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $18,138.60
                                                                       Check all that apply.
            HERR FOODS
            P.O. BOX 300                                               ¨ Contingent
            20 HERR DR                                                 ¨ Unliquidated
            NOTTINGHAM, PA 19362                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.546      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $149,266.15
                                                                       Check all that apply.
            HERSHEY CHOCOLATE USA
            P O BOX 848520                                             ¨ Contingent
            DALLAS, TX 75284-8520                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 126 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 154 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.547      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,815.36
                                                                       Check all that apply.
            HG GLOBAL
            6750 DANIEL BURNHAM DR                                     ¨ Contingent
            PORTAGE, IN 46368                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/24/2017                                                  MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.548      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $300.00
                                                                       Check all that apply.
            HI TECH COLOR LLC
            1115 GROVE ST                                              ¨ Contingent
            BOISE, ID 83702                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.549      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $118,756.24
                                                                       Check all that apply.
            HIGH LIFE APPAREL
            REEBOK INTERNATIONAL                                       ¨ Contingent
            PO BOX 405156                                              ¨ Unliquidated
            ATLANTA, GA 30384                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.550      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,555.55
                                                                       Check all that apply.
            HILCO LLC
            PO BOX 638953                                              ¨ Contingent
            CINCINNATI, OH 45263-8953                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/13/2016                                                 MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.551      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,874.63
                                                                       Check all that apply.
            HILLER ELECTRIC COMPANY
            5404 DAYTON STREET                                         ¨ Contingent
            OMAHA, NE 68117                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 127 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 155 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.552      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $151,177.00
                                                                       Check all that apply.
            HOME DECOR FACTORY INC
            1455 S CAMPUS AVE                                          ¨ Contingent
            SUITE C                                                    ¨ Unliquidated
            ONTARIO, CA 91761                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.553      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $283.86
                                                                       Check all that apply.
            HOME DEPOT
            DEPT 32-2506184526                                         ¨ Contingent
            PO BOX 183176                                              ¨ Unliquidated
            COLUMBUS, OH 43218                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.554      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $31,974.44
                                                                       Check all that apply.
            HOME DYNAMIX
            ONE CAROL PLACE                                            ¨ Contingent
            MOONACHIE, NJ 07074                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.555      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $19,477.82
                                                                       Check all that apply.
            HOME VIEW DESIGN
            P O BOX 849                                                ¨ Contingent
            AZUSA, CA 91702                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.556      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $589.73
                                                                       Check all that apply.
            HONEYMAN ENT.RENT-ALL, INC
            4423 SOUTH 84TH ST.                                        ¨ Contingent
            OMAHA,, NE 68144                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 128 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 156 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.557      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $13,617.31
                                                                       Check all that apply.
            HONEYWELL INTERNATIONAL ECC US
            ACS ECC (CONTROL PROCUSTS)                                 ¨ Contingent
            12623 COLLECTIONS CENTER DRIVE                             ¨ Unliquidated
            CHICAGO, IL 60693                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.558      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $800.00
                                                                       Check all that apply.
            HOT SHOT
            1407 BROADWAY                                              ¨ Contingent
            #2010                                                      ¨ Unliquidated
            NEW YORK, NY 10018                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            2/27/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.559      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,950.00
                                                                       Check all that apply.
            HOUSE OF BRICK TECHNOLOGIES
            9300 UNDERWOOD AVE, SUITE 300                              ¨ Contingent
            OMAHA, NE 68114                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.560      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $73.48
                                                                       Check all that apply.
            HUBERT COMPANY
            25401 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673-1254                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/28/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.561      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $637.00
                                                                       Check all that apply.
            HUMAN SYSTEMS DEVELOPMENT
            545 METRO PLACE                                            ¨ Contingent
            SUITE 100                                                  ¨ Unliquidated
            DUBLIN, OH 43017                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            2/16/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 129 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 157 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.562      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $296,195.25
                                                                       Check all that apply.
            HURLEY INTERNATIONAL LLC
            PO BOX 740989                                              ¨ Contingent
            LOS ANGELES, CA 90074-0989                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.563      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $17,964.00
                                                                       Check all that apply.
            HYBRID PROMOTIONS
            10711 WALKER ST                                            ¨ Contingent
            CYPRESS, CA 90630                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.564      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $35,932.23
                                                                       Check all that apply.
            HYPER PET
            3100 S MERIDIAN                                            ¨ Contingent
            WICHITA, KS 67217                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.565      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $237.73
                                                                       Check all that apply.
            HY-VEE INC
            5820 WESTOWN PARKWAY                                       ¨ Contingent
            WEST DES MOINES, IA 50266                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            9/30/2016                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.566      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $143,394.92
                                                                       Check all that apply.
            HY-VEE, INC
            ATTN: REAL ESTATE DEPT                                     ¨ Contingent
            5820 WESTOWN PARKWAY                                       ¨ Unliquidated
            WEST DES MOINES, IA 50266                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 130 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 158 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.567      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $89,300.00
                                                                       Check all that apply.
            I-80 LOGISTICS LLC
            1804 PAUL ST                                               ¨ Contingent
            OMAHA, NE 68102                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.568      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $293,178.93
                                                                       Check all that apply.
            IBM CORPORATION
            PO BOX 676673                                              ¨ Contingent
            DALLAS, TX 75267-6673                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/7/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.569      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $28,620.00
                                                                       Check all that apply.
            IBRANDS INTERNATIONAL LLC
            230 W 39TH ST                                              ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.570      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,500.00
                                                                       Check all that apply.
            ICR
            761 MAIN AVENUE                                            ¨ Contingent
            NORWALK, CT 06851                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.571      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $56,112.16
                                                                       Check all that apply.
            IDEA NUOVA INC
            302 FIFTH AVE 5TH FLR                                      ¨ Contingent
            NEW YORK, NY 10001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 131 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 159 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.572      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,065.96
                                                                       Check all that apply.
            IDEAL PURE WATER
            PO BOX 70                                                  ¨ Contingent
            BOYSTOWN, NE 68010                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.573      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $657.50
                                                                       Check all that apply.
            IFF INC
            575-A FOREST PKWY                                          ¨ Contingent
            COLLEGE PARK, GA 30349                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    FREIGHT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.574      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $16,061.88
                                                                       Check all that apply.
            IGLOO BOOKS LTD
            COTTAGE FARM                                               ¨ Contingent
            MEARS ASHBY RD                                             ¨ Unliquidated
            SYWELL NORTHANTS ENGLAND, 0 0                              ¨ Disputed
            UK                                                         Basis for the claim:
            Date or dates debt was incurred                            MERCHANDISE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.575      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $33,036.00
                                                                       Check all that apply.
            IKEDDI ENTERPRISES
            1407 BROADWAY STE 2900                                     ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.576      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $106,625.60
                                                                       Check all that apply.
            ILLUMINATION STATION INC
            PO BOX 655                                                 ¨ Contingent
            HARRISON, AR 72602-0655                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 132 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 160 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.577      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $811.68
                                                                       Check all that apply.
            ILOCA SERVICES INC
            9S104 FRONTENAC STREET                                     ¨ Contingent
            AURORA, IL 60504-6450                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.578      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,150.00
                                                                       Check all that apply.
            IMAGE MODELING
            ATTN: MARY REAVIS                                          ¨ Contingent
            5017 LEAVENWORTH ST STE 3                                  ¨ Unliquidated
            OMAHA, NE 68106                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.579      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,530.14
                                                                       Check all that apply.
            IMAGININGS 3, INC
            6401 GROSS POINT RD                                        ¨ Contingent
            NILES, IL 60714                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.580      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $14,905.54
                                                                       Check all that apply.
            IMAX CORPORATION
            PO BOX 202886                                              ¨ Contingent
            DALLAS, TX 75320-2886                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.581      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $23,429.80
                                                                       Check all that apply.
            IMPERIAL TOY
            PO BOX 894741                                              ¨ Contingent
            LOS ANGELES, CA 90189-4741                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 133 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 161 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.582      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,762.00
                                                                       Check all that apply.
            IN MOCEAN GROUP
            463 7TH AVE, 21ST FLOOR                                    ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.583      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $16,014.81
                                                                       Check all that apply.
            INDIA HANDICRAFTS INC
            2421 ROSEGATE                                              ¨ Contingent
            ROSEVILLE, MN 55113-2717                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.584      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $28,217.00
                                                                       Check all that apply.
            INDIA HOUSE BRASS
            PO BOX 266                                                 ¨ Contingent
            1900 SIGMAN RD                                             ¨ Unliquidated
            CONYERS, GA 30012                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.585      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $105,275.50
                                                                       Check all that apply.
            INDUSTRIAL SECURITY SOLUTIONS
            5731 MCFADDEN SUITE A                                      ¨ Contingent
            HUNTINGTON BEACH, CA 92649                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.586      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,670.00
                                                                       Check all that apply.
            INDUSTRIAL SYSTEMS INTEGRATORS CO
            PO BOX 346                                                 ¨ Contingent
            BELTON, MO 64012                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/7/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 134 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 162 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.587      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $924.10
                                                                       Check all that apply.
            INDYME SOLUTIONS, LLC
            8295 AERO PLACE, SUITE 260                                 ¨ Contingent
            SAN DIEGO, CA 92123-2029                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.588      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $14,254.66
                                                                       Check all that apply.
            INFINITE PERIPHERALS INC.
            3104 N. Arlington Heights RD                               ¨ Contingent
            Arlington Heights, IL 60004                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            9/22/2011                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.589      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $30,328.00
                                                                       Check all that apply.
            INFOVISIONIX INC
            2 PETERS CANYON STE 200                                    ¨ Contingent
            IRVINE, CA 92606                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.590      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $60,431.17
                                                                       Check all that apply.
            INLAND COMMERCIAL PRPTY MNG
            C/O IRC RETAIL CNTR-LEASE #23409                           ¨ Contingent
            75 REMITTANCE DRIVE DEPT 3128                              ¨ Unliquidated
            CHICAGO, IL 60675-3128                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.591      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $262.50
                                                                       Check all that apply.
            INSTAKEY SECURITY SYSTEMS
            7456 WEST 5TH AVE                                          ¨ Contingent
            LAKEWOOD, CO 80226                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/23/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 135 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 163 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.592      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $400.09
                                                                       Check all that apply.
            INSTORE DESIGN DISPLAY
            3401 TRUMAN ROAD                                           ¨ Contingent
            KANSAS CITY,, MO 64127                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.593      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $47,548.33
                                                                       Check all that apply.
            INTERNATIONAL BRASS HOUSE
            4690 S OLD PEACHTREE ROAD                                  ¨ Contingent
            NORCROSS, GA 30071                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.594      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $24,931.20
                                                                       Check all that apply.
            INTERNATIONAL GREETINGS USA
            PO BOX 3698                                                ¨ Contingent
            DALLAS, TX 75312-3698                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.595      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $219,234.47
                                                                       Check all that apply.
            INTERNATIONAL INTIMATES, INC
            31 WEST 34TH STREET                                        ¨ Contingent
            9TH FLOOR                                                  ¨ Unliquidated
            NEW YORK,, NY 10001                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.596      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,721.41
                                                                       Check all that apply.
            INTERSTATE ALL BATTERY CENTER
            3301 OAKVIEW DRIVE                                         ¨ Contingent
            OMAHA, NE 68144                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 136 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 164 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.597      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $21,087.89
                                                                       Check all that apply.
            INTIMATECO
            149 MADISON AVE                                            ¨ Contingent
            SUITE 300                                                  ¨ Unliquidated
            NEW YORK, NY 10016                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.598      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,890.00
                                                                       Check all that apply.
            INTIMO
            143 W 29 ST                                                ¨ Contingent
            NEW YORK, NY 10001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.599      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $179,692.10
                                                                       Check all that apply.
            IRC RETAIL CENTERS MANAGEMENT INC
            C/0 INP REIT II LLC                                        ¨ Contingent
            PO BOX 6334                                                ¨ Unliquidated
            CAROL STREAM, IL 60197-6334                                ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.600      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $534.88
                                                                       Check all that apply.
            IRON MOUNTAIN
            PO BOX 915026                                              ¨ Contingent
            DALLAS, TX 75391                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.601      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $45,777.52
                                                                       Check all that apply.
            ISAAC IMPORTS, INC.
            1407 BROADWAY #1416                                        ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 137 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 165 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.602      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,801.90
                                                                       Check all that apply.
            ISACO INTERNATIONAL CORP
            5980 MIAMI LAKES DRIVE                                     ¨ Contingent
            MIAMI LAKES, FL 33014                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.603      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $75,530.42
                                                                       Check all that apply.
            IZZCO LLC
            512 7TH AVE-SUITE 3702                                     ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.604      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $923.40
                                                                       Check all that apply.
            J AMERICA INC
            PO BOX 74535                                               ¨ Contingent
            CLEVELAND, OH 44194-453                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/7/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.605      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $157,639.98
                                                                       Check all that apply.
            J HUNT HOME
            DEPT 730065                                                ¨ Contingent
            PO BOX 660919                                              ¨ Unliquidated
            DALLAS, TX 75266-091                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.606      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,588.16
                                                                       Check all that apply.
            JACKSON CORP
            330 FIFTH AVE                                              ¨ Contingent
            11TH FLOOR                                                 ¨ Unliquidated
            NEW YORK, NY 10001                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            12/6/2016
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 138 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 166 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.607      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,128.96
                                                                       Check all that apply.
            JACKY AND LAUREN INC
            31 W 34TH ST - 7TH FLOOR                                   ¨ Contingent
            SUITE 7028                                                 ¨ Unliquidated
            NEW YORK, NY 10001                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            3/9/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.608      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $711.34
                                                                       Check all that apply.
            JACOBSEN FIRE
            140 WEST CORNHUSKER                                        ¨ Contingent
            LINCOLN,, NE 68521                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/10/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.609      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $39,354.35
                                                                       Check all that apply.
            JADE APPAREL DBA SWEET CLARITY PRODUCTIONS
            1625 S GREENWOOD AVE                                       ¨ Contingent
            MONTEBELLO, CA 90640                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.610      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,687.50
                                                                       Check all that apply.
            JAMES JACKSON CONSULTING INC
            4500 SHADY BLOSSOM LN                                      ¨ Contingent
            COLUMBUS, OH 43230                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/15/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.611      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,371.50
                                                                       Check all that apply.
            JAMES SHEA
            7671 PEBBLE CREEK CIRCLE PH 504                            ¨ Contingent
            NAPLES, FL 34108                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/6/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 139 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 167 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.612      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $51,798.41
                                                                       Check all that apply.
            JAM'N PRODUCTS INC
            4199 BANDINI BOULEVARD                                     ¨ Contingent
            SUITE A (DOCKS 1-8 FOR SHIPPING)                           ¨ Unliquidated
            VERNON, CA 90058                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.613      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $18,039.00
                                                                       Check all that apply.
            JAPNA, INC
            19 BARNYARD CT                                             ¨ Contingent
            PLAINSBORO, NJ 85363137                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.614      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $53,650.17
                                                                       Check all that apply.
            JARED PROPERTIES
            2870 A SOUTH INGRAM MILL RD                                ¨ Contingent
            SPRINGFIELD, MO 65804                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.615      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $134.72
                                                                       Check all that apply.
            JAY V. BARNEY
            5525 SOUTH 900 EAST, STE 235                               ¨ Contingent
            SALT LAKE CITY, UT 84117                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.616      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,128.00
                                                                       Check all that apply.
            JAZWARES
            1067 SHOTGUN ROAD                                          ¨ Contingent
            SUNRISE, FL 33326                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 140 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 168 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.617      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $280.00
                                                                       Check all that apply.
            JBK TRUCK TRAILER & BUS REPAIR INC
            PO BOX 250                                                 ¨ Contingent
            CAMBY, IN 46113                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/18/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.618      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $226.73
                                                                       Check all that apply.
            JEFFERSON FOUNDATION
            809 QUAIL ST, BLDG #1                                      ¨ Contingent
            LAKEWOOD, CO 80215                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            10/19/2012                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.619      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $47,407.44
                                                                       Check all that apply.
            JELLY BELLY CANDY
            P.O. BOX 742799                                            ¨ Contingent
            LOS ANGELES, CA 90074-2799                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.620      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $14.68
                                                                       Check all that apply.
            JENNIE MILLER
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            5/31/2016                                                  ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.621      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $603,356.60
                                                                       Check all that apply.
            JESCO FOOTWEAR INC
            37 WEST 37TH ST                                            ¨ Contingent
            SUITE 301                                                  ¨ Unliquidated
            NEW YORK, NY 10018                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 141 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 169 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.622      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $150.00
                                                                       Check all that apply.
            JESSICA FREIVALD
            2171 COLFAX ST                                             ¨ Contingent
            BLAIR, NE 68008                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/1/2016                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.623      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,099.50
                                                                       Check all that apply.
            JGA GRAPHIC DEVELOPMENT SERVICES
            29110 INSKTER RD                                           ¨ Contingent
            SUITE 200                                                  ¨ Unliquidated
            SOUTHFIELD, MI 48034                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            12/31/2016
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.624      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $67.40
                                                                       Check all that apply.
            JIM HAWK TRUCK TRAILER, INC
            4001 N MAIN ST                                             ¨ Contingent
            EAST PEORIA, IL 61611                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/25/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.625      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $319.22
                                                                       Check all that apply.
            JIM HAWK TRUCK TRAILERS, INC
            3119 S 9 ST                                                ¨ Contingent
            PO BOX 1708                                                ¨ Unliquidated
            COUNCIL BLUFFS, IA 51501-1708                              ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.626      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $229.27
                                                                       Check all that apply.
            JIM HAWKE TRUCK TRAILER OF DAVENPORT, INC
            900 W 76TH ST                                              ¨ Contingent
            DAVENPORT, IA 52806                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/25/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 142 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 170 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.627      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $20,112.00
                                                                       Check all that apply.
            JNK APPAREL, INC
            1582 E 23RD STREET                                         ¨ Contingent
            LOS ANGELES, CA 90011                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.628      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $42,268.16
                                                                       Check all that apply.
            JNR APPAREL INC
            1570 EAST 23RD STREET                                      ¨ Contingent
            LOS ANGELES, CA 90011                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.629      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              UNKNOWN
                                                                       Check all that apply.
            JOANN E. HUFFMAN
            241 Simba Way                                              þ Contingent
            Lexington, KY 40509                                        þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    LITIGATION
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.630      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $16,919.36
                                                                       Check all that apply.
            JODHPURI INC
            260A WALSH DRIVE                                           ¨ Contingent
            PARSIPPANY, NJ 07054                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.631      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $27,175.50
                                                                       Check all that apply.
            JOE BENBASSET INC
            213 WEST 35TH STREET                                       ¨ Contingent
            SUITE 1100                                                 ¨ Unliquidated
            NEW YORK,, NY 10001                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 143 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 171 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.632      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $153.15
                                                                       Check all that apply.
            JOHNSON & AUTREY LAW FIRM
            215 NORTH THIRD STREET, SUITE 208                          ¨ Contingent
            GRAND FORKS, ND 58203                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.633      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $209.96
                                                                       Check all that apply.
            JOHNSON HARDWARE
            PO BOX 3628                                                ¨ Contingent
            OMAHA,, NE 68103                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.634      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,083.16
                                                                       Check all that apply.
            JOSMO SHOE CORP
            601 59TH STREET                                            ¨ Contingent
            WEST NEW YORK, NJ 07093                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.635      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,863.00
                                                                       Check all that apply.
            JOUETS JRC TOYS
            5589 ROYALMOUNT, SUITE 100                                 ¨ Contingent
            MONTREAL, QC H4P 1J3                                       ¨ Unliquidated
            CA                                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            3/9/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.636      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,585.70
                                                                       Check all that apply.
            JP MORGAN CHASE BANK NA
            PO BOX 4475                                                ¨ Contingent
            CAROL STREAM, IL 60197-4475                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/27/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 144 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 172 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.637      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $35,155.67
                                                                       Check all that apply.
            JPMCC 2006-LDP7 CENTRO ENFIELD LLC
            NAI SHAMES MAKOVSKY                                        ¨ Contingent
            1400 GLENARM PLACE, SUITE 100                              ¨ Unliquidated
            DENVER, CO 80202                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.638      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,942.70
                                                                       Check all that apply.
            JS CHINA SOURCING INC
            241 W 37TH STREET, SUITE 924                               ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.639      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $21,060.00
                                                                       Check all that apply.
            JUMP APPAREL / ONYX NITE
            1400 Braodway Room 201                                     ¨ Contingent
            New York, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.640      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $446.28
                                                                       Check all that apply.
            JUNCTION LEASING
            7065 DIXIE HWY                                             ¨ Contingent
            BRIDGEPORT, MI 48722                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.641      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $100,161.00
                                                                       Check all that apply.
            JUNIOR GALLERY
            DIV OF DAVID PEYSER SPORTSWEAR                             ¨ Contingent
            PO BOX 9171                                                ¨ Unliquidated
            BAY SHORE, NY 11706-9171                                   ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 145 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 173 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.642      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,395.38
                                                                       Check all that apply.
            JUST BORN INC.
            PO BOX 642214                                              ¨ Contingent
            PITTSBURGH, PA 15264-2214                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/23/2017                                                  MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.643      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $29,016.00
                                                                       Check all that apply.
            JUST ONE LLC
            99 PARK AVE                                                ¨ Contingent
            SUITE 21                                                   ¨ Unliquidated
            NEW YORK CITY, NY 10018                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.644      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $95,012.24
                                                                       Check all that apply.
            K & K INTERIORS
            2230 SUPERIOR STREET                                       ¨ Contingent
            SANDUSKY, OH 44870                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.645      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,161.75
                                                                       Check all that apply.
            K & L LOGISTICS, INC
            8256 ZIONSVILLE RD                                         ¨ Contingent
            INDIANAPOLIS, IN 46268                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.646      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $93.34
                                                                       Check all that apply.
            KANSAS PAYMENT CENTER
            PO BOX 758599                                              ¨ Contingent
            TOPEKA, KS 66675-8599                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 146 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 174 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.647      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $937.50
                                                                       Check all that apply.
            KARA SCHWEISS
            1501 RIDGEVIEW DRIVE                                       ¨ Contingent
            PAPILLION, NE 68046                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.648      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $36,755.76
                                                                       Check all that apply.
            KARLS TRANSPORT INC
            PO BOX 333                                                 ¨ Contingent
            ANTIGO, WI 54409-0333                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.649      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $277.00
                                                                       Check all that apply.
            KATHLEEN LAUGHLIN
            PO BOX 3287                                                ¨ Contingent
            OMAHA, NE 68103-0287                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.650      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,730.00
                                                                       Check all that apply.
            KATIE SWIFT
            9440 NORTHERN SKY RD                                       ¨ Contingent
            LINCOLN, NE 68505                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.651      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $767,121.23
                                                                       Check all that apply.
            KBS
            1575 HENTHORNE                                             ¨ Contingent
            MAUMEE, OH 43537                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 147 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 175 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.652      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,750.62
                                                                       Check all that apply.
            KC STORE FIXTURES
            7400 E 12TH STREET #4                                      ¨ Contingent
            KANSAS CITY, MO 64126                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.653      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,190.00
                                                                       Check all that apply.
            KDVR-TV
            PO BOX 59743                                               ¨ Contingent
            LOS ANGELES, CA 90074-9743                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/18/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.654      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $139.75
                                                                       Check all that apply.
            KELLER FIRE & SAFETY, INC
            1138 KANSAS AVENUE                                         ¨ Contingent
            KANSAS CITY, KS 66105                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/6/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.655      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,244.17
                                                                       Check all that apply.
            KELLY SERVICES INC
            1212 SOLUTIONS CENTER                                      ¨ Contingent
            CHICAGO, IL 60677-1002                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.656      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $2,600,680.76
                                                                       Check all that apply.
            KELLY, SCOTT & MADISON
            23983 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 148 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 176 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.657      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,037.00
                                                                       Check all that apply.
            KENNEDY INTERNATIONAL INC
            11 CORN ROAD                                               ¨ Contingent
            DAYTON, NJ 08810                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.658      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $33,877.75
                                                                       Check all that apply.
            KENNETH COLE PRODUCTIONS INC
            2 EMERSON LANE                                             ¨ Contingent
            SECAUCUS, NJ 07094                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.659      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,737.12
                                                                       Check all that apply.
            KENNETH TUCHMAN
            PO BOX 337                                                 ¨ Contingent
            ALPINE, NJ 07620                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/6/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.660      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $24,927.40
                                                                       Check all that apply.
            KENNYS DEALS INC
            6 EAST 46TH STREET, SUITE 500                              ¨ Contingent
            NEW YORK, NY 10017                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.661      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $67,017.67
                                                                       Check all that apply.
            KENOSHA SOUTHPORT LLC
            C/O COLLIERS INTERNATIONAL                                 ¨ Contingent
            833 E MICHIGAN STREET, SUITE 500                           ¨ Unliquidated
            MILWAUKEE, WI 53202                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 149 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 177 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.662      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $250,492.65
                                                                       Check all that apply.
            KIDS CANT MISS
            117 9TH STREET                                             ¨ Contingent
            BROOKLYN, NY 11215                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.663      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $242,312.76
                                                                       Check all that apply.
            KIDS HEADQUARTERS INVESTMENT LLC
            31 W 34 ST                                                 ¨ Contingent
            NEW YORK, NY 10001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.664      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $27,840.73
                                                                       Check all that apply.
            KIDS II
            DEPT 40335                                                 ¨ Contingent
            PO BOX 740209                                              ¨ Unliquidated
            ATLANTA, GA 30374-0209                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.665      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $36,320.13
                                                                       Check all that apply.
            KIDS PREFERRED LLC
            81 TWIN RIVERS DRIVE                                       ¨ Contingent
            EAST WINDSOR, NJ 08520                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.666      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,380.16
                                                                       Check all that apply.
            KIDS WITH CHARACTER
            1333 BROADWAY 6TH FLOOR                                    ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 150 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 178 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.667      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $17,556.48
                                                                       Check all that apply.
            KIDSMANIA, INC
            4380 BALDWIN AVENUE                                        ¨ Contingent
            EL MONTE, CA 91731                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.668      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $186,053.37
                                                                       Check all that apply.
            KIDZ CONCEPTS
            1412 BROADWAY 3RD FLOOR                                    ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.669      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $49,457.74
                                                                       Check all that apply.
            KIR E WICHITA LP
            P.O. BOX 82566                                             ¨ Contingent
            DEPT CODE: SKSW0814                                        ¨ Unliquidated
            GOLETA, CA 93118-2566                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.670      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $146.36
                                                                       Check all that apply.
            KIRBY RISK CORPRATION
            27561 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673-1275                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.671      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $184.08
                                                                       Check all that apply.
            KIRK CULLIMORE
            644 EAST UNION SQUARE                                      ¨ Contingent
            SANDY, UT 84070                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 151 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 179 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.672      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $36,087.00
                                                                       Check all that apply.
            KITCHENAID
            WHIRLPOOL CORPORATION                                      ¨ Contingent
            PO BOX 88129                                               ¨ Unliquidated
            CHICAGO, IL 60695-1129                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.673      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,254.00
                                                                       Check all that apply.
            KLEENIT GROUP INC
            501 LEY RD                                                 ¨ Contingent
            FORT WAYNE, IN 46825                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.674      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,844.00
                                                                       Check all that apply.
            KNOCK KNOCK
            1635-B ELECTRIC AVE                                        ¨ Contingent
            VENICE, CA 90291                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.675      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $133.78
                                                                       Check all that apply.
            KOHN LAW FIRM SC
            735 N WATER ST                                             ¨ Contingent
            STE 1300                                                   ¨ Unliquidated
            MILWAUKEE, WI 53202-4106                                   ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            3/9/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.676      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $29,398.25
                                                                       Check all that apply.
            KOLTOV, INC
            31250 CEDAR VALLEY DRIVE                                   ¨ Contingent
            WESTLAKE VILLAGE, CA 91362                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 152 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 180 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.677      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $222.25
                                                                       Check all that apply.
            KONE INC
            PO BOX 3491                                                ¨ Contingent
            CAROL STREAM, IL 60132                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.678      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $51,040.28
                                                                       Check all that apply.
            KONICA MINOLTA BUSINESS SOLUTIONS, INC
            DEPT CH19188                                               ¨ Contingent
            PALATINE, IL 60055-9188                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.679      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $16,005.90
                                                                       Check all that apply.
            KONICA MINOLTA PREMIER FINANCE
            P O BOX 790448                                             ¨ Contingent
            ST LOUIS, MO 63179                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.680      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,689.41
                                                                       Check all that apply.
            KOORSEN FIRE & SECURITY
            2719 N ARLINGTON AVE                                       ¨ Contingent
            INDIANAPOLIS, IN 46218-3322                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.681      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $311.69
                                                                       Check all that apply.
            KRIHA FLUID POWER CO INC
            LIINCOLN ADMINISTRATION                                    ¨ Contingent
            2133 CORNHUSKER HWY                                        ¨ Unliquidated
            LINCOLN, NE 68521                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 153 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 181 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.682      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $26.86
                                                                       Check all that apply.
            KRISTIE JOYCE
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            9/12/2015                                                  ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.683      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,025.00
                                                                       Check all that apply.
            KRYSTLE WEBBER ARTISTRY
            15911 BANCROFT CT. APT 828                                 ¨ Contingent
            OMAHA, NE 68130                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.684      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $668.20
                                                                       Check all that apply.
            KUECKER LOGISTICS GROUP
            801 W MARKEY RD                                            ¨ Contingent
            BELTON, MO 64012                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.685      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $38,297.60
                                                                       Check all that apply.
            KUTAK ROCK LLP
            PO BOX 30057                                               ¨ Contingent
            OMAHA, NE 68103-1157                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.686      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $25,065.60
                                                                       Check all that apply.
            KYJEN
            15514 E HINSDALE CIR                                       ¨ Contingent
            CENTENNIAL, CO 80112                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 154 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 182 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.687      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,166.14
                                                                       Check all that apply.
            LA COLLINA TOSCANA
            41 MADISON AVE. 12TH FLOOR                                 ¨ Contingent
            NEW YORK, NY 10010                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.688      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $14,188.00
                                                                       Check all that apply.
            LA MAIN CONNECTION
            2011 EAST 27TH ST                                          ¨ Contingent
            VERNON, CA 90058                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.689      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $24,457.50
                                                                       Check all that apply.
            LA STRADA FASHIONS NY LLC
            930 LOUIS DR                                               ¨ Contingent
            WARMINSTER, PA 18974                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.690      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $61,404.65
                                                                       Check all that apply.
            LAKE MANAWA CENTRE, LP
            ATTN: SUSAN SHOULDERS                                      ¨ Contingent
            11506 NICHOLAS STREET, STE 200                             ¨ Unliquidated
            OMAHA, NE 68154                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.691      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $69,856.76
                                                                       Check all that apply.
            LAKESIDE PLAZA HOLDINGS, L.P.
            C/O DIAL PROPERTY CO                                       ¨ Contingent
            11506 NICHOLAS ST, STE 200, ATTN: J                        ¨ Unliquidated
            OMAHA, NE 68154                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 155 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 183 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.692      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $182.88
                                                                       Check all that apply.
            LARSON RENTALS INC
            27115 PARKLANE DRIVE                                       ¨ Contingent
            SIOUX FALLS, SD 57106-8000                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/31/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.693      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $55,815.04
                                                                       Check all that apply.
            LASALLE SHOPPING CENTER, LLC
            C/O THE WOODMONT COMPANY                                   ¨ Contingent
            2100 WEST 7TH ST                                           ¨ Unliquidated
            FORT WORTH, TX 76107                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.694      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $78,110.76
                                                                       Check all that apply.
            LAU ENTERPRISES
            PO BOX 8012                                                ¨ Contingent
            VAN NUYS, CA 91409                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.695      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $100.00
                                                                       Check all that apply.
            LAUREN FELIX
            737 COPELAND ST                                            ¨ Contingent
            MADISON, WI 53711                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            4/7/2016                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.696      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,159.70
                                                                       Check all that apply.
            LAVISH CLOTHING INC
            245 W. 28TH STREET                                         ¨ Contingent
            LOS ANGELES, CA 90007                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 156 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 184 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.697      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,720.42
                                                                       Check all that apply.
            LAWRENCE FRAMES
            45 DREXEL DRIVE                                            ¨ Contingent
            BAY SHORE, NY 11706                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.698      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,104.64
                                                                       Check all that apply.
            LB INTERNATIONAL INC
            150 ENGINEERS ROAD                                         ¨ Contingent
            HAUPPAUGE, NY 11788                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.699      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $27,883.38
                                                                       Check all that apply.
            LCG SALES
            5420 W ROOSEVELT ROAD                                      ¨ Contingent
            SUITE 231                                                  ¨ Unliquidated
            CHICAGO, IL 60644                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.700      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $70,068.00
                                                                       Check all that apply.
            LCMB INC
            3631 UNION PACIFIC AVE                                     ¨ Contingent
            LOS ANGELES, CA 90023                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.701      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $34,900.75
                                                                       Check all that apply.
            LEE COMPANY THE
            PO BOX 840482                                              ¨ Contingent
            DALLAS, TX 75284                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 157 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 185 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.702      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,100.00
                                                                       Check all that apply.
            LEE HECHT HARRISON LLC
            DEPT CH# 10544                                             ¨ Contingent
            PALATINE, IL 60055-0544                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.703      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,645.14
                                                                       Check all that apply.
            LEE PUBLICATIONS
            PO BOX 32120                                               ¨ Contingent
            LOUISVILLE, KY 40232-2120                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.704      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,514.72
                                                                       Check all that apply.
            LEEWARD INTERNATIONAL INC
            400 FRANK W BURR BLVD                                      ¨ Contingent
            1ST FLOOR, SUITE 68                                        ¨ Unliquidated
            TEANECK, NJ 07666                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.705      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $34,940.18
                                                                       Check all that apply.
            LEGACY LIBERTY, LLC
            C/O LEGACY ASSET MNGMT                                     ¨ Contingent
            4717 CENTRAL ST                                            ¨ Unliquidated
            KANSAS CITY, MO 64112                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            10/27/2016
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.706      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $225,386.12
                                                                       Check all that apply.
            LEGO
            PO BOX 415898                                              ¨ Contingent
            BOSTON, MA 22415898                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 158 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 186 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.707      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $146,739.18
                                                                       Check all that apply.
            LENNOX NATIONAL ACCOUNT SERVICES
            PO BOX 731627                                              ¨ Contingent
            DALLAS, TX 75373-1627                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.708      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,263.00
                                                                       Check all that apply.
            LEON KOROL CO
            2050 E. DEVON AVE.                                         ¨ Contingent
            ELK GROVE VILLAGE,, IL 60007                               ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.709      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $20,595.83
                                                                       Check all that apply.
            LERNER MILITARY PARTNERSHIP
            10855 WEST DODGE ROAD                                      ¨ Contingent
            % THE LERNER CO TWO OLD MILL                               ¨ Unliquidated
            OMAHA,, NE 68154                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            9/27/2014
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.710      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,624.70
                                                                       Check all that apply.
            LEVI STRAUSS & CO., INC
            2313 COLLECTIONS CENTER DRIVE                              ¨ Contingent
            CHICAGO, IL 60693                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/7/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.711      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $45,931.05
                                                                       Check all that apply.
            LEVY GROUP/ESPRIT
            512 SEVENTH AVE                                            ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 159 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 187 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.712      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $125.00
                                                                       Check all that apply.
            LEXINGTON DIVISION OF POLICE
            150 E MAIN ST                                              ¨ Contingent
            LEXINGTON, KY 40507                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            9/2/2015                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.713      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $250.00
                                                                       Check all that apply.
            LEXIS NEXIS
            ACCOUNT # 1540905                                          ¨ Contingent
            PO BOX 7247-6157                                           ¨ Unliquidated
            PHILADELPHIA, PA 19170-615                                 ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            12/31/2016
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.714      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $50,592.00
                                                                       Check all that apply.
            LGB INC.
            8735 DEAD STICK ROAD                                       ¨ Contingent
            SAN DIEGO, CA 92154                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.715      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $22,293.09
                                                                       Check all that apply.
            LGS STAFING
            3699 CHAMBLEE DUNWOODY RD                                  ¨ Contingent
            ATLANTA, GA 30341                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.716      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,151.48
                                                                       Check all that apply.
            LIBBEY GLASS INC
            PO BOX 93864                                               ¨ Contingent
            CHICAGO, IL 60673-3864                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/19/2016                                                 MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 160 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 188 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.717      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,439.38
                                                                       Check all that apply.
            LIBERTY DISTRIBUTION COMPANY LLC
            290 E EL PRADO CT                                          ¨ Contingent
            CHANDLER, AZ 85225                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.718      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $14,940.50
                                                                       Check all that apply.
            LIBRA WHOLESALE
            3310 N 2ND ST                                              ¨ Contingent
            MINNEAPOLIS, MN 55412                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.719      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $167,938.52
                                                                       Check all that apply.
            LIFETIME BRANDS
            DEPT CH 17745                                              ¨ Contingent
            PALATINE, IL 60055                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.720      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,371.10
                                                                       Check all that apply.
            LIFEWORKS TECHNOLOGY GROUP, LLC
            530 7TH AVENUE                                             ¨ Contingent
            21ST FLOOR                                                 ¨ Unliquidated
            NEW YORK, NY 10018                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.721      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,360.44
                                                                       Check all that apply.
            LIFT SOLUTIONS INC
            14616 SHEPARD STREET                                       ¨ Contingent
            OMAHA, NE 68138                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 161 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 189 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.722      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,284.71
                                                                       Check all that apply.
            LIGHTING SERVICE, INC.
            1609 LOTSIE BLVD                                           ¨ Contingent
            ST LOUIS, MO 63132                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.723      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $30,000.00
                                                                       Check all that apply.
            LINDT & SPRUNGLI (USA) INC
            PO BOX 202771                                              ¨ Contingent
            DALLAS, TX 75320                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/7/2016                                                  MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.724      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,900.41
                                                                       Check all that apply.
            LINE CENTRIC GROUP
            11-130 RAGLAN AVE                                          ¨ Contingent
            YORK, ON 0                                                 ¨ Unliquidated
            CA                                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.725      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,823.40
                                                                       Check all that apply.
            LINKEDIN CORPORATION
            62228 COLLECTIONS CENTER DRIVE                             ¨ Contingent
            CHICAGO, IL 60693-0622                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/3/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.726      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,757.09
                                                                       Check all that apply.
            LINZY TOYS, INC
            15805 VALLEY BLVD                                          ¨ Contingent
            CITY OF INDUSTRY, CA 91744                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 162 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 190 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.727      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,633.20
                                                                       Check all that apply.
            LION SALES OF NEW BRUNSWICK
            125 JACKSON AVE                                            ¨ Contingent
            EDISON, NJ 08837                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.728      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,083.15
                                                                       Check all that apply.
            LISA ARNETT SWANTEK
            5513 BROOKBANK ROAD                                        ¨ Contingent
            DOWNERS GROVE, IL 60516                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.729      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $987.00
                                                                       Check all that apply.
            LMD INDUSTRIES INC.
            408 SILVER LANE                                            ¨ Contingent
            OCEANSIDE,, NY 11572                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.730      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,314.00
                                                                       Check all that apply.
            LMODELZ
            PO BOX 681166                                              ¨ Contingent
            INDIANAPOLIS, IN 46268                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.731      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $60,079.01
                                                                       Check all that apply.
            LOCKARD DEVELOPMENT, INC
            PO BOX 2220                                                ¨ Contingent
            WATERLOO, IA 50704-2220                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 163 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 191 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.732      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $100.00
                                                                       Check all that apply.
            LOCKSPERTS
            IOWA DOOR CLOSER & LOCK REPAIR                             ¨ Contingent
            PO BOX 2067                                                ¨ Unliquidated
            WATERLOO, IA 50704                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            12/14/2016
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.733      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $340.00
                                                                       Check all that apply.
            LOGIC INFORMATION SYSTEMS, INC
            3800 AMERICAN BLVD W #1200                                 ¨ Contingent
            BLOOMINGTON, MN 55431                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/14/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.734      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $63,247.69
                                                                       Check all that apply.
            LOKRE DEVELOPMENT COMPANY
            PO BOX 215                                                 ¨ Contingent
            PLOVER, WI 54467                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.735      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $239,781.18
                                                                       Check all that apply.
            LOLLY TOGS
            321 HERROD BLVD                                            ¨ Contingent
            DAYTON, NJ 08810                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.736      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $18,228.15
                                                                       Check all that apply.
            LONGSTREET
            20 WEST 33RD STREET                                        ¨ Contingent
            10TH FLOOR                                                 ¨ Unliquidated
            NEW YORK, NY 10001                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 164 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 192 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.737      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $455.25
                                                                       Check all that apply.
            LOOMIS FARGO & CO
            DEPT CH 10500                                              ¨ Contingent
            PALANTINE, IL 60055-0500                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/31/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.738      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $31,593.00
                                                                       Check all that apply.
            LOOSELEAF SUNGLASSES & ACCESSORIES LLC
            432 ROUTE 34                                               ¨ Contingent
            SUITE 1 A                                                  ¨ Unliquidated
            MATAWAN, NJ 07747                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.739      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,400.00
                                                                       Check all that apply.
            LOVE GROWS WILD
            1679 EAST 400 NORTH                                        ¨ Contingent
            KOKOMO, IN 46901                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.740      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $78.11
                                                                       Check all that apply.
            LOVELESS MACHINE
            PO BOX 12158                                               ¨ Contingent
            OMAHA, NE 68112                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/6/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.741      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $195.00
                                                                       Check all that apply.
            LOW VOLTAGE WIRING LTD
            1540 QUAIL LAKE LOOP                                       ¨ Contingent
            COLORADO SPRINGS, CO 80906                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 165 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 193 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.742      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $470.81
                                                                       Check all that apply.
            LOWE'S COMMERCIAL SERVICES
            LOWE'S BUSINESS ACCOUNT                                    ¨ Contingent
            PO BOX 530970                                              ¨ Unliquidated
            ATLANTA, GA 30353                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.743      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $399.85
                                                                       Check all that apply.
            LOWES COMPANIES
            PO BOX 530954                                              ¨ Contingent
            ATLANTA, GA 30353-0954                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.744      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,981.29
                                                                       Check all that apply.
            LOZIER STORE FIXTURES INC.
            P.O. BOX 3577                                              ¨ Contingent
            OMAHA, NE 68103-0577                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.745      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,600.00
                                                                       Check all that apply.
            LP SOFTWARE, INC
            7000 W 111TH ST # 305                                      ¨ Contingent
            WORTH, IL 60482                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.746      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $14,035.53
                                                                       Check all that apply.
            LSI STAFFING
            PO BOX 2876                                                ¨ Contingent
            WICHITA, KS 67201                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 166 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 194 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.747      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,820.80
                                                                       Check all that apply.
            LUCKIES OF LONDON
            UNITS 24/25, THE TAY BUIDLING                              ¨ Contingent
            2A WRENTHAM AVENUE                                         ¨ Unliquidated
            LONDON, 0 NW10 3HA                                         ¨ Disputed
            GB                                                         Basis for the claim:
            Date or dates debt was incurred                            MERCHANDISE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.748      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $17,960.36
                                                                       Check all that apply.
            LUKAS PARTNERS
            11915 P STREET                                             ¨ Contingent
            SUITE 100                                                  ¨ Unliquidated
            OMAHA, NE 68137-2228                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.749      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $34,210.80
                                                                       Check all that apply.
            LUKASIAN HOUSE LLC
            500 S. PALM AVENUE                                         ¨ Contingent
            ALHAMBRA, CA 91803                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.750      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $43,957.00
                                                                       Check all that apply.
            LYONS CONSULTING GROUP LLC
            20 N WACKER                                                ¨ Contingent
            STE 1750                                                   ¨ Unliquidated
            CHICAGO, IL 60606                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.751      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $20,536.80
                                                                       Check all that apply.
            M & M GLOBAL BRANDS / MSA TRADING
            13636 VENTURA BLVD                                         ¨ Contingent
            SHERMAN OAKS, CA 91423                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 167 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 195 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.752      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,546.00
                                                                       Check all that apply.
            M HIDARY & CO INC
            10 WEST 33RD ST                                            ¨ Contingent
            NINTH FL                                                   ¨ Unliquidated
            NEW YORK, NY 10001                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.753      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,465.88
                                                                       Check all that apply.
            M&G PARTNERS LLP
            DBA FASHION ANGELS ENTERPRISES                             ¨ Contingent
            306 N MILWAUKEE ST.                                        ¨ Unliquidated
            MILWAUKEE, WI 53202                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.754      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,291.96
                                                                       Check all that apply.
            M&M TRADING INC
            15895 NW 15TH AVE                                          ¨ Contingent
            MIAMI, FL 33169                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.755      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $42,032.29
                                                                       Check all that apply.
            MACERICH SOUTH PARK MALL LLC
            PO BOX 844102                                              ¨ Contingent
            LOS ANGELES, CA 90084-4102                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.756      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $54,535.17
                                                                       Check all that apply.
            MADISON / EAST TOWNE, LLC
            CBL #0600                                                  ¨ Contingent
            PO BOX 955607                                              ¨ Unliquidated
            ST LOUIS, MO 63195-5607                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 168 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 196 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.757      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,551.82
                                                                       Check all that apply.
            MADISON IND.
            279 5TH AVE                                                ¨ Contingent
            NEW YORK,, NY 10016                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.758      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $14,000.00
                                                                       Check all that apply.
            MAGICSUIT BY @ SEA
            610 UHLER RD, SUITE MG                                     ¨ Contingent
            EASTON, PA 18040-7001                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/3/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.759      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $715.00
                                                                       Check all that apply.
            MAGNUM ELECTRIC, INC
            471 CHRISTIANSON DR W                                      ¨ Contingent
            WEST FARGO, ND 58078                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.760      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $33,933.98
                                                                       Check all that apply.
            MAGNUM EXPRESS, INC
            MARQUETTE TRANSPORTATION FINANCE IN                        ¨ Contingent
            PO BOX 1450 NW 7939                                        ¨ Unliquidated
            MINNEAPOLIS, MN 55485-7939                                 ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.761      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,054.76
                                                                       Check all that apply.
            MAIL FINANCE
            DEPT 3682                                                  ¨ Contingent
            PO BOX 123682                                              ¨ Unliquidated
            DALLAS, TX 75312-3682                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 169 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 197 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.762      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,058.15
                                                                       Check all that apply.
            MAIN STREET DECOR
            12850 EAST FLORENCE AVE                                    ¨ Contingent
            SANTE FE SPRINGS, CA 90670                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.763      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,875.00
                                                                       Check all that apply.
            MAINETTI USA INC
            DEPARTMENT AT 40190                                        ¨ Contingent
            ATLANTA, GA 31192-0190                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.764      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,458.32
                                                                       Check all that apply.
            MAJESTY BRANDS
            195 RARITAN CENTER PARKWAY                                 ¨ Contingent
            EDISON, NJ 08837                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.765      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $88,631.59
                                                                       Check all that apply.
            MALDEN INTERNATIONAL DESIGNS
            19 COWAN DRIVE                                             ¨ Contingent
            MIDDLEBORO, MA 02346                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.766      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $531.24
                                                                       Check all that apply.
            MALOY MOBILE STORAGE
            535 COMANCHE RD. NE                                        ¨ Contingent
            ALBUQUERQUE, NM 87107                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 170 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 198 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.767      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $29,266.65
                                                                       Check all that apply.
            MAMIYE BROTHERS, INC
            1385 BROADWAY, 17TH FLOOR                                  ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.768      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $213,559.13
                                                                       Check all that apply.
            MAMIYE GROUP/BONGO
            112 W 34TH STREET - STE 1000                               ¨ Contingent
            NEW YORK, NY 10120                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.769      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,100.84
                                                                       Check all that apply.
            MAMMOTH PET PRODUCTS
            38 LAUREL MOUNTAIN RD                                      ¨ Contingent
            P.O. BOX 1645                                              ¨ Unliquidated
            MAMMOTH LAKES, CA 93546                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.770      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,904.00
                                                                       Check all that apply.
            MANHATTAN KIDS LLC
            230 5TH AVE, STE 1803                                      ¨ Contingent
            NEW YORK, NY 10001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.771      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $50.00
                                                                       Check all that apply.
            MARATHON COUNTY SHERIFFS DEPT
            500 FOREST STREET                                          ¨ Contingent
            WAUSAU, WI 54403-5568                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            10/27/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 171 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 199 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.772      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $67,250.00
                                                                       Check all that apply.
            MARCOLIN USA INC
            DEPT 2063                                                  ¨ Contingent
            PO BOX 29661                                               ¨ Unliquidated
            PHOENIX, AZ 85038                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.773      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,636.62
                                                                       Check all that apply.
            MARDON EQUIPMENT CORP
            939 W. TROY AVE                                            ¨ Contingent
            INDIANAPOLIS, IN 46225                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/10/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.774      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $52.11
                                                                       Check all that apply.
            MARK ANDY PRINT PRODUCTS
            7561 SOLUTIONS CENTER                                      ¨ Contingent
            CHICAGO, IL 60677-7005                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/7/2016                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.775      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $843.20
                                                                       Check all that apply.
            MARK ONE ELECTRIC, INC
            909 TROOST                                                 ¨ Contingent
            KANSAS CITY, MO 64106                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/22/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.776      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $57,886.95
                                                                       Check all that apply.
            MARKET PLACE ON 1ST
            C/O JOANNE MAUCK, LLC                                      ¨ Contingent
            PO BOX 42                                                  ¨ Unliquidated
            SWISHER, IA 52338-0042                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 172 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 200 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.777      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $55,219.64
                                                                       Check all that apply.
            MARKET PLACE SHOPPING CENTER
            C/O GP-LP/GEN GRWTH PRP.                                   ¨ Contingent
            SDS-12-1461, PO BOX 86                                     ¨ Unliquidated
            MINNEAPOLIS, MN 55486                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.778      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $43,726.55
                                                                       Check all that apply.
            MARKETPLACE INVESTORS, LLC
            C/O DAKOTA COMMERCIAL                                      ¨ Contingent
            PO BOX 14010                                               ¨ Unliquidated
            GRAND FORKS, ND 58208-4010                                 ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.779      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,006.96
                                                                       Check all that apply.
            MARKETWIRE INC.
            PO BOX 848025                                              ¨ Contingent
            LOS ANGELES, CA 90084-8025                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.780      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $856.00
                                                                       Check all that apply.
            MARKING REFRIGERATION, INC.
            4760 S 134TH STREET                                        ¨ Contingent
            OMAHA, NE 68137                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/7/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.781      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $87,906.38
                                                                       Check all that apply.
            MARS SNACKFOOD US LLC
            PO BOX 71209                                               ¨ Contingent
            CHICAGO, IL 60694                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 173 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 201 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.782      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $59.98
                                                                       Check all that apply.
            MARSH
            2002 STAFFORD RD                                           ¨ Contingent
            PLAINFIELD, IN 46168                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.783      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $53,816.33
                                                                       Check all that apply.
            MARVIN LEEDS MKT. SERVICES
            245 E 63RD ST #34A                                         ¨ Contingent
            NEW YORK, NY 10065                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.784      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $690.00
                                                                       Check all that apply.
            MARX LEASING
            300 LEWIS BLVD                                             ¨ Contingent
            PO BOX 1498                                                ¨ Unliquidated
            SIOUX CITY, IA 51102                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.785      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,000.00
                                                                       Check all that apply.
            MASTERCARD INTERNATIONAL
            4 CHASE METROTECH CENTER, 7FL EAST                         ¨ Contingent
            LOCKBOX 9084                                               ¨ Unliquidated
            BROOKLYN, NY 11245-0002                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            2/10/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.786      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $77,926.70
                                                                       Check all that apply.
            MASTERCRAFT INTERNATIONAL LIMITED
            HUNGHOM COMMERCIAL CENTRE                                  ¨ Contingent
            37 MA TAU WAI RD                                           ¨ Unliquidated
            HUNGHOM, KOWLOON 0                                         ¨ Disputed
            HK                                                         Basis for the claim:
            Date or dates debt was incurred                            MERCHANDISE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 174 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 202 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.787      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $37,076.52
                                                                       Check all that apply.
            MASTERMEDIA LLC
            2145 EAST 7TH STREET, SUITE 200                            ¨ Contingent
            BROOKLYN, NY 11223                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.788      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $193,615.76
                                                                       Check all that apply.
            MATTEL INC.
            PO BOX 100125                                              ¨ Contingent
            ATLANTA, GA 30384                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.789      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $37.95
                                                                       Check all that apply.
            MAUREEN ODONNELL
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            6/2/2014                                                   ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.790      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $71,928.00
                                                                       Check all that apply.
            MAX SALES GROUP INC
            2331 TUBEWAY AVE                                           ¨ Contingent
            COMMERCE, CA 90040                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.791      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $35,853.30
                                                                       Check all that apply.
            MAYTEX MILLS
            CARYN TATASCIONE                                           ¨ Contingent
            261 5TH AVENUE 17TH FLOOR                                  ¨ Unliquidated
            NEW YORK, NY 10016                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 175 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 203 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.792      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $91,785.74
                                                                       Check all that apply.
            MB SIOUX CITY LAKEPORT LLC
            DEPT 44616                                                 ¨ Contingent
            33012 COLLECTION CENTER DR                                 ¨ Unliquidated
            CHICAGO, IL 60693-033                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.793      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $548.62
                                                                       Check all that apply.
            MC SIGN COMPANY
            8959 TYLER BLVD                                            ¨ Contingent
            MENTOR, OH 44060                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/1/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.794      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,390.00
                                                                       Check all that apply.
            MCGRAW SERVICES
            1425 MARINA COVE DRIVE                                     ¨ Contingent
            POLK CITY, IA 50226                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.795      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,572.75
                                                                       Check all that apply.
            MCGUIRE PLUMBING LLC
            400 N BROADWAY STE 4                                       ¨ Contingent
            EDMOND, OK 73034                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.796      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $66,581.70
                                                                       Check all that apply.
            MECCA
            31 W 34TH ST - 3RD FLOOR                                   ¨ Contingent
            NEW YORK, NY 10001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 176 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 204 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.797      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,250.00
                                                                       Check all that apply.
            MED ENROLL INC
            PO BOX 5599                                                ¨ Contingent
            FLORENCE, SC 29502                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/13/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.798      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $601.60
                                                                       Check all that apply.
            MEISTER ELECTRIC INC
            711 S KICKAPOO CREEK RD                                    ¨ Contingent
            PEORIA, IL 61604                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/25/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.799      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,031.49
                                                                       Check all that apply.
            MELISSA & DOUG LLC
            P.O. BOX 590                                               ¨ Contingent
            WESTPORT, CT 06881                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/1/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.800      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $119.15
                                                                       Check all that apply.
            MELVIN S ROOS AND CO INC
            PO BOX 44689                                               ¨ Contingent
            4465 COMMERCE DRIVE SW                                     ¨ Unliquidated
            ALTANTA, GA 30336-5689                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.801      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $101.15
                                                                       Check all that apply.
            MERCHANTS CREDIT ADJUSTERS
            SARPY COUNTY COURT                                         ¨ Contingent
            PAPILLION, NE 68046                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 177 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 205 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.802      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,635.50
                                                                       Check all that apply.
            MERCHSOURCE LLC
            PO BOX 3559                                                ¨ Contingent
            CAROL STREAM, IL 60132-3559                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.803      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $57,397.33
                                                                       Check all that apply.
            MERIDIAN CENTERCAL LLC
            1600 E. FRANKLIN AVE.                                      ¨ Contingent
            EL SEGUNDO, CA 90245                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.804      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $73,107.94
                                                                       Check all that apply.
            MERIDIAN MALL CBL 0379
            PO BOX 955607                                              ¨ Contingent
            ST LOUIS, MO 63195-5607                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.805      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,944.82
                                                                       Check all that apply.
            METARESPONSE GROUP
            700 W HILLSBORO BLVD                                       ¨ Contingent
            SUITE 4-107                                                ¨ Unliquidated
            DEERFIELD BEACH, FL 33441                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            1/10/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.806      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $875.00
                                                                       Check all that apply.
            METRO TECH ELECTRICAL CONTRACTORS INC
            PO BOX 270306                                              ¨ Contingent
            OKLAHOMA CITY, OK 73137                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 178 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 206 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.807      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,417.28
                                                                       Check all that apply.
            MEYER CORP
            2001 MEYER WAY                                             ¨ Contingent
            FAIRFIELD, CA 94533                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.808      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $62,450.07
                                                                       Check all that apply.
            MGAGE, LLC
            PO BOX 538609                                              ¨ Contingent
            ATLANTA, GA 30353-8609                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.809      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $48.92
                                                                       Check all that apply.
            MICHAEL D CLARK, TRUSTEE
            CHAPTER 13 TRUSTEE                                         ¨ Contingent
            PO BOX 2219                                                ¨ Unliquidated
            MEMPHIS, TN 38101                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            3/9/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.810      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $206,020.62
                                                                       Check all that apply.
            MICHAEL GERALD LTD
            12836 ALONDRA BLVD                                         ¨ Contingent
            CERRITOS, CA 90703                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.811      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,955.00
                                                                       Check all that apply.
            MICHEL GERMAIN PARFUMS LTD
            3335 YONGE STREET                                          ¨ Contingent
            SUITE 303                                                  ¨ Unliquidated
            TORONTO, ON M4N 2M1                                        ¨ Disputed
            CA                                                         Basis for the claim:
            Date or dates debt was incurred                            MERCHANDISE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 179 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 207 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.812      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,688.19
                                                                       Check all that apply.
            MICROSOFT ONLINE INC
            PO BOX 847543                                              ¨ Contingent
            DALLAS, TX 75284-7543                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.813      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,650.92
                                                                       Check all that apply.
            MID WISCONSIN BEVERAGE
            PO BOX 89                                                  ¨ Contingent
            WAUSAU, WI 54402-0089                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.814      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $65,437.86
                                                                       Check all that apply.
            MIDLAND EMPIRE RETAIL LLC
            C/O MD MANAGEMENT                                          ¨ Contingent
            PO BOX 129                                                 ¨ Unliquidated
            SHAWNEE MISSION, KS 66201-0129                             ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.815      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,861.92
                                                                       Check all that apply.
            MIDNITE EXPRESS
            PO BOX 695                                                 ¨ Contingent
            448 7TH ST NW                                              ¨ Unliquidated
            WEST FARGO, ND 58078-0695                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.816      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,635.77
                                                                       Check all that apply.
            MIDWEST BOX COMPANY
            3200 N 30TH STREET                                         ¨ Contingent
            OMAHA, NE 68111                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 180 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 208 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.817      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $35.00
                                                                       Check all that apply.
            MIDWEST MINOR MEDICAL
            5310 S 84TH ST, SUITE 100                                  ¨ Contingent
            OMAHA, NE 68127                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            6/1/2012                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.818      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $365.71
                                                                       Check all that apply.
            MIDWEST SIGN & SCREEN PRINTING
            NW 6161                                                    ¨ Contingent
            PO BOX 1450                                                ¨ Unliquidated
            MINNEAPOLIS, MN 55485-6161                                 ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.819      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $14,650.08
                                                                       Check all that apply.
            MIDWEST TRADING GROUP INC
            905 S WESTWOOD AVE                                         ¨ Contingent
            ADDISON, IL 60101                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.820      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,639.00
                                                                       Check all that apply.
            MINNESOTA REVENUE
            MAIL STATION 1255                                          ¨ Contingent
            ST PAUL, MN 55146-1255                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/20/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.821      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $320.89
                                                                       Check all that apply.
            MINUTEMAN PRESS
            6377 ROCKVILLE RD                                          ¨ Contingent
            INDIANAPOLIS, IN 46214                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/3/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 181 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 209 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.822      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $125,251.72
                                                                       Check all that apply.
            MISS ME
            A DIV OF SWEET PEOPLE APPAREL                              ¨ Contingent
            4715 S ALAMEDA ST                                          ¨ Unliquidated
            LOS ANGELES, CA 90058                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.823      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,960.00
                                                                       Check all that apply.
            MISS SPORTSWEAR
            117 9TH STREET                                             ¨ Contingent
            BROOKLYN, NY 11215                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.824      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $269.64
                                                                       Check all that apply.
            MISSION LINEN SUPPLY
            4315 HAWKINS NE                                            ¨ Contingent
            ALBUQUERQUE, NM 87109-4530                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.825      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $99.14
                                                                       Check all that apply.
            MITCHELL JACOBS
            8420 DELMAR BLVD STE LL2                                   ¨ Contingent
            ST LOUIS, MO 63124                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.826      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $79.14
                                                                       Check all that apply.
            MITZI DAKIN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            5/26/2016                                                  ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 182 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 210 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.827      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $19,181.54
                                                                       Check all that apply.
            MIWORLD ACCESSORIES LLC
            1 EAST 33RD STREET, 11TH FLOOR                             ¨ Contingent
            NEW YORK, NY 10016                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.828      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,600.80
                                                                       Check all that apply.
            MJC INTERNATIONAL GROUP LLC
            5 THOMAS MELLON CIRCLE, SUITE 303                          ¨ Contingent
            SAN FRANCISCO, CA 94134                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            11/15/2016                                                 MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.829      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,789.86
                                                                       Check all that apply.
            MMC MECHANICAL CONTRACTORS, INC.-SERVICE GRP
            10955 LOWELL AVE, SUITE 300                                ¨ Contingent
            OVERLAND PARK, KS 66210                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/17/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.830      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $64,030.47
                                                                       Check all that apply.
            MMS TRADING INC
            5390 RICKENBACKER RD                                       ¨ Contingent
            BELL, CA 90201                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.831      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $300.00
                                                                       Check all that apply.
            MN DEPT OF LABOR AND INDUSTRY
            FINANCIAL SERVICES OFFICE                                  ¨ Contingent
            443 LAYFAYETTE ROAD                                        ¨ Unliquidated
            ST PAUL, MN 55155                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            1/30/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 183 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 211 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.832      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $47,396.15
                                                                       Check all that apply.
            MOA MOA INC
            BOX 5727 , GPO                                             ¨ Contingent
            NEW YORK, NY 10087                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.833      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $172.45
                                                                       Check all that apply.
            MOBILE MINI, INC
            PO BOX 7144                                                ¨ Contingent
            PASADENA, CA 91109                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.834      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $309.90
                                                                       Check all that apply.
            MOBILE MINI, INC
            PO BOX 740773                                              ¨ Contingent
            CINCINNATI, OH 45274-0773                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.835      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $263.75
                                                                       Check all that apply.
            MOBILE WAREHOUSE
            12850 CTY RD K SOUTH                                       ¨ Contingent
            MERRILL, WI 54452                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.836      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $17,375.00
                                                                       Check all that apply.
            MODIS, INC
            DEPT CH 10682                                              ¨ Contingent
            PALATINE, IL 60055-0682                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 184 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 212 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.837      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $176,620.95
                                                                       Check all that apply.
            MOHAWK RUG & TEXTILES
            3032 SUGAR VALLEY RD NW                                    ¨ Contingent
            SUGAR VALLEY, GA 30746                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.838      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $321.00
                                                                       Check all that apply.
            MOON LEASING, INC
            2021 DUBOURG AVE                                           ¨ Contingent
            LOUISVILLE, KY 40216                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.839      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $136,650.81
                                                                       Check all that apply.
            MOOSE TOYS PTY LTD
            800 PARKVIEW DRIVE NORTH                                   ¨ Contingent
            EL SEGUNDO, CA 90245                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.840      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $76.99
                                                                       Check all that apply.
            MORGAN & ASSOCIATES
            2601 NW EXPRESSWAY STE 205 E                               ¨ Contingent
            OKLAHOMA CITY, OK 73112                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.841      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $305.00
                                                                       Check all that apply.
            MOUNTAIN STATES FIRE PROTECTION INC
            1220 S INCA ST                                             ¨ Contingent
            DENVER, CO 80223                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/14/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 185 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 213 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.842      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $83,389.65
                                                                       Check all that apply.
            MS BUBBLES INC
            2731 S ALAMEDA ST                                          ¨ Contingent
            LOS ANGELES, CA 90058                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.843      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $70,226.40
                                                                       Check all that apply.
            MSRF, INC
            3319 N ELSTON AVE                                          ¨ Contingent
            CHICAGO, IL 60618                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/15/2016                                                 MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.844      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $58,401.01
                                                                       Check all that apply.
            MULTIPET INTERNATIONAL
            265 W. COMMERCIAL AVENUE                                   ¨ Contingent
            MOONACHIE, NJ 07074                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.845      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $28,384.98
                                                                       Check all that apply.
            MUZAK
            PO BOX 71070                                               ¨ Contingent
            CHARLOTTE, NC 28272-1070                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.846      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $13,965.45
                                                                       Check all that apply.
            MY BELLE LLC
            209 W 38TH ST, SUITE 1010                                  ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 186 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 214 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.847      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,845.60
                                                                       Check all that apply.
            MY FAVORITE COMPANY, INC.
            PO BOX 69977                                               ¨ Contingent
            LOS ANGELES, CA 90069                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.848      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,383.00
                                                                       Check all that apply.
            MY MICHELLE
            LOCKBOX #4312                                              ¨ Contingent
            PO BOX 8500-4312                                           ¨ Unliquidated
            PHILADELPHIA, PA 19178-4312                                ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.849      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,812.00
                                                                       Check all that apply.
            MYSTIC APPAREL LLC
            1333 BROADWAY 6TH FLOOR                                    ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.850      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $13,710.90
                                                                       Check all that apply.
            MYTH CLOTHING COMPANY
            525 SEVENTH AVENUE                                         ¨ Contingent
            ROOM #513                                                  ¨ Unliquidated
            NEW YORK, NY 10018                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.851      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $82,178.56
                                                                       Check all that apply.
            N & W TRANSFER
            2415 INDUSTRIAL RD                                         ¨ Contingent
            PLATTSMOUTH, NE 68048                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 187 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 215 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.852      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $13,444.93
                                                                       Check all that apply.
            NATCO PRODUCTS CORPORATION
            155 BROOKSIDE AVENUE                                       ¨ Contingent
            WEST WARWICK, RI 28930190                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.853      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              UNKNOWN
                                                                       Check all that apply.
            NATHAN A. STINES
            505 West Alice Street                                      þ Contingent
            Kouts, IN 46347                                            þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    LITIGATION
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.854      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $179.82
                                                                       Check all that apply.
            NATIONAL ACCOUNT SYSTEMS OF OMAHA
            DOUGLAS COUNTY COURT                                       ¨ Contingent
            1819 FARNAM-CIVIL/SMALL CLAIMS                             ¨ Unliquidated
            OMAHA, NE 68183                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            3/9/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.855      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,011.00
                                                                       Check all that apply.
            NATIONAL ACCOUNT SYSTEMS OF OMAHA
            SARPY COUNTY COURT                                         ¨ Contingent
            1210 GOLDEN GATE DR                                        ¨ Unliquidated
            PAPILLION, NE 68046                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            1/19/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.856      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $115.49
                                                                       Check all that apply.
            NATIONAL ENTERPRISE SYSTEMS
            2479 EDISON BLVD, UNIT A                                   ¨ Contingent
            TWINSBURG, OH 44087                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 188 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 216 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.857      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                       $6.52
                                                                       Check all that apply.
            NATIONAL EVERYTHING WHOLESALE
            2511 S. 156TH CIRCLE                                       ¨ Contingent
            OMAHA, NE 68137                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.858      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $277.20
                                                                       Check all that apply.
            NATIONAL HANGER COMPANY
            PO BOX 818 WATER STREET                                    ¨ Contingent
            NORTH BENNINGTON, VT 05257                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/1/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.859      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,367.66
                                                                       Check all that apply.
            NATIONAL PAYMENT CENTER
            PO BOX 105081                                              ¨ Contingent
            ATLANTA, GA 30348                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.860      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $154,696.62
                                                                       Check all that apply.
            NATIONAL RETAIL PROPERTIES LP
            PO BOX 864205                                              ¨ Contingent
            ORLANDO, FL 32886                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.861      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,584.20
                                                                       Check all that apply.
            NATIONWIDE SECURITY & BUILDING SERVICES, INC
            9045 E IMPERIAL HIGHWAY                                    ¨ Contingent
            DOWNEY, CA 90242                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 189 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 217 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.862      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $227.00
                                                                       Check all that apply.
            NE DEPT OF MOTOR VEHICLES
            301 CENTENNIAL MALL SOUTH                                  ¨ Contingent
            P.O. BOX 94729                                             ¨ Unliquidated
            LINCOLN, NE 68509                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            1/24/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.863      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $119.84
                                                                       Check all that apply.
            NEBRASKA FURNITURE MART
            PO BOX 3000                                                ¨ Contingent
            OMAHA,, NE 68103                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/10/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.864      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $36.21
                                                                       Check all that apply.
            NEBRASKA IOWA INDUSTRIAL FASTENERS
            PO BOX 27391                                               ¨ Contingent
            OMAHA, NE 68127-0391                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.865      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,896.06
                                                                       Check all that apply.
            NEI GLOBAL RELOCATION COMPANY
            8701 WEST DODGE ROAD                                       ¨ Contingent
            P.O. BOX 241886                                            ¨ Unliquidated
            OMAHA, NE 68124-5886                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.866      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,968.67
                                                                       Check all that apply.
            NELSON ELECTRIC CO
            PO BOX 967                                                 ¨ Contingent
            CEDAR RAPIDS, IA 52406                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 190 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 218 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.867      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $18,936.26
                                                                       Check all that apply.
            NESCTC SECURITY
            46 MOLTER STREET                                           ¨ Contingent
            CRANSTON, RI 02910                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.868      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,520.00
                                                                       Check all that apply.
            NETWORKS STAFFING SOLUTIONS LLC
            ATTN: ROB ROBINSON                                         ¨ Contingent
            PO BOX 6743                                                ¨ Unliquidated
            OMAHA, NE 68106                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            1/31/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.869      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $94,880.25
                                                                       Check all that apply.
            NEW ERA CAP CO INC
            PO BOX 054                                                 ¨ Contingent
            BUFFALO, NY 14240                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.870      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $61,934.16
                                                                       Check all that apply.
            NEW HAVEN WG, LLC
            2285 S 67TH STREET, SUITE 250                              ¨ Contingent
            OMAHA, NE 68106                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.871      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,871.13
                                                                       Check all that apply.
            NEW VENTURE BROKERS
            PO BOX 12338                                               ¨ Contingent
            OMAHA, NE 68112                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            8/13/2012                                                  FREIGHT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 191 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 219 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.872      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $26,775.00
                                                                       Check all that apply.
            NEW VIEW GIFTS & ACCESSORIES
            311 EAST BALTIMORE AVE                                     ¨ Contingent
            SUITE 300                                                  ¨ Unliquidated
            MEDIA, PA 19063                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.873      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,210.92
                                                                       Check all that apply.
            NEXT LEVEL APPAREL
            3128 E HARCOURT ST                                         ¨ Contingent
            RANCHO DOMINGUEZ, CA 90221                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/3/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.874      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,000.00
                                                                       Check all that apply.
            NFP CORPORATE SERVICES IL, INC
            500 WEST MADISON STREET                                    ¨ Contingent
            SUITE 2760                                                 ¨ Unliquidated
            CHICAGO, IL 60661                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            1/31/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.875      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $22,188.27
                                                                       Check all that apply.
            NG&G FACILITY SERVICES INT'L
            PO BOX 845147                                              ¨ Contingent
            BOSTON, MA 02284-514                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.876      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,073.18
                                                                       Check all that apply.
            NGLIC
            SUPERIOR VISION SERVICES, INC.                             ¨ Contingent
            P.O. BOX 201839                                            ¨ Unliquidated
            DALLAS, TX 75320-1839                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            2/14/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 192 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 220 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.877      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,198.90
                                                                       Check all that apply.
            NIFTY HOME PRODUCTS, INC
            PO BOX 507                                                 ¨ Contingent
            MADISON, MN 56063                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.878      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $78,687.15
                                                                       Check all that apply.
            NINE WEST HOLDINGS INC
            PO BOX 277512                                              ¨ Contingent
            ATLANTA, GA 30384-7512                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.879      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $46,128.29
                                                                       Check all that apply.
            NOLAND FASHION SC LLC
            C/O BLOCK & CO INC                                         ¨ Contingent
            605 W 47TH STREET, STE 200                                 ¨ Unliquidated
            KANSAS CITY, MO 64112                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.880      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,796.40
                                                                       Check all that apply.
            NOLL
            12905 W DODGE ROAD                                         ¨ Contingent
            OMAHA, NE 68154                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.881      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,660.50
                                                                       Check all that apply.
            NORTHERN BOTTLING CO
            DBA PEPSI COLA BOTTLING COMPANY                            ¨ Contingent
            PO BOX 639                                                 ¨ Unliquidated
            MINOT, ND 58702                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 193 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 221 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.882      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $20,367.02
                                                                       Check all that apply.
            NORTHPOINT TRADING
            347 FIFTH AVE                                              ¨ Contingent
            NEW YORK, NY 10016                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.883      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $280.00
                                                                       Check all that apply.
            NORTHWEST COMPANY / ASHLAND MILLS
            PO BOX 263                                                 ¨ Contingent
            ROSLYN, NY 11576                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/8/2016                                                  MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.884      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $17,734.00
                                                                       Check all that apply.
            NOTATIONS
            539 JACKSONVILLE ROAD                                      ¨ Contingent
            WARMINSTER, PA 18974                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.885      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $65,401.20
                                                                       Check all that apply.
            NOTHIN BUT NET CLOTHING CO INC
            13220 MOORE STREET                                         ¨ Contingent
            CERRITOS, CA 90703                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.886      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $32,686.80
                                                                       Check all that apply.
            NOURISON
            PO BOX 35651                                               ¨ Contingent
            NEWARK, NJ 71935651                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 194 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 222 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.887      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $770.00
                                                                       Check all that apply.
            NOVA FIRE PROTECTION
            304-41ST ST SW                                             ¨ Contingent
            FARGO, ND 58103                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.888      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $123,006.50
                                                                       Check all that apply.
            NOVELLE MODE INC.
            1363 ELWOOD ST                                             ¨ Contingent
            LOS ANGELES, CA 90021                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.889      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,681.95
                                                                       Check all that apply.
            NSI INTERNATIONAL INC
            DEPT CH 17534                                              ¨ Contingent
            PALATINE, CA 60055-7534                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/9/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.890      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $85.35
                                                                       Check all that apply.
            NUTECH NATIONAL
            PO BOX 31284                                               ¨ Contingent
            TAMPA, FL 33631-3284                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.891      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $25,084.80
                                                                       Check all that apply.
            NYAM LLC
            8527 MELROSE AVE                                           ¨ Contingent
            WEST HOLLYWOOD, CA 90069                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 195 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 223 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.892      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $39,920.56
                                                                       Check all that apply.
            NYLEN LLC
            4783 WATERFORD DR                                          ¨ Contingent
            WEST DES MOINES, IA 50265                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/22/2017                                                  MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.893      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $110,383.57
                                                                       Check all that apply.
            OAKLEAF WASTE MANAGEMENT, LLC
            36821 EAGLE WAY                                            ¨ Contingent
            CHICAGO, IL 60678-1368                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.894      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $133.75
                                                                       Check all that apply.
            OBRYAN TRANSPORT INC
            10750 OAK GROVE RD                                         ¨ Contingent
            NEWBURGH, IN 47630                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/31/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.895      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $13,891.50
                                                                       Check all that apply.
            OCCASIONALLY MADE
            8545 PATTERSON AVE                                         ¨ Contingent
            SUITE 201                                                  ¨ Unliquidated
            RICHMOND, VA 23229                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.896      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $16,816.68
                                                                       Check all that apply.
            OCEANIC TRADING COMPANY
            1006 11TH AVE                                              ¨ Contingent
            NEPTUNE, NJ 07753                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 196 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 224 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.897      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $192.87
                                                                       Check all that apply.
            OFFICE ESSENTIALS INC
            1834 WALTON RD                                             ¨ Contingent
            ST LOUIS, MO 63114                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/27/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.898      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $310.04
                                                                       Check all that apply.
            OFFICE STAR PRODUCTS
            PO BOX 4148                                                ¨ Contingent
            ONTARIO, CA 91761                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.899      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,219.70
                                                                       Check all that apply.
            OHIO BUREAU OF WORKERS COMPENSATION
            PO BOX 89492                                               ¨ Contingent
            CLEVELAND, OH 44101-6492                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/8/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.900      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $40,591.89
                                                                       Check all that apply.
            OHIO WHOLESALE
            PO BOX 580                                                 ¨ Contingent
            SEVILLE, OH 44273                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.901      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $21,893.11
                                                                       Check all that apply.
            OLDE THOMPSON
            3250 CAMINO DEL SOL                                        ¨ Contingent
            OXNARD, CA 93030                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 197 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 225 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.902      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $112,759.55
                                                                       Check all that apply.
            OLIVET INTERNATIONAL
            11015 HOPKINS STREET                                       ¨ Contingent
            MIRA LOMA, CA 91752                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.903      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $59,770.00
                                                                       Check all that apply.
            OLR AMERICA INC
            1200 WASHINGTON AVENUE SOUTH                               ¨ Contingent
            SUITE 280                                                  ¨ Unliquidated
            MINNEAPOLIS, MN 55415                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.904      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $100.00
                                                                       Check all that apply.
            OMAHA FALSE ALARM REDUCTION PROGRAM
            PO BOX 958932                                              ¨ Contingent
            ST. LOUIS, MO 63195-8932                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.905      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,845.92
                                                                       Check all that apply.
            OMAHA FIXTURE, INC.
            PO BOX 30097                                               ¨ Contingent
            OMAHA, NE 68103-1197                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.906      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,388.59
                                                                       Check all that apply.
            OMAHA NEON SIGN,INC
            1120 NORTH 18TH ST                                         ¨ Contingent
            OMAHA, NE 68102                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            11/17/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 198 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 226 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.907      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,424.60
                                                                       Check all that apply.
            OMAHA PAPER CO., INC.
            PO BOX 3499                                                ¨ Contingent
            OMAHA,, NE 68103-0499                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.908      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $935.34
                                                                       Check all that apply.
            OMAHA RUBBER STAMP CO.
            8104 MAPLE STREET                                          ¨ Contingent
            OMAHA, NE 68134                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.909      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,484.22
                                                                       Check all that apply.
            ON TRAC
            41 NORTHERN STACKS DRIVE                                   ¨ Contingent
            SUITE 200                                                  ¨ Unliquidated
            FRIDLEY, MN 55421                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.910      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,210.00
                                                                       Check all that apply.
            ONEKREATE
            3850 N 29TH TERRACE SUITE 101                              ¨ Contingent
            HOLLYWOOD, FL 33020                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/14/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.911      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,066.57
                                                                       Check all that apply.
            ONESOURCE WATER
            PO BOX 677867                                              ¨ Contingent
            DALLAS, TX 75267-7867                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 199 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 227 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.912      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $215,881.49
                                                                       Check all that apply.
            ONE-STEP-UP
            1412 BROADWAY 3RD FLOOR                                    ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.913      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,098.27
                                                                       Check all that apply.
            ONSITE TECHNOLOGY SERVICES
            1501 PARK ROAD                                             ¨ Contingent
            CHANHASSEN, MN 55317                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.914      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,017.50
                                                                       Check all that apply.
            ONTEL PRODUCTS CORP
            21 LAW DRIVE                                               ¨ Contingent
            FAIRFIELD, NJ 07004                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.915      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $237,600.00
                                                                       Check all that apply.
            ORACLE AMERICA, INC
            P.O. BOX 203448                                            ¨ Contingent
            DALLAS, TX 75320-3448                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/7/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.916      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $134.57
                                                                       Check all that apply.
            ORBIS
            75 REMITTANCE DR. DEPT 6965                                ¨ Contingent
            CHICAGO, IL 60675-6965                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/15/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 200 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 228 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.917      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $53,327.52
                                                                       Check all that apply.
            ORCHARD CENTER CO. LLC
            C/O BLOCK ASSET MANAGEMENT                                 ¨ Contingent
            605 W 47TH STREET SUITE 200                                ¨ Unliquidated
            KANSAS CITY, MO 64112                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.918      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $117,262.50
                                                                       Check all that apply.
            ORION FASHIONS
            48 WEST 38TH STREET                                        ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.919      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $519.68
                                                                       Check all that apply.
            ORKIN INDIANAPOLIS IN
            PO BOX 681038                                              ¨ Contingent
            INDIANAPOLIS, IN 46268                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.920      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $33,067.60
                                                                       Check all that apply.
            ORLY SHOE CORP
            15 WEST 34TH ST. 7TH FLOOR                                 ¨ Contingent
            NEW YORK, NY 10001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.921      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $100.00
                                                                       Check all that apply.
            OUR HOUSE NOW A HOME
            ATTN EMILY BURMEISTER                                      ¨ Contingent
            643 SWAN DR                                                ¨ Unliquidated
            WATERFORD, WI 53185                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            11/20/2015
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 201 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 229 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.922      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $24.97
                                                                       Check all that apply.
            OUTWATER PLASTICS INDUSTRIES
            PO BOX 500                                                 ¨ Contingent
            BOGOTA, NJ 07603                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.923      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,081.80
                                                                       Check all that apply.
            OXO INTERNATIONAL
            P.O. BOX 849920                                            ¨ Contingent
            DALLAS, TX 75284-9920                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.924      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,640.00
                                                                       Check all that apply.
            OZWEST DBA ZING
            PO BOX 847                                                 ¨ Contingent
            PORTLAND, OR 97207                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.925      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $33,122.21
                                                                       Check all that apply.
            P GRAHAM DUNN
            630 HENRY ST                                               ¨ Contingent
            DALTON, OH 44618                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.926      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,764.80
                                                                       Check all that apply.
            PACIFIC APPAREL MFG
            2068 2ND STREET                                            ¨ Contingent
            NORCO, CA 92860                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 202 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 230 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.927      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,066.55
                                                                       Check all that apply.
            PAC-VAN INC
            75 REMITTANCE DRIVE                                        ¨ Contingent
            SUITE 3300                                                 ¨ Unliquidated
            CHICAGO, IL 60675-3300                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.928      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,675.00
                                                                       Check all that apply.
            PALMER LEASING, INC.
            3 UNION SEVENTY CENTER DRIVE                               ¨ Contingent
            ST LOUIS, MO 63120-1714                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.929      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,208.48
                                                                       Check all that apply.
            PANCAKE MAN / JIM KUPER
            PO BOX 277                                                 ¨ Contingent
            COUNCIL BLUFFS, IA 51502-0277                              ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.930      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,395.52
                                                                       Check all that apply.
            PAPERCUT CLOTHING LLC
            DBA PINK ROSE                                              ¨ Contingent
            499 7TH AVE 2ND FL                                         ¨ Unliquidated
            NEW YORK, NY 10018                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.931      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $35,536.80
                                                                       Check all that apply.
            PARAMOUNT COFFEE COMPANY
            5133 W GRAND RIVER                                         ¨ Contingent
            LANSING, MI 48906                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 203 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 231 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.932      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $189.82
                                                                       Check all that apply.
            PARAMOUNT LINEN & UNIFORM RENTAL
            PO BOX 30409                                               ¨ Contingent
            LINCOLN, NE 68503                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.933      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,256.81
                                                                       Check all that apply.
            PARIS PRESENTS
            28270 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673-1282                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.934      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $64,124.75
                                                                       Check all that apply.
            PARMATOWN STATION LLC
            LOCKBOX #62874                                             ¨ Contingent
            62874 COLLECTIONS CENTER DR                                ¨ Unliquidated
            CHICAGO, IL 60693-062                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.935      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,786.65
                                                                       Check all that apply.
            PATERA LANDSCAPING LLC
            20003 DEWEY AVE                                            ¨ Contingent
            OMAHA, NE 68022                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.936      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $593.24
                                                                       Check all that apply.
            PATTON EQUIPMENT COMPANY, INC
            P.O. BOX 24429                                             ¨ Contingent
            7530 'F' STREET                                            ¨ Unliquidated
            OMAHA,, NE 68127                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 204 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 232 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.937      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $100,399.23
                                                                       Check all that apply.
            PATTON PICTURE CO
            DEPT 730066                                                ¨ Contingent
            PO BOX 660919                                              ¨ Unliquidated
            DALLAS, TX 75266-0919                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.938      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $13,761.33
                                                                       Check all that apply.
            PAYLESS OFFICE PRODUCTS, INC
            PO BOX 390157                                              ¨ Contingent
            OMAHA, NE 68138                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.939      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $72,283.44
                                                                       Check all that apply.
            PC CONNECTION
            PO BOX 536472                                              ¨ Contingent
            PITTSBURGH, PA 15253-5906                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.940      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $130,535.86
                                                                       Check all that apply.
            PD HOME & GARDEN
            PO BOX 1219                                                ¨ Contingent
            SUITE I-940                                                ¨ Unliquidated
            OAKS, PA 19456                                             ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.941      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $84,577.50
                                                                       Check all that apply.
            PEACOCK APPAREL GROUP
            PO BOX 392131                                              ¨ Contingent
            PITTSBURGH, PA 15251-9131                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 205 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 233 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.942      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $332.40
                                                                       Check all that apply.
            PEAK INTERMOUNTAIN
            6400 TARGEE ST                                             ¨ Contingent
            BOISE, ID 83709-6249                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/11/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.943      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $49,857.71
                                                                       Check all that apply.
            PEBB CLEVELAND, LLC
            7900 GLADES ROAD, SUITE 600                                ¨ Contingent
            BOCA RATON, FL 33434                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.944      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $45,216.81
                                                                       Check all that apply.
            PEBB O'FALLON LLC
            7900 GLADES RD, SUITE 600                                  ¨ Contingent
            BOCA RATON, FL 33434                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.945      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $192.89
                                                                       Check all that apply.
            PEERLESS ENERGY SYSTEMS
            4601 SOUTH 76TH CIRCLE                                     ¨ Contingent
            OMAHA, NE 68127                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/10/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.946      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $248.63
                                                                       Check all that apply.
            PENN-HARRIS-MADISON EDUCATIONAL FOUNDATION
            55900 BITTERSWEET RD                                       ¨ Contingent
            MISHAWAKA, IN 46545                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/10/2015                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 206 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 234 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.947      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,749.14
                                                                       Check all that apply.
            PENSKE TRUCK LEASING
            PO BOX 802577                                              ¨ Contingent
            CHICAGO, IL 60680-2577                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.948      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,908.50
                                                                       Check all that apply.
            PEPSI COLA BOTTLING OF LOGANSPORT
            PO BOX 449                                                 ¨ Contingent
            LOGANSPORT, IN 46947                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.949      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $532.54
                                                                       Check all that apply.
            PEPSI COLA OF LINCOLN
            1901 WINDHOEK DR                                           ¨ Contingent
            LINCOLN, NE 68512                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.950      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,456.21
                                                                       Check all that apply.
            PEPSI COLA OF NEW INC
            PO BOX 88031                                               ¨ Contingent
            MILLWAUKEE, WI 53288-0301                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.951      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $796.96
                                                                       Check all that apply.
            PEPSI COLA OF OGDEN
            PO BOX 12130                                               ¨ Contingent
            2780 NORTH HIGHWAY 89                                      ¨ Unliquidated
            PLEASANT VIEW, UT 84404                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 207 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 235 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.952      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $491.14
                                                                       Check all that apply.
            PEPSI COLA OF TOPEKA
            1901 WINDHOEK DR                                           ¨ Contingent
            LINCOLN, NE 68512                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/1/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.953      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,802.02
                                                                       Check all that apply.
            PEPSI MADISON
            PO BOX 7425                                                ¨ Contingent
            MADISON, WI 53707-742                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.954      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,294.04
                                                                       Check all that apply.
            PEPSI ROCKFORD
            PO BOX 7425                                                ¨ Contingent
            MADISON, WI 53707-742                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.955      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $51,518.39
                                                                       Check all that apply.
            PEPSICO
            PEPSI-COLA                                                 ¨ Contingent
            75 REMITTANCE DR STE 1884                                  ¨ Unliquidated
            CHICAGO, IL 60675-1884                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.956      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $432.40
                                                                       Check all that apply.
            PEPSI-COLA CHAMPAIGN-URBANA BOTTLING
            1306 ANTHONY DRIVE                                         ¨ Contingent
            CHAMPAIGN, IL 61821                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 208 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 236 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.957      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $891.90
                                                                       Check all that apply.
            PEPSI-COLA OF MANKATO INC
            PO BOX 847                                                 ¨ Contingent
            LA CROSSE, WI 54602-084                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.958      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $33.60
                                                                       Check all that apply.
            PER MAR SECURITY SERVICES
            PO BOX 1101                                                ¨ Contingent
            DAVENPORT, IA 52805-1101                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/15/2015                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.959      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,944.50
                                                                       Check all that apply.
            PERFECT IMAGE
            10 WEST 33TD ST, RM 1208                                   ¨ Contingent
            NEW YORK, NY 10001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.960      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $46,169.22
                                                                       Check all that apply.
            PERFORMANCE TEAM
            P.O. BOX 515176                                            ¨ Contingent
            LOS ANGELES, CA 90051-5176                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    FREIGHT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.961      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $33,654.65
                                                                       Check all that apply.
            PERFUME CENTER OF AMERICA
            2020 OCEAN AVE                                             ¨ Contingent
            RONKONKOMA, NY 11779                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 209 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 237 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.962      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $48,651.80
                                                                       Check all that apply.
            PERRY ELLIS MENSWEAR
            LOCKBOX 277017                                             ¨ Contingent
            ATLANTA, GA 30384-9622                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.963      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,733.98
                                                                       Check all that apply.
            PET BRANDS INC
            425 METRO PLACE NORTH                                      ¨ Contingent
            STE 690                                                    ¨ Unliquidated
            DUBLIN, OH 43017                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.964      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $173,946.24
                                                                       Check all that apply.
            PET RAGEOUS DESIGNS LIMITED
            99 SOUTH BEDFORD STREET, SUITE 4                           ¨ Contingent
            BURLINGTON, MA 01803                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.965      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $39,203.30
                                                                       Check all that apply.
            PETKING INC
            182-20A LIBERTY AVENUE                                     ¨ Contingent
            JAMAICA, NY 11412                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.966      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,750.88
                                                                       Check all that apply.
            PETPALS GROUP INC
            16960 GALE AVE, SUITE 208                                  ¨ Contingent
            CITY OF INDUSTRY, CA 91745                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 210 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 238 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.967      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $76.77
                                                                       Check all that apply.
            PETTY CASHIER-SYNA LAUREANO
            PETTY CASHIER                                              ¨ Contingent
            0, 0 0                                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/22/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.968      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,051.02
                                                                       Check all that apply.
            PEZ CANDY INC
            35 PRINDLE HILL ROAD                                       ¨ Contingent
            ORANGE, CT 06477                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/11/2017                                                  MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.969      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $296.11
                                                                       Check all that apply.
            PHEAA
            PO BOX 1463                                                ¨ Contingent
            HARRISBURG, PA 17105                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.970      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $473.40
                                                                       Check all that apply.
            PHILIP WHITNEY LTD
            63-15 TRAFFIC AVENUE                                       ¨ Contingent
            RIDGEWOOD, NY 11385                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.971      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $167,353.00
                                                                       Check all that apply.
            PHILLIPS-VAN HEUSEN CORP
            TIMBERLAND SPORTSWEAR                                      ¨ Contingent
            P O BOX 643156                                             ¨ Unliquidated
            PITTSBURGH, PA 15264-3156                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 211 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 239 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.972      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $17,966.96
                                                                       Check all that apply.
            PHOTO FILE
            333 N BEDFORD ROAD                                         ¨ Contingent
            SUITE 130                                                  ¨ Unliquidated
            MOUNT KISCO, NY 10549                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.973      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $116,957.98
                                                                       Check all that apply.
            PINNACLE FRAMES AND ACCENTS
            DEPT. 730061                                               ¨ Contingent
            PO BOX 660919                                              ¨ Unliquidated
            DALLAS, TX 75266-0919                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.974      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $519.90
                                                                       Check all that apply.
            PIPCO COMPANIES LTD
            1409 W ALTOFER DR                                          ¨ Contingent
            PEORIA, IL 61615                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.975      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $637.58
                                                                       Check all that apply.
            PIPP MOBILE STORAGE SYSTEMS/ IRSG
            PO BOX 674812                                              ¨ Contingent
            DETROIT, MI 48267-4812                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/10/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.976      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $810.00
                                                                       Check all that apply.
            PLANET SOX
            463 7TH AVE 4TH FL                                         ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            11/17/2016                                                 MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 212 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 240 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.977      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $68,216.00
                                                                       Check all that apply.
            PLUGG/COLISEUM/ANDREW SPORTSCLUB
            5 EMPIRE BLVD                                              ¨ Contingent
            SOUTH HACKENSACK, NJ 07606                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.978      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $153.37
                                                                       Check all that apply.
            POLK COUNTY SHERIFF
            222 5TH AVENUE                                             ¨ Contingent
            DES MOINES, IA 50309                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.979      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $64,132.00
                                                                       Check all that apply.
            POLK COUNTY TREASURER
            TAX DIVISION / MARY MALONEY                                ¨ Contingent
            111 COURT AVENUE                                           ¨ Unliquidated
            DES MOINES,, IA 50309-2298                                 ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            3/1/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.980      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $187,686.93
                                                                       Check all that apply.
            POLLOCK INVESTMENTS INC
            PO BOX 671527                                              ¨ Contingent
            DALLAS, TX 75267                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.981      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $95,548.50
                                                                       Check all that apply.
            POOF APPAREL CORP
            1407 BROADWAY SUITE 900                                    ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 213 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 241 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.982      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $69,844.85
                                                                       Check all that apply.
            POPULAR BASICS
            747 E 10TH ST #111                                         ¨ Contingent
            LOS ANGELES, CA 90021                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.983      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $57,245.60
                                                                       Check all that apply.
            POPULAR BATH PRODUCTS
            808 GEORGIA AVE                                            ¨ Contingent
            BROOKLYN, NY 11207                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.984      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $145,594.15
                                                                       Check all that apply.
            POPULARITY PRODUCTS LLC
            MISS POPULAR                                               ¨ Contingent
            1800 C ATLANTIC AVE                                        ¨ Unliquidated
            VIRGINIA BEACH, VA 23451                                   ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.985      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $20.75
                                                                       Check all that apply.
            PORFOLIO RECOVERY ASSOCIATES
            HALL COUNTY COURT                                          ¨ Contingent
            111 W 1ST, STE 1                                           ¨ Unliquidated
            GRAND ISLAND, NE 68801                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            3/9/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.986      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $46,506.05
                                                                       Check all that apply.
            PORT TO PORT IMPORTS
            3949 HERITAGE OAK CT                                       ¨ Contingent
            SIMIVALLEY, CA 93063                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 214 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 242 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.987      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $45,412.25
                                                                       Check all that apply.
            PORTER'S VALE SHOPPING CENTER LLC
            4847 SOLUTION CENTER                                       ¨ Contingent
            CHICAGO, IL 60677-4008                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.988      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $80,432.00
                                                                       Check all that apply.
            PORTFOLIO ARTS GROUP LTD
            129 GLOVER AVE                                             ¨ Contingent
            NORWALK, CT 06850                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.989      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $494.59
                                                                       Check all that apply.
            POSTER COMPLIANCE CENTER
            3687 MT DIABLO BLVD                                        ¨ Contingent
            SUITE B100                                                 ¨ Unliquidated
            LAFAYETTE, CA 94549-3744                                   ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.990      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $81,586.40
                                                                       Check all that apply.
            POTTERY LAND LLC
            1170 HENSLEY ST                                            ¨ Contingent
            RICHMOND, CA 94801                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.991      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $29,986.00
                                                                       Check all that apply.
            POW WOW PRODUCTS
            2033A NW 1 PLACE                                           ¨ Contingent
            MIAMI, FL 33127                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 215 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 243 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.992      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $891.29
                                                                       Check all that apply.
            PRECISION INDUSTRIES
            A DXP COMPANY                                              ¨ Contingent
            PO BOX 201791                                              ¨ Unliquidated
            DALLAS, TX 75320-1791                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.993      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,063.68
                                                                       Check all that apply.
            PREFERRED FRAGRANCE
            PO BOX 845226                                              ¨ Contingent
            BOSTON, MA 02284-522                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.994      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $295.00
                                                                       Check all that apply.
            PRIESMEYER ENTERPRISES
            741 MERUS COURT                                            ¨ Contingent
            FENTON, MO 63026                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/17/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.995      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $32,904.87
                                                                       Check all that apply.
            PRIME COMMUNICATIONS, INC.
            P.O. BOX 131                                               ¨ Contingent
            ELKHORN, NE 68022                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.996      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $216,789.72
                                                                       Check all that apply.
            PRIMITIVES BY KATHY
            1817 WILLIAM PENN WAY                                      ¨ Contingent
            LANCASTER, PA 17601                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 216 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 244 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.997      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $138,750.01
                                                                       Check all that apply.
            PRINTCO GRAPHICS INC
            14112 INDUSTRIAL RD                                        ¨ Contingent
            OMAHA, NE 68144                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.998      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $96,236.87
                                                                       Check all that apply.
            PRINZ LTD
            DEPT 20-7026                                               ¨ Contingent
            PO BOX 5997                                                ¨ Unliquidated
            CAROL STREAM, IL 60197-5997                                ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.999      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,598.39
                                                                       Check all that apply.
            PRIORITY DATA
            5035 S 110TH STREET                                        ¨ Contingent
            OMAHA, NE 68137                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1000     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $52,797.30
                                                                       Check all that apply.
            PRODUCTS UNLIMITED/NORSTAR
            915 N 43 AVE                                               ¨ Contingent
            OMAHA, NE 68110                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1001     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,502.17
                                                                       Check all that apply.
            PROFESSIONAL RETAIL SERVICES INC
            3249 ROUTE 112 SUITE 2                                     ¨ Contingent
            MEDFORD, NY 11763                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 217 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 245 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1002     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $30,287.00
                                                                       Check all that apply.
            PROFILE IND/ROSETTES
            1407 BROADWAY STE 2211                                     ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1003     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $16,015.04
                                                                       Check all that apply.
            PROFOUND INTERNATIONAL CORP
            2840 S RESERVOIR ST                                        ¨ Contingent
            POMONA, CA 91766                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1004     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,277.76
                                                                       Check all that apply.
            PROGRESSIVE INT'L CORP
            PO BOX 911615                                              ¨ Contingent
            DENVER, CO 80291-1615                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/5/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1005     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,970.00
                                                                       Check all that apply.
            PROJECT 28 CLOTHING LLC
            1407 BROADWAY                                              ¨ Contingent
            SUITE 2810                                                 ¨ Unliquidated
            NEW YORK, NY 10018                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            2/3/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1006     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $507.11
                                                                       Check all that apply.
            PRO-PACK INC
            6727 GUION RD                                              ¨ Contingent
            INDIANAPOLIS, IN 46268                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/30/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 218 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 246 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1007     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,093.15
                                                                       Check all that apply.
            PRO'S CHOICE BEAUTY CARE INC
            35 SAWGRASS DRIVE, SUITE 4                                 ¨ Contingent
            BELLPORT, NY 11713                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1008     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $22,226.13
                                                                       Check all that apply.
            PROTIVITI
            12269 COLLECTIONS CENTER DRIVE                             ¨ Contingent
            CHICAGO, IL 60693                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1009     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $200.00
                                                                       Check all that apply.
            PSYCHE SOUTHWELL
            4015 FLAD AVE                                              ¨ Contingent
            ST. LOUIS, MO 63110                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/10/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1010     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $68,424.85
                                                                       Check all that apply.
            PTI FT WAYNE LLC
            C/O IRC RETAIL CNTRS-LEASE #23657                          ¨ Contingent
            75 REMITTANCE DRIVE DEPT 3128                              ¨ Unliquidated
            CHICAGO, IL 60675-3128                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1011     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $40.00
                                                                       Check all that apply.
            PUBLIC SAFETY ANSWERING POINT
            122 SOUTH 5TH STREET, ROOM 155                             ¨ Contingent
            GRAND FORKS, ND 58201                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/10/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 219 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 247 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1012     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,520.00
                                                                       Check all that apply.
            PUMA WHEAT ACCESSORIES LLC
            17075 CAMINO SAN BERNARDO                                  ¨ Contingent
            SAN DIEGO, CA 92127                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1013     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,386.00
                                                                       Check all that apply.
            PVH NECKWEAR, INC.
            P O BOX 644211                                             ¨ Contingent
            PITTSBURGH, PA 15264                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1014     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $468.24
                                                                       Check all that apply.
            PYRAMID INC
            522 NORTH 9TH AVE EAST                                     ¨ Contingent
            NEWTON, IA 50208                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1015     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $13,753.00
                                                                       Check all that apply.
            Q&A PAYMENT SOLUTIONS
            #105-325, 1933 STATE ROUTE 35                              ¨ Contingent
            WALL, NJ 07719                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1016     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $229,114.50
                                                                       Check all that apply.
            QUALITY KING DIST
            PO BOX 8593                                                ¨ Contingent
            CAROL STREAM, IL 60197-8593                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 220 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 248 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1017     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $73,644.53
                                                                       Check all that apply.
            QUEST USA CORP
            495 FLATBUSH AVE                                           ¨ Contingent
            SUITE 201                                                  ¨ Unliquidated
            BROOKLYN, NY 11225                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1018     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,270.00
                                                                       Check all that apply.
            R & L TRUCKLOAD SERVICES
            8256 ZIONSVILLE ROAD                                       ¨ Contingent
            INDIANAPOLIS, IN 46268                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1019     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $100.00
                                                                       Check all that apply.
            R&B TRAILER LEASING
            PO BOX 719                                                 ¨ Contingent
            MUSKEGON, MI 49443                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/31/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1020     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $57,673.07
                                                                       Check all that apply.
            RAFAEL & SARAH IROM
            OMEGA ENTERPRISES                                          ¨ Contingent
            6304 SOUTH PEORIA                                          ¨ Unliquidated
            TULSA, OK 74136-0517                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1021     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $127.50
                                                                       Check all that apply.
            RAGAN MECHANICAL
            702 W 76TH ST                                              ¨ Contingent
            DAVENPORT, IA 52806                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/30/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 221 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 249 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1022     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $84,720.50
                                                                       Check all that apply.
            RAGGS II RICHES
            1458 S SAN PEDRO ST 108                                    ¨ Contingent
            LOS ANGELES, CA 90015                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1023     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,623.18
                                                                       Check all that apply.
            RAMCO GERSHENSON PROPERTIES LP
            LAKESHORE MARKETPLACE                                      ¨ Contingent
            PO BOX 350018                                              ¨ Unliquidated
            BOSTON, MA 22410518                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            5/31/2016
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1024     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $72,119.92
                                                                       Check all that apply.
            RANCHO PERRYVILLE I, LLC
            C/O PACIFIC COMMERCIAL MANAGEMENT                          ¨ Contingent
            2725 CONGRESS ST, SUITE 1E                                 ¨ Unliquidated
            SAN DIEGO, CA 92110                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1025     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $113,143.60
                                                                       Check all that apply.
            RANDA ACCESSORIES LEATHER GOODS LLC
            PO BOX 93474                                               ¨ Contingent
            CHICAGO, IL 60673-3474                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1026     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,571.85
                                                                       Check all that apply.
            RANDOM HOUSE
            DEPT CH 10401                                              ¨ Contingent
            PALATINE, IL 60055                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/30/2017                                                  MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 222 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 250 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1027     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $18,420.61
                                                                       Check all that apply.
            RAPID 7 LLC
            PO BOX 347377                                              ¨ Contingent
            PITTSBURGH, PA 15251-4377                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/7/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1028     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $27,757.80
                                                                       Check all that apply.
            RAVIYA
            3101 SOUTH BROADWAY                                        ¨ Contingent
            LOS ANGELES, CA 90007                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1029     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,473.81
                                                                       Check all that apply.
            RAY'S TRASH SERVICE, INC
            DRAWER I                                                   ¨ Contingent
            CLAYTON, IN 46118                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1030     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $66,009.77
                                                                       Check all that apply.
            RB SCHERERVILLE CROSSINGS, LLC
            7742 SOLUTION CENTER                                       ¨ Contingent
            CHICAGO, IL 60677-7007                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1031     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,123.06
                                                                       Check all that apply.
            REAL UNDERWEAR GROUP
            183 MADISON AVE STE 419                                    ¨ Contingent
            NEW YORK, NY 10016                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 223 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 251 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1032     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $668,201.50
                                                                       Check all that apply.
            REFLEX
            1100 S. SAN PEDRO ST                                       ¨ Contingent
            #D-4                                                       ¨ Unliquidated
            LOS ANGELES, CA 90015                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1033     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,567.46
                                                                       Check all that apply.
            REGAL SUPPLY CO
            P O BOX 7558                                               ¨ Contingent
            KANSAS CITY, MO 64116                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/19/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1034     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $33,533.04
                                                                       Check all that apply.
            REGENCY INTERNATIONAL
            50 BROADWAY, 3RD FLOOR                                     ¨ Contingent
            NEW YORK, NY 10004                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/3/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1035     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $192.60
                                                                       Check all that apply.
            RENT-A-TRAILER
            708 N. EEL RIVER CEMETERY ROAD                             ¨ Contingent
            PERU, IN 46970                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1036     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,118.74
                                                                       Check all that apply.
            RENTOKIL NORTH AMERICA PEST CONTROL
            PO BOX 14095                                               ¨ Contingent
            READING, PA 19612                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 224 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 252 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1037     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,613.33
                                                                       Check all that apply.
            RESIDENCE INN BY MARRIOTT
            1717 S 67TH ST                                             ¨ Contingent
            OMAHA, NE 68106                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1038     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $403.41
                                                                       Check all that apply.
            RESIDENCE INN MARRIOTT
            502 WEST MARKETVIEW DR                                     ¨ Contingent
            CHAMPAIGN, IL 61822                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1039     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,372.57
                                                                       Check all that apply.
            RESOLUTIONS PROPERTY SERVICES LLC
            79 W MONROE ST STE 905                                     ¨ Contingent
            CHICAGO, IL 60603                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1040     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $145,000.00
                                                                       Check all that apply.
            REVIONICS, INC
            2998 DOUGLAS BLVD, SUITE 350                               ¨ Contingent
            ROSEVILLE, CA 95661                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/3/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1041     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $54,705.00
                                                                       Check all that apply.
            REVISE CLOTHING/VANILLA CLOTHING
            20 HENRY ST                                                ¨ Contingent
            TETERBORO, NJ 07608                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 225 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 253 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1042     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $125.00
                                                                       Check all that apply.
            RICKEY FIGGINS
            2509 E 36TH                                                ¨ Contingent
            DES MOINES, IA 50317                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/2/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1043     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $17,294.40
                                                                       Check all that apply.
            RICO INDUSTRIES
            8030 SOLUTIONS CENTER                                      ¨ Contingent
            CHICAGO, IL 60677-8000                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/9/2016                                                  MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1044     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $19,756.00
                                                                       Check all that apply.
            RIO HOME FASHIONS INC
            9601 JOHN ST                                               ¨ Contingent
            SANTA FE SPRINGS, CA 90670                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1045     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $74,329.57
                                                                       Check all that apply.
            RIVERWALK CENTRE I
            C/O AAMS CORP                                              ¨ Contingent
            PO BOX 95327                                               ¨ Unliquidated
            PALATINE, IL 60095                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1046     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $214,721.01
                                                                       Check all that apply.
            RNOTT, LLC
            301 CONGRESS, SUITE 700                                    ¨ Contingent
            AUSTIN, TX 78701                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/6/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 226 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 254 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1047     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $34,464.00
                                                                       Check all that apply.
            ROAD RUNNER APPAREL INC
            2005 23RD AVENUE                                           ¨ Contingent
            LACHINE, QC H8T 1X1, 0 0                                   ¨ Unliquidated
            CA                                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1048     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $25,989.41
                                                                       Check all that apply.
            ROBERT M ALLEN FAMILY LIMITED PARTNERSHIP
            PO BOX 987                                                 ¨ Contingent
            1115 WEST 2ND STREET                                       ¨ Unliquidated
            HASTINGS, NE 68901                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1049     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $287.85
                                                                       Check all that apply.
            ROBERT MUSGRAVE TRUSTEE
            PO BOX 917                                                 ¨ Contingent
            EVANSVILLE, IN 47706                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1050     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,830.97
                                                                       Check all that apply.
            ROCHESTER ARMORED CAR CO.
            P.O. BOX 8-D.T.S.                                          ¨ Contingent
            OMAHA, NE 68101                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1051     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $540.00
                                                                       Check all that apply.
            ROCK RIVER ELECTRIC INC
            101 WALNUT LANE SUITE A                                    ¨ Contingent
            PO BOX 230                                                 ¨ Unliquidated
            COLONA, IL 61241                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 227 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 255 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1052     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $15.00
                                                                       Check all that apply.
            ROCKBROOK URGENT CARE
            PO BOX 241632                                              ¨ Contingent
            OMAHA, NE 68124                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/7/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1053     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,238.70
                                                                       Check all that apply.
            ROCKIN FOOTWEAR
            1600 NW 165 STREET                                         ¨ Contingent
            NORTH MIAMI BEACH, FL 33169                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1054     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $193.77
                                                                       Check all that apply.
            RODENBURG LAW FIRM
            PO BOX 2427                                                ¨ Contingent
            FARGO, ND 58108-242                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1055     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $64,117.35
                                                                       Check all that apply.
            ROGERS RETAIL LLC / PINNACLE HILLS LLC
            PO BOX 860066                                              ¨ Contingent
            MINNEAPOLIS, MN 55486-0066                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1056     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $100.00
                                                                       Check all that apply.
            ROSE LEMKE
            ATTN ROSE LEMKE                                            ¨ Contingent
            893 TOWNE DRIVE NE                                         ¨ Unliquidated
            BYRON, MN 55920                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            12/13/2016
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 228 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 256 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1057     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $77,496.21
                                                                       Check all that apply.
            ROSETTI HANDBAGS & ACCESSORIES
            350 5TH AVENUE, 9TH FLOOR                                  ¨ Contingent
            ROSETTI                                                    ¨ Unliquidated
            NEW YORK, NY 10118                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1058     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,032.00
                                                                       Check all that apply.
            ROTHCO DIV OF MORRIS ROTHENBERG & SON INC
            3015 VETERANS MEMORIAL HIGHWAY                             ¨ Contingent
            RONKONKOMA, NY 11779-0512                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1059     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $309,333.05
                                                                       Check all that apply.
            ROYAL FOOTWEAR AND ACCESSORIES
            RFA HOLDING GROUP, LLC                                     ¨ Contingent
            385 FIFTH AVENUE - 4TH FL                                  ¨ Unliquidated
            NEW YORK, NY 10016                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1060     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $179,815.98
                                                                       Check all that apply.
            RUAN TRANSPORT CORPORATION
            P O BOX 977                                                ¨ Contingent
            DES MOINES, IA 50304-0977                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1061     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $58,376.23
                                                                       Check all that apply.
            RUBLOFF C&G PORTFOLIO, LLC
            6723 WEAVER ROAD                                           ¨ Contingent
            SUITE 108                                                  ¨ Unliquidated
            ROCKFORD, IL 61114                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 229 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 257 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1062     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $28,760.42
                                                                       Check all that apply.
            RUFFIN COMPANIES
            PO BOX 17087                                               ¨ Contingent
            WICHITA,, KS 67217                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            11/27/2015                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1063     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $295.68
                                                                       Check all that apply.
            RUSHMORE PLAZA HOLIDAY INN
            505 N 5TH ST                                               ¨ Contingent
            RAPID CITY, SD 57701                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/18/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1064     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $30,441.95
                                                                       Check all that apply.
            RVCA
            117 WATERWORKS WAY                                         ¨ Contingent
            SUITE 100                                                  ¨ Unliquidated
            IRVINE, CA 92618                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1065     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $91.50
                                                                       Check all that apply.
            RYAN, TOM
            TOM RYAN                                                   ¨ Contingent
            STORE #48                                                  ¨ Unliquidated
            0, 0 0                                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            3/7/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1066     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $523.49
                                                                       Check all that apply.
            SAFECUTTERS, INC.
            800 E ELLIS RD                                             ¨ Contingent
            MUSKEGON, MI 49441                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 230 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 258 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1067     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $157.68
                                                                       Check all that apply.
            SAFE-STRAP COMPANY, INC.
            ATTENTION ACCOUNTS RECEIVABLE                              ¨ Contingent
            105 W DEWEY AVE, BLDG D, STE 410                           ¨ Unliquidated
            WHARTON, NJ 07885                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1068     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $75.00
                                                                       Check all that apply.
            SARA WAKEFIELD
            11122 FRANKLIN PLZ #1213                                   ¨ Contingent
            OMAHA, NE 68154                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/28/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1069     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,684.00
                                                                       Check all that apply.
            SASCO TRADING
            1410 BROADWAY SUITE 1908                                   ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1070     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,247.00
                                                                       Check all that apply.
            SASHA
            460/ A MAIN AVENUE                                         ¨ Contingent
            WALLINGTON, NJ 07057                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1071     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $14,829.00
                                                                       Check all that apply.
            SASHA MODELS
            18916 HOWE ST                                              ¨ Contingent
            OMAHA, NE 68130                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 231 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 259 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1072     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,163.56
                                                                       Check all that apply.
            SAVANTE APPAREL INC
            1400 BROADWAY STE 1207                                     ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1073     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,405.00
                                                                       Check all that apply.
            SAXONICA LTD
            CHILTERN COURT                                             ¨ Contingent
            37 ST PETER'S AVENUE                                       ¨ Unliquidated
            READING, 0 RG4 7DH                                         ¨ Disputed
            GB                                                         Basis for the claim:
            Date or dates debt was incurred                            EXPENSE
            12/7/2016                                                  Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1074     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,732.87
                                                                       Check all that apply.
            SCHINDLER ELEVATOR CORPORATION
            PO BOX 93050                                               ¨ Contingent
            CHICAGO, IL 60673-3050                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1075     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,300.08
                                                                       Check all that apply.
            SCHNEIDER NATIONAL
            2567 PAYSPHERE CIRCLE                                      ¨ Contingent
            CHICAGO, IL 60674                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1076     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $22,032.00
                                                                       Check all that apply.
            SCOPE IMPORTS
            8020 BLANKENSHIP DR                                        ¨ Contingent
            HOUSTON,, TX 77055                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 232 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 260 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1077     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $894.56
                                                                       Check all that apply.
            SCOTT KING
            7289 SARIMENTO PLACE                                       ¨ Contingent
            DELRAY BEACH, FL 33446                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/6/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1078     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,045.00
                                                                       Check all that apply.
            SCREENSCAPE STUDIOS
            4800 CORPORATE DRIVE                                       ¨ Contingent
            WEST DES MOINES, IA 50266                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1079     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $22,281.46
                                                                       Check all that apply.
            SEARS HOLDING CORP
            12670 COLLECTIONS DR                                       ¨ Contingent
            CHICAGO, IL 60693                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/27/2014                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1080     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $80,723.26
                                                                       Check all that apply.
            SECRET CHARM LLC
            1437 E 20 ST                                               ¨ Contingent
            LOS ANGELES, CA 90011                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1081     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,862.47
                                                                       Check all that apply.
            SELA SALES LTD
            17866 DELAUVILLE LANE                                      ¨ Contingent
            BOCA RATON, FL 33496                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 233 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 261 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1082     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,534.64
                                                                       Check all that apply.
            SEMASYS
            PO BOX 301275                                              ¨ Contingent
            DALLAS, TX 75303-1275                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1083     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $25,071.90
                                                                       Check all that apply.
            SENTRY INDUSTRIES
            PO BOX 885                                                 ¨ Contingent
            HILLBURN, NY 10931-0885                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1084     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,952.48
                                                                       Check all that apply.
            SENTRY INSURANCE, INC
            BOX 88372                                                  ¨ Contingent
            MILWAUKEE, WI 53288-0372                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/6/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1085     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $702.94
                                                                       Check all that apply.
            SERVALL TOWEL & LINEN SUPPLY
            213 W 9TH                                                  ¨ Contingent
            SIOUX FALLS, SD 57104                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1086     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $438.99
                                                                       Check all that apply.
            SERVALL UNIFORM & LINEN SUPPLY
            410 4TH STREET                                             ¨ Contingent
            RAPID CITY, SD 57701                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 234 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 262 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1087     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $51,718.67
                                                                       Check all that apply.
            SHACKLEFORD CROSSING INVESTORS LLC
            AMEGY BANK OF TEXAS-DEPT D8115                             ¨ Contingent
            PO BOX 650002                                              ¨ Unliquidated
            DALLAS, TX 75265                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1088     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $81,619.85
                                                                       Check all that apply.
            SHADOW LAKE TOWNE CENTER LLC
            C/O SHADOW LAKE TOWNE CENTER                               ¨ Contingent
            PO BOX 93934                                               ¨ Unliquidated
            LAS VEGAS, NV 89193-3934                                   ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1089     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $49,294.60
                                                                       Check all that apply.
            SHADOW-SOFT, LLC
            P O BOX 501271                                             ¨ Contingent
            ATLANTA, GA 31150                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/4/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1090     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $17,015.04
                                                                       Check all that apply.
            SHALOM INT'L CORP
            8 NICHOLAS COURT                                           ¨ Contingent
            DAYTON, NJ 08810                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1091     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,812.50
                                                                       Check all that apply.
            SHARON WYNN
            7609C RIVER OAKS DR                                        ¨ Contingent
            YORKVILLE, IL 60560                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 235 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 263 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1092     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $132.58
                                                                       Check all that apply.
            SHARRAN MANNS
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            6/23/2016                                                  ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1093     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $42,276.72
                                                                       Check all that apply.
            SHAWNEE COUNTY TREASURER
            PO BOX 419452                                              ¨ Contingent
            KANSAS CITY, MO 64141-6452                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/5/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1094     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $800.00
                                                                       Check all that apply.
            SHAYNA ORRINO
            THE WOOD GRAIN COTTAGE                                     ¨ Contingent
            3269 HWY 348                                               ¨ Unliquidated
            DELTA, CO 81416                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            3/13/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1095     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $236,791.00
                                                                       Check all that apply.
            SHERALVEN ENTERPRISES
            2 RODEO DR                                                 ¨ Contingent
            EDGEWOOD, NY 11717                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1096     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $112.08
                                                                       Check all that apply.
            SHINDLER & JOYCE
            1990 E ALGONQUIN RD, STE 180                               ¨ Contingent
            SCHAUMBURG, IL 60173                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 236 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 264 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1097     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $240,145.25
                                                                       Check all that apply.
            SHINE IMPORT
            2455 E 27TH ST                                             ¨ Contingent
            VERNON, CA 90058                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1098     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $233.25
                                                                       Check all that apply.
            SHRED-IT USA
            28883 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673-1288                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1099     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $69,867.56
                                                                       Check all that apply.
            SIENA FLORAL ACCENTS
            3935 HERITAGE OAK COURT                                    ¨ Contingent
            SIMI VALLEY, CA 96065                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1100     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,273.50
                                                                       Check all that apply.
            SIERRA SCHOTT
            980 CO. RD. W Lot S1230                                    ¨ Contingent
            Fremont, NE 68025                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/15/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1101     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $66.07
                                                                       Check all that apply.
            SIGLER FIRE EQUIPMENT
            1507 W 4TH STREET                                          ¨ Contingent
            PO BOX 1794                                                ¨ Unliquidated
            SIOUX CITY,, IA 51102                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            12/19/2016
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 237 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 265 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1102     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $48,101.52
                                                                       Check all that apply.
            SIGNAL PRODUCTS GUESS HANDBAGS
            320 W 31 ST                                                ¨ Contingent
            LOS ANGELES, CA 90007-3806                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1103     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $668.61
                                                                       Check all that apply.
            SIGNPRO - EDINA
            5250 WEST 7TH ST                                           ¨ Contingent
            EDINA, MN 55439                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            11/2/2015                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1104     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $34,545.96
                                                                       Check all that apply.
            SILVER BUFFALO LLC
            141 WEST 36TH STREET, 4TH FLOOR                            ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1105     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $199.00
                                                                       Check all that apply.
            SILVERSTONE CONSULTING, INC.
            11516 Miracle Hills Drive Suite 102                        ¨ Contingent
            Omaha, NE 68154                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/28/2011                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1106     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,120.00
                                                                       Check all that apply.
            SILVERSTONE GROUP
            11516 MIRACLE HILLS DRIVE, STE. 100                        ¨ Contingent
            OMAHA, NE 68154                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 238 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 266 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1107     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $344.88
                                                                       Check all that apply.
            SIMPLEX GRINNELL
            DEPT. CH 10320                                             ¨ Contingent
            PALATINE,, IL 60055-0320                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1108     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,867.75
                                                                       Check all that apply.
            SINFUL
            PO BOX 843547                                              ¨ Contingent
            LOS ANGELES, CA 90084-3547                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1109     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $122.08
                                                                       Check all that apply.
            SIOUX CITY FAIRFIELD INN
            4716 SOUTHERN HILLS DR                                     ¨ Contingent
            SIOUX CITY, IA 51106                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1110     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $117.70
                                                                       Check all that apply.
            SIOUXLAND LOCK & KEY
            216 W. 7TH ST                                              ¨ Contingent
            SIOUX CITY, IA 51103                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/23/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1111     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,017.92
                                                                       Check all that apply.
            SIRIUS COMPUTER SOLUTIONS
            PO BOX 202289                                              ¨ Contingent
            DALLAS, TX 75320                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 239 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 267 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1112     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $82,771.30
                                                                       Check all that apply.
            SIXTREES
            58 GRANT AVENUE                                            ¨ Contingent
            CARTERET, NJ 07008                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1113     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $637.16
                                                                       Check all that apply.
            SKC COMMUNICATIONS PRODCTS, LLC
            8320 HEDGE LANE TERRACE                                    ¨ Contingent
            SHAWNEE MISSION, KS 66227                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/10/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1114     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $41,872.80
                                                                       Check all that apply.
            SKINNY MIXES LLC
            2849 EXECUTIVE DR.                                         ¨ Contingent
            SUITE # 210                                                ¨ Unliquidated
            CLEARWATER, FL 33762-2224                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1115     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $890.00
                                                                       Check all that apply.
            SKYLINE FIRE PORTECTION, INC
            10900 73RD AVE N #108                                      ¨ Contingent
            MAPLE GROVE, MN 55369                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/30/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1116     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $191.54
                                                                       Check all that apply.
            SLEEP INN & SUITES
            5350 ELMORE AVE                                            ¨ Contingent
            DAVENPORT, IA 52807                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 240 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 268 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1117     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,051.36
                                                                       Check all that apply.
            SMS SYSTEMS MAINTENANCE SERVICES, INC.
            10420 HARRIS OAKS DRIVE                                    ¨ Contingent
            SUITE C                                                    ¨ Unliquidated
            CHARLOTTE, NC 28269                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1118     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $13,015.87
                                                                       Check all that apply.
            SOFT AS A GRAPE INC
            328 MARION RD                                              ¨ Contingent
            WAREHAM, MA 02571                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/8/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1119     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $31,823.06
                                                                       Check all that apply.
            SOHO APPAREL GROUP
            15736 E VALLEY BLVD                                        ¨ Contingent
            CITY OF INDUSTRY, CA 91744                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1120     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $19,610.00
                                                                       Check all that apply.
            SOLARWINDS
            PO BOX 730720                                              ¨ Contingent
            DALLAS, TX 75373-0720                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1121     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $666.75
                                                                       Check all that apply.
            SOLO INTERNATIONAL INC
            112 W 34TH STREET, SUITE 912                               ¨ Contingent
            NEW YORK, NY 10210                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 241 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 269 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1122     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $152,951.23
                                                                       Check all that apply.
            SOUTHAVEN TOWNE CENTER II LLC
            PO BOX 74279                                               ¨ Contingent
            CLEVELAND, OH 44194-4279                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1123     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $26,094.12
                                                                       Check all that apply.
            SOUTHDALE CENTER
            PO BOX 404874                                              ¨ Contingent
            ATLANTA, GA 30384                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1124     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $293.28
                                                                       Check all that apply.
            SOUTHWEST MOBILE STORAGE INC.
            1005 N 50TH ST                                             ¨ Contingent
            PHOENIX, AZ 85008                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1125     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,734.34
                                                                       Check all that apply.
            SOXLAND INTERNATIONAL
            485 BLOY STREET                                            ¨ Contingent
            HILLSIDE, NJ 07205                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1126     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $37,455.28
                                                                       Check all that apply.
            SPECIAL T IMPORTS INC
            PO BOX 57                                                  ¨ Contingent
            WOODLAND, CA 95776                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 242 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 270 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1127     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $30,155.48
                                                                       Check all that apply.
            SPECTRAGRAPHICS, INC
            PO BOX 9112                                                ¨ Contingent
            SHAWNEE MISSION, KS 66201-9112                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1128     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $58,339.92
                                                                       Check all that apply.
            SPENCER N ENTERPRISES, INC.
            PO BOX 678718                                              ¨ Contingent
            DALLAS, TX 75267-8718                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1129     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $40,215.30
                                                                       Check all that apply.
            SPIN MASTER
            PMB#10053                                                  ¨ Contingent
            300 INTERNATIONAL DR, SUITE 100                            ¨ Unliquidated
            WILLIAMSVILLE, NY 14221                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1130     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $81,222.67
                                                                       Check all that apply.
            SPIRIT GO PEORIA IL, LLC
            PO BOX 206453                                              ¨ Contingent
            DALLAS, TX 75320-6453                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1131     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $27,405.00
                                                                       Check all that apply.
            SPIRIT LEATHER WORKS
            PO BOX 21507                                               ¨ Contingent
            EUGENE, OR 97402                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 243 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 271 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1132     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,298.00
                                                                       Check all that apply.
            SPRINGBOARD FINISHING & MODELING SCHOOL
            PO BOX 67205                                               ¨ Contingent
            7901 KARL DR                                               ¨ Unliquidated
            LINCOLN, NE 68516                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1133     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,123.24
                                                                       Check all that apply.
            SPRINGFIELD PEPSI
            2900 SINGER AVENUE                                         ¨ Contingent
            SPRINGFIELD, IL 62703                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1134     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $187.00
                                                                       Check all that apply.
            SPRINGHILL SUITES BY MARRIOTT
            2837 S 42ND STREET                                         ¨ Contingent
            GRAND FORKS, ND 58201                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1135     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $172.88
                                                                       Check all that apply.
            ST JOSEPH CIRCUIT COURT
            101 SOUTH MAIN ST                                          ¨ Contingent
            SOUTH BEND, IN 46601                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1136     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,436.03
                                                                       Check all that apply.
            STAFFMARK
            ATTN: US BANK                                              ¨ Contingent
            PO BOX 952386                                              ¨ Unliquidated
            ST LOUIS, MO 63195                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 244 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 272 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1137     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $542.62
                                                                       Check all that apply.
            STAPLES PRINT SOLUTIONS
            PO BOX 71805                                               ¨ Contingent
            CHICAGO, IL 60694-1805                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1138     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $314,753.19
                                                                       Check all that apply.
            STAR CREATIONS
            75 ALBRECHT DRIVE                                          ¨ Contingent
            LAKE BLUFF, IL 60044                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1139     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $28.00
                                                                       Check all that apply.
            STAR CREATIONS INC
            610 SCHELTER ROAD                                          ¨ Contingent
            LINCOLNSHIRE, IL 60069                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/8/2016                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1140     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $197.95
                                                                       Check all that apply.
            STAR LEASING COMPANY
            PO BOX 76100                                               ¨ Contingent
            CLEVELAND, OH 44101-4755                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/1/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1141     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $177,006.85
                                                                       Check all that apply.
            STAR RIDE KIDS
            1384 BROADWAY - 14TH FLOOR                                 ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 245 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 273 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1142     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $13,744.80
                                                                       Check all that apply.
            STARGATE APPAREL
            112 W 34TH STREET                                          ¨ Contingent
            SUITE 1500                                                 ¨ Unliquidated
            NEW YORK, NY 10120                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            1/12/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1143     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $59,867.48
                                                                       Check all that apply.
            STATION PARK CENTERCAL, LLC
            PO BOX 410041                                              ¨ Contingent
            SALT LAKE CITY, UT 84141-0041                              ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1144     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $683.65
                                                                       Check all that apply.
            STAYBRIDGE SUITES
            3553 MERIDIAN CROSSING                                     ¨ Contingent
            OKEMOS, MI 48864                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1145     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $44,781.00
                                                                       Check all that apply.
            STEPPING STONES
            10 WEST 33RD, 5TH FLOOR                                    ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1146     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,252.85
                                                                       Check all that apply.
            STEWART KASEN
            7101 DUBONNET DR                                           ¨ Contingent
            BOCA RATON, FL 33433                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/3/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 246 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 274 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1147     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $31,653.72
                                                                       Check all that apply.
            STHEALTH BENEFIT SOLUTIONS, LLC
            18940 N PIMA ROAD,                                         ¨ Contingent
            SUITE 210                                                  ¨ Unliquidated
            SCOTTSDALE, AZ 85255                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            3/1/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1148     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $721.88
                                                                       Check all that apply.
            STL BUSINESS & TECHNOLOGY SOLUTIONS, INC
            501 S TOWANDA BARNES ROAD                                  ¨ Contingent
            SUITE 1                                                    ¨ Unliquidated
            BLOOMINGTON, IL 61705                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1149     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,069.14
                                                                       Check all that apply.
            STONEY CREEK INN OF ST JOSEPH
            1201 NORTH WOODBINE RD                                     ¨ Contingent
            ST JOSEPH, MO 64506                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1150     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $52,707.60
                                                                       Check all that apply.
            STONY APPAREL CORPORATION
            1500 SOUTH EVERGREEN AVENUE                                ¨ Contingent
            LOS ANGLES, CA 90023                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1151     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,383.75
                                                                       Check all that apply.
            STRAIGHTLINE, INC.
            8725 N 52ND AVENUE 68152                                   ¨ Contingent
            OMAHA, NE 68152                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 247 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 275 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1152     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $37,571.50
                                                                       Check all that apply.
            STRAW STUDIOS LLC
            9A CHRIS COURT                                             ¨ Contingent
            DAYTON, NJ 08810                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1153     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $199,458.01
                                                                       Check all that apply.
            STYLECRAFT HOME COLLECTION INC
            PO BOX 6593                                                ¨ Contingent
            CAROL STREAM, IL 60197-6593                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1154     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $310,658.70
                                                                       Check all that apply.
            STYLEMARK
            ATTN: ACCOUNTS RECEIVABLE                                  ¨ Contingent
            500 GEORGE WASHINGTON HIGHWAY                              ¨ Unliquidated
            SMITHFIELD, RI 29171926                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1155     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $108.03
                                                                       Check all that apply.
            SUBURBAN ELECTRICAL
            BOX 78031                                                  ¨ Contingent
            MILWAUKEE, WI 53278-0031                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/23/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1156     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $680.00
                                                                       Check all that apply.
            SULLIVANS PORTABLE STORAGE
            925 MANDAN ST                                              ¨ Contingent
            BISMARCK, ND 58501                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 248 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 276 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1157     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $70,622.87
                                                                       Check all that apply.
            SUNCRAFT TECHNOLOGIES INC
            1301 FRONTENAC RD                                          ¨ Contingent
            NAPERVILLE, IL 60563                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1158     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $28,883.04
                                                                       Check all that apply.
            SUNFLOWER FOOD COMPANY, INC
            14612 W 106TH STREET                                       ¨ Contingent
            LENEXA, KS 66215                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1159     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $500.00
                                                                       Check all that apply.
            SUPPLY CHAIN SERVICES
            7800 3RD STREET NORTH                                      ¨ Contingent
            SUITE920                                                   ¨ Unliquidated
            OAKDALE, MN 55128                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            1/17/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1160     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $267,380.75
                                                                       Check all that apply.
            SUPREME INTERNATIONAL
            PO BOX 277017                                              ¨ Contingent
            ATLANTA, GA 30384-7017                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1161     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $58,050.44
                                                                       Check all that apply.
            SUSO 3 SOUTHGATE LP
            SLATE US OPPORTUNITY(N0 3)HOLDING                          ¨ Contingent
            PO BOX 74185                                               ¨ Unliquidated
            CLEVELAND, OH 44194-418                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 249 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 277 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1162     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,439.86
                                                                       Check all that apply.
            SVEC PROMOTIONS
            15404 WEST CENTER ROAD                                     ¨ Contingent
            OMAHA, NE 68144                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/27/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1163     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $58,897.80
                                                                       Check all that apply.
            SWAT-FAME INC
            16425 GALE AVENUE                                          ¨ Contingent
            CITY OF INDUSTRY,, CA 91745                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1164     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,430.88
                                                                       Check all that apply.
            SWEETWORKS
            PO BOX 644835                                              ¨ Contingent
            PITTSBURGH, PA 15264-4835                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1165     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,450.80
                                                                       Check all that apply.
            SWISSCO
            38 E 32 ST, 12TH FLR                                       ¨ Contingent
            NEW YORK, NY 10016                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1166     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,137.00
                                                                       Check all that apply.
            SYCAMORE SERVICES INC
            1001 SYCAMORE LN                                           ¨ Contingent
            PO BOX 369                                                 ¨ Unliquidated
            DANVILLE, IN 46122                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 250 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 278 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1167     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $25,556.00
                                                                       Check all that apply.
            TAA APPAREL, INC
            48 W 37 ST 5TH FLOOR                                       ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1168     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,884.10
                                                                       Check all that apply.
            TABLEAU SOFTWARE INC
            1621 N 34TH ST                                             ¨ Contingent
            SEATTLE, WA 98103                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/13/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1169     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,000.00
                                                                       Check all that apply.
            TAGGA MEDIA INC.
            324 - 611 ALEXANDER ST                                     ¨ Contingent
            VANCOUVER, BC V6A 1E1                                      ¨ Unliquidated
            CA                                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1170     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $88,418.29
                                                                       Check all that apply.
            TALX UCEXPRESS
            4076 PAYSPHERE CIRCLE                                      ¨ Contingent
            CHICAGO, IL 60674-4076                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1171     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $48,216.11
                                                                       Check all that apply.
            TAMARACK VILLAGE SHOPPING CTR
            C/O DORAN COMPANIES                                        ¨ Contingent
            7803 GLENROY ROAD, SUITE 200                               ¨ Unliquidated
            BLOOMINGTON, MN 55439                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 251 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 279 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1172     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $100.00
                                                                       Check all that apply.
            TARA DEAL ROCHFORD
            1280 LAFAYETTE ST                                          ¨ Contingent
            APT #303                                                   ¨ Unliquidated
            DENVER, CO 80218                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            3/14/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1173     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,684.16
                                                                       Check all that apply.
            TASTE BEAUTY
            PO BOX 850                                                 ¨ Contingent
            EDISON, NJ 08818                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1174     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,144.52
                                                                       Check all that apply.
            TASTE OF NATURE
            2828 DONALD DOUGLAS LOOP NORTH                             ¨ Contingent
            SUITE A                                                    ¨ Unliquidated
            SANTA MONICA, CA 90405                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1175     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $400.00
                                                                       Check all that apply.
            TATE CONSTRUCTION LLC
            6117 N SULLIVAN                                            ¨ Contingent
            WICHITA, KS 67204                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1176     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,500.00
                                                                       Check all that apply.
            TAXI BRANDING
            3554 Girard Ave                                            ¨ Contingent
            Minneapolis, MN 55408                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/20/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 252 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 280 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1177     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $108.43
                                                                       Check all that apply.
            TDS
            PO BOX 94510                                               ¨ Contingent
            PALATINE, IL 60094-4510                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/1/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1178     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $39,250.80
                                                                       Check all that apply.
            TEAM BEANS LLC
            2301 COTTONTAIL LANE                                       ¨ Contingent
            JULIE JONES                                                ¨ Unliquidated
            SOMERSET, NJ 08873                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1179     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $218.91
                                                                       Check all that apply.
            TECH ELECTRONICS INC
            PO Box 790379                                              ¨ Contingent
            St. Loius, MO 63179                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/31/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1180     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $50,742.48
                                                                       Check all that apply.
            TEMPT
            700 BLACKHAWK DRIVE                                        ¨ Contingent
            PO BOX 9                                                   ¨ Unliquidated
            BURLINGTON, WI 53105                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1181     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $186.25
                                                                       Check all that apply.
            TENHOUTEN RINGSTROM, PLLC
            PO BOX 632                                                 ¨ Contingent
            CADILLAC, MI 49601                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 253 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 281 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1182     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $325.84
                                                                       Check all that apply.
            TENNESSEE CHILD SUPPORT
            RECEIPTING UNIT                                            ¨ Contingent
            PO BOX 305200                                              ¨ Unliquidated
            NASHVILLE, TN 37229                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            3/9/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1183     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $259.04
                                                                       Check all that apply.
            TESTRITE VISUAL PRODUCTS INC
            216 S NEWMAN ST                                            ¨ Contingent
            HACKENSACK, NJ 07601                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/25/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1184     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,333.52
                                                                       Check all that apply.
            TGS ACQUISITION, LLC DBA BASIC FUN
            DBA BASIC FUN                                              ¨ Contingent
            301 YAMATO ROAD, SUITE 2112                                ¨ Unliquidated
            BOCA RATON, FL 33431                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1185     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,345.45
                                                                       Check all that apply.
            THANASI FOODS LLC
            PO BOX 105328                                              ¨ Contingent
            ATLANTA, GA 30348-532                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1186     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,475.46
                                                                       Check all that apply.
            THAT'S HOW WE ROLL LLC
            100 PASSAIC AVE, SUITE 155                                 ¨ Contingent
            FAIRFIELD, NJ 07004                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 254 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 282 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1187     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $119.30
                                                                       Check all that apply.
            THE CBE GROUP
            PAYMENT PROCESSING CENTER                                  ¨ Contingent
            PO BOX 2337                                                ¨ Unliquidated
            WATERLOO, IA 50704-2337                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            12/10/2013
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1188     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $53,669.69
                                                                       Check all that apply.
            THE DISTRICT, L.C.
            101 SOUTH 200 EAST, SUITE 200                              ¨ Contingent
            SALT LAKE CITY, UT 84111-3104                              ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1189     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $54,352.50
                                                                       Check all that apply.
            THF CHESTERFIELD THREE DEVELOPMENT LLC
            C/O THF REALTY INC                                         ¨ Contingent
            211 N. STADIUM BLVD, SUITE 201                             ¨ Unliquidated
            COLUMBIA, MO 65203                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1190     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $109,641.37
                                                                       Check all that apply.
            THORNTON TOWNE CENTER 05 A, LLC
            C/O ACF PROPERTY MGMT, INC.                                ¨ Contingent
            12411 VENTURA BLVD                                         ¨ Unliquidated
            STUDIO CITY, CA 91604                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1191     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $556,241.60
                                                                       Check all that apply.
            THREAD COLLECTIVE INC
            LOCKBOX # 1642                                             ¨ Contingent
            PO BOX 8500-781642                                         ¨ Unliquidated
            PHILADELPHIA, PA 19178-1642                                ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 255 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 283 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1192     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $229,653.37
                                                                       Check all that apply.
            THRO
            DEPT 730064                                                ¨ Contingent
            PO BOX 660919                                              ¨ Unliquidated
            DALLAS, TX 75266-091                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1193     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $46,993.00
                                                                       Check all that apply.
            TIERPOINT MIDWEST LLC
            PO BOX 82670                                               ¨ Contingent
            LINCOLN, NE 68501-2670                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/1/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1194     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $75.00
                                                                       Check all that apply.
            TIFFANY HOBSON
            PO BOX 104                                                 ¨ Contingent
            SOUTHBEND, NE 68058                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/13/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1195     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $54,584.85
                                                                       Check all that apply.
            TIMES SQUARE LLP
            PO BOX 10541                                               ¨ Contingent
            FARGO, ND 58106-054                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1196     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,495.00
                                                                       Check all that apply.
            TIMING INC, THE
            2809 S SANTA FE AVE                                        ¨ Contingent
            VERNON, CA 90058                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 256 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 284 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1197     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $21,400.00
                                                                       Check all that apply.
            TITANIUM MARKETING INC
            MURRAY HILL STATION                                        ¨ Contingent
            PO BOX 1851                                                ¨ Unliquidated
            NEW YORK, NY 10156                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1198     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $56,915.85
                                                                       Check all that apply.
            TKG LINCOLN CROSSING, LLC
            C/O TKG MANAGEMENT                                         ¨ Contingent
            211 N. STADIUM BOULEVARD ST 201                            ¨ Unliquidated
            COLUMBIA, MO 65203                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1199     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $31,746.00
                                                                       Check all that apply.
            TKO-EVOLUTION APPAREL INC
            PO BOX 864737                                              ¨ Contingent
            ORLANDO, FL 32886-4737                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1200     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $60,483.22
                                                                       Check all that apply.
            TLC LIGHTING INC
            PO BOX 7004                                                ¨ Contingent
            MAYFIELD, KY 42066                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1201     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $115.29
                                                                       Check all that apply.
            TLC SIGN
            558 EISENHOWER DR                                          ¨ Contingent
            KIMBERLY, WI 54136                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            10/4/2016                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 257 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 285 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1202     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $141.69
                                                                       Check all that apply.
            TOBY BREWER
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            9/28/2014                                                  ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1203     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,160.00
                                                                       Check all that apply.
            TODAYS APPAREL / ELITE JEANS
            1407 BROADWAY                                              ¨ Contingent
            SUITE 3105                                                 ¨ Unliquidated
            NEW YORK, NY 10018                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1204     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $413.50
                                                                       Check all that apply.
            TODD'S TRAILER SALES & RENTAL LLC
            BOX 180                                                    ¨ Contingent
            EAST GRAND FORKS, MN 56721                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/19/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1205     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $53,156.88
                                                                       Check all that apply.
            TOMLIN DEVELOPMENT CORPORATION
            9986 MANCHESTER RD                                         ¨ Contingent
            ST LOUIS, MO 63122                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1206     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,608.00
                                                                       Check all that apply.
            TOO COOL
            530 N MICHIGAN AVE                                         ¨ Contingent
            KENILWORTH, NJ 07033                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 258 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 286 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1207     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,985.48
                                                                       Check all that apply.
            TOOTSIE ROLL
            P.O. BOX 99435                                             ¨ Contingent
            FILE # 99435                                               ¨ Unliquidated
            CHICAGO, IL 60693-9435                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1208     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,086.22
                                                                       Check all that apply.
            TOP CHOICE INT'L TRADING CORP
            1950 EAST 220TH STREET                                     ¨ Contingent
            CARSON, CA 90810                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1209     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,968.00
                                                                       Check all that apply.
            TOPSVILLE INC
            %JACLYN, INC                                               ¨ Contingent
            197 W SPRING VALLEY AVE                                    ¨ Unliquidated
            MAYWOOD, NJ 07607                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            2/13/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1210     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,130.00
                                                                       Check all that apply.
            TOTES ISOTONER CORPORATION
            P O BOX 633381                                             ¨ Contingent
            CINCINNATI, OH 45263-3381                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1211     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $148,482.19
                                                                       Check all that apply.
            TOUCH BLUE
            2451 SO ALAMEDA ST                                         ¨ Contingent
            LOS ANGELES, CA 90058                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 259 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 287 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1212     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,289.56
                                                                       Check all that apply.
            TOWNLEY ,INC
            389 FIFTH AVE SUITE 1100                                   ¨ Contingent
            NEW YORK, NY 10016                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1213     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $179,346.87
                                                                       Check all that apply.
            TRADEGLOBAL
            5389 E PROVIDENT DRIVE                                     ¨ Contingent
            CINCINNATI, OH 45246                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1214     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $25,718.96
                                                                       Check all that apply.
            TRADEWINDS IMPORTS
            180 SAUGATUCK AVE                                          ¨ Contingent
            WESTPORT, CT 06880                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1215     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $480.83
                                                                       Check all that apply.
            TRAILER RENTAL COMPANY
            P.O. BOX 27595                                             ¨ Contingent
            SALT LAKE CITY, UT 84127-0595                              ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1216     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,306.50
                                                                       Check all that apply.
            TRAMP, INC
            1407 BROADWAY                                              ¨ Contingent
            SUITE #1404                                                ¨ Unliquidated
            NEW YORK, NY 10018                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 260 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 288 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1217     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,850.00
                                                                       Check all that apply.
            TRANS MOTION LLC
            600 EAST 6OTH ST                                           ¨ Contingent
            SIOUX FALLS, SD 57104                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1218     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $213,610.55
                                                                       Check all that apply.
            TRANSPAC IMPORTS
            1050 AVIATOR DR                                            ¨ Contingent
            VACAVILLE, CA 95688                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1219     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $117.40
                                                                       Check all that apply.
            TRANSWORLD SYSTEMS INC
            PO BOX 15109                                               ¨ Contingent
            WILMINGTON, DE 19850-5109                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1220     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,583.00
                                                                       Check all that apply.
            TRAU & LOEVNER
            838 BRADDOCK AVENUE                                        ¨ Contingent
            BRADDOCK, PA 15104                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1221     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,672.25
                                                                       Check all that apply.
            TRAVEL & TRANSPORT
            2120 S 72ND ST., STE. 450                                  ¨ Contingent
            ATTN: ACCOUNTS RECEIVABLE                                  ¨ Unliquidated
            OMAHA, NE 68124                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            2/25/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 261 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 289 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1222     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $48,730.00
                                                                       Check all that apply.
            TRAVELERS CLUB
            5911 FRESCA DRIVE                                          ¨ Contingent
            LA MIRADA, CA 90623                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1223     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $62,513.75
                                                                       Check all that apply.
            TREBBIANNO, LLC
            19 WEST 34TH STREET                                        ¨ Contingent
            7TH FLOOR                                                  ¨ Unliquidated
            NEW YORK, NY 10001                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1224     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,118.00
                                                                       Check all that apply.
            TREND BEAUTY CORPORATION
            1100 SW 10TH STREET, SUITE E                               ¨ Contingent
            DELRAY BEACH, FL 33444                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1225     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $365,379.00
                                                                       Check all that apply.
            TREND TEXTILE, INC
            1410 BROADWAY #1203                                        ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1226     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,697.66
                                                                       Check all that apply.
            TRENDSET ORIGINALS
            1407 BROADWAY 5TH FLOOR                                    ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 262 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 290 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1227     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,575.00
                                                                       Check all that apply.
            TRESSLER LLP
            233 SOUTH WACKER DRIVE                                     ¨ Contingent
            22ND FLOOR                                                 ¨ Unliquidated
            CHICAGO, IL 60606                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            2/15/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1228     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $191,637.60
                                                                       Check all that apply.
            TRI-COASTAL DESIGN
            PO BOX 2348                                                ¨ Contingent
            GRAND CENTRAL STATION                                      ¨ Unliquidated
            NEW YORK, NY 10164-0442                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1229     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $21,768.00
                                                                       Check all that apply.
            TRILLIUM
            PO BOX 671854                                              ¨ Contingent
            DETROIT, MI 48267-185                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1230     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,066.34
                                                                       Check all that apply.
            TRIMFOOT CO LLC
            PO BOX 790372                                              ¨ Contingent
            ST LOUIS, MO 63179-037                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1231     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,710.00
                                                                       Check all that apply.
            TRIPLE ACCESSORIES INC
            659 SOUTH BROADWAY STREET FL 7                             ¨ Contingent
            LOS ANGELES, CA 90014                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 263 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 291 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1232     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $330.63
                                                                       Check all that apply.
            TSQUARE SUPPLY
            422 E 1ST STREET                                           ¨ Contingent
            FREMONT, NE 68025                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/12/2016                                                 EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1233     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,300.00
                                                                       Check all that apply.
            TURBIE TWIST LLC
            140 KRIESS ROAD                                            ¨ Contingent
            BUTLER, PA 16001                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1234     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $59,225.90
                                                                       Check all that apply.
            TVM CENTERCAL, LLC
            P.O. BOX 31001-1905                                        ¨ Contingent
            PASADENA, CA 91110-1905                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1235     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $32,896.80
                                                                       Check all that apply.
            TWINS ENTERPRISE INC
            15 SOUTHWEST PARK                                          ¨ Contingent
            WESTWOOD, MA 02090                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/10/2016                                                 MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1236     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $14,175.00
                                                                       Check all that apply.
            TWIST INTIMATE GROUP, LLC
            35 WEST 35TH STREET                                        ¨ Contingent
            SUITE # 903                                                ¨ Unliquidated
            NEW YORK, NY 10001                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 264 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 292 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1237     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $336.38
                                                                       Check all that apply.
            TX CHILD SUPPORT SDU
            PO BOX 659791                                              ¨ Contingent
            SAN ANTONIO, TX 78265-9791                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/9/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1238     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $61,956.00
                                                                       Check all that apply.
            TYLER BROADWAY CENTENNIAL LP
            C/O CONNECTED MANAGEMENT SVCS LLC                          ¨ Contingent
            PO BOX 674386                                              ¨ Unliquidated
            DALLAS, TX 75267-4386                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1239     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $28,256.25
                                                                       Check all that apply.
            U.S. OFF PRICE
            1509 S MAPLE AVE                                           ¨ Contingent
            LOS ANGELES, CA 90015                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/23/2017                                                  MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1240     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $150,708.00
                                                                       Check all that apply.
            ULC APPAREL/PUMA KIDS
            48 WEST 38TH STREET 5TH FLOOR                              ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1241     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,864.79
                                                                       Check all that apply.
            ULINE
            ULINE SHIPPING SUPPLIES                                    ¨ Contingent
            PO BOX 88741                                               ¨ Unliquidated
            CHICAGO, IL 60680-1741                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 265 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 293 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1242     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $392,713.13
                                                                       Check all that apply.
            UMA ENTERPRISES INC
            350 WEST APRA ST                                           ¨ Contingent
            COMPTON, CA 90220                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1243     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              UNKNOWN
                                                                       Check all that apply.
            UNICOLORS
            C/O SUMEER KAKAR, ESQ.                                     þ Contingent
            KAKAR, P.C.                                                þ Unliquidated
            525 SEVENTH AVENUE, SUITE 1810                             þ Disputed
            NEW YORK, NY 10018                                         Basis for the claim:
            Date or dates debt was incurred                            LITIGATION
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.1244     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $91,282.00
                                                                       Check all that apply.
            UNION BAY SPORTSWEAR/SEATTLE PACIFIC IND
            PO BOX 58710                                               ¨ Contingent
            SEATTLE, WA 98138                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1245     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,002.06
                                                                       Check all that apply.
            UNIPLAST INDUSTRIES, INC
            PO BOX 2367                                                ¨ Contingent
            SOUTH HACKENSACK, NJ 07606                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1246     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $33,604.10
                                                                       Check all that apply.
            UNISON GIFTS INC
            13915 LIVE OAK AVE                                         ¨ Contingent
            IRWINDALE, CA 91706                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 266 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 294 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1247     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $27,449.74
                                                                       Check all that apply.
            UNITED HEALTHCARE
            22561 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1248     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $292,082.10
                                                                       Check all that apply.
            UNITED LEGWEAR
            48 W 38TH ST - 3RD FLOOR                                   ¨ Contingent
            NEW YORK, NY 10001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1249     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $19,339.94
                                                                       Check all that apply.
            UNITED NATIONAL CLOSEOUT STORES INC
            C/O LSQ FUNDING GROUP LC                                   ¨ Contingent
            PO BOX 404322                                              ¨ Unliquidated
            ATLANTA, GA 30348-4322                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1250     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,513.33
                                                                       Check all that apply.
            UNITED PARCEL SERVICE
            LOCKBOX 577                                                ¨ Contingent
            CAROL STREAM, IL 60132-0577                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE & FREIGHT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1251     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $13,967.21
                                                                       Check all that apply.
            UNITED PET GROUP
            32854 COLLECTION CENTER DR                                 ¨ Contingent
            CHICAGO, IL 60693-0328                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 267 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 295 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1252     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $571.13
                                                                       Check all that apply.
            UNITED RENTALS NORTH AMERICA INC
            PO BOX 840514                                              ¨ Contingent
            DALLAS, TX 75284-0514                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/31/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1253     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $22,071.25
                                                                       Check all that apply.
            UNITED STATES POST OFFICE
            MILLARD BRANCH                                             ¨ Contingent
            4433 S. 133RD ST                                           ¨ Unliquidated
            OMAHA,, NE 68137                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1254     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $38.86
                                                                       Check all that apply.
            UNITED STATES TREASURY
            ACS SUPPORT                                                ¨ Contingent
            PO BOX 24017                                               ¨ Unliquidated
            FRESNO, CA 93779-4017                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            3/9/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1255     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $20,090.06
                                                                       Check all that apply.
            UNIVERSITY GAMES
            2030 HARRISON ST                                           ¨ Contingent
            SAN FRANCISCO, CA 94110                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1256     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $248.59
                                                                       Check all that apply.
            UPBEAT, INC.
            P.O. BOX 790379                                            ¨ Contingent
            ST LOUIS, MO 63179-0379                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 268 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 296 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1257     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $42,751.30
                                                                       Check all that apply.
            UPD INC
            4507 SOUTH MAYWOOD AVE                                     ¨ Contingent
            VERNON, CA 90058                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1258     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $95.00
                                                                       Check all that apply.
            UPS FREIGHT
            28013 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673-1280                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            8/19/2016                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1259     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $171,396.85
                                                                       Check all that apply.
            URBAN TRENDS COLLECTION
            2652 E 45TH ST                                             ¨ Contingent
            VERNON, CA 90058                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1260     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $22,690.16
                                                                       Check all that apply.
            US MEDIA PARTNERS, LLC
            15 PARK CIRCLE, SUITE 205                                  ¨ Contingent
            CENTERPORT, NY 11721                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1261     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $955.90
                                                                       Check all that apply.
            USA UNDERWEAR LLC
            1411 BROADWAY, 2ND FLOOR                                   ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/1/2017                                                   MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 269 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 297 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1262     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $10,858.00
                                                                       Check all that apply.
            VALUE SOURCE INTERNATIONAL
            75 NORTH STREET, SUITE 330                                 ¨ Contingent
            PITTSFIELD, MA 01201                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1263     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $169,062.00
                                                                       Check all that apply.
            VANDALE INDUSTRIES
            180 MADISON AVE                                            ¨ Contingent
            NEW YORK, NY 10016                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1264     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $293.80
                                                                       Check all that apply.
            VANS FIRE & SAFETY, INC
            787 MIKE MCCARTHY WAY                                      ¨ Contingent
            PO BOX 12055                                               ¨ Unliquidated
            GREEN BAY, WI 54307-2055                                   ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1265     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $50,644.45
                                                                       Check all that apply.
            VANTEC HITACHI TRANSPORT SYSTEM (USA) INC
            21061 S WESTERN AVE., SUITE 300                            ¨ Contingent
            TORRANCE, CA 90501                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    FREIGHT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1266     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,908.42
                                                                       Check all that apply.
            VERDES TOYS CORP
            17019 EVERGREEN PL                                         ¨ Contingent
            CITY OF INDUSTRY, CA 91745                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 270 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 298 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1267     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $168.00
                                                                       Check all that apply.
            VERIFONE INC
            LOCKBOX #774060                                            ¨ Contingent
            4060 SOLUTIONS CENTER                                      ¨ Unliquidated
            CHICAGO, IL 60677                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            1/31/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1268     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $43,970.35
                                                                       Check all that apply.
            VERITIME INC
            159 DON HILLOCK DR UNIT 1                                  ¨ Contingent
            AURORA, ON L4G 0G9                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1269     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $470.00
                                                                       Check all that apply.
            VERTEX INC
            25528 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673-1255                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1270     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $43,786.80
                                                                       Check all that apply.
            VESI INCORPORATED
            16 TECH VIEW PLACE                                         ¨ Contingent
            CINCINNATI, OH 45215                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            11/30/2016                                                 MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1271     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $51,989.68
                                                                       Check all that apply.
            VESTAR BOWLES CROSSING LLC
            PO BOX 733369                                              ¨ Contingent
            DALLAS, TX 75373-3369                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 271 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 299 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1272     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $88,418.00
                                                                       Check all that apply.
            VF KNITWEAR - NUTMEG MILLS DIV
            P O BOX 641993                                             ¨ Contingent
            PITTSBURGH, PA 15264-1993                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1273     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $338.19
                                                                       Check all that apply.
            VIAVID BROADCASTING CORPORATION
            118-998 HARBOURSIDE DRIVE                                  ¨ Contingent
            NORTH VANCOUVER, BC V7P 3T2                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/11/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1274     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,486.13
                                                                       Check all that apply.
            VICTORIA CLASSICS
            PO BOX 347123                                              ¨ Contingent
            PITTSBURG, PA 15251                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1275     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,154.56
                                                                       Check all that apply.
            VICTORY INTERNATIONAL
            75 NEWFIELD AVENUE                                         ¨ Contingent
            EDISON, NJ 08837                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1276     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,016.58
                                                                       Check all that apply.
            VILLA LIGHTING SUPPLY
            2929 CHOUTEAU AVE                                          ¨ Contingent
            SAINT LOUIS, MO 63103-2903                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 272 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 300 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1277     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,710.87
                                                                       Check all that apply.
            VIP INTERNATIONAL
            2590 MERCANTILE DR                                         ¨ Contingent
            SUITE C                                                    ¨ Unliquidated
            RANCHO CORDOVA, CA 95742                                   ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1278     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $114,168.60
                                                                       Check all that apply.
            VIRGINIA GIFT BRANDS
            PO BOX 934101                                              ¨ Contingent
            ATLANTA, GA 31193-4101                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1279     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $89,623.00
                                                                       Check all that apply.
            VITECH BUSINESS GROUP
            4164 MERIDIAN ST                                           ¨ Contingent
            SUITE 200                                                  ¨ Unliquidated
            BELLINGHAM, WA 98229                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1280     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $127,626.10
                                                                       Check all that apply.
            VOLCOM INC.
            DEPT. LA 23134                                             ¨ Contingent
            PASADENA, CA 91185-3134                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1281     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $248,891.97
                                                                       Check all that apply.
            VONAGE BUSINESS
            DEPT. #3151 P.O. BOX 123151                                ¨ Contingent
            DALLAS, TX 75312-3151                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 273 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 301 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1282     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $27,790.72
                                                                       Check all that apply.
            VOSS ELECTRIC CO.
            PO BOX 22159                                               ¨ Contingent
            LINCOLN, NE 68542-2159                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1283     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,290.62
                                                                       Check all that apply.
            W/M DISPLAY GROUP
            DEPARTMENT 20-7013                                         ¨ Contingent
            PO BOX 5997                                                ¨ Unliquidated
            CAROL STREAM, IL 60197-5997                                ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            2/24/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1284     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $158,140.81
                                                                       Check all that apply.
            WAITT AKSARBEN 8, LLC
            C/O NODDLE COMPANIES                                       ¨ Contingent
            2285 S. 67TH STREET, SUITE 250                             ¨ Unliquidated
            OMAHA, NE 68106                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1285     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,379.00
                                                                       Check all that apply.
            WALKERS UNIFORM RENTAL
            724 NORTH 16TH STREET                                      ¨ Contingent
            OMAHA, NE 68102                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1286     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $63,506.38
                                                                       Check all that apply.
            WAL-MART STORES, INC.
            % BANK OF AMERICA                                          ¨ Contingent
            PO BOX 500620                                              ¨ Unliquidated
            ST LOUIS, MO 63150                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 274 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 302 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1287     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,421.34
                                                                       Check all that apply.
            WAREHOUSE OPTIONS
            7765 VENTURE STREET                                        ¨ Contingent
            COLORADO SPRINGS, CO 80951-9721                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1288     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,855.25
                                                                       Check all that apply.
            WARNACO
            P.O. BOX 890182                                            ¨ Contingent
            CHARLOTTE, NC 28289-0298                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1289     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $481,534.97
                                                                       Check all that apply.
            WASHINGTON INVENTORY SERVICE
            P O BOX 200081                                             ¨ Contingent
            DALLAS, TX 75320-0081                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1290     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,660.53
                                                                       Check all that apply.
            WASTE MANAGEMENT OF OMAHA
            PO Box 6001054                                             ¨ Contingent
            Louisville, KY 40290-1054                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/30/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1291     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $24,792.00
                                                                       Check all that apply.
            WEEPLAY KIDS LLC
            112 WEST 34 TH ST, 18TH FLOOR                              ¨ Contingent
            NEW YORK, NY 10120                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 275 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 303 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1292     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $491.15
                                                                       Check all that apply.
            WELLS FARGO BANK
            SARPY COUNTY COURT                                         ¨ Contingent
            1210 GOLDEN GATE DR, STE 3141                              ¨ Unliquidated
            PAPILLION, NE 68046                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1293     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,147.74
                                                                       Check all that apply.
            WELLSKY
            530 7TH AVE                                                ¨ Contingent
            SUITE #708                                                 ¨ Unliquidated
            NEW YORK, NY 10018                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1294     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $372,369.52
                                                                       Check all that apply.
            WERNER ENTERPRISES
            39365 TREASURY CTR                                         ¨ Contingent
            CHICAGO, IL 60694-9300                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    FREIGHT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1295     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $14,708.03
                                                                       Check all that apply.
            WERNER LOGISTICS
            39357 TREASURY CENTER                                      ¨ Contingent
            CHICAGO, IL 60694-9300                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/1/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1296     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $103,672.90
                                                                       Check all that apply.
            WESTERN GLOVE WORKS
            C/O TX9210U                                                ¨ Contingent
            PO BOX 66900                                               ¨ Unliquidated
            CHICAGO, IL 60666-0900                                     ¨ Disputed
            CA                                                         Basis for the claim:
            Date or dates debt was incurred                            MERCHANDISE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 276 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 304 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1297     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $82.32
                                                                       Check all that apply.
            WESTLAKES SUPPLY
            PO BOX 219370                                              ¨ Contingent
            KANSAS CITY, MO 64121-9370                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/6/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1298     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $24,450.50
                                                                       Check all that apply.
            WESTPORT CORPORATION
            331 CHANGEBRIDGE ROAD                                      ¨ Contingent
            P.O. BOX 2002                                              ¨ Unliquidated
            PINE BROOK,, NJ 07058                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1299     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $37,819.67
                                                                       Check all that apply.
            WESTSIDE ACCESSORIES, INC.
            1162 E EDNA PLACE                                          ¨ Contingent
            COVINA, CA 91724                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1300     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,950.00
                                                                       Check all that apply.
            WHISPERING SMITH
            1431 BROADWAY - 2ND FLOOR                                  ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1301     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              UNKNOWN
                                                                       Check all that apply.
            WHITNEY HUMPHREY
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    þ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 277 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 305 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1302     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $45.00
                                                                       Check all that apply.
            WICHITA ALARM PROGRAM
            PO BOX 1162                                                ¨ Contingent
            WICHITA, KS 67201                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/4/2017                                                   EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1303     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $181,889.45
                                                                       Check all that apply.
            WICKED FASHIONS INC
            222 BRIDGE PLAZA SOUTH                                     ¨ Contingent
            FORT LEE, NJ 07024                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1304     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,781.66
                                                                       Check all that apply.
            WIESNER PRODUCTS/SOLED OUT SOCKS
            1333 BROADWAY 6TH FLOOR                                    ¨ Contingent
            NEW YORK, NY 10018                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1305     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $16,180.56
                                                                       Check all that apply.
            WILD EYE DESIGNS
            1500 MILITARY RD, SUITE 100                                ¨ Contingent
            KENMORE,, NY 14217                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1306     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $13,074.83
                                                                       Check all that apply.
            WILHELMINA INTERNATIONAL INC
            PO BOX 650002, DEPT 8107                                   ¨ Contingent
            DALLAS, TX 75265-810                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 278 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 306 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1307     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $134,893.47
                                                                       Check all that apply.
            WILLIAM CARTER CO.
            PO BOX 10534                                               ¨ Contingent
            PALATINE, IL 60055-0534                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1308     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $51,073.80
                                                                       Check all that apply.
            WINCRAFT
            PO BOX 708                                                 ¨ Contingent
            WINONA, MN 55987                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/12/2016                                                 MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1309     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,761.00
                                                                       Check all that apply.
            WINGS MFG CORP
            (COTON EXPRESS CORPORATION)                                ¨ Contingent
            15 WILKINSON AVENUE                                        ¨ Unliquidated
            JERSEY CITY, NJ 07305                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1310     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $59,100.04
                                                                       Check all that apply.
            WOLF CREEK CENTER, LLC
            818 TARA PLAZA                                             ¨ Contingent
            PAPILLION, NE 68046                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1311     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $55.00
                                                                       Check all that apply.
            WORKFIT OCCUPATIONAL HEALTH
            140 SOUTH 77 STREET                                        ¨ Contingent
            OMAHA, NE 68114                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 279 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 307 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1312     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,656.02
                                                                       Check all that apply.
            WSI-WORKFORCE SAFETY & INS
            1600 EAST CENTURY AVE                                      ¨ Contingent
            SUITE 1                                                    ¨ Unliquidated
            BISMARCK, ND 58506-5585                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       EXPENSE
            3/8/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1313     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $150.00
                                                                       Check all that apply.
            XTRA LEASE
            PO BOX 99262                                               ¨ Contingent
            CHICAGO, IL 60693-9262                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            1/31/2017                                                  EXPENSE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1314     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $21,686.00
                                                                       Check all that apply.
            XTREME COUTURE
            1799 APOLLO COURT                                          ¨ Contingent
            SEAL BEACH, CA 90740                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1315     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,730.00
                                                                       Check all that apply.
            XTREME TIME
            20 WEST 33RD STREET                                        ¨ Contingent
            6TH FLOOR                                                  ¨ Unliquidated
            NEW YORK, NY 10001                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1316     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $108,048.00
                                                                       Check all that apply.
            YANKEE CANDLE CO INC
            PO BOX 416442                                              ¨ Contingent
            BOSTON, MA 22416442                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 280 of 282
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                         Case number (if known)  19:39:14
                                                                                                17-80305               Desc Main
            (Name)                                    Document     Page 308 of 344
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.1317     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $447,742.80
                                                                       Check all that apply.
            YMI JEANSWEAR
            1155 SO BOYLE AVE                                          ¨ Contingent
            LOS ANGELES, CA 90023                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1318     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,080.00
                                                                       Check all that apply.
            YOU AND ME LEGWEAR
            10 W 33 ST, SUITE 500                                      ¨ Contingent
            NEW YORK, NY 10001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1319     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $68,568.60
                                                                       Check all that apply.
            YOUNGS
            PO BOX 145                                                 ¨ Contingent
            DUNDEE, MI 48131                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1320     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $61,931.30
                                                                       Check all that apply.
            YOUNIQUE CLOTHING
            263 W 38 ST                                                ¨ Contingent
            8TH FLOOR                                                  ¨ Unliquidated
            NEW YORK, NY 10018                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       MERCHANDISE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.1321     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $24,888.18
                                                                       Check all that apply.
            YOUR HEART'S DELIGHT BY AUDREY'S
            55 MULL LN                                                 ¨ Contingent
            LEBANON, PA 17046                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    MERCHANDISE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 281 of 282
 Debtor       Case 17-80305-TLS
              Gordmans, Inc.                    Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                           Case number (if known)  19:39:14
                                                                                                  17-80305                   Desc Main
              (Name)                                    Document     Page 309 of 344
  Part 2:     Additional Page

                                                                                                                                 Amount of claim

 3.1322       Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:                         $4,245.69
                                                                          Check all that apply.
              YOYO LIP GLOSS INC
              24-38 47TH ST                                               ¨ Contingent
              ASTORIA, NY 11103                                           ¨ Unliquidated
                                                                          ¨ Disputed
              Date or dates debt was incurred
                                                                          Basis for the claim:
              VARIOUS                                                     MERCHANDISE
              Last 4 digits of account number:                            Is the claim subject to offset?
                                                                          þ No
                                                                          ¨ Yes

 3.1323       Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:                        $13,602.20
                                                                          Check all that apply.
              ZENANA
              1100 S SAN PEDRO ST M6-M13                                  ¨ Contingent
              LOS ANGELES, CA 90015                                       ¨ Unliquidated
                                                                          ¨ Disputed
              Date or dates debt was incurred
                                                                          Basis for the claim:
              VARIOUS                                                     MERCHANDISE
              Last 4 digits of account number:                            Is the claim subject to offset?
                                                                          þ No
                                                                          ¨ Yes

    Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


   5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                                      Total of claim amounts


   5a. Total claims from Part 1                                                                             5a.                           $0.00



   5b. Total claims from Part 2                                                                             5b.   +              $52,714,666.12



   5c. Total of Parts 1 and 2                                                                               5c.                  $52,714,666.12
       Lines 5a + 5b = 5c.




Official Form 206E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 282 of 282
  Fill in thisCase   17-80305-TLS
               information                    Doc
                           to identify the case:      6    Filed 03/27/17 Entered 03/27/17 19:39:14                                Desc Main
                                                          Document     Page 310 of 344
 Debtor        Gordmans, Inc.


 United States Bankruptcy Court for the: DISTRICT OF NEBRASKA


 Case number          17-80305
  (if known)
                                                                                                                                      ¨ Check if this is an
                                                                                                                                         amended filing

 Official Form 206G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1.    Does the debtor have any executory contracts or unexpired leases?
       ¨ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       þ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B).

 2.    List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired lease

 2.1            State what the contract    REAL ESTATE LEASE FOR STORE # 128            32 EAST LLC
                or lease is for and the    LOCATED AT EASTGATE SHOPPING                 7900 GLADES ROAD
                nature of the debtor’s     CENTER, CINCINNATI, OH                       STE 600
                interest                                                                BOCA RATON, FL 33434

                State the term remaining   CURRENT

                List the contract number
                of any government
                contract
 2.2            State what the contract    REAL ESTATE LEASE FOR STORE # 029            911 WALNUT
                or lease is for and the    LOCATED AT GORDMANS (STND ALNE),             C/O BLAKE SCOTT
                nature of the debtor’s     TOPEKA, KS                                   4370 N. OAK TRAFFICWAY
                interest                                                                SUITE 200
                                                                                        KANSAS CITY, MO 64116
                State the term remaining   CURRENT

                List the contract number
                of any government
                contract
 2.3            State what the contract    CONSULTING - LEASING OPTIMIZATION A&G REALTY PARTNERS
                or lease is for and the    STRATEGY CONSULTANTS AGREEMENT 445 BROADHOLLOW RD
                nature of the debtor’s                                       SUITE 410
                interest                                                     MELVILLE, NY 11747

                State the term remaining   CURRENT

                List the contract number
                of any government
                contract
 2.4            State what the contract    PAYROLL TAX SUPPORT AGREEMENT                ADP INC
                or lease is for and the                                                 PO BOX 842875
                nature of the debtor’s                                                  BOSTON, MA 02284
                interest
                State the term remaining   CURRENT

                List the contract number
                of any government
                contract
 2.5            State what the contract    IT - SERVICES - MOBILE PHONES                ADVANTIX SOLUTIONS GROUP
                or lease is for and the    AGREEMENT                                    1202 RICHARDSON DRIVE
                nature of the debtor’s                                                  SUITE 200
                interest                                                                RICHARDSON, TX 75080

                State the term remaining   CURRENT

                List the contract number
                of any government
                contract

Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 33
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                   Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                        Case number (if known)  19:39:14
                                                                                               17-80305             Desc Main
            (Name)                                   Document     Page 311 of 344
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.6        State what the contract    CONSULTING - FINANCIAL RELATED         ADVISORY FINANCIAL GROUP LLC
            or lease is for and the    CONSULTING AGREEMENT                   800 CORPORATE DR, SUITE 102
            nature of the debtor’s                                            FORT LAUDERDALE, FL 33334
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.7        State what the contract    REAL ESTATE LEASE FOR STORE # 106      AFCC LIMITED
            or lease is for and the    LOCATED AT MEADOWS SHOPPING            WOODBURY CORPORATION
            nature of the debtor’s     CENTER, AMERICAN FORK, UT              2733 E PARLEYS WAY
            interest                                                          SUITE 300
                                                                              SALT LAKE CITY, UT 84109-1662
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.8        State what the contract    IT - CONSULTING - CREDIT SWITCH        AJB SOFTWARE DESIGN INC
            or lease is for and the    SUPPORT AGREEMENT                      5255 SOLAR DRIVE
            nature of the debtor’s                                            MISSISSAUGA, ON L4W 5B8
            interest                                                          CANADA

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.9        State what the contract    REAL ESTATE LEASE FOR STORE # 122      ALBERTSON'S LLC
            or lease is for and the    LOCATED AT SOUTHSHORE CENTER,          LEGAL DEPARTMENT
            nature of the debtor’s     BOISE, ID                              P.O. BOX 20
            interest                                                          BOISE, ID 83726

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.10       State what the contract    CONSULTING - EXPENSE CONSULTING        ALIXPARTNERS LLP
            or lease is for and the    SERVICES AGREEMENT                     2000 TOWN CENTER, SUITE 2400
            nature of the debtor’s                                            SOUTHFIELD, MI 48075
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.11       State what the contract    CREDIT CARD PROVIDER - MERCHANT        AMERICAN EXPRESS
            or lease is for and the    CREDIT CARD SETTLEMENT                 PO BOX 360001
            nature of the debtor’s     AGREEMENT                              FT LAUDERDALE, FL 33336-0001
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.12       State what the contract    HR - VOLUNTARY EMPLOYEE PAID           AMERICAN HERITAGE LIFE INS
            or lease is for and the    BENEFIT PROVIDER AGREEMENT,            PO BOX 650514
            nature of the debtor’s     FACILITAED THROUGH BENEFITS            DALLAS, TX 75265
            interest                   ADMINISTRATOR KEELER &
                                       ASSOCIATES
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract

Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                Page 2 of 33
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                   Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                        Case number (if known)  19:39:14
                                                                                               17-80305             Desc Main
            (Name)                                   Document     Page 312 of 344
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.13       State what the contract    REAL ESTATE LEASE FOR STORE # 008      AMERICAN REALTY CAPITAL PROPERTIES
            or lease is for and the    LOCATED AT SOUTHWEST PLAZA,            2325 E. CAMELBACK RD.
            nature of the debtor’s     SPRINGFIELD, IL                        STE. 110
            interest                                                          PHOENIX, AZ 85016

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.14       State what the contract    REAL ESTATE LEASE FOR STORE # 076      AMERICAN REALTY CAPITAL PROPERTIES
            or lease is for and the    LOCATED AT LAFEYETTE PAVILIONS,        2325 E. CAMELBACK RD.
            nature of the debtor’s     LAFAYETTE, IN                          STE. 110
            interest                                                          PHOENIX, AZ 85106

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.15       State what the contract    4TH PARTY SERVICES - SURVEY            ANSWERS CORPORATION
            or lease is for and the    PROVIDER AGREEMENT                     DEPT CH 19245
            nature of the debtor’s                                            PALATINE, IL 60055
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.16       State what the contract    CONSTRUCTION AGENT ON NEW              AOI CORPORATION
            or lease is for and the    STORES AGREEMENT                       8801 SOUTH 137TH CIRCLE
            nature of the debtor’s                                            OMAHA, NE 68138-3455
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.17       State what the contract    IT - SYSTEMS - MARKDOWN         APPLIED INTELLIGENCE SOLUTIONS
            or lease is for and the    OPTIMIZATION SOFTWARE AGREEMENT WESTMOOR TECHNOLOGY PARK
            nature of the debtor’s                                     10955 WESTMOOR DR. SUITE 400
            interest                                                   WESTMINSTER, CO 80021

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.18       State what the contract    REAL ESTATE LEASE FOR STORE # 104      ARAPAHOE CROSSINGS, LP
            or lease is for and the    LOCATED AT ARAPAHOE CROSSING,          BRIXMOR PROPERTIES GROUP
            nature of the debtor’s     AURORA, CO                             450 LEXINGTON AVE
            interest                                                          13TH FLOOR
                                                                              NEW YORK, NY 10170
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.19       State what the contract    REAL ESTATE LEASE FOR STORE # 011      ARC CPOKCOK001 LLC OF CENTENNIAL PLZ SHOPPING
            or lease is for and the    LOCATED AT CENTENNIAL PLAZA,           CENTER
            nature of the debtor’s     OKLAHOMA CITY, OK                      C/O LINCOLN PROPERTY COMPANY
            interest                                                          6500 GREENVILLE AVENUE
                                                                              SUITE 770
            State the term remaining   CURRENT                                DALLAS, TX 75206
            List the contract number
            of any government
            contract


Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                Page 3 of 33
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                   Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                        Case number (if known)  19:39:14
                                                                                               17-80305             Desc Main
            (Name)                                   Document     Page 313 of 344
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.20       State what the contract    REAL ESTATE LEASE FOR STORE # 012      ARC QSOKCOK001, LLC
            or lease is for and the    LOCATED AT VILLAGE OF QUAIL            405 PARK AVENUE
            nature of the debtor’s     SPRINGS, OKLAHOMA CITY, OK             14TH FLOOR
            interest                                                          NEW YORK, NY 10022

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.21       State what the contract    REAL ESTATE LEASE FOR STORE # 124      ARNOLD CROSSROAD, LLC
            or lease is for and the    LOCATED AT ARNOLD CROSSROADS,          C/ JONES REALTY
            nature of the debtor’s     ARNOLD, MO                             PO BOX 528
            interest                                                          ST. ALBANO, MO 63073

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.22       State what the contract    REAL ESTATE LEASE FOR STORE # 116      ASH INVESTORS, LLC
            or lease is for and the    LOCATED AT ASH PARK SHOPPING           RICHARD OSTRADOVEC, MANAGER
            nature of the debtor’s     CENTER, ASHWAUBEN, WI                  1365 NORTH ROAD
            interest                                                          SUITE F
                                                                              GREEN BAY, WI 54313
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.23       State what the contract    HR - BACKGROUND CHECKS                 ASURINT
            or lease is for and the    AGREEMENT                              1501 EUCLID AVENUE
            nature of the debtor’s                                            SUITE 900
            interest                                                          CLEVELAND, OH 44115

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.24       State what the contract    TRAVEL - CAR RENTAL CONTRACT           AVIS RENT A CAR SYSTEM LLC
            or lease is for and the    AGREEMENT                              7876 COLLECTIONS CENTER DR
            nature of the debtor’s                                            CHICAGO, IL 60693
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.25       State what the contract    HR - LEGAL SUPPORT AGREEMENT           BAIRD HOLM LLP
            or lease is for and the                                           1700 FARNAM STREET
            nature of the debtor’s                                            SUITE 1500
            interest                                                          OMAHA,, NE 68102-2068

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.26       State what the contract    CONSULTING - OPPORTUNITY BUYS          BARBARA FIELDS BUYING OFFICE INC
            or lease is for and the    AGREEMENT                              110 EAST 9TH STREET, SUITE A 1289
            nature of the debtor’s                                            LOS ANGELES, CA 90079
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract


Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                Page 4 of 33
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                   Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                        Case number (if known)  19:39:14
                                                                                               17-80305             Desc Main
            (Name)                                   Document     Page 314 of 344
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.27       State what the contract    VENDING MACHINES AGREEMENT             BEST VENDORS
            or lease is for and the                                           4150 OLSON MEMORIAL HIGHWAY
            nature of the debtor’s                                            MINNEAPOLIS, MN 55422
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.28       State what the contract    REAL ESTATE LEASE FOR STORE # 048      BIG CREEKWOOD COMMONS
            or lease is for and the    LOCATED AT CREEKWOOD COMMONS,          1100 WALNUT
            nature of the debtor’s     KANSAS CITY. MO                        SUITE 2000
            interest                                                          KANSAS CITY, MO 64106

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.29       State what the contract    IT - SYSTEMS - TELEPHONE SERVICE       BIRCH COMMUNICATIONS
            or lease is for and the    (FIRE & ALARM) AGREEMENT               PO BOX 105066
            nature of the debtor’s                                            ATLANTA, GA 30348-5066
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.30       State what the contract    REAL ESTATE LEASE FOR STORE # 046      BLUE SPRINGS PARTNERS LP
            or lease is for and the    LOCATED AT ADAMS DAIRY LANDING,        RED DEVELOPMENT
            nature of the debtor’s     BLUE SPRINGS, MO                       ONE EAST WASHINGTON STREET
            interest                                                          SUITE 300
                                                                              PHOENIX, AZ 85004-2513
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.31       State what the contract    HR - 401K ADMINISTRATOR / RECORD       BMO RETIREMENT SERVICES
            or lease is for and the    KEEPER AGREEMENT                       GAM ACCOUNTING DEPARTMENT
            nature of the debtor’s                                            PO BOX 2977
            interest                                                          MILWAUKEE, WI 53201-2977

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.32       State what the contract    ARMORED CAR SERVICES AGREEMENT BRINKS
            or lease is for and the                                   PO BOX 52005
            nature of the debtor’s                                    LOS ANGELES, CA 90074-2005
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.33       State what the contract    REAL ESTATE LEASE FOR STORE # 040      BRIXMOOR HOLDINGS 6 SPE, LLC
            or lease is for and the    LOCATED AT WESTRIDGE COURT,            ATTN. REGIONAL COUNSEL
            nature of the debtor’s     NAPERVILLE, IL                         40 SKOKIE BLVD.
            interest                                                          SUITE 600
                                                                              NORTHBROOK, IL 60062
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract


Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                Page 5 of 33
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                   Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                        Case number (if known)  19:39:14
                                                                                               17-80305             Desc Main
            (Name)                                   Document     Page 315 of 344
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.34       State what the contract    REAL ESTATE LEASE FOR STORE # 010      BRIXMOR GA WESTMINSTER, LLC
            or lease is for and the    LOCATED AT WESTMINSTER CITY            C/O BRIXMOR PROPERTY GROUP - ATTN: GENERAL
            nature of the debtor’s     CENTRE, WESTMINSTER, CO                COUNSEL
            interest                                                          450 LEXINGTON AVE
                                                                              13TH FLOOR
            State the term remaining   CURRENT                                NEW YORK, NY 10170
            List the contract number
            of any government
            contract
 2.35       State what the contract    REAL ESTATE LEASE FOR STORE # 086      BURNSVILLE CENTER SPE, LLC
            or lease is for and the    LOCATED AT BURNSVILLE CENTER,          CBL CENTER
            nature of the debtor’s     BURNSVILLE, MN                         2030 HAMILTON PLACE BLVD.
            interest                                                          SUITE 500
                                                                              CHATTANOOGA, TN 37421-6000
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.36       State what the contract    REAL ESTATE LEASE FOR STORE # 030      BVCV UNION PLAZA, LLC
            or lease is for and the    LOCATED AT UNION PLAZA SHOPPING        PO BOX 51298
            nature of the debtor’s     CENTER, TULSA, OK                      IDAHO FALLS, ID 83405
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.37       State what the contract    STORE TRAFFIC AND CONVERSION           BVI NETWORKS, INC. / RETAIL NEXT, INC.
            or lease is for and the    AGREEMENT                              60 SOUTH MARKET STREET
            nature of the debtor’s                                            10TH FLOOR
            interest                                                          SAN JOSE, CA 95113

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.38       State what the contract    REAL ESTATE LEASE FOR STORE # 952      CABOT IV-INIBO2, LLC
            or lease is for and the    LOCATED AT DISTRIBUTION CENTER II,     ATTN. ASSET MANAGEMENT
            nature of the debtor’s     MONROVIA, IN                           ONE BEACON STREET
            interest                                                          17TH FLOOR
                                                                              BOSTON, MA 02108
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.39       State what the contract    REAL ESTATE LEASE FOR STORE # 050      CANAM PO LP
            or lease is for and the    LOCATED AT DISTRIBUTION CENTER,        C/O CANAM MANAGEMENT SERVICES, INC.
            nature of the debtor’s     OMAHA, NE                              1868 SOURCES BLVD.
            interest                                                          SUITE 304
                                                                              POINTE-CLAIRE QUEBEC H9R 5R2
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.40       State what the contract    SERVICE AGREEMENT                      CAPSTONE ENERGY SERVICES
            or lease is for and the                                           17445 ARBOR ST
            nature of the debtor’s                                            SUITE 101
            interest                                                          OMAHA, NE 68130

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract


Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                Page 6 of 33
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                   Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                        Case number (if known)  19:39:14
                                                                                               17-80305             Desc Main
            (Name)                                   Document     Page 316 of 344
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.41       State what the contract    REAL ESTATE LEASE FOR STORE # 045      CATALYST WESTOWNE, LLC
            or lease is for and the    LOCATED AT WESTOWN SHOPPING,           C/O RPD PROPERTY MANAGEMENT COMPANY, LLC/ELLIOTT
            nature of the debtor’s     DES MOINES, IA                         PAULSKI
            interest                                                          1901 AVENUE OF THE STARS
                                                                              SUITE 820
            State the term remaining   CURRENT                                LOS ANGELES, CA 90067
            List the contract number
            of any government
            contract
 2.42       State what the contract    ELECTRONIC CHECK CONVERSION            CERTEGY CHECK SERVICES INC
            or lease is for and the    AGREEMENT                              PO BOX 4535
            nature of the debtor’s                                            CAROL STREAM, IL 60197-4535
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.43       State what the contract    SERVICE AGREEMENT                      CFO SERVICES
            or lease is for and the                                           11422 MIRACLE HILLS DRIVE
            nature of the debtor’s                                            SUITE 500
            interest                                                          OMAHA, NE 68154

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.44       State what the contract    REAL ESTATE LEASE FOR STORE # 004      CHAMPAIGN MARKET PLACE
            or lease is for and the    LOCATED AT MARKET PLACE ,              LAW/LEASE ADMIN DEPT.
            nature of the debtor’s     CHAMPAIGN. IL                          110 N. WACKER DRIVE
            interest                                                          CHICAGO, IL 60606

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.45       State what the contract    MATS, ETC AGREEMENT                    CINTAS
            or lease is for and the                                           2015 EAGLE ROAD
            nature of the debtor’s                                            NORMAL, IL 61761
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.46       State what the contract    REAL ESTATE LEASE FOR STORE # 085      COLE MT RAPID CITY SD (I) LLC
            or lease is for and the    LOCATED AT RUSHMORE CROSSING,          C/O COLE REAL ESTATE INVESTMENTS
            nature of the debtor’s     RAPID CITY, SD                         2325 CAMELBACK ROAD
            interest                                                          SUITE 1100
                                                                              PHOENIX, AZ 85016
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.47       State what the contract    REAL ESTATE LEASE FOR STORE # 102      COLE MT RIVERDALE UT, LLC
            or lease is for and the    LOCATED AT RIVERDALE SHOPPING          C/O VEREIT
            nature of the debtor’s     CENTER, RIVERDALE, UT                  2325 CAMELBACK ROAD
            interest                                                          SUITE 1100
                                                                              PHOENIX, AZ 85016
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract


Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                Page 7 of 33
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                   Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                        Case number (if known)  19:39:14
                                                                                               17-80305             Desc Main
            (Name)                                   Document     Page 317 of 344
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.48       State what the contract    REAL ESTATE LEASE FOR STORE # 111      COLE MT
            or lease is for and the    LOCATED AT COTTONWOOD                  2325 E. CAMELBACK RD.
            nature of the debtor’s     COMMONS, ALBUQUERQUE, NM               STE. 1100
            interest                                                          PHOENIX, AZ 85016

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.49       State what the contract    REAL ESTATE LEASE FOR STORE # 110      CORONADO CENTER ANCHOR ACQUISITION
            or lease is for and the    LOCATED AT CORONADO CENTER,            C/O GENERAL GROWTH PROPERTIES
            nature of the debtor’s     ALBUQUERQUE, NM                        110 N. WACKER ROAD
            interest                                                          CHICAGO, IL 60606

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.50       State what the contract    REAL ESTATE LEASE FOR STORE # 074      COUNTRYWOOD DST / COUNTRYWOOD LEASE CO
            or lease is for and the    LOCATED AT COUNTRYWOOD                 C/O INLAND CONTINENTAL PROPERTY MGMT CORP
            nature of the debtor’s     CROSSING, MEMPHIS, TN                  2901 BUTTERFIELD ROAD
            interest                                                          BLDG. 1386
                                                                              OAK BROOK, IL 60523
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.51       State what the contract    REAL ESTATE LEASE FOR STORE # 112      CPP RIVER FALLS LLC
            or lease is for and the    LOCATED AT RIVER FALLS SHOPPING        COLUMBUS PACIFIC PROPERTIES
            nature of the debtor’s     CENTER, CLARKSVILLE, IN                429 SANTA MONICA BLVD.
            interest                                                          STE. 600
                                                                              SANTA MONICA, CA 90401
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.52       State what the contract    REAL ESTATE LEASE FOR STORE # 090      CSHV CROSSROADS, LLC
            or lease is for and the    LOCATED AT CROSSROADS OF               26360 NETWORK PLACE
            nature of the debtor’s     ROSEVILLE, ROSEVILLE, MN               SUITE 200
            interest                                                          CHICAGO, IL 60673

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.53       State what the contract    LEGAL - STATUATORY                     CT CORPORATION
            or lease is for and the    REPRESENTATION IN ALL STATES           PO BOX #4349
            nature of the debtor’s     AGREEMENT                              CAROL STREAM, IL 60197-4349
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.54       State what the contract    IT - SYSTEMS - E-COMMERCE CREDIT       CYBERSOURCE CORPORATION
            or lease is for and the    CARD PAYMENT SYSTEM                    PO BOX 742842
            nature of the debtor’s     MANAGEMENT AGREEMENT                   LOS ANGELES, CA 90074-2842
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract


Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                Page 8 of 33
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                   Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                        Case number (if known)  19:39:14
                                                                                               17-80305             Desc Main
            (Name)                                   Document     Page 318 of 344
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.55       State what the contract    HR - VOLUNTARY EMPLOYEE PAID           DATASHIELD CORPORATION
            or lease is for and the    BENEFIT PROVIDER AGREEMENT,            11320 DAVENPORT ST
            nature of the debtor’s     FACILITAED THROUGH BENEFITS            OMAHA, NE 68154
            interest                   ADMINISTRATOR KEELER &
                                       ASSOCIATES
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.56       State what the contract    IT - SYSTEMS - STORES SCHEDULING       DAYFORCE, INC
            or lease is for and the    AGREEMENT                              11720 AMBERPARK DRIVE, SUITE 435
            nature of the debtor’s                                            ALPHARETTA, GA 30009
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.57       State what the contract    REAL ESTATE LEASE FOR STORE # 067      DDR SOUTHEAST EVANSVILLE EAST LLOYD
            or lease is for and the    LOCATED AT EAST LLOYD SHOPPING         C/O DEVELOPERS DIVERSIFIED REALTY CORP - EXECUTIVE
            nature of the debtor’s     CENTER, EVANSVILLE, IN                 VICE PRESIDENT
            interest                                                          3300 ENTERPRISE PARKWAY
                                                                              BEACHWOOD, OH 44122
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.58       State what the contract    REAL ESTATE LEASE FOR STORE # 042      DELTA PLAZA LLC / GJ REALTY
            or lease is for and the    LOCATED AT FREMONT MALL,               C/O GABRIEL JEIDEL
            nature of the debtor’s     FREMONT, NE                            16 E. 34TH STREET
            interest                                                          16TH FLOOR
                                                                              NEW YORK, NY 10016-4326
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.59       State what the contract    E-COMMERCE WEBSITE - ECOMMERCE         DEMANDWARE INC
            or lease is for and the    AGREEMENT                              5 WALL STREET
            nature of the debtor’s                                            BURLINGTON, MA 01803
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.60       State what the contract    REAL ESTATE LEASE FOR STORE # 019      DES MOINES ASSOCIATES
            or lease is for and the    LOCATED AT SOUTH RIDGE SQUARE,         C/O PINE TREE COMMERCIAL PROPERTY
            nature of the debtor’s     DES MOINES, IA                         40 SKOKIE BLVD.
            interest                                                          SUITE 610
                                                                              NORTHBROOK, IL 60062
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.61       State what the contract    LICENSING - MATERNITY - TERMINATED DESTINATION MATERNITY CORPORATION
            or lease is for and the    AGREEMENT                          456 NORTH FIFTH STREET
            nature of the debtor’s                                        PHILADELPHIA, PA 19123
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract

Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                Page 9 of 33
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                   Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                        Case number (if known)  19:39:14
                                                                                               17-80305             Desc Main
            (Name)                                   Document     Page 319 of 344
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.62       State what the contract    MARKETING - MARKETING AGREEMENT DEVITO VERDI, INC
            or lease is for and the                                    100 5TH AVENUE, 16TH FLOOR
            nature of the debtor’s                                     NEW YORK, NY 10011
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.63       State what the contract    MARKETING - AGREEMENT                  DIGITAL EVOLUTION GROUP
            or lease is for and the                                           10801 MASTIN BLVD SUITE 130
            nature of the debtor’s                                            OVERLAND PARK, KS 66210
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.64       State what the contract    HR - 401K INVESTMENT ADVISOR           DIMEO SCHNEIDER & ASSOC. L.L.C
            or lease is for and the    AGREEMENT                              500 WEST MADISON, SUITE 1700
            nature of the debtor’s                                            CHICAGO, IL 60661
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.65       State what the contract    CREDIT CARD PROVIDER - MERCHANT        DISCOVER BANK
            or lease is for and the    SETTLEMENT AGREEMENT                   COUNTY COURT OF LANCASTER
            nature of the debtor’s                                            575 S 10TH ST 2ND FLOOR
            interest                                                          LINCOLN, NE 68508

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.66       State what the contract    LICENSING - LICENSE AGREEMENT          DSW, INC - (E-COMMERCE)
            or lease is for and the    (E-COMM) AGREEMENT                     3421 WESTERVILLE ROAD
            nature of the debtor’s                                            COLUMBUS, OH 43224
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.67       State what the contract    LICENSING - LICENSE AGREEMENT          DSW, INC
            or lease is for and the    AGREEMENT                              3421 WESTERVILLE ROAD
            nature of the debtor’s                                            COLUMBUS, OH 43224
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.68       State what the contract    OUTSOURCED UTILITIES PAYMENT           ECOVA INC
            or lease is for and the    PROVIDER AGREEMENT                     1313 N ATLANTIC, SUITE 5000
            nature of the debtor’s                                            SPOKANE, WA 99201
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract


Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 10 of 33
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                   Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                        Case number (if known)  19:39:14
                                                                                               17-80305             Desc Main
            (Name)                                   Document     Page 320 of 344
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.69       State what the contract    REAL ESTATE LEASE FOR STORE # 053      ED MILLER & SONS, INC.
            or lease is for and the    LOCATED AT SOUTH 156TH STREET,         15426 W. CENTER RD.
            nature of the debtor’s     OMAHA, NE                              OMAHA, NE 68144
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.70       State what the contract    BROKERAGE SERVICES AGREEMENT           EDGE REALTY PARTNERS LLC
            or lease is for and the                                           5950 BERKSHIRE LANE, SUITE 700
            nature of the debtor’s                                            DALLAS, TX 75225
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.71       State what the contract    INCENTIVE AGREEMENT - TAX              EDGE TAX CREDIT AGREEMENT - INDIANA
            or lease is for and the    INCENTIVE IN INDIANA AGREEMENT         KATZ,SAPPER &MILLER - C/O HEATHER JUDY CPA
            nature of the debtor’s                                            800 EAST 96TH STREET, SUITE 500
            interest                                                          INDIANAPPOLIS, IN 46240

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.72       State what the contract    REAL ESTATE LEASE FOR STORE # 014      EISENHOWER PROPERTIES, LLC
            or lease is for and the    LOCATED AT HORIZON PLAZA,              C/O PFEFFERLE MANAGEMENT
            nature of the debtor’s     APPLETON, WI                           200 E WASHINGTON ST, STE 2A
            interest                                                          APPLETON, WI 54911

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.73       State what the contract    REAL ESTATE LEASE FOR STORE # 107      EP DOWNTOWN, LLC
            or lease is for and the    LOCATED AT EAST PEORIA,                CULLINAN PROPERTIES, LTD
            nature of the debtor’s     DOWNTOWN, EAST PEORIA, IL              420 NORTH MAIN STREET
            interest                                                          EAST PEORIA, IL 61611

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.74       State what the contract    REAL ESTATE LEASE FOR STORE # 108      EXCEL FT UNION, LLC
            or lease is for and the    LOCATED AT THE FAMILY CENTER,          C/O EXCEL TRUST LP, EXCEL CENTRE
            nature of the debtor’s     MIDVALE, UT                            17140 BERNARDO CENTER DRIVE
            interest                                                          SUITE 300
                                                                              SAN DIEGO, CA 92128
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.75       State what the contract    MAINTENANCE / REPAIRS                  FACILITY SOURCE, LLC
            or lease is for and the    CONSOLIDATOR AGREEMENT                 2020 NORTH CENTRAL AVE
            nature of the debtor’s                                            SUITE 1200
            interest                                                          PHOENIX, AZ 85004

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract


Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 11 of 33
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                   Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                        Case number (if known)  19:39:14
                                                                                               17-80305             Desc Main
            (Name)                                   Document     Page 321 of 344
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.76       State what the contract    REAL ESTATE LEASE FOR STORE # 027      FAIRVIEW HEIGHTS INVESTORS, LLC
            or lease is for and the    LOCATED AT FAIRVIEW HEIGHTS            C/O FORESTER PROPERTIES, GREG FORESTER
            nature of the debtor’s     PLAZA, FAIRVIEW, IL                    11620 WILSHIRE BLVD.
            interest                                                          SUITE 705
                                                                              LOS ANGELES, CA 90025
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.77       State what the contract    REAL ESTATE LEASE FOR STORE # 078      FAYETTE PLAZA CMBS, LLC
            or lease is for and the    LOCATED AT PLAZA AT FAYETTE MALL,      C/O CBL & ASSOCIATES MNGMT., INC.
            nature of the debtor’s     LEXINGTON, KY                          2030 HAMILTON PLACE BLVD.
            interest                                                          SUITE 500
                                                                              CHATTANOOGA, TN 37421
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.78       State what the contract    TICKETING PROVIDER AGREEMENT           FINELINE TECHNOLOGIES INC
            or lease is for and the                                           P O BOX 934219
            nature of the debtor’s                                            ATLANTA, GA 31193-4219
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.79       State what the contract    IT - SUPPORT - DCS WAREHOUSE           FORTNA INC.
            or lease is for and the    CONTROL SYSTEM SUPPORT                 333 BUTTONWOOD STREET
            nature of the debtor’s     AGREEMENT                              WEST READING, PA 19611
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.80       State what the contract    REAL ESTATE LEASE FOR STORE # 065      FREEDOM GROUP, LLC
            or lease is for and the    LOCATED AT RIB MOUNTAIN DRIVE,         C/O LARRY NIFONG
            nature of the debtor’s     WAUSAU, WI                             2181 SOUTH ONEIDA STREET
            interest                                                          SUITE 1
                                                                              GREEN BAY, WI 54304
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.81       State what the contract    REAL ESTATE LEASE FOR STORE # 049      G&I VI ST. CHARLES RETAIL LLC
            or lease is for and the    LOCATED AT MARK TWAIN MALL, ST.        AMERICAN COMMERCIAL REALTY CORP
            nature of the debtor’s     CHARLES, MO                            300 AVENUE OF THE CHAMPIONS
            interest                                                          SUITE 140
                                                                              PALM BEACH GARDENS, FL 33418
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.82       State what the contract    REAL ESTATE LEASE FOR STORE # 117      G&I VIII LAKESHORT MARKPLACE, LLC
            or lease is for and the    LOCATED AT LAKESHORE                   3060 PEACHTREE RD NW
            nature of the debtor’s     MARKETPLACE, MUSKEGON, MI              ATLANTA, GA 30305
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract


Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 12 of 33
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                   Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                        Case number (if known)  19:39:14
                                                                                               17-80305             Desc Main
            (Name)                                   Document     Page 322 of 344
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.83       State what the contract    ARMORED CAR SERVICES AGREEMENT GARDA CL NORTHWEST, AT SYSTEMS
            or lease is for and the                                   3209 MOMENTUM PLACE
            nature of the debtor’s                                    CHICAGO, IL 60689-5332
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.84       State what the contract    REAL ESTATE LEASE FOR STORE # 130      GARRISON CHAPEL HILLS, LLC
            or lease is for and the    LOCATED AT CHAPEL HILLS, CO.           CBL & ASSOC.
            nature of the debtor’s     SPRINGS, CO                            2030 HAMILTON PLACE BLVD.
            interest                                                          STE. 500-CBL CENTER
                                                                              CHATTANOOGA, TN 37421
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.85       State what the contract    RESEARCH AND ADVISORY SERVICES         GARTNER INC
            or lease is for and the    AGREEMENT                              PO BOX 911319
            nature of the debtor’s                                            DALLAS, TX 75391-1319
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.86       State what the contract    REAL ESTATE LEASE FOR STORE # 021      GOODRICH DES MOINES L.L.C.
            or lease is for and the    LOCATED AT EAST POINTE PLAZA, DES      560 SYLVAN AVENUE
            nature of the debtor’s     MOINES, IA                             ENGLEWOOD CLIFFS, NJ 07632
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.87       State what the contract    REAL ESTATE LEASE FOR STORE # 009 GRAVOIS BLUFFS III, LLC
            or lease is for and the    LOCATED AT POWER CENTER, FENTON, C/O G.J. GREWE
            nature of the debtor’s     MO                                9109 WATSON ROAD
            interest                                                     SUITE 400
                                                                         ST. LOUIS, MO 63126
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.88       State what the contract    STORE CLOSING AGREEMENT                GREAT AMERICAN GROUP, INC
            or lease is for and the                                           21860 BURBANK BLVD,
            nature of the debtor’s                                            SUITE 300 SOUTH
            interest                                                          WOODLAND HILLS, CA 91367

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.89       State what the contract    SERVICE AGREEMENT - HALLMARK           HALLMARK MARKETING CORP - HALLMARK (GIFTCARDS)
            or lease is for and the    (GIFTCARDS)                            121 S. 8TH ST
            nature of the debtor’s                                            MINNEAPOLIS, MN 55402
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract


Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 13 of 33
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                   Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                        Case number (if known)  19:39:14
                                                                                               17-80305             Desc Main
            (Name)                                   Document     Page 323 of 344
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.90       State what the contract    HALLMARK MERCHANT AGREEMENT            HALLMARK MARKETING CORP - HALLMARK MERCHANT
            or lease is for and the                                           AGREEMENT
            nature of the debtor’s                                            P O BOX 73642
            interest                                                          CHICAGO, IL 60673

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.91       State what the contract    PROFESSIONAL SERVICES -                HAY GROUP INC.
            or lease is for and the    COMPENSATION CONSULTING                PO BOX 828352
            nature of the debtor’s     AGREEMENT                              PHILADELPHIA, PA 19182-8352
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.92       State what the contract    PROFESSIONAL SERVICES -                HENRY DONEGER ASSOC, INC
            or lease is for and the    OPPORTUNITY BUYS AGREEMENT             463 SEVENTH AVE #3RD FL
            nature of the debtor’s                                            NEW YORK, NY 10018
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.93       State what the contract    REAL ESTATE LEASE FOR STORE # 002      HY-VEE, INC
            or lease is for and the    LOCATED AT WINDSOR MEADOWS,            C/O DAVID BAILIE / VP REAL ESTATE
            nature of the debtor’s     DAVENPORT, IA                          5820 WESTOWNE PARKWAY
            interest                                                          DES MOINES, IA 50266

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.94       State what the contract    PROFESSIONAL SERVICES - INVESTOR       ICR
            or lease is for and the    RELATIONS AGREEMENT                    761 MAIN AVENUE
            nature of the debtor’s                                            NORWALK, CT 06851
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.95       State what the contract    REAL ESTATE LEASE FOR STORE # 007      ILD LAKESIDE, LLC
            or lease is for and the    LOCATED AT LAKESIDE HILLS PLAZA,       C/O DP MANAGEMENT
            nature of the debtor’s     OMAHA, NE                              11506 NICHOLAS STREET
            interest                                                          SUITE 200
                                                                              OMAHA, NE 68154
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.96       State what the contract    REAL ESTATE LEASE FOR STORE # 068      IMI COLLEGE HILLS, LLC
            or lease is for and the    LOCATED AT THE SHOPPES AT              410 NORTH MICHIGAN AVENUE
            nature of the debtor’s     COLLEGE HILLS, NORMAL, IL              SUITE 1000
            interest                                                          CHICAGO, IL 60611

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract


Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 14 of 33
 Debtor     Case 17-80305-TLS
            Gordmans, Inc.                   Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                        Case number (if known)  19:39:14
                                                                                               17-80305             Desc Main
            (Name)                                   Document     Page 324 of 344
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.97       State what the contract    IT - SYSTEMS - SMARTSTREAM             INFOR US, INC
            or lease is for and the    FINANCIAL SYSTEMS (FINANCIALS &        NW 7418
            nature of the debtor’s     PAYROLL) AGREEMENT                     PO BOX 1450
            interest                                                          MINNEAPOLIS, MN 55485-7418

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.98       State what the contract    IT - SYSTEMS - DATA WAREHOUSE          INFOVISIONIX INC
            or lease is for and the    REPORTING AGREEMENT                    2 PETERS CANYON STE 200
            nature of the debtor’s                                            IRVINE, CA 92606
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.99       State what the contract    REAL ESTATE LEASE FOR STORE # 037      INLAND CONTINENTAL PROPERTY MANAGEMENT CORP.
            or lease is for and the    LOCATED AT RIVERTREE COURT,            814 COMERCE DRIVE
            nature of the debtor’s     VERNON HILLS, IL                       SUITE 300
            interest                                                          OAK BROOK, IL 60523

            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.100      State what the contract    KEY CNTROL SERVICE PROVIDER            INSTAKEY SECURITY SYSTEMS
            or lease is for and the    AGREEMENT                              7456 WEST 5TH AVE
            nature of the debtor’s                                            LAKEWOOD, CO 80226
            interest
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.101      State what the contract    REAL ESTATE LEASE FOR STORE # 123      IRC CREEKSIDE COMMONS, LLC
            or lease is for and the    LOCATED AT CREEKSIDE COMMONS,          C/O IRC RETAIL CENTERS - ATTN: PRESIDENT OF PROPERTY
            nature of the debtor’s     MENTOR, OH                             814 COMMERCE DR
            interest                                                          SUITE 300
                                                                              OAKBROOK, IL 60523
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.102      State what the contract    REAL ESTATE LEASE FOR STORE # 084      IRC PRINCESS CITY PLAZA, LLC
            or lease is for and the    LOCATED AT PRINCESS CITY PLAZA,        C/O IRC RETAIL CENTERS - ATTN: PRESIDENT OF PROPERTY
            nature of the debtor’s     MISHAWAKA, IN                          814 COMMERCE DR
            interest                                                          SUITE 300
                                                                              OAKBROOK, IL 60523
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract
 2.103      State what the contract    REAL ESTATE LEASE FOR STORE # 131      IRC RIVERDALE COMMONS, LLC
            or lease is for and the    LOCATED AT RIVERDALE COMMONS,          C/O IRC RETAIL CENTERS - ATTN: PRESIDENT OF PROPERTY
            nature of the debtor’s     COON RAPDIS, MN                        814 COMMERCE DR
            interest                                                          SUITE 300
                                                                              OAKBROOK, IL 60523
            State the term remaining   CURRENT

            List the contract number
            of any government
            contract


Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 15 of 33
 Debtor    Case 17-80305-TLS
           Gordmans, Inc.                  Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                      Case number (if known)  19:39:14
                                                                                             17-80305             Desc Main
           (Name)                                  Document     Page 325 of 344
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.104     State what the contract    CORPORATE AND EMPLOYEE CREDIT         JP MORGAN CHASE BANK NA
           or lease is for and the    CARD PROGRAM AGREEMENT,               PO BOX 4475
           nature of the debtor’s     FACILITAED THROUGH BENEFITS           CAROL STREAM, IL 60197-4475
           interest                   ADMINISTRATOR UNITED HEALTHCARE

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.105     State what the contract    REAL ESTATE LEASE FOR STORE # 035     JPMCC 2006-LDP7 CENTRO ENFIELD
           or lease is for and the    LOCATED AT WESTLAND TOWNE CTR,        C/O LNR PARTNERS, LLC / DIRECTOR OF REAL ESTATE
           nature of the debtor’s     LAKEWOOD, CO                          1601 WASHINGTON AVENUE
           interest                                                         SUITE 700
                                                                            MIAMI BEACH, FL 33139
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.106     State what the contract    STORES CLEANING AGREEMENT             KBS
           or lease is for and the                                          1575 HENTHORNE
           nature of the debtor’s                                           MAUMEE, OH 43537
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.107     State what the contract    HR - BENEFITS ADMINISTRATION          KEELER & ASSOCIATES
           or lease is for and the    AGREEMENT                             2209 1ST AVE
           nature of the debtor’s                                           PLATTSMOUTH, NE 68048
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.108     State what the contract    MARKETING - MARKETING AGREEMENT KELLY, SCOTT & MADISON
           or lease is for and the                                    23983 NETWORK PLACE
           nature of the debtor’s                                     CHICAGO, IL 60673
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.109     State what the contract    HR - APPLICANT TRACKING SYSTEM        KENEXA BRASSRING, INC.
           or lease is for and the    AGREEMENT                             PO BOX 827674
           nature of the debtor’s                                           PHILADELPHIA, PA 19182-7674
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.110     State what the contract    REAL ESTATE LEASE FOR STORE # 109     KENOSHA SOUTHPORT COLLIERS INTERNATIONAL
           or lease is for and the    LOCATED AT SOUTHPORT PLAZA,           CONTINENTAL PROPERTIES-TOM WEIGARD
           nature of the debtor’s     KENOSHA, WI                           1243 N. 10TH ST.
           interest                                                         STE. 300
                                                                            MILWAUKEE, WI 53025
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract


Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 16 of 33
 Debtor    Case 17-80305-TLS
           Gordmans, Inc.                  Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                      Case number (if known)  19:39:14
                                                                                             17-80305             Desc Main
           (Name)                                  Document     Page 326 of 344
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.111     State what the contract    REAL ESTATE LEASE FOR STORE # 028     KIR E WICHITA LP
           or lease is for and the    LOCATED AT TALLGRASS CENTRE,          C/O KIMCO REALTY CORP., LEASE ADMINISTRATION
           nature of the debtor’s     WICHITA, KS                           3333 NEW HYDE PARK RD
           interest                                                         SUITE 100
                                                                            NEW HYDE PARK, NY 11042-0020
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.112     State what the contract    ELEVATOR MAINTENANCE AGREEMENT KONE INC
           or lease is for and the                                   PO BOX 3491
           nature of the debtor’s                                    CAROL STREAM, IL 60132
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.113     State what the contract    IT - SERVICES - COPIERS / PRINTERS    KONICA MINOLTA
           or lease is for and the    AGREEMENT                             11122 Q STREET
           nature of the debtor’s                                           OMAHA, NE 68137
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.114     State what the contract    HR - STORE TIME KEEPING SYSTEM        KRONOS, INC
           or lease is for and the    AGREEMENT                             PO BOX 743208
           nature of the debtor’s                                           ATLANTA, GA 30374-3208
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.115     State what the contract    REAL ESTATE LEASE FOR STORE # 033     L.C. DEVELOPMENT
           or lease is for and the    LOCATED AT GORDMANS (STND ALNE),      THE LERNER COMPANY
           nature of the debtor’s     OMAHA, NE                             TWO OLD MILL RD.
           interest                                                         10855 W. DODGE RD
                                                                            OMAHA, NE 68154
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.116     State what the contract    REAL ESTATE LEASE FOR STORE # 082     LAKE MANAWA CENTRE
           or lease is for and the    LOCATED AT LAKE MANAWA, COUNCIL       C/O DP MANAGEMENT
           nature of the debtor’s     BLUFFS IA                             11506 NICHOLAS STREET
           interest                                                         SUITE 200
                                                                            OMAHA, NE 68154
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.117     State what the contract    REAL ESTATE LEASE FOR STORE # 120     LASALLE SHOPPING CENTER, LLC
           or lease is for and the    LOCATED AT HAY CREEK SHOPS,           C/O WOODMONT COMPANY
           nature of the debtor’s     BISMARCK, SD                          2100 W. 7TH ST.
           interest                                                         FT. WORTH, TX 76107

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract


Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 17 of 33
 Debtor    Case 17-80305-TLS
           Gordmans, Inc.                  Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                      Case number (if known)  19:39:14
                                                                                             17-80305             Desc Main
           (Name)                                  Document     Page 327 of 344
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.118     State what the contract    IT - SYSTEMS - QUEUE MANAGEMENT       LAVI INDUSTRIES
           or lease is for and the    IN STORES AGREEMENT                   C/O ACCOUNTS RECEIVABLE
           nature of the debtor’s                                           27810 AVENUE HOPKINS
           interest                                                         VALENCIA, CA 91355

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.119     State what the contract    REAL ESTATE LEASE FOR STORE # 127     LEGACY LIBERTY LLC
           or lease is for and the    LOCATED AT LIBERTY COMMONS,           C/O LEGACY ASSET MNGMT
           nature of the debtor’s     LIBERTY, MO                           4717 CENTRAL ST
           interest                                                         KANSAS CITY, MO 64112

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.120     State what the contract    HVAC SERVICE AGREEMENT                LENNOX NATIONAL ACCOUNT SERVICES
           or lease is for and the                                          PO BOX 731627
           nature of the debtor’s                                           DALLAS, TX 75373-1627
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.121     State what the contract    REAL ESTATE LEASE FOR STORE # 066     LOCKARD DEVELOPMENT, INC
           or lease is for and the    LOCATED AT MANKATO STORE,             C/O LOCKARD MANKATO
           nature of the debtor’s     MANKATO, MN                           129 PLAZA CIRCLE
           interest                                                         PO BOX 2200
                                                                            WATERLOO, IA 50704
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.122     State what the contract    ARMORED CAR SERVICES AGREEMENT LOOMIS FARGO & CO
           or lease is for and the                                   DEPT CH 10500
           nature of the debtor’s                                    PALANTINE, IL 60055-0500
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.123     State what the contract    FIXTURES - SERVICE AGREEMENT          LOZIER STORE FIXTURES INC.
           or lease is for and the                                          P.O. BOX 3577
           nature of the debtor’s                                           OMAHA, NE 68103-0577
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.124     State what the contract    MARKETING - PUBLIC RELATIONS          LUKAS PARTNERS
           or lease is for and the    AGREEMENT                             11915 P STREET
           nature of the debtor’s                                           SUITE 100
           interest                                                         OMAHA, NE 68137-2228

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract


Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 18 of 33
 Debtor    Case 17-80305-TLS
           Gordmans, Inc.                  Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                      Case number (if known)  19:39:14
                                                                                             17-80305             Desc Main
           (Name)                                  Document     Page 328 of 344
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.125     State what the contract    REAL ESTATE LEASE FOR STORE # 003     MACERICH SOUTH PARK MALL LLC
           or lease is for and the    LOCATED AT SOUTH PARK MALL,           C/O MACERICH PROPERTY MANAGEMENT
           nature of the debtor’s     MOLINE, IL                            401 WILSHIRE BLVD.
           interest                                                         SUITE 700
                                                                            SANTA MONICA, CA 90401
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.126     State what the contract    REAL ESTATE LEASE FOR STORE # 018     MADISON / EAST TOWNE, LLC
           or lease is for and the    LOCATED AT EAST TOWNE MALL,           C/O CBL & ASSOCIATES MNGMT., INC.
           nature of the debtor’s     MADISON, WI                           CBL CENTER, STE. 500
           interest                                                         2030 HAMILTON PLACE BLVD.
                                                                            CHATTANOOGA, TN 37421-6000
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.127     State what the contract    HR - MAILROOM EQUIPMENT LEASE         MAIL FINANCE
           or lease is for and the    AGREEMENT                             DEPT 3682
           nature of the debtor’s                                           PO BOX 123682
           interest                                                         DALLAS, TX 75312

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.128     State what the contract    REAL ESTATE LEASE FOR STORE # 072     MARKETPLACE ON FIRST LLC
           or lease is for and the    LOCATED AT MARKETPLACE ON FIRST,      C/O JOANNE MAUCK, LLC
           nature of the debtor’s     CEDAR RAPIDS, IA                      PO BOX 42
           interest                                                         SWISHER, IA 52338-0042

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.129     State what the contract    INSURANCE BROKER - COMMERIAL          MARSH USA, INC.
           or lease is for and the    PREMIUM AGREEMENT AGREEMENT           2002 STAFFORD RD
           nature of the debtor’s                                           PLAINFIELD, IN 46168
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.130     State what the contract    REAL ESTATE LEASE FOR STORE #         MB SIOUX CITY LAKEPORT LLC
           or lease is for and the    036A LOCATED AT LAKEPORT              C/O IVENTRUST PROPERTY MANAGEMENT LLC
           nature of the debtor’s     COMMONS, SIOUX CITY, IA               2901 BUTTERFIELD ROAD
           interest                                                         STE 200
                                                                            OAK BROOK, IL 60523
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.131     State what the contract    HR - STATE SPONSORED HEALTH PLAN      MED ENROLL INC
           or lease is for and the    ENROLLMENT AGREEMENT                  PO BOX 5599
           nature of the debtor’s                                           FLORENCE, SC 29502
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract


Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 19 of 33
 Debtor    Case 17-80305-TLS
           Gordmans, Inc.                  Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                      Case number (if known)  19:39:14
                                                                                             17-80305             Desc Main
           (Name)                                  Document     Page 329 of 344
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.132     State what the contract    REAL ESTATE LEASE FOR STORE # 103     MERIDIAN CENTERCAL, LLC
           or lease is for and the    LOCATED AT MERIDAN TOWN CENTER,       C/O CENTERCAL PROPERTIES - VICE PRESIDENT, TENANT
           nature of the debtor’s     MERIDAN, ID                           SERVICES
           interest                                                         1600 EAST FRANKLIN AVENUE
                                                                            EL SUGUNDO, CA 90245
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.133     State what the contract    REAL ESTATE LEASE FOR STORE # 125 MERIDIAN MALL LIMITED PARTNERSHIP
           or lease is for and the    LOCATED AT MERIDIAN MALL, LANSING, ATTN: CEO / PRESIDENT
           nature of the debtor’s     MI                                 2030 HAMILTON PLACE BLVD.
           interest                                                      CHATTANOOGA, TN 37421-6000

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.134     State what the contract    MARKETING - TEXT MESSAGING            MGAGE, LLC
           or lease is for and the    SERVICES PROVIDER AGREEMENT           PO BOX 538609
           nature of the debtor’s                                           ATLANTA, GA 30353-8609
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.135     State what the contract    IT - SYSTEMS - LICENSES AGREEMENT     MICROSOFT CORPORATION
           or lease is for and the                                          1950 N STEMMONS FWY STE 5010
           nature of the debtor’s                                           LB# 842467
           interest                                                         DALLAS, TX 75207

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.136     State what the contract    IT - SYSTEMS - E-COMMERCE             MICROSOFT ONLINE INC
           or lease is for and the    AGREEMENT                             PO BOX 847543
           nature of the debtor’s                                           DALLAS, TX 75284-7543
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.137     State what the contract    REAL ESTATE LEASE FOR STORE # 039     MIDLAND EMPIRE RETAIL, LLC
           or lease is for and the    LOCATED AT EAST HILLS MALL, ST.       C/O MD ASSOCIATES, LEASE ADMINISTRATION
           nature of the debtor’s     JOSEPH, MO                            5201 JOHNSON DRIVE
           interest                                                         SUITE 450
                                                                            MISSION, KS 66205
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.138     State what the contract    STORES MUSIC AGREEMENT                MUZAK
           or lease is for and the                                          PO BOX 71070
           nature of the debtor’s                                           CHARLOTTE, NC 28272-1070
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract


Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 20 of 33
 Debtor    Case 17-80305-TLS
           Gordmans, Inc.                  Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                      Case number (if known)  19:39:14
                                                                                             17-80305             Desc Main
           (Name)                                  Document     Page 330 of 344
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.139     State what the contract    BROKERAGE SERVICES - REAL ESTATE      N & M BROKERAGE SERVICES LLC
           or lease is for and the    BROKER SERVICES AGREEMENT             2285 S 67TH ST, SUITE 250
           nature of the debtor’s                                           OMAHA, NE 68106
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.140     State what the contract    REAL ESTATE LEASE FOR STORE # 101     NATIONAL RETAIL PROPERTIES
           or lease is for and the    LOCATED AT GABLE CROSSING, AVON,      VICE PRESIDENT-ASSET MANAGEMENT
           nature of the debtor’s     IN                                    450 SOUTH ORANGE AVE.
           interest                                                         SUITE 900
                                                                            ORLANDO, FL 32801
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.141     State what the contract    REAL ESTATE LEASE FOR STORE # 119     NATIONAL RETAIL PROPERTIES
           or lease is for and the    LOCATED AT WILSONTOWN CENTER,         VICE PRESIDENT-ASSET MANAGEMENT
           nature of the debtor’s     GRAND RAPIDS, MI                      450 SOUTH ORANGE AVE.
           interest                                                         SUITE 900
                                                                            ORLANDO, FL 32801
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.142     State what the contract    REAL ESTATE LEASE FOR STORE # 121     NATIONAL RETAIL PROPERTIES
           or lease is for and the    LOCATED AT SAGINAW SQUARE,            VICE PRESIDENT-ASSET MANAGEMENT
           nature of the debtor’s     SAGINAW, MI                           450 SOUTH ORANGE AVE.
           interest                                                         SUITE 900
                                                                            ORLANDO, FL 32801
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.143     State what the contract    HR - STOP LOSS COVERAGE               NATIONAL UNION FIRE INSURANCE (COMPANY OF
           or lease is for and the    AGREEMENT                             PITTSBURGH)
           nature of the debtor’s                                           175 WATER STREET, 18TH FLOOR
           interest                                                         NEW YORK, NY 10038

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.144     State what the contract    INCENTIVE AGREEMENT - NEBRASKA        NE LB312
           or lease is for and the    TAX INCENTIVE AGREEMENT               NEBRASKA DEPARTMENT OF REVENUE
           nature of the debtor’s                                           PO BOX 98944
           interest                                                         LINCOLN, NE 68509-8944

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.145     State what the contract    REAL ESTATE LEASE FOR STORE # 060     NEW HAVEN WG, LLC
           or lease is for and the    LOCATED AT BROADMOOR TOWN             C/O NODDLE DEVELOPMENT COMPANY
           nature of the debtor’s     CENTER, COLORADO SPRINGS, CO          2285 S. 67TH STREET
           interest                                                         OMAHA, NE 68106

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract


Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 21 of 33
 Debtor    Case 17-80305-TLS
           Gordmans, Inc.                  Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                      Case number (if known)  19:39:14
                                                                                             17-80305             Desc Main
           (Name)                                  Document     Page 331 of 344
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.146     State what the contract    HR - BENEFITS BROKER / LEGAL          NFP CORPORATE SERVICES
           or lease is for and the    ADVICE ON BENEFITS AGREEMENT          500 WEST MADISON STREET
           nature of the debtor’s                                           SUITE 2760
           interest                                                         CHICAGO, IL 60661

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.147     State what the contract    CONSULTING AGREEMENT                  NFP INSURANCE SERVICES, INC.
           or lease is for and the                                          1300 VIRGINIA DRIVE
           nature of the debtor’s                                           FORT WASHINGTON, PA 19034
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.148     State what the contract    REAL ESTATE LEASE FOR STORE # 047     NOLAND FASHION SQUARE PARTNERS
           or lease is for and the    LOCATED AT NOLAND FASHION             C/O BLOCK & CO INC
           nature of the debtor’s     SQUARE, INDEPENDENCE, MO              605 W 47TH STREET, STE 200
           interest                                                         KANSAS CITY, MO 64112

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.149     State what the contract    LEASE AUDITS AGREEMENT                OCCUPANCY AUDIT GROUP
           or lease is for and the                                          27442 PORTOLA PARKWAY, SUITE 170
           nature of the debtor’s                                           FOOTHIILL RANCH, CA 92610
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.150     State what the contract    IT - CONSULTING -                     OLR AMERICA INC
           or lease is for and the    MERCHANDISING/POS/CRM                 1200 WASHINGTON AVENUE SOUTH
           nature of the debtor’s     APPLICATION MANAGEMENT &              SUITE 280
           interest                   SUPPORT AGREEMENT                     MINNEAPOLIS, MN 55415

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.151     State what the contract    STORE FIXTURE AGREEMENT               OMAHA FIXTURE, INC.
           or lease is for and the                                          PO BOX 30097
           nature of the debtor’s                                           OMAHA, NE 68103-1197
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.152     State what the contract    IT - SERVICES - REGISTER REPAIRS      ONSITE TECHNOLOGY SERVICES
           or lease is for and the    AGREEMENT                             1501 PARK ROAD
           nature of the debtor’s                                           CHANHASSEN, MN 55317
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract


Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 22 of 33
 Debtor    Case 17-80305-TLS
           Gordmans, Inc.                  Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                      Case number (if known)  19:39:14
                                                                                             17-80305             Desc Main
           (Name)                                  Document     Page 332 of 344
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.153     State what the contract    EDI NETWORK - 4 DOCUMENTS             OPENTEXT (PART OF EDI PROJECT)
           or lease is for and the    AGREEMENT                             OPEN TEXT -GXS, INC.
           nature of the debtor’s                                           9711 WASHINGTONIAN BLVD SUITE 700
           interest                                                         GAITHERSBURG, MD 20878

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.154     State what the contract    REAL ESTATE LEASE FOR STORE # 026     ORCHARD CENTER COMPANY, LLC
           or lease is for and the    LOCATED AT ORCHARD PLAZA,             C/O BLOCK & COMPANY-VINCE KNECHT
           nature of the debtor’s     LENEXA, KS                            605 W. 47TH STREET
           interest                                                         SUITE 200
                                                                            KANSAS CITY, MO 64112
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.155     State what the contract    REAL ESTATE LEASE FOR STORE # 132     PARMATOWN STATION LLC
           or lease is for and the    LOCATED AT SHOPPES AT PARMA,          C/O PECO REAL ESTATE PARTNERS
           nature of the debtor’s     PARMA, OH                             5905 E. GALBRAITH RD.
           interest                                                         STE. 1000
                                                                            CINCINNATI, OH 45236
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.156     State what the contract    SERVICE AGREEMENT                     PAYLESS OFFICE PRODUCTS, INC
           or lease is for and the                                          PO BOX 390157
           nature of the debtor’s                                           OMAHA, NE 68138
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.157     State what the contract    REAL ESTATE LEASE FOR STORE # 126     PEBB CLEVELAND LLC
           or lease is for and the    LOCATED AT MARKETPLACE AT FOUR        7900 GLADES ROAD, SUITE 600
           nature of the debtor’s     CORNERS, BAINBRIDGE, OH               BOCA RATON, FL 33434
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.158     State what the contract    REAL ESTATE LEASE FOR STORE # 063     PEBB O'FALLON, LLC
           or lease is for and the    LOCATED AT O'FALLON WALK,             7900 GLADES ROAD
           nature of the debtor’s     O'FALLON, MO                          SUITE 600
           interest                                                         BOCA RATON, FL 33434

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.159     State what the contract    MERCHANDISING - PEPSI BOTTLE          PEPSI MADISON
           or lease is for and the    PRODUCTS SOLD IN STORES               PO BOX 7425
           nature of the debtor’s     AGREEMENT                             MADISON, WI 53707-7425
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract


Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 23 of 33
 Debtor    Case 17-80305-TLS
           Gordmans, Inc.                  Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                      Case number (if known)  19:39:14
                                                                                             17-80305             Desc Main
           (Name)                                  Document     Page 333 of 344
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.160     State what the contract    IT - SYSTEMS - IMAGING SYSTEM         PERCEPTIVE SOFTWARE
           or lease is for and the    AGREEMENT                             P O BOX 846261
           nature of the debtor’s                                           DALLAS, TX 75284-6261
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.161     State what the contract    HR - EMPLOYMENT ASSESSMENTS           PI MIDWEST
           or lease is for and the    AGREEMENT                             LARRY GOOD & ASSOC., INC
           nature of the debtor’s                                           PO BOX 45158
           interest                                                         OMAHA, NE 68145

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.162     State what the contract    REAL ESTATE LEASE FOR STORE # 079     PINNACLE SOUTH
           or lease is for and the    LOCATED AT PINNACLE HILLS,            GENERAL GROWTH PROPERTIES, INC.
           nature of the debtor’s     ROGERS, AR                            110 N. WACKER DRIVE
           interest                                                         CHICAGO, IL 60606

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.163     State what the contract    REAL ESTATE LEASE FOR STORE # 114     PORTER'S VALE SHOPPING CENTER LLC
           or lease is for and the    LOCATED AT PORTER'S VALE,             C/O LAUTH MANAGEMENT, LLC - GENERAL COUNSEL
           nature of the debtor’s     VALPARAISO, IN                        111 CONGRESSIONAL BLVD.
           interest                                                         CARMEL, IN 46032

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.164     State what the contract    SERVICE AGREEMENT                     PRESTO X CO
           or lease is for and the                                          PO BOX 14087
           nature of the debtor’s                                           READING, PA 19612-4087
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.165     State what the contract    GIFT CARD SURVEY PROVIDER             PRIZE LOGIC
           or lease is for and the    AGREEMENT                             25200 TELEGRAPH ROAD, SUITE 405
           nature of the debtor’s                                           SOUTHFIELD, MI 48033
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.166     State what the contract    PROFESSIONAL SERVICES - REVERSE       PROACTIS
           or lease is for and the    AUCTION PROVIDER AGREEMENT            2111 E . HIGHLAND AVE, SUITE B-375
           nature of the debtor’s                                           PHOENIX, AZ 85016
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract


Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 24 of 33
 Debtor    Case 17-80305-TLS
           Gordmans, Inc.                  Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                      Case number (if known)  19:39:14
                                                                                             17-80305             Desc Main
           (Name)                                  Document     Page 334 of 344
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.167     State what the contract    IT - CONSULTING - JBOSS               PROKARMA
           or lease is for and the    MANAGEMENT / SUPPORT, HELPDESK        8705 SW NIMBUS AVE
           nature of the debtor’s     & BATCH MONITORING AGREEMENT          SUITE 118
           interest                                                         BEAVERTON, OR 97008

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.168     State what the contract    PROFESSIONAL SERVICES - IT            PROTIVITI
           or lease is for and the    CONTROLS AUDITORS AGREEMENT           12269 COLLECTIONS CENTER DRIVE
           nature of the debtor’s                                           CHICAGO, IL 60693
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.169     State what the contract    REAL ESTATE LEASE FOR STORE # 083     PTI FT WAYNE LLC
           or lease is for and the    LOCATED AT ORCHARD CROSSING, FT.      INLAND COMMERCIAL PROPERTY MANAGEMENT - GENERAL
           nature of the debtor’s     WAYNE, IN                             COUNSEL
           interest                                                         2901 BUTTERFIELD ROAD
                                                                            OAKBROOK, IL 60525
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.170     State what the contract    REAL ESTATE LEASE FOR STORE # 031     RAFAEL & SARAH IROM
           or lease is for and the    LOCATED AT CENTENNIAL PLAZA,          C/O OMEGA INTERPRISES
           nature of the debtor’s     TULSA, OK                             6304 SOUTH PEORIA
           interest                                                         TULSA, OK 74136-0517

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.171     State what the contract    REAL ESTATE LEASE FOR STORE # 069     RANCHO PERRYVILLE I, LLC
           or lease is for and the    LOCATED AT STATE & PERRY ROAD,        C/O PACIFIC COMMERCIAL MANAGEMENT
           nature of the debtor’s     ROCKFORD, IL                          5151 SHOREHAM PLACE
           interest                                                         SUITE 180
                                                                            SAN DIEGO, CA 92122
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.172     State what the contract    REAL ESTATE LEASE FOR STORE # 115     RB SCHERERVILLE CROSSINGS, LLC
           or lease is for and the    LOCATED AT REGENCY CENTERS,           LEGAL DEPARTMENT
           nature of the debtor’s     SCHERERVILLE, IN                      ONE INDEPENDENT DRIVE
           interest                                                         SUITE 114
                                                                            JACKSONVILLE, FL 32202-5019
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.173     State what the contract    SERVICE AGREEMENT                     REALWINWIN
           or lease is for and the                                          PO BOX 15787
           nature of the debtor’s                                           PHILADELPHIA, PA 19103
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract


Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 25 of 33
 Debtor    Case 17-80305-TLS
           Gordmans, Inc.                  Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                      Case number (if known)  19:39:14
                                                                                             17-80305             Desc Main
           (Name)                                  Document     Page 335 of 344
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.174     State what the contract    STORE TRAFFIC AND CONVERSION          RETAIL TECH INC
           or lease is for and the    AGREEMENT                             1501 PARK ROAD
           nature of the debtor’s                                           CHANHASSEN, MN 55317
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.175     State what the contract    IT - SYSTEMS - NEW MARKDOWN     REVIONICS, INC
           or lease is for and the    OPTIMIZATION SOFTWARE AGREEMENT 2998 DOUGLAS BLVD, SUITE 350
           nature of the debtor’s                                     ROSEVILLE, CA 95661
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.176     State what the contract    REAL ESTATE LEASE FOR STORE # 016     RIVERWALK CENTRE I - OKLAHOMA, LLC
           or lease is for and the    LOCATED AT RIVERWALK CENTRE           C/O AAMS, JONATHAN GORDON, VP PROPERTY MNGMT.
           nature of the debtor’s     SHOPPING, MOORE, OK                   4711 W. GOLF ROAD
           interest                                                         STE. 1000
                                                                            SKOKIE, IL 60076
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.177     State what the contract    REAL ESTATE LEASE FOR STORE # 022     ROBERT M. ALLEN FAMILY LIMITED PARTNERSHIP
           or lease is for and the    LOCATED AT EAGLE RUN, GRAND           1115 W. 2ND STREET
           nature of the debtor’s     ISLAND, NE                            HASTINGS, NE 68901
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.178     State what the contract    FACILITIES - ARMORED CAR SERVICES     ROCHESTER ARMORED CAR
           or lease is for and the    AGREEMENT                             3937 LEAVENWORTH ST.
           nature of the debtor’s                                           OMAHAH, NE 68105
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.179     State what the contract    PROFESSIONAL SERVICES -               RR DONNELLEY
           or lease is for and the    AUTOMATED SEC REPORTING               7810 SOLUTION CENTER
           nature of the debtor’s     AGREEMENT                             CHICAGO, IL 60677
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.180     State what the contract    TRANSPORTATION - FREIGHT              RUAN TRANSPORT CORPORATION
           or lease is for and the    TRANSPORTATION AGREEMENT              P O BOX 977
           nature of the debtor’s                                           DES MOINES, IA 50304-0977
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract


Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 26 of 33
 Debtor    Case 17-80305-TLS
           Gordmans, Inc.                  Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                      Case number (if known)  19:39:14
                                                                                             17-80305             Desc Main
           (Name)                                  Document     Page 336 of 344
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.181     State what the contract    REAL ESTATE LEASE FOR STORE # 070 RUBLOFF C&G PORTFOLIO, LLC
           or lease is for and the    LOCATED AT GATEWAY TO MACHESNEY C/O RUBLOFF DEVELOPMENT GROUP
           nature of the debtor’s     PARK, MACHESNEY PARK, IL          6763 WEAVER ROAD
           interest                                                     SUITE 108
                                                                        ROCKFORD, IL 68114
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.182     State what the contract    REAL ESTATE LEASE FOR STORE # 081     RUFFIN PROPERTIES
           or lease is for and the    LOCATED AT CROSSROAD SHOPPING         C/O PHIL RUFFIN
           nature of the debtor’s     CENTER, WICHITA, KS                   PO BOX 17087
           interest                                                         WICHITA, KS 67217

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.183     State what the contract    ELEVATOR MAINTENANCE AGREEMENT SCHINDLER ELEVATOR CORPORATION
           or lease is for and the                                   PO BOX 93050
           nature of the debtor’s                                    CHICAGO, IL 60673-3050
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.184     State what the contract    REAL ESTATE LEASE FOR STORE # 023     SEARS ROEBUCK & CO.
           or lease is for and the    LOCATED AT CROSSROADS CENTER,         VICE PRESIDENT, REAL ESTATE
           nature of the debtor’s     WATERLOO, IA                          3333 BEVERLY ROAD / DEPT. 824RE
           interest                                                         HOFFMAN ESTATES, IL 60179

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.185     State what the contract    MARKETING - MARKETING AGREEMENT SELLIGENT INC.
           or lease is for and the                                    DEPT 3049
           nature of the debtor’s                                     PO BOX 123049
           interest                                                   DALLAS, TX 75312-3049

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.186     State what the contract    HR - PREVIOUS WORK COMP AND GL        SENTRY INSURANCE, INC
           or lease is for and the    PROVIDER AGREEMENT                    BOX 88372
           nature of the debtor’s                                           MILWAUKEE, WI 53288-0372
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.187     State what the contract    REAL ESTATE LEASE FOR STORE # 017     SHACKLEFORD CROSSING, LLC
           or lease is for and the    LOCATED AT SHACKLEFORD                C/O CONNECTED MANAGEMENT SERVICES, LLC - FAITH
           nature of the debtor’s     CROSSING, LITTLE ROCK, AR             GOOLSBY
           interest                                                         2525 MCKINNON ST
                                                                            SUITE 710
           State the term remaining   CURRENT                               DALLAS, TX 75201
           List the contract number
           of any government
           contract


Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 27 of 33
 Debtor    Case 17-80305-TLS
           Gordmans, Inc.                  Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                      Case number (if known)  19:39:14
                                                                                             17-80305             Desc Main
           (Name)                                  Document     Page 337 of 344
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.188     State what the contract    REAL ESTATE LEASE FOR STORE #         SHADOW LAKE TOWN CENTER, LLC
           or lease is for and the    024A LOCATED AT SHADOW LAKE,          C/O RED DEVELOPMENT-GENERAL COUNSEL
           nature of the debtor’s     PAPILLION, NE                         ONE EAST WASHINTON ST, STE 300
           interest                                                         PHOENIX, AZ 85004-2513

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.189     State what the contract    HR - INSURANCE BROKER AGREEMENT SILVERSTONE GROUP
           or lease is for and the                                    11516 MIRACLE HILLS DRIVE, STE. 100
           nature of the debtor’s                                     OMAHA, NE 68154
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.190     State what the contract    IT - SERVICES - PROVIDES AS NEEDED    SIRIUS COMPUTER SOLUTIONS
           or lease is for and the    SERVICE ON CISCO SYSTEMS              PO BOX 202289
           nature of the debtor’s     AGREEMENT                             DALLAS, TX 75320
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.191     State what the contract    REAL ESTATE LEASE FOR STORE # 043     SM EMPIRE MALL, LLC
           or lease is for and the    LOCATED AT EMPIRE MALL, SIOUX         225 WEST WASHINGTON STREET
           nature of the debtor’s     FALLS, SD                             INDIANAPOLIS, IN 46204
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.192     State what the contract    HR - JOB POSTINGS PROVIDER            SNAGAJOB.COM
           or lease is for and the    AGREEMENT                             32978 COLLECTIONS CENTER DRIVE
           nature of the debtor’s                                           CHICAGO, IL 60693-0329
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.193     State what the contract    REAL ESTATE LEASE FOR STORE # 129     SOUTHDALE CENTER LLC
           or lease is for and the    LOCATED AT SOUTHDALE MALL, EDNA,      C/O SIMON PROPERTY GROUP
           nature of the debtor’s     MN                                    225 W. WASHINGTON ST.
           interest                                                         INDIANOPOLIS, IN 46204

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.194     State what the contract    REAL ESTATE LEASE FOR STORE # 073     SOUTHHAVEN TOWNE CENTER II, LLC
           or lease is for and the    LOCATED AT SOUTHHAVEN TOWNE           C/O OLD HICKORY MALL
           nature of the debtor’s     CENTER, SOUTHHAVEN, MI                2021 NORTH HIGHLAND AVE.
           interest                                                         JACKSON, TN 38305

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract


Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 28 of 33
 Debtor    Case 17-80305-TLS
           Gordmans, Inc.                  Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                      Case number (if known)  19:39:14
                                                                                             17-80305             Desc Main
           (Name)                                  Document     Page 338 of 344
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.195     State what the contract    REAL ESTATE LEASE FOR STORE # 071 SPIRIT GO PEORIA IL, LLC
           or lease is for and the    LOCATED AT PLAZA AT GRAND PRAIRIE, C/O SPIRIT REALTY CAPITAL, INC
           nature of the debtor’s     PEORIA, IL                         16767 N PERIMITER DRIVE
           interest                                                      SUITE 210
                                                                         SCOTTSDALE, AZ 85260
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.196     State what the contract    HR - VOLUNTARY EMPLOYEE PAID          STANDARD INSURANCE COMPANY
           or lease is for and the    BENEFIT PROVIDER AGREEMENT            PO BOX 3789
           nature of the debtor’s                                           PORTLAND, OR 97208-3789
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.197     State what the contract    REAL ESTATE LEASE FOR STORE # 064     STATE LINE POINT, LLC
           or lease is for and the    LOCATED AT STATE LINE STATION,        C/O JARED PROPERTIES
           nature of the debtor’s     KANSAS CITY. MO                       2870-A SOUTH INGRAM ROAD
           interest                                                         SPRINGFIELD, MO 65804

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.198     State what the contract    REAL ESTATE LEASE FOR STORE # 038     STATION PARK CENTERCAL, LLC
           or lease is for and the    LOCATED AT STATION PARK,              C/O JEAN PAUL WARDY
           nature of the debtor’s     FARMINGTON, UT                        7455 SW BRIDGEPORT RD.
           interest                                                         SUITE 205
                                                                            TIGARD, OR 97224
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.199     State what the contract    LP - RISK MANAGEMENT SOLUTION         SUCCEED MANAGEMENT SOLUTIONS LLC
           or lease is for and the    FOR LP AGREEMENT                      4000 KRUSE WAY PLACE
           nature of the debtor’s                                           BLDG 1 STE 310
           interest                                                         LAKE OSWEGO, OR 97035

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.200     State what the contract    HR - VOLUNTARY EMPLOYEE PAID          SUPERIOR VISION SERVICES, INC.
           or lease is for and the    BENEFIT PROVIDER AGREEMENT,           NGLIC
           nature of the debtor’s     FACILITAED THROUGH BENEFITS           P.O. BOX 201839
           interest                   ADMINISTRATOR KEELER &                DALLAS, TX 75320-1839
                                      ASSOCIATES
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.201     State what the contract    REAL ESTATE LEASE FOR STORE # 113     SUSO 3 SOUTHDATE LP
           or lease is for and the    LOCATED AT SOUTHGATE CENTER,          SLATE ASSET MANAGEMENT LP
           nature of the debtor’s     MINOT, ND                             121 KING ST. WEST
           interest                                                         STE. 200
                                                                            TORONTO, ONTARIO M5H3T9CA
           State the term remaining   CURRENT                               CANADA
           List the contract number
           of any government
           contract

Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 29 of 33
 Debtor    Case 17-80305-TLS
           Gordmans, Inc.                  Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                      Case number (if known)  19:39:14
                                                                                             17-80305             Desc Main
           (Name)                                  Document     Page 339 of 344
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.202     State what the contract    3MAGAZINE SUBSCRIPTION SALES          SYNAPSE
           or lease is for and the    PROVIDER AGREEMENT                    225 HIGH RIDGE ROAD, EAST BUILDING, SUITE 16
           nature of the debtor’s                                           STAMFORD,, CT 06905
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.203     State what the contract    HR - ACA REPORTING, ON BOARDING,      TALX UCEXPRESS
           or lease is for and the    TAX CREDITS, I-9 COMPLIANCE,          4076 PAYSPHERE CIRCLE
           nature of the debtor’s     COMPLIANCE CENTER ETC.                CHICAGO, IL 60674-4076
           interest                   AGREEMENT

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.204     State what the contract    REAL ESTATE LEASE FOR STORE # 087     TAMARACK VILLAGE SHOPPING CENTER
           or lease is for and the    LOCATED AT TAMARACK VILLAGE,          C/O ROBERT C MUIR
           nature of the debtor’s     WOODBURY, MN                          850 NE FIFTH AVENUE (REAR BLDG)
           interest                                                         BOCA RATON, FL 33432

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.205     State what the contract    MARKETING - AGREEMENT                 TEMPT
           or lease is for and the                                          700 BLACKHAWK DRIVE
           nature of the debtor’s                                           PO BOX 9
           interest                                                         BURLINGTON, WI 53105

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.206     State what the contract    REAL ESTATE LEASE FOR STORE # 006     TERRACE POINTE LLC / GRAND FORKS INREIT, LLC
           or lease is for and the    LOCATED AT GRAND FORKS MARKET         MARKETPLACE INVESTORS, LLC & NOLA PETERSON
           nature of the debtor’s     PLACE, GRAND FORKS, ND                615 1ST AVE. NORTH
           interest                                                         PO BOX 14010
                                                                            GRAND FORKS, ND 58208-4010
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.207     State what the contract    REAL ESTATE LEASE FOR STORE # 089     THE DISTRICT, LLC
           or lease is for and the    LOCATED AT DISTRICT SHOPPING          THE BOYER COMPANY LC
           nature of the debtor’s     CENTER, SOUTH JORDAN, UT              1015 200 EAST
           interest                                                         SUITE 200
                                                                            SALT LAKE CITY, UT 84111-3104
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.208     State what the contract    REAL ESTATE LEASE FOR STORE # 025     THF CHESTERFIELD THREE DEVELOPMENT LLC
           or lease is for and the    LOCATED AT CHESTERFIELD               C/O THF MANAGEMENT - MICHAEL H. STAENBERG
           nature of the debtor’s     COMMONS, CHESTERFIELD, MO             211 N. STADIUM BLVD, SUITE 201
           interest                                                         COLUMBIA, MO 65203

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract


Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 30 of 33
 Debtor    Case 17-80305-TLS
           Gordmans, Inc.                  Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                      Case number (if known)  19:39:14
                                                                                             17-80305             Desc Main
           (Name)                                  Document     Page 340 of 344
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.209     State what the contract    REAL ESTATE LEASE FOR STORE # 041     THORNTON TOWNE CENTER 05 A, LLC
           or lease is for and the    LOCATED AT THORNTON TOWN              C/O ACF PROPERTY MANAGEMENT
           nature of the debtor’s     CENTER, THORNTON, CO                  12411 VENTURA BLVD.
           interest                                                         STUDIO CITY, CA 91604

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.210     State what the contract    IT - SYSTEMS - DATACENTER             TIERPOINT MIDWEST LLC
           or lease is for and the    (BELLEVUE) AGREEMENT                  PO BOX 82670
           nature of the debtor’s                                           LINCOLN, NE 68501-2670
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.211     State what the contract    REAL ESTATE LEASE FOR STORE # 005     TIMES SQUARE LLP
           or lease is for and the    LOCATED AT TIMES SQUARE WEST,         PO BOX 10541
           nature of the debtor’s     FARGO, ND                             FARGO, ND 58106
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.212     State what the contract    REAL ESTATE LEASE FOR STORE # 080     TKG CORAL NORTH LLC
           or lease is for and the    LOCATED AT CORAL NORTH,               TKG MANAGEMENT, INC.
           nature of the debtor’s     CORALVILLE, IA                        211 NORTH STADIUM BLVD., SUITE 201
           interest                                                         COLUMBIA, MO 65203

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.213     State what the contract    REAL ESTATE LEASE FOR STORE #         TKG LINCOLN CROSSING, LLC
           or lease is for and the    044A LOCATED AT LINCOLN CROSSING,     211 N STADIUM BLVD.
           nature of the debtor’s     LINCOLN, NE                           SUITE 201
           interest                                                         COLUMBIA, MO 65203

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.214     State what the contract    REAL ESTATE LEASE FOR STORE # 118     TOMLIN DEVELOPMENT CORP & LUMAX REALTY CORP
           or lease is for and the    LOCATED AT WEST GRAYHAWK,             9986 MANCHESTER ROAD
           nature of the debtor’s     OMAHA, NE                             ST LOUIS, MO 63122
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.215     State what the contract    IT - SYSTEMS - E-COMMERCE 3PL -       TRADEGLOBAL
           or lease is for and the    ORDER MANAGEMENT, FULLFILMENT,        5389 E PROVIDENT DRIVE
           nature of the debtor’s     CUSTOMER SERVICE AGREEMENT            CINCINNATI, OH 45246
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract


Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 31 of 33
 Debtor    Case 17-80305-TLS
           Gordmans, Inc.                  Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                      Case number (if known)  19:39:14
                                                                                             17-80305             Desc Main
           (Name)                                  Document     Page 341 of 344
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.216     State what the contract    TRAVEL PROVIDER AGREEMENT             TRAVEL & TRANSPORT
           or lease is for and the                                          2120 S 72ND ST., STE. 450
           nature of the debtor’s                                           ATTN: ACCOUNTS RECEIVABLE
           interest                                                         OMAHA, NE 68124

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.217     State what the contract    REAL ESTATE LEASE FOR STORE # 059     TVM CENTERCAL, LLC
           or lease is for and the    LOCATED AT TREASURE VALLEY            C/O JEAN PAUL WARDY
           nature of the debtor’s     MARKETPLACE, NAMPA, ID                7455 SW BRIDGEPORT RD.
           interest                                                         SUITE 205
                                                                            TIGARD, OR 97224
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.218     State what the contract    REAL ESTATE LEASE FOR STORE # 100     TYLER BROADWAY/CENTENNIAL LP
           or lease is for and the    LOCATED AT VILLAGE AT CUMBERLAND      C/O DAVID C. WILSON
           nature of the debtor’s     PARK, TYLER, TX                       2525 MCKINNON ST
           interest                                                         STE. 700
                                                                            DALLAS, TX 75201
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.219     State what the contract    HR - HEALTHCARE AND COBRA             UNITED HEALTHCARE
           or lease is for and the    PROVIDER AGREEMENT                    22561 NETWORK PLACE
           nature of the debtor’s                                           CHICAGO, IL 60673
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.220     State what the contract    REAL ESTATE LEASE FOR STORE # 105     VESTAR BOWLES CROSSING LLC
           or lease is for and the    LOCATED AT BOWLES CROSSING,           2425 E CAMELBACK ROAD
           nature of the debtor’s     LITTLETON, CO                         SUITE 750
           interest                                                         PHOENIX, AZ 85016

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.221     State what the contract    IT - SYSTEMS - WAREHOUSE              VITECH BUSINESS GROUP
           or lease is for and the    MANAGEMENT SYSTEM & SUPPORT           4164 MERIDIAN ST
           nature of the debtor’s     AGREEMENT                             SUITE 200
           interest                                                         BELLINGHAM, WA 98229

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.222     State what the contract    IT - SYSTEMS - WIDE AREA NETWORK & VONAGE BUSINESS
           or lease is for and the    VOICE SERVICES AGREEMENT           DEPT. #3151 P.O. BOX 123151
           nature of the debtor’s                                        DALLAS, TX 75312-3151
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract


Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 32 of 33
 Debtor    Case 17-80305-TLS
           Gordmans, Inc.                  Doc 6    Filed 03/27/17 Entered    03/27/17
                                                                      Case number (if known)  19:39:14
                                                                                             17-80305             Desc Main
           (Name)                                  Document     Page 342 of 344
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.223     State what the contract    REAL ESTATE LEASE FOR STORE # 053     WAITT AKSARBEN 8, LLC
           or lease is for and the    LOCATED AT AKSARBEN VILLAGE           2285 SOUTH 67TH STREET
           nature of the debtor’s     GORDMAN CORP. OFFICE, AKSARBEN        SUITE 250
           interest                   VILLAGE OMAHA, NE                     OMAHA, NE 68106

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.224     State what the contract    REAL ESTATE LEASE FOR STORE # 032     WAL-MART
           or lease is for and the    LOCATED AT SOUTH OAKS,                REAL ESTATE
           nature of the debtor’s     SPRINGFIELD, MO                       2001 SE 10TH STREET
           interest                                                         BENTONVILLE, AR 72716

           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.225     State what the contract    INVENTORY COUNTS AGREEMENT            WASHINGTON INVENTORY SERVICE
           or lease is for and the                                          P O BOX 200081
           nature of the debtor’s                                           DALLAS, TX 75320-0081
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.226     State what the contract    WASTE MGMT SERVICES AGREEMENT         WASTE MANAGEMENT NATIONAL SERVICES, INC
           or lease is for and the                                          415 DAY HILL ROAD
           nature of the debtor’s                                           WINDSOR, CT 06095
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.227     State what the contract    REAL ESTATE LEASE FOR STORE # 015     WEST LAWRENCE STREET, LLC / VILLAGE PARK AT PLOVER,
           or lease is for and the    LOCATED AT APPLETON II, GRAND         LLC / ISLAND CITY POINT, LLC
           nature of the debtor’s     CHUTE, WI                             C/O LOKRE DEVELOPMENT COMPANY
           interest                                                         PO BOX 2033
                                                                            WAUSAU, WI 54402-2033
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.228     State what the contract    REAL ESTATE LEASE FOR STORE # 020     WOLF CREEK CENTER, LLC
           or lease is for and the    LOCATED AT WOLF CREEK PLAZA,          818 TARA PLAZA
           nature of the debtor’s     BELLEVUE, NE                          PAPILLION, NE 68046
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract
 2.229     State what the contract    HR - HARASSMENT TRAINING              WORKPLACE ANSWERS
           or lease is for and the    AGREEMENT                             PO BOX 670230
           nature of the debtor’s                                           DALLAS, TX 75267-0230
           interest
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract


Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 33 of 33
  Fill in thisCase   17-80305-TLS
               information                    Doc
                           to identify the case:       6    Filed 03/27/17 Entered 03/27/17 19:39:14                                 Desc Main
                                                           Document     Page 343 of 344
 Debtor        Gordmans, Inc.


 United States Bankruptcy Court for the: DISTRICT OF NEBRASKA


 Case number          17-80305
  (if known)
                                                                                                                                        ¨ Check if this is an
                                                                                                                                           amended filing

 Official Form 206H
 Schedule H: Codebtors                                                                                                                                  12/15

 Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
 Additional Page to this page.


 1.    Does the debtor have any codebtors?
       ¨ Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       þ Yes.

 2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
       schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

       Column 1: Codebtor                                                                           Column 2: Creditor
                                                                                                                                           Check all schedules
                Name                         Mailing Address                                          Name                                 that apply

 2.1            GORDMANS MANAGEMENT 1926 SOUTH 67TH STREET                                            WELLS FARGO BANK, NA                 þ D
                COMPANY, INC.       OMAHA, NE 68106                                                                                        ¨ E/F
                                                                                                                                           ¨ G


 2.2            GORDMANS DISTRIBUTION        1926 SOUTH 67TH STREET                                   WELLS FARGO BANK, NA                 þ D
                COMPANY, INC.                OMAHA, NE 68106                                                                               ¨ E/F
                                                                                                                                           ¨ G


 2.3            GORDMANS INTERMEDIATE 1926 SOUTH 67TH STREET                                          WELLS FARGO BANK, NA                 þ D
                HOLDING CORP.         OMAHA, NE 68106                                                                                      ¨ E/F
                                                                                                                                           ¨ G


 2.4            GORDMANS LLC                 1926 SOUTH 67TH STREET                                   WELLS FARGO BANK, NA                 þ D
                                             OMAHA, NE 68106                                                                               ¨ E/F
                                                                                                                                           ¨ G


 2.5            GORDMANS STORES, INC.        1926 SOUTH 67TH STREET                                   WELLS FARGO BANK, NA                 þ D
                                             OMAHA, NE 68106                                                                               ¨ E/F
                                                                                                                                           ¨ G




Official Form 206H                                                Schedule H: Codebtors                                                              Page 1 of 1
Case 17-80305-TLS   Doc 6    Filed 03/27/17 Entered 03/27/17 19:39:14   Desc Main
                            Document     Page 344 of 344
